 1   Albert N. Kennedy, OSB No. 821429 (Lead Attorney)
        Direct Dial: 503.802.2013
 2      Facsimile: 503.972.3713
        E-Mail:      albert.kennedy@tonkon.com
 3   Timothy J. Conway, OSB No. 851752
        Direct Dial: (503) 802-2027
 4      Facsimile: (503) 972-3727
        E-Mail:      tim.conway@tonkon.com
 5   Michael W. Fletcher, OSB No. 010448
        Direct Dial: (503) 802-2169
 6      Facsimile: (503) 972-3867
        E-Mail:      michael.fletcher@tonkon.com
 7   Ava L. Schoen, OSB No. 044072
        Direct Dial: (503) 802-2143
 8      Facsimile: (503) 972-3843
        E-Mail:      ava.schoen@tonkon.com
 9   TONKON TORP LLP
     888 SW Fifth Avenue, Suite 1600
10   Portland, OR 97204-2099

11           Attorneys for Debtors

12

13                               UNITED STATES BANKRUPTCY COURT
14                                        DISTRICT OF OREGON
15   In re                                                       Case No. 19-62584-pcm11
16   NORPAC Foods, Inc.,
17                                   Debtor.
18
     In re                                                       Case No. 19-33102-pcm11
19
     Hermiston Foods, LLC,
20
                                     Debtor.
21
     In re                                                       Case No. 19-33103-pcm11
22
     Quincy Foods, LLC,                                          DECLARATION OF SHAWN
23                                                               CAMPBELL IN SUPPORT OF FIRST
                                     Debtor.                     DAY MOTIONS
24

25

26

Page 1 of 5 - DECLARATION OF SHAWN CAMPBELL IN SUPPORT OF FIRST DAY
              MOTIONS
                                                   Tonkon Torp LLP
                                               888 SW Fifth Ave., Suite 1600
                                                    Portland, OR 97204
                                                      503.221.1440
                            Case 19-62584-pcm11              Doc 16            Filed 08/22/19
 1                  I, Shawn Campbell, hereby declare that the following statements are true to the

 2   best of my knowledge and belief, that I am competent to testify to the matters stated herein, and

 3   that I understand they are made for use as evidence in court and are subject to penalty for

 4   perjury.

 5                  1.      I joined NORPAC Foods, Inc. (“NORPAC”) as chief operating officer in

 6   2016 and was promoted to president in 2017. I am currently president of NORPAC. I have

 7   personal knowledge of the facts stated in this Declaration. If called as a witness, I could and

 8   would testify competently to these facts.

 9                  2.      On August 22, 2019 (the “Petition Date”), Debtors and Debtors-in-

10   Possession NORPAC, Hermiston Foods, LLC (“Hermiston”), and Quincy Foods, LLC

11   (“Quincy”) (together, “NORPAC” or “Debtors”) filed voluntary petitions for relief under

12   Chapter 11 of Title 11 of the United States Code.

13                  3.      Promptly after filing their Chapter 11 petitions, Debtors filed certain

14   applications, motions, and proposed orders (the “First Day Motions”). Debtors request that

15   Orders be entered on each of the First Day Motions, as each constitutes a critical element in

16   achieving a successful reorganization of Debtors for the benefit of all parties-in-interest.

17                                            THE DEBTORS

18                  4.      Founded in 1924 and headquartered in Salem, Oregon, NORPAC (and its

19   subsidiaries) is the largest processor of frozen vegetables and fruits in the Pacific Northwest.

20   NORPAC is a cooperative owned by over 140 members. Quincy and Hermiston are single-

21   member limited liability companies whose sole member is NORPAC. Debtors own and operate

22   raw processing plants in Brooks, Oregon, and Stayton, Oregon, a packaging plant in Salem,

23   Oregon, and a raw processing, packaging, and roasting facility in Quincy, Washington. Each of

24   the plants have associated cold storage facilities. Debtors also have a harvesting operation in

25   Hermiston, Oregon. Debtors have cultivated a diverse supplier base built on a network of over

26   220 contract growers spanning more than 40,000 acres. Debtors’ growers are made up of

Page 2 of 5 - DECLARATION OF SHAWN CAMPBELL IN SUPPORT OF FIRST DAY
              MOTIONS
                                                     Tonkon Torp LLP
                                                 888 SW Fifth Ave., Suite 1600
                                                      Portland, OR 97204
                                                        503.221.1440
                           Case 19-62584-pcm11                 Doc 16            Filed 08/22/19
 1   family-owned and run farms focused on providing quality vegetables and fruits. Debtors have

 2   the ability to process 23 different fruits and vegetables and have established relationships with a

 3   customer base of over 1,250 buyers spanning the retail, food service, club, export, and industrial

 4   markets worldwide.

 5                  5.      Debtors’ sales have exceeded $310 million in each of the last three fiscal

 6   years.

 7                  6.      Debtors employ more than 1,125 full-time employees and over 1,100

 8   seasonal employees during the harvest and processing season. Debtors are the largest unionized

 9   agricultural employer in Oregon, with approximately 2,000 union members. NORPAC has

10   contracts with Teamsters Local 324, Teamsters Local 670, Teamsters Local 760, and the

11   International Union of Operating Engineers Local 701.

12                  7.      Debtors sponsor a single-employer defined benefit plan and participate in

13   three multi-employer pension plans, including the Western Conference of Teamsters Pension

14   Plan, the Oregon Processors Seasonal Employees Pension Plan, and the Central Pension Fund of

15   the International Union of Operating Engineers. Outside consultants have estimated the

16   withdrawal liabilities for the three multi-employer pension plans to total more than $5 million.

17   The consultants estimate that the deficit of the single-employer defined benefit plan could exceed

18   $20 million.

19                                          THE ASSET SALE

20                  8.      In May of 2018, NORPAC engaged the investment banking firm of

21   D.A. Davidson & Co. to render financial advisory and investment banking services in connection

22   with NORPAC’s financial and strategic alternatives, including purchase, merger, consolidation,

23   reorganization, or other transaction of a like nature. D.A. Davidson has a mergers and

24   acquisition platform with broad industry expertise and worldwide capabilities. D.A. Davidson

25   contacted 166 potential strategic and financial investors. Seventy-two non-disclosure

26   agreements were executed. Four letters of intent or indications of interest were executed.

Page 3 of 5 - DECLARATION OF SHAWN CAMPBELL IN SUPPORT OF FIRST DAY
              MOTIONS
                                                    Tonkon Torp LLP
                                                888 SW Fifth Ave., Suite 1600
                                                     Portland, OR 97204
                                                       503.221.1440
                           Case 19-62584-pcm11                Doc 16            Filed 08/22/19
 1   Extensive negotiations were conducted with a highly qualified and motivated party. However,

 2   D.A. Davidson was unable to conclude a transaction and their engagement was terminated in

 3   June of 2019.

 4                   9.     With the assistance of SierraConstellation Partners, LLC (“Sierra”) and

 5   after almost six weeks of negotiation, Debtors entered into an Asset Purchase Agreement (the

 6   “APA”) with Oregon Potato Company (“OPC”). Pursuant to the APA, Debtors agreed to sell

 7   substantially all of their assets, with the exception of the processing plant in Stayton, their

 8   investment in CoBank, certain life insurance policies, and other nominal assets. The purchase

 9   price is $149,500,000, plus the value of accounts receivable, plus an adjustment for an increase

10   in the value of inventory, less the amount due to growers at the closing of the 2019 crop. OPC

11   will assume and pay all amounts due to growers for the 2019 crop. Debtors believe the sale will

12   generate funds sufficient to pay all secured and priority claims and leave sufficient funds for a

13   meaningful distribution to unsecured creditors.

14                   10.    The APA requires that Debtors initiate a voluntary case under Chapter 11

15   of Title 11 of the United States Code and close the transaction contemplated by the APA

16   pursuant to an order of the United States Bankruptcy Court authorizing the sale pursuant to

17   11 U.S.C. § 363(b) and related provisions. Debtors have filed these bankruptcy cases because

18   Debtors believe the APA and contemplated sale process will maximize the value of Debtors’

19   assets for the benefit of Debtors’ estates and all creditors.

20                                          DEBT STRUCTURE

21                   11.    Debtors are co-borrowers under a Credit Agreement dated November 15,

22   2017 with CoBank, ACB, in its capacity as administrative agent for the Lenders as defined in the

23   Credit Agreement. Debtors’ obligations to CoBank under the Credit Agreement total

24   approximately $124,000,000 and are secured by all or substantially all assets and property of

25   each of the Debtors. A true copy of the Credit Agreement (without exhibits) is attached hereto as

26   Exhibit 1. Attached as Exhibits 2, 3 and 4 are true copies of the First, Tenth, and Thirteenth

Page 4 of 5 - DECLARATION OF SHAWN CAMPBELL IN SUPPORT OF FIRST DAY
              MOTIONS
                                                     Tonkon Torp LLP
                                                 888 SW Fifth Ave., Suite 1600
                                                      Portland, OR 97204
                                                        503.221.1440
                           Case 19-62584-pcm11                 Doc 16            Filed 08/22/19
 1   Amendments to Credit Agreement. Debtors are in default in the performance of their obligations

 2   under the Credit Agreement and Debtors have been operating for several months under a series

 3   of forbearance agreements.

 4                  12.     Because of the seasonality of Debtors’ business, Debtors have an

 5   immediate need for up to $15 million in additional credit accommodations from CoBank in order

 6   to maintain their operations as a going concern, close the transaction contemplated by the APA,

 7   and maximize the value of their assets for the benefit of their estates and all creditors. Without

 8   such additional funds, Debtors will not be able to continue the operation of their business, pay

 9   their employees, and preserve the value of their assets.

10                  I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS

11   TRUE AND CORRECT.

12                  This Declaration was executed on this 22nd day of August, 2019.

13

14                                                   /s/ Shawn Campbell
                                                     Shawn Campbell
15

16

17

18

19

20

21

22

23

24

25

26

Page 5 of 5 - DECLARATION OF SHAWN CAMPBELL IN SUPPORT OF FIRST DAY
              MOTIONS
                                                    Tonkon Torp LLP
                                                888 SW Fifth Ave., Suite 1600
                                                     Portland, OR 97204
                                                       503.221.1440
                           Case 19-62584-pcm11                Doc 16            Filed 08/22/19
 EXHIBIT 1
    CREDIT AGREEMENT




Case 19-62584-pcm11   Doc 16   Filed 08/22/19
                                                                      Execution Copy




                               CREDIT AGREEMENT

                                    by and among

                               NORPAC FOODS, INC.

                                         and

                    EACH OF ITS SUBSIDIARIES PARTY HERETO,

                                    as Borrowers,

                           THE LENDERS PARTY HERETO

                                         and

                        COBANK, ACB, as Administrative Agent

                            ____________________________

                  COBANK, ACB, as Lead Arranger and Sole Bookrunner




                             Dated as of November 15, 2017




US.114420341.12


                                                                            Exhibit 1
                    Case 19-62584-pcm11     Doc 16   Filed 08/22/19          1 of 132
                                                                                                                          Execution Copy


                                                   TABLE OF CONTENTS
                                                                                                                                           Page

I. CERTAIN DEFINITIONS .......................................................................................................... 1
          1.1       Certain Definitions .................................................................................................. 1
          1.2       Construction .......................................................................................................... 34
          1.3       Accounting Principles ........................................................................................... 34
          1.4       UCC Terms ........................................................................................................... 35
          1.5       Rounding ............................................................................................................... 35
          1.6       Letter of Credit Amounts ...................................................................................... 35
          1.7       Covenant Compliance Generally .......................................................................... 35
          1.8       Administration of Rates ........................................................................................ 35
II. CREDIT FACILITIES ............................................................................................................. 36
          2.1       Term Loan ............................................................................................................. 36
          2.2       Revolving Loans ................................................................................................... 36
          2.3       Swing Line Loans ................................................................................................. 37
          2.4       Interest Rate Provisions ........................................................................................ 39
          2.5       Interest Periods...................................................................................................... 40
          2.6       Making of Loans ................................................................................................... 42
          2.7       Fees ....................................................................................................................... 43
          2.8       Notes ..................................................................................................................... 43
          2.9       Letter of Credit Subfacility ................................................................................... 44
          2.10      Payments ............................................................................................................... 51
          2.11      Interest Payment Dates ......................................................................................... 51
          2.12      Voluntary Prepayments and Reduction of Commitments .................................... 51
          2.13      Mandatory Prepayments ....................................................................................... 53
          2.14      Sharing of Payments by Lenders .......................................................................... 54
          2.15      Defaulting Lenders................................................................................................ 55
          2.16      Cash Collateral ...................................................................................................... 58
          2.17      CoBank Capital Plan ............................................................................................. 58
          2.18      Cash Management ................................................................................................. 59
          2.19      Joint and Several Liability of Borrowers .............................................................. 60
          2.20      Protective Advances.............................................................................................. 60


US.114420341.12                                                   i

                                                                                                                                     Exhibit 1
                             Case 19-62584-pcm11                         Doc 16          Filed 08/22/19                               2 of 132
                                                                                                                       Execution Copy

         2.21     Option to Extend Maturity Date ........................................................................... 61
III. INCREASED COSTS; TAXES; ILLEGALITY; INDEMNITY ........................................... 62
         3.1      Increased Costs ..................................................................................................... 62
         3.2      Taxes ..................................................................................................................... 63
         3.3      Illegality ................................................................................................................ 67
         3.4      LIBOR Rate Option Unavailable; Interest After Default ..................................... 67
         3.5      Indemnity .............................................................................................................. 68
         3.6      Mitigation Obligations; Replacement of Lenders ................................................. 69
         3.7      Survival ................................................................................................................. 70
IV. CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT ................... 70
         4.1      First Loans and Letters of Credit .......................................................................... 70
         4.2      Each Loan or Letter of Credit ............................................................................... 73
V. REPRESENTATIONS AND WARRANTIES........................................................................ 73
         5.1      Organization and Qualification ............................................................................. 73
         5.2      Compliance With Laws......................................................................................... 74
         5.3      Title to Properties.................................................................................................. 74
         5.4      Investment Company Act ..................................................................................... 74
         5.5      Event of Default .................................................................................................... 74
         5.6      Subsidiaries and Owners ....................................................................................... 74
         5.7      Power and Authority; Validity and Binding Effect .............................................. 74
         5.8      No Conflict; Material Agreements; Consents ....................................................... 75
         5.9      Litigation ............................................................................................................... 75
         5.10     Financial Statements ............................................................................................. 75
         5.11     Margin Stock ......................................................................................................... 76
         5.12     Full Disclosure ...................................................................................................... 76
         5.13     Taxes ..................................................................................................................... 76
         5.14     Intellectual Property; Other Rights ....................................................................... 77
         5.15     Liens in the Collateral ........................................................................................... 77
         5.16     Insurance ............................................................................................................... 77
         5.17     ERISA Compliance............................................................................................... 77
         5.18     Environmental Matters.......................................................................................... 78
         5.19     Solvency................................................................................................................ 78
         5.20     Sanctions; Anti-Terrorism Laws; Anti-Corruption Laws ..................................... 78

US.114420341.12                                                ii

                                                                                                                                  Exhibit 1
                           Case 19-62584-pcm11                        Doc 16           Filed 08/22/19                              3 of 132
                                                                                                                        Execution Copy

         5.21      Compliance with Food Security Act and Agricultural Lien Statutes ................... 79
         5.22      Agricultural Licenses ............................................................................................ 79
VI. AFFIRMATIVE COVENANTS ............................................................................................ 79
         6.1       Reporting Requirements ....................................................................................... 79
         6.2       Preservation of Existence, Etc. ............................................................................. 82
         6.3       Payment of Liabilities, Including Taxes, Etc. ....................................................... 82
         6.4       Maintenance of Insurance ..................................................................................... 82
         6.5       Maintenance of Properties and Leases .................................................................. 82
         6.6       Visitation Rights ................................................................................................... 83
         6.7       Keeping of Records and Books of Account .......................................................... 83
         6.8       Compliance with Laws; Use of Proceeds ............................................................. 83
         6.9       Further Assurances................................................................................................ 84
         6.10      CoBank Equity ...................................................................................................... 85
         6.11      Use of Proceeds..................................................................................................... 85
         6.12      Updates to Schedules ............................................................................................ 85
         6.13      Post-Closing Deliveries ........................................................................................ 86
VII. NEGATIVE COVENANTS.................................................................................................. 88
         7.1       Indebtedness .......................................................................................................... 88
         7.2       Liens...................................................................................................................... 88
         7.3       Affiliate Transactions............................................................................................ 88
         7.4       Loans and Investments .......................................................................................... 89
         7.5       Dividends and Related Distributions .................................................................... 89
         7.6       Liquidations, Mergers, Consolidations, Acquisitions ........................................... 89
         7.7       Dispositions of Assets or Subsidiaries .................................................................. 90
         7.8       Use of Proceeds..................................................................................................... 90
         7.9       Subsidiaries, Partnerships and Joint Ventures ...................................................... 91
         7.10      Continuation of or Change in Business ................................................................ 91
         7.11      Fiscal Year ............................................................................................................ 91
         7.12      Issuance of Equity Interests .................................................................................. 91
         7.13      Changes in Organizational Documents ................................................................. 91
         7.14      Negative Pledges ................................................................................................... 91
         7.15      Anti-Terrorism Laws; Anti-Corruption Laws ....................................................... 92
         7.16      Material Agreements ............................................................................................. 92

US.114420341.12                                                 iii

                                                                                                                                   Exhibit 1
                            Case 19-62584-pcm11                        Doc 16           Filed 08/22/19                              4 of 132
                                                                                                                       Execution Copy

          7.17      Member Marketing Contract................................................................................. 92
          7.18      Producer Payment Pool ......................................................................................... 92
          7.19      Independence of Covenants .................................................................................. 92
VIII. FINANCIAL COVENANTS ............................................................................................... 92
          8.1       Minimum EBITDA ............................................................................................... 92
          8.2       Minimum Cash Interest Coverage Ratio............................................................... 93
          8.3       Minimum Total Equity ......................................................................................... 93
          8.4       Maximum Debt to Capitalization.......................................................................... 93
          8.5       Maximum Capital Expenditures ........................................................................... 94
IX. EVENTS OF DEFAULT ........................................................................................................ 94
          9.1       Events of Default .................................................................................................. 94
          9.2       Consequences of Event of Default ........................................................................ 97
X. THE ADMINISTRATIVE AGENT ........................................................................................ 99
          10.1      Appointment and Authority .................................................................................. 99
          10.2      Rights as a Lender................................................................................................. 99
          10.3      No Fiduciary Duty ................................................................................................ 99
          10.4      Exculpation ......................................................................................................... 100
          10.5      Reliance by the Administrative Agent ................................................................ 100
          10.6      Delegation of Duties ........................................................................................... 100
          10.7      Filing Proofs of Claim ........................................................................................ 101
          10.8      Resignation of the Administrative Agent ........................................................... 101
          10.9      Resignation of Swing Line Lender or Issuing Lender ........................................ 102
          10.10 Non-Reliance on the Administrative Agent and Other Lenders ......................... 103
          10.11 No Other Duties, etc. .......................................................................................... 103
          10.12 Authorization to Release Collateral and Guarantors .......................................... 103
          10.13 Compliance with Flood Laws ............................................................................. 104
          10.14 No Reliance on the Administrative Agent’s Customer Identification
                Program ............................................................................................................... 104
XI. MISCELLANEOUS ............................................................................................................. 104
          11.1      Modifications, Amendments or Waivers ............................................................ 105
          11.2      No Implied Waivers; Cumulative Remedies ...................................................... 106
          11.3      Expenses; Indemnity; Damage Waiver ............................................................... 107
          11.4      Holidays .............................................................................................................. 108

US.114420341.12                                                 iv

                                                                                                                                  Exhibit 1
                             Case 19-62584-pcm11                       Doc 16          Filed 08/22/19                              5 of 132
                                                                                                                       Execution Copy

          11.5      Notices; Effectiveness; Electronic Communication ........................................... 109
          11.6      Severability ......................................................................................................... 110
          11.7      Duration; Survival............................................................................................... 110
          11.8      Successors and Assigns....................................................................................... 111
          11.9      Confidentiality .................................................................................................... 115
          11.10 Counterparts; Integration; Effectiveness............................................................. 116
          11.11 CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF
                VENUE; SERVICE OF PROCESS; WAIVER OF JURY TRIAL .................... 117
          11.12 USA Patriot Act Notice ...................................................................................... 118
          11.13 Payments Set Aside............................................................................................. 118
          11.14 Interest Rate Limitation ...................................................................................... 118
XII. GUARANTY....................................................................................................................... 119
          12.1      Guaranty.............................................................................................................. 119
          12.2      Payment............................................................................................................... 119
          12.3      Absolute Rights and Obligations ........................................................................ 119
          12.4      Currency and Funds of Payment ......................................................................... 121
          12.5      Subordination ...................................................................................................... 121
          12.6      Enforcement ........................................................................................................ 121
          12.7      Set-Off and Waiver ............................................................................................. 122
          12.8      Waiver of Notice; Subrogation ........................................................................... 122
          12.9      Reliance............................................................................................................... 123
          12.10 Joinder ................................................................................................................. 124




US.114420341.12                                                 v

                                                                                                                                  Exhibit 1
                              Case 19-62584-pcm11                      Doc 16          Filed 08/22/19                              6 of 132
                                                                                  Execution Copy


                                   CREDIT AGREEMENT

        THIS CREDIT AGREEMENT (this “Agreement”) is dated as of November 15, 2017 and
is made by and among Norpac Foods, Inc., an Oregon cooperative corporation (“Parent”) and
each of Parent’s Subsidiaries identified on the signature pages hereof, as borrowers, each of the
Guarantors (as hereinafter defined), the Lenders (as hereinafter defined), and CoBank, ACB, in
its capacity as Administrative Agent (as hereinafter defined).

        The Borrowers have requested that the Lenders provide to the Borrowers
(a) commitments to fund a revolving credit facility in an aggregate principal amount at any time
outstanding not to exceed $120,000,000, as such aggregate commitment amount may be
increased or reduced from time to time in accordance herewith, and (b) a term loan facility in an
aggregate principal amount equal to $71,375,000, all as more particularly set forth in, and subject
to the terms and conditions of, this Agreement.

       In consideration of their mutual covenants and agreements hereinafter set forth and
intending to be legally bound hereby, the parties hereto covenant and agree as follows:

                                 I. CERTAIN DEFINITIONS

1.1     Certain Definitions. In addition to words and terms defined elsewhere in this
Agreement, the following words and terms shall have the following meanings, respectively,
unless the context hereof clearly requires otherwise:

         “Account” has the meaning set forth in the UCC.

         “Account Debtor” means any Person who is obligated under an Account.

        “Adjusted LIBOR Rate” means, with respect to an Interest Period, an interest rate per
annum (rounded upward, if necessary, to the next whole multiple of 1/100 of 1%) equal to (a) the
LIBOR Rate for such Interest Period multiplied by (b) the Statutory Reserve Rate for such
Interest Period.

       “Administrative Agent” means CoBank, in its capacity as administrative and collateral
agent under the Loan Documents.

       “Administrative Questionnaire” means an administrative questionnaire in a form supplied
by the Administrative Agent.

        “Affiliate” means, with respect to any specified Person, another Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by or is under common
Control with the Person specified.

       “Aggregate Revolving Credit Commitment Amount” means the aggregate of the
Revolving Commitments of all of the Lenders at any time. On the Closing Date the Aggregate
Revolving Loan Commitment Amount shall be $120,000,000. If not previously reduced
pursuant to the terms of this Agreement, on October 1, 2018 the Aggregate Revolving
Commitment Amount shall be $110,000,000. Then, if not subsequently reduced pursuant to the

US.114420341.12                              1

                                                                                          Exhibit 1
                      Case 19-62584-pcm11         Doc 16     Filed 08/22/19                7 of 132
                                                                                  Execution Copy

terms of this Agreement, and only if the Borrowers exercise the option to extend the Maturity
Date under Section 2.21, from the November 16, 2019 the Aggregate Revolving Commitment
Amount shall be $100,000,000. In each instance of a reduction of the Aggregate Revolving
Commitment Amount, the Revolving Commitment of each Revolving Lender shall be reduced
pro rata.

       “Aggregate Term Loan Commitment Amount” means the aggregate of the Term Loan
Commitments of all of the Lenders at any time, subject to the reductions provided for in this
Agreement. On the Closing Date the Aggregate Term Loan Commitment Amount shall be
$71,375,000.

        “Agricultural Bond” means each bond required to be posted by a Loan Party pursuant to
any Agricultural Lien Statutes, which such bond is (a) necessary to obtain or retain any
Agricultural License of such Loan Party or (b) otherwise required for such Loan Party to conduct
its business.

       “Agricultural License” means each license, permit or other approval held (or required to
be held) by a Loan Party pursuant to any Agricultural Lien Statutes applicable to such Loan
Party.

        “Agricultural Lien Statutes” means, collectively, PACA, PASA, the Food Security Act
and all other Laws that could create or give rise to any Lien, trust, charge, encumbrance or claim,
including without limitation any “agricultural lien” (as defined in the UCC), in or against (a) any
portion of the “farm products” (as defined in the UCC) or any other agricultural products
purchased, stored or otherwise handled by any Loan Party, by any Person from whom any Loan
Party purchases goods or by any other Person from whom such first Person purchases or
otherwise receives goods in the ordinary course of business, or (b) any products, proceeds or
derivatives of any such farm product or other agricultural product (including, without limitation,
any accounts receivable arising from the sale of any such farm product, other agricultural
product or any products, proceeds or derivatives thereof).

       “Anti-Corruption Laws” means all laws, rules, and regulations of any jurisdiction
applicable to any Loan Party or any Subsidiary from time to time concerning or relating to
bribery or corruption, including, without limitation, the United States Foreign Corrupt Practices
Act of 1977 and the rules and regulations thereunder.

       “Anti-Terrorism Laws” means any Laws relating to terrorism, “know your customer” or
money laundering, including Executive Order No. 13224, the USA Patriot Act, the Laws
comprising or implementing the Bank Secrecy Act, and the Laws administered by the United
States Treasury Department’s Office of Foreign Asset Control (as any of the foregoing Laws
may from time to time be amended, renewed, extended, or replaced).

        “Applicable Food and Feed Safety Law” means each applicable Law with respect to the
safety of food and feed products, including without limitation the FDA Food Safety
Modernization Act, Pub. L. No. 111-353, 124 Stat. 3885 (2011) and corresponding rules and
regulations.



US.114420341.12                              2

                                                                                          Exhibit 1
                     Case 19-62584-pcm11          Doc 16     Filed 08/22/19                8 of 132
                                                                                 Execution Copy

        “Applicable Letter of Credit Fee Rate” means the percentage rate per annum then in
effect according to the Pricing Grid below the heading “Revolving Credit Facility – Applicable
Margin.”

       “Applicable Margin” means the percentage spread to be added to the Floating Rate or
Adjusted LIBOR Rate based on the Pricing Grid below the heading “Term Loan Facility -
Applicable Margin” or “Revolving Credit Facility – Applicable Margin,” as applicable.

        “Applicable Unused Commitment Fee Rate” means the percentage rate per annum then in
effect according to the Pricing Grid below the heading “Unused Commitment Fee.”

        “Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender.

       “Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee permitted under Section 11.8, in substantially the form of
Exhibit A or any other form approved by the Administrative Agent.

       “Authorized Officer” means, with respect to any Loan Party, the Chief Executive Officer,
President, Chief Financial Officer, Secretary, Assistant Secretary, Treasurer or Assistant
Treasurer of such Loan Party or such other individuals, designated by written notice to the
Administrative Agent from the Borrower, authorized to execute notices, reports and other
documents on behalf of the Loan Parties required hereunder. The Borrower may amend such list
of individuals from time to time by giving written notice of such amendment to the
Administrative Agent.

        “Available Revolving Commitment” means, with respect to any Revolving Lender, an
amount equal to such Lender’s Revolving Commitment minus the outstanding principal amount
of its Revolving Loans minus such Lender’s Pro Rata Share of Letter of Credit Obligations, if
any, minus such Lender’s Pro Rata Share of the aggregate outstanding amount of Swing Line
Loans, if any.

        “Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

       “Borrowers” means Norpac Foods, Inc., a cooperative corporation organized and existing
under the laws of the State of Oregon, and each of its Subsidiaries identified on the signature
pages of this Agreement.

       “Borrowing” means as of any date of determination (a) with respect to LIBOR Rate
Loans outstanding as of such date, a borrowing consisting of Loans of the same Class and having
the same Interest Period, and (b) with respect to Floating Rate Loans, all Floating Rate Loans
outstanding as of such date regardless of Class.

         “Borrowing Base” means, at any time, an amount equal to:

                  (i)   the sum of:

US.114420341.12                             3

                                                                                        Exhibit 1
                        Case 19-62584-pcm11      Doc 16    Filed 08/22/19                9 of 132
                                                                                  Execution Copy

                         (A)    65% of the Eligible Inventory; and

                         (B)    85% of the Eligible Accounts; less

                         (C)     book overdrafts, Demand Patron Notes, and the sum of the
                  aggregate amount of reserves, if any, established by Administrative Agent and
                  (without duplication) the aggregate amount of non-member Producer payables.
                  Administrative Agent shall have the right to establish reserves or require
                  deductions in such amounts, and with respect to such matters (including but not
                  limited to, amounts secured by Liens in favor of Producers, payables to other
                  packers, payables to warehousemen and amounts in excess of individual customer
                  concentration limits), as Administrative Agent in its sole discretion shall deem
                  necessary or appropriate.

in any case, computed in accordance with the most recent Borrowing Base Report submitted to,
and accepted by, the Administrative Agent.

       “Borrowing Base Report” means a report in substantially the form attached hereto as
Exhibit B or such other form agreed upon by the Borrower and the Administrative Agent, duly
completed by the Borrower, pursuant to which the Borrower sets forth each element of the
Borrowing Base and its calculation as of a particular date.

       “Borrowing Date” means, with respect to any Loan, the date for the making thereof or the
renewal or conversion thereof at or to the same or a different Interest Rate Option, which shall be
a Business Day.

       “Business Day” means any day other than a Saturday or Sunday or a legal holiday on
which banks are authorized or required to be closed for business in Denver, Colorado or New
York, New York and if the applicable Business Day relates to any LIBOR Rate Loan or Quoted
Rate Loan, or to the setting of the Floating Rate determined by reference to the Weekly Reset
LIBOR Rate, such day must also be a day on which dealings in Dollar deposits by and between
banks are carried on in the London interbank market.

        “Capital Expenditures” means, with respect to any Person, the aggregate costs incurred
by such Person during any measuring period for the acquisition of any fixed assets or
improvements or replacements of, substitutions for or additions to any existing asset resulting in
a future economic benefit to such Person, and that are required to be capitalized in accordance
with GAAP.

        “Capital Lease” means any lease of real or personal property that is required to be
capitalized under GAAP or that is treated as an operating lease under regulations applicable to
the Borrower and its Subsidiaries but that otherwise would be required to be capitalized under
GAAP.

       “Cash Collateral” shall have a meaning correlative to the foregoing and shall include the
proceeds of such cash collateral and other credit support.



US.114420341.12                                4

                                                                                         Exhibit 1
                        Case 19-62584-pcm11        Doc 16    Filed 08/22/19              10 of 132
                                                                                  Execution Copy

       “Cash Collateralize” means with respect to the Obligations or Guaranteed Liabilities, to
deposit in a Controlled Account or to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the Issuing Lender or Lenders, as collateral for Letter of Credit
Obligations, or obligations of Lenders to fund participations in respect of Letter of Credit
Obligations, or Fronting Exposure, cash or deposit account balances or, if the Administrative
Agent and the Issuing Lender shall agree in their sole discretion, other credit support, in each
case pursuant to documentation in form and substance satisfactory to the Administrative Agent
and each applicable Issuing Lender.

         “Cash Equivalents” means:

                 (a)    direct obligations of the United States of America or any agency or
         instrumentality thereof or obligations backed by the full faith and credit of the United
         States of America maturing in 12 months or less from the date of acquisition;

                (b)    commercial paper maturing in 180 days or less rated not lower than A-1,
         by Standard & Poor’s or P-1 by Moody’s on the date of acquisition;

                (c)     demand deposits, time deposits or certificates of deposit maturing within
         one year in commercial banks that are organized under the laws of the United States or
         any state thereof or is a foreign bank or branch or agency thereof acceptable to the
         Administrative Agent and, in any case, have combined capital and surplus of at least an
         amount equal to $1,000,000,000; and

                (d)     money market or mutual funds whose investments are limited to those
         types of investments described in clauses (a)-(c) above.

        “Cash Interest Coverage Ratio” means the ratio of the Borrowers’ Consolidated EBITDA
to Interest Expense.

        “Casualty Event” means, with respect to any property of any Person, any loss of or
damage to, or any condemnation or other taking of, such property for which such Person or any
of its Subsidiaries receives insurance proceeds, or proceeds of a condemnation award or other
compensation.

        “Change in Law” means the occurrence, after the date of this Agreement, of any of the
following: (a) the adoption or taking effect of any Law, (b) any change in any Law or in the
administration, interpretation, implementation or application thereof by any Official Body or
(c) the making or issuance of any request, rule, guideline or directive (whether or not having the
force of Law) by any Official Body; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, regulations, guidelines, interpretations or directives thereunder or issued in connection
therewith (whether or not having the force of Law) and (y) all requests, rules, regulations,
guidelines, interpretations or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities (whether or not having the force of Law), in each
case pursuant to Basel III, shall in each case be deemed to be a Change in Law regardless of the
date enacted, adopted, issued, promulgated or implemented.

US.114420341.12                              5

                                                                                         Exhibit 1
                      Case 19-62584-pcm11         Doc 16    Filed 08/22/19               11 of 132
                                                                                 Execution Copy

        “Change of Control” means any event, circumstance or occurrence that results in (a) the
Borrower ceasing to be a cooperative organized under Oregon Revised Statutes Chapter 62 or a
successor statute of similar import, (b) one or more Persons (other than Producers who are
Patrons of the Borrower) acquiring or otherwise obtaining or holding voting Equity Interests in
the Borrower that, in the aggregate constitute 5% or more of the voting Equity Interests of the
Borrower, (c) the Borrower failing to own, directly or indirectly through another wholly-owned
Subsidiary, all issued and outstanding Equity Interests of each other Loan Party, or (d) a change
in the composition of the Governing Board of the Borrower such that continuing directors cease
to constitute more than 50% of the Borrower’s Governing Board. As used in this definition,
“continuing directors” means, as of any date, (y) those Directors of the Borrower who assumed
office prior to such date, and (z) those Directors of the Borrower who assumed office after such
date and whose appointment or nomination for election by the Borrower’s members was
approved by a vote of the Borrower’s Governing Board or nominating committee of the
Governing Board in accordance with the Borrower’s bylaws.

       “Class” means, when used in reference to any Loan, whether such Loan is a Revolving
Loan, Swing Line Loan or Term Loan and, when used in reference to any Commitment, whether
such Commitment is a Revolving Commitment or a Term Loan Commitment.

       “Closing Date” means the Business Day on which each of the conditions precedent in
Section 4.1 has been satisfied or waived by the Required Lenders.

        “CoBank” means CoBank, ACB, a federally chartered instrumentality of the United
States, its successors and assigns.

        “CoBank Cash Management Agreement” means any Master Agreement for Cash
Management and Transaction Services between CoBank and the Borrower, including all
exhibits, schedules and annexes thereto and including all related forms delivered by the
Borrower to CoBank related in connection therewith; provided that, the Borrower shall have
elected pursuant to its rule set instructions or similar document to have its accounts that are
subject to the CoBank Cash Management Agreement settle against the Swing Line Loan and
such election shall not have been modified.

         “CoBank Equities” has the meaning specified in Section 6.10.

         “Code” means the Internal Revenue Code of 1986.

        “Collateral” means the collateral subject to any of the Collateral Documents or any other
real or personal property of the Loan Parties, in each case pledged to or for the benefit of the
Lenders as security for the Obligations; provided, however, that “Collateral” shall not include
any Excluded Property.

       “Collateral Documents” means (i) the Security Agreement, (ii) the Intellectual Property
Security Agreement, (iii) the Mortgages, and (iv) any other document pursuant to which the
Borrower or any other Loan Party has granted a Lien to or for the benefit of the Lenders to
secure all or a portion of the Obligations.



US.114420341.12                              6

                                                                                        Exhibit 1
                      Case 19-62584-pcm11        Doc 16     Filed 08/22/19              12 of 132
                                                                                     Execution Copy

        “Commitment” means as to any Lender the aggregate of its Revolving Commitment
(including any Swing Line Commitment of a Swing Line Lender) and Term Loan Commitment,
and “Commitments” means the aggregate of the Revolving Commitments (including any Swing
Line Commitment of a Swing Line Lender) and Term Loan Commitments of all of the Lenders.

       “Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.),
and any successor statute.

       “Compliance Certificate” means a certificate of the Borrower, signed by a Compliance
Officer of the Borrower, substantially in the form of Exhibit C hereto.

       “Compliance Officer” means the Chief Executive Officer, President or Chief Financial
Officer of the Borrower or any Loan Party, as the case may be.

       “Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or branch profits
Taxes.

       “Consolidated” means, when used with reference to financial statements or financial
statement items of any Person, such statements or items on a consolidated basis in accordance
with applicable principles of consolidation under GAAP.

        “Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrowers for such period, determined on a Consolidated basis, without duplication, in
accordance with GAAP; provided, that in calculating Consolidated Net Income of the Parent and
its Subsidiaries for any period, there shall be excluded (a) the net income (or loss) of any Person
(other than a Subsidiary which shall be subject to clause (c) below), in which the Parent or any of
its Subsidiaries has a joint interest with a third party, except to the extent such net income is
actually paid in cash to the Borrowers or any of their Subsidiaries by dividend or other
distribution during such period, (b) the net income (or loss) of any Person accrued prior to the
date it becomes a Subsidiary of the Borrowers or any of their Subsidiaries or is merged into or
consolidated with any Borrower or any of its Subsidiaries or that Person’s assets are acquired by
any Borrower or any of its Subsidiaries except to the extent included pursuant to the foregoing
clause (a), and (c) the net income (if positive), of any Subsidiary to the extent that the declaration
or payment of dividends or similar distributions by such Subsidiary to the Borrowers or any of
their Subsidiaries of such net income (i) is not at the time permitted by operation of the terms of
its charter or any agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to such Subsidiary or (ii) would be subject to any taxes payable on such
dividends or distributions, but in each case only to the extent of such prohibition or taxes.

        “Control” means the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability to exercise
voting power, by contract or otherwise. “Controlling” and “Controlled” have meanings
correlative thereto.

         “Conversion or Continuation Notice” has the meaning specified in Section 2.5.



US.114420341.12                                7

                                                                                            Exhibit 1
                      Case 19-62584-pcm11          Doc 16      Filed 08/22/19               13 of 132
                                                                                  Execution Copy

        “Customer Prepayments” means amounts paid to a Loan Party by a customer (a) with
respect to Inventory prior to the delivery of such Inventory, or (b) with respect to Inventory that
has been delivered to a customer but for which such cost has not yet been billed.

       “Debt Incurrence” means the incurrence by the Borrowers on or after the Closing Date of
any Indebtedness other than the Obligations.

        “Debt to Capitalization Ratio” means the ratio of Borrowers’ Consolidated total debt
(inclusive of (i) obligations for borrowed money, (ii) obligations for the deferred purchase price
of acquired assets, (iii) Capital Leases, (iv) Synthetic Lease Obligations, (v) letters of credit
outstanding, and (vi) any guaranty given by a Borrower with respect to liabilities of a type
described in the foregoing, but exclusive of long term debt associated with Borrowers’ Salem
OR office building and cold storage facility) to Borrowers’ total debt plus Total Equity.

       “Debtor Relief Laws” means the Bankruptcy Code of the United States of America, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar debtor relief
Laws of the United States or other applicable jurisdictions from time to time in effect.

        “Debtor Relief Proceeding” means any proceeding seeking a decree or order for relief in
respect of any Loan Party or Subsidiary in a voluntary or involuntary case under any applicable
Debtor Relief Law.

       “Default” means any event or condition that with notice or passage of time, or both,
would constitute an Event of Default.

        “Default Rate” means, as of any date of determination, the following: (a) for each Loan,
the Interest Rate Option then in effect with respect thereto (as determined without giving effect
to this definition) plus an additional margin of 2.0% per annum, (b) for Letter of Credit Fees, the
Applicable Letter of Credit Fee Rate as of such date plus an additional margin of 2.0% per
annum and (c) for all other Obligations, the rate determined in accordance with the Floating Rate
Option as of such date plus an additional margin of 2.0% per annum.

        “Defaulting Lender” means, subject to Section 2.15(b), any Lender that (i) has failed to
(a) fund all or any portion of its Loans within two Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies the Administrative Agent and the
Borrowers in writing that such failure is the result of such Lender’s determination that one or
more conditions precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not been satisfied, or
(b) pay to the Administrative Agent, the Issuing Lender, the Swing Line Lender or any other
Lender any other amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit or Swing Line Loans) within two Business Days of the date
when due, (ii) has notified the Borrowers, the Administrative Agent or the Issuing Lender or
Swing Line Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that such position is
based on such Lender’s determination that a condition precedent to funding (which condition


US.114420341.12                              8

                                                                                         Exhibit 1
                     Case 19-62584-pcm11          Doc 16     Filed 08/22/19              14 of 132
                                                                                   Execution Copy

precedent, together with any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (iii) has failed, within three Business Days after written
request by the Administrative Agent or the Borrowers, to confirm in writing to the
Administrative Agent and the Borrowers that it will comply with its prospective funding
obligations hereunder (provided that such Lender shall cease to be a Defaulting Lender pursuant
to this clause (iii) upon receipt of such written confirmation by the Administrative Agent and the
Borrowers), or (iv) has, or has a direct or indirect parent company that has, (a) become the
subject of a proceeding under any Debtor Relief Law, or (b) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of creditors or similar
Person charged with reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority acting in such a
capacity, provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or indirect parent
company thereof by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within the United States
or from the enforcement of judgments or writs of attachment on its assets or permit such Lender
(or such Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Lender. Any determination by the Administrative Agent that a
Lender is a Defaulting Lender under any one or more of clauses (i) through (iv) above shall be
conclusive and binding absent manifest error, and, subject to any cure rights expressly provided
above, such Lender shall be deemed to be a Defaulting Lender (subject to Section 2.15) upon
delivery of written notice of such determination to the Borrowers, the Issuing Lender, the Swing
Line Lender and each Lender.

       “Demand Patron Note” means a promissory note or other evidence of indebtedness of the
Borrowers that (A) is due on demand or (B) is in favor of a Patron or employee that is due within
one year of the date of determination.

       “Director” means, with respect to any Person, (a) if such Person is a corporation, a
member of the Governing Board of such Person, (b) if such Person is a limited liability company,
a governor, manager or managing member of such Person and (c) if such Person is a partnership,
a general partner of such Person.

        “Disposition” or “Dispose” means the sale, transfer, license, lease or other disposition
(including any sale and leaseback transaction) of any property or asset by any Person.

       “Dollar,” “Dollars,” “U.S. Dollars” and the symbol “$” means lawful money of the
United States of America.

         “Drawing Date” has the meaning specified in Section 2.9(c)(i).

       “EBITDA” means for any period of determination, the Consolidated Net Income of the
Borrowers plus (a) without duplication and to the extent deducted in determining net income for
such period, the sum of (i) income tax expense for such period (net of tax refunds), (ii) interest
expense (including without limitation, implicit interest expense on Capital Leases), (iii) all
amounts attributable to depreciation and amortization expense for such period, and (iv) any
noncash expenses or charges for such period, minus (b) without duplication and to the extent

US.114420341.12                               9

                                                                                          Exhibit 1
                      Case 19-62584-pcm11         Doc 16     Filed 08/22/19               15 of 132
                                                                                    Execution Copy

included in Consolidated Net Income, (i) non-operating gains (including, without limitation,
extraordinary or nonrecurring gains, gains from discontinuance of operations and gains arising
from the sale of assets other than inventory or property, plant and equipment) during such period,
(ii) similarly, non-operating losses during such period, (iii) any other comprehensive income and
(iv) any cash payments made during such period in respect of non-cash charges described in
clause (a)(iv) taken in a prior period.

         “Eligible Accounts” means an account receivable of a Borrower denominated in Dollars
that is (i) arising from bona fide sales of goods actually shipped, or for which title has been
transferred, or for services fully rendered by the Borrower, (ii) due within 60 days from the date
of the original invoice or, if the Account Debtor is a Producer and the Account arises from the
sale of seed or chemicals, due within the current crop year, (iii) net of offsets, cross-aging,
counterclaims, deductions and amounts held in trust for tax obligations and excise taxes, (iv)
legally valid and enforceable, (v) in compliance with all applicable laws and regulations and (vi)
determined by the Administrative Agent, in its reasonable judgment, to be eligible for inclusion
in the Borrowing Base; provided, however, that without limiting the Administrative Agent’s
discretion, the following shall not constitute Eligible Accounts:

                (a)      Accounts that do not consist of valid, bona fide accounts receivable and
         contract receivables, each owed to and owned by the Borrowers arising out of resulting
         from goods actually sold and shipped, or for which title has been transferred, or for
         services fully rendered by the Borrowers;

                  (b)     Accounts with respect to which the Administrative Agent does not have a
         first priority Lien, including, without limitation, Accounts evidenced by an “instrument”
         or “chattel paper” (as each such term is defined in the UCC) not in the possession of
         Administrative Agent;

                 (c)    Accounts that are otherwise eligible with respect to which the Account
         Debtor is owed a credit, discount, allowance, rebate or other similar adjustment by the
         Borrowers, but only to the extent of such credit, discount, allowance, rebate or other
         similar adjustment;

                (d)     if such Accounts are owed by an Account Debtor that is not domiciled in
         the U.S.;

                (e)     Accounts with respect to which the Account Debtor is any Governmental
         Authority, unless such Account has been duly assigned to the Administrative Agent in
         accordance with all applicable Laws (including, without limitation, the Federal Assignment
         of Claims Act of 1940, as amended, if applicable) so that the Administrative Agent is
         recognized by the Account Debtor to have all of the rights of an assignee of such Account;

                 (f)      Accounts with respect to which the Account Debtor is an Affiliate of the
         Borrowers or a director, officer, agent, stockholder or employee of the Borrowers or any
         of its Affiliates (except to the extent such Account arises from the sale of seed, chemicals
         or by-products to Producers);



US.114420341.12                                10

                                                                                           Exhibit 1
                       Case 19-62584-pcm11          Doc 16    Filed 08/22/19               16 of 132
                                                                                   Execution Copy

                 (g)   Accounts due from an Account Debtor if (i) more than fifty percent of the
         aggregate amount of Accounts of such Person to the Borrowers collectively has at the
         time remained unpaid for more than 90 days from the date of the original invoice or, if
         the Account Debtor is a Producer and the Account arises from the sale of seed or
         chemicals in the current crop year, beyond the current crop year, or (ii) such Account
         Debtor is in default on any other Indebtedness owed by such Person to the Borrowers
         (unless such Account is no more than 30 days past due from the original due date);

                 (h)    Accounts with respect to which there is any potential offset or
         counterclaim or unresolved dispute with the respective Account Debtor reasonably likely
         to be resolved in favor of such Account Debtor (but only to the extent of such potential
         offset or counterclaim or unresolved dispute);

                 (i)    Accounts with respect to an Account Debtor whose obligations owing to
         Borrowers exceed 10% of all Eligible Accounts (or, with respect to Sam’s Club and
         WalMart (combined), 30% of all Eligible Accounts; provided, however, that any such
         percentage in excess of 10% shall be subject to adjustment down to 10% at any time in
         the sole discretion of Administrative Agent), to the extent of the obligations owing by
         such Account Debtor in excess of such percentage,

               (j)     Accounts with respect to which the Account Debtor is the subject of any
         bankruptcy, reorganization, receivership, or other Debtor Relief Proceeding;

                 (k)     Accounts with respect to which the Account Debtor’s obligation to pay is
         conditional or subject to a repurchase obligation or right to return or with respect to
         which the goods or services giving rise to such Account have not been shipped or for
         which title has not be transferred (or performed, as applicable) and accepted by such
         account debtor, including progress billings, bill and hold sales, guarantied sales, sale or
         return transactions, sales on approval or consignment sales;

                 (l)    Accounts with respect to which the Account Debtor is located in the states
         of New Jersey, Minnesota or West Virginia or any other state that, to the best knowledge
         of the Borrowers, denies creditors access to its courts in the absence of a Notice of
         Business Activities Report or other similar filing, unless the Borrowers have either
         qualified as a foreign corporation authorized to transact business in such state or have
         filed a Notice of Business Activities Report or similar filing with the applicable state
         agency for the then current year;

                 (m)    Accounts with respect to which the Account Debtor is a creditor of the
         Borrowers (other than any Lender), if such Account Debtor has not waived its right of
         off-set with respect to such Accounts to the satisfaction of the Administrative Agent;
         provided, however, that any such Account shall only be ineligible as to that portion of
         such Account which is less than or equal to the amount owed by the Borrowers to such
         Account Debtor;




US.114420341.12                               11

                                                                                          Exhibit 1
                       Case 19-62584-pcm11         Doc 16     Filed 08/22/19              17 of 132
                                                                                     Execution Copy

                (n)     Accounts that arise from the sale of inventory that has not yet been
         shipped to the applicable Account Debtor in the event the Administrative Agent in its
         reasonable discretion determines that such Accounts are unlikely to be collectible; and

                  (o)   Accounts sold by the Borrowers for discounting or factoring purposes.

       “Eligible Assignee” means any Person that meets the requirements to be an assignee
under Sections 11.8(b)(iii), 11.8(b)(v) and 11.8(b)(vi) (subject to such consents, if any, as may be
required under Section 11.8(b)(iii)).

        “Eligible Inventory” means Inventory of Borrowers consisting of first quality raw
materials (including seed), work in process (solely to the extent of bright canned goods and
frozen bulk fruit and vegetables) and finished goods held for sale in the ordinary course of
Borrowers’ business that complies with each of the representations and warranties respecting
Eligible Inventory made by Borrowers in the Loan Documents, and that is not excluded as
ineligible by virtue of the one or more of the criteria set forth below; provided, however, that
such criteria may be fixed and revised from time to time by Administrative Agent in its sole
discretion to address the results of any audit or appraisal performed by Administrative Agent
from time to time after the Closing Date. In determining the amount to be so included, Inventory
shall be valued at the lower of cost, market value or net realizable value on a basis consistent
with Borrowers’ historical accounting practices. (For the sake of clarity, bulk inventories of
frozen fruits and vegetables included in Eligible Inventory shall be valued on a fully loaded cost
basis without regard to the absorption line item shown on Borrowers’ monthly balance sheet
(unless negative) for periods other than fiscal year end.) An item of Inventory shall not be
included in Eligible Inventory if:

                  (a)   a Borrower does not have good, valid, and marketable title thereto,

                 (b)    it is not located at one of the locations owned by a Borrower and located
         in the United States or Canada set forth on Schedule E-1, or is in transit from one such
         location to another such location,

                 (c)     it is located on real property leased by a Borrower or in a contract
         warehouse, or at a processor, unless it is (i) at Administrative Agent’s request, in its sole
         discretion, subject to an access agreement in favor of the Lenders executed by the lessor,
         warehouseman, or processor, as the case may be, in form and substance satisfactory to
         the Administrative Agent in its sole discretion and (ii) segregated or otherwise separately
         identifiable from goods of others, if any, stored on the premises,

                (d)    it is not subject to a valid and perfected and first priority Administrative
         Agent’s Lien,

                (e)     it consists of goods returned or rejected by a Borrower’s customers for
         reasons related to quality, or goods held for quality control, or

                 (f)   it consists of goods that are obsolete or slow moving (including all
         finished canned or bulk goods more than three years from their pack date), restrictive or
         custom items, work-in-process (other than canned bright goods or frozen bulk fruits and

US.114420341.12                                12

                                                                                            Exhibit 1
                        Case 19-62584-pcm11         Doc 16     Filed 08/22/19               18 of 132
                                                                                     Execution Copy

         vegetables), or goods that constitute spare parts, packaging and shipping materials,
         supplies used or consumed in a Borrower’s business, bill and hold goods, defective
         goods, “seconds,” or Inventory acquired on consignment.

       “Environmental Indemnity” means              the   Environmental     Indemnity     Agreement
substantially in the form of Exhibit J hereto.

        “Environmental Laws” means any and all applicable current and future federal, state,
local and foreign Laws and any consent decrees, concessions, permits, grants, franchises,
licenses, agreements or other restrictions of a Governmental Authority or common Law causes of
action relating to: (i) protection of the environment or natural resources from, or emissions,
discharges, releases or threatened releases of, Hazardous Materials in the environment including
ambient air, surface, water, ground water or land, (ii) the generation, handling, use, labeling,
disposal, transportation, reclamation and remediation of Hazardous Materials; (iii) human health
as affected by Hazardous Materials; (iv) the protection of endangered or threatened species; and
(v) the protection of environmentally sensitive areas.

         “Environmental Liability” means any liability, contingent or otherwise (including any
liability for damages, costs of environmental remediation, fines, penalties or indemnities), of the
Borrowers or any other Loan Party directly or indirectly resulting from or based upon
(i) violation of any Environmental Law; (ii) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials; (iii) exposure to any Hazardous Materials;
(iv) the release or threatened release of any Hazardous Materials into the environment; or (v) any
contract, agreement or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

        “Equity Interests” means, with respect to any Person, all of the shares of capital stock of
(or other ownership or profit interests in) such Person, all of the warrants, options or other rights
for the purchase or acquisition from such Person of shares of capital stock of (or other ownership
or profit interests in) such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or acquisition from such Person of such shares (or such other interests),
and all of the other ownership or profit interests in such Person (including partnership, member
or trust interests therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

      “Equity Issuance” means any issuance or sale by the Parent or any of its Subsidiaries of
any Equity Interests at any time after the Closing Date.

        “ERISA” means the Employee Retirement Income Security Act of 1974, and any
successor statute of similar import, and the rules and regulations thereunder, as from time to time
in effect.

       “ERISA Affiliate” means, at any time, any trade or business (whether or not
incorporated) under common control with any Loan Party such that such trade or business,
together with such Loan Party and all other ERISA Affiliates, are treated as a single employer
under Section 414 of the Code and Section 4001(b)(1) of ERISA.


US.114420341.12                                13

                                                                                            Exhibit 1
                      Case 19-62584-pcm11           Doc 16     Filed 08/22/19               19 of 132
                                                                                     Execution Copy

         “ERISA Event” means (i) a reportable event (under Section 4043 of ERISA and
regulations thereunder) with respect to a Pension Plan; (ii) a withdrawal by a Loan Party or any
ERISA Affiliate from a Pension Plan subject to Section 4063 of ERISA during a plan year in
which it was a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of ERISA; (iii) a
complete or partial withdrawal by a Loan Party or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (iv) the filing of a notice of
intent to terminate, the treatment of an amendment to a Pension Plan or a Multiemployer Plan as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of proceedings by
the PBGC to terminate a Pension Plan or Multiemployer Plan; (v) an event or condition that
constitutes grounds under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; (vi) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate; or (vii) the determination
that any Pension Plan is considered an at-risk plan or a plan in endangered or critical status
within the meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA.

        “Event of Default” means any of the events described in Section 9.1 and referred to
therein as an “Event of Default.”

        “Excluded Property” means (a) any permit, license, agreement or other asset (i) that, by
its terms or by the terms of any agreement governing such asset, prohibits or requires the consent
of any Person other than the Borrowers and their Affiliates which has not been obtained as a
condition to the creation by the applicable Loan Party of a Lien on any right, title or interest
therein, or (ii) to the extent that any applicable Law prohibits the creation of a Lien thereon, but
only, with respect to the prohibition in clauses (i) and (ii), to the extent, and for as long as, such
prohibition is not terminated or rendered unenforceable or otherwise deemed ineffective by the
UCC or any other applicable Law, (b) those assets as to which the Administrative Agent
determines in its sole discretion that the burdens or other adverse consequences of obtaining such
security interest are excessive in relation to the value of the security to be afforded thereby, and
(c) intent-to-use” trademark applications prior to the filing of a “Statement of Use” or
“Amendment to Allege Use” with respect thereto, to the extent that the grant of a security
interest therein would impair the validity or enforceability of, or render void or voidable or result
in the cancellation of the applicable grantor’s right, title or interest therein or in any trademark
issued as a result of such application under applicable law; provided, however, “Excluded
Property” shall not include any proceeds, products, substitutions or replacements of Excluded
Property except to the extent that such proceeds, products, substitutions or replacements
otherwise constitute Excluded Property.

        “Excluded Taxes” means any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient, (i) Taxes
imposed on or measured by net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case, (a) imposed as a result of such Recipient being organized under the
laws of, or having its principal office or, in the case of any Lender, its applicable lending office
located in, the jurisdiction imposing such Tax (or any political subdivision thereof) or (b) that are
Other Connection Taxes, (ii) in the case of a Lender, U.S. federal withholding Taxes imposed on

US.114420341.12                                14

                                                                                            Exhibit 1
                      Case 19-62584-pcm11           Doc 16     Filed 08/22/19               20 of 132
                                                                                 Execution Copy

amounts payable to or for the account of such Lender with respect to an applicable interest in a
Loan or Commitment pursuant to a law in effect on the date on which (a) such Lender acquires
such interest in such Loan or Commitment (other than pursuant to an assignment request by the
Borrowers under Section 3.6) or (b) such Lender changes its lending office, except in each case
to the extent that, pursuant to Section 3.2, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (iii) Taxes attributable to such
Recipient’s failure to comply with Section 3.2 and (iv) any U.S. federal withholding Taxes
imposed under FATCA.

       “Executive Order No. 13224” means the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001.

       “Facility” means, collectively, the Revolving Credit Facility, the Term Loan Facility, the
Swing Line Facility and the Letter of Credit Facility.

         “Farm Credit Lender” means a federally-chartered Farm Credit System lending
institution organized under the Farm Credit Act of 1971.

        “FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any current or future regulations or official
interpretations thereof and any agreements entered into pursuant to Section 1471(b)(1) of the
Code.

        “Federal Funds Effective Rate” means, for any day, the rate of interest per annum
(rounded upward, if necessary, to the nearest whole multiple of 1/100th of 1%) equal to the
weighted average of the rates on overnight federal funds transactions with members of the
Federal Reserve System, as published by the Federal Reserve Bank of New York on such date,
or if no such rate is so published on such day, on the most recent day preceding such day on
which such rate is so published.

       “Fee Letter” means that certain fee letter dated as of November 15, 2017 among the
Borrowers and the Administrative Agent, together with any other fee letters entered into between
the Borrower and the Administrative Agent from time to time.

         “Fixed Rate Loan” means any LIBOR Rate Loan or Quoted Rate Loan.

        “Floating Rate” means the Weekly Reset LIBOR Rate; provided, however, that upon the
occurrence of any event specified in Section 3.3 or 3.4, “Floating Rate” means an annual rate
equal to the Prime Rate plus 1.00%.

       “Floating Rate Loan” means a Loan bearing interest calculated in accordance with the
Floating Rate Option.

        “Floating Rate Option” means the option of the Borrower to have Loans bear interest at
the rate and under the terms set forth in Section 2.4(b)(i).


US.114420341.12                             15

                                                                                        Exhibit 1
                     Case 19-62584-pcm11         Doc 16    Filed 08/22/19               21 of 132
                                                                                   Execution Copy

       “Flood Laws” means, collectively, (i) the National Flood Insurance Act of 1968, (ii) the
Flood Disaster Protection Act of 1973, (iii) the National Flood Insurance Reform Act of 1994
and (iv) the Flood Insurance Reform Act of 2004, in each case, as now or hereinafter in effect,
and any successor statute thereto, and all such other applicable Laws related thereto.

       “Food Security Act” means 7 U.S.C. Section 1631, and any successor statute thereto,
together with each Law establishing a “central filing system” (as defined in 7 U.S.C. Section
1631) that has been certified by the Secretary of the United States Department of Agriculture.

       “Foreign Lender” means (i) if the Borrower is a U.S. Person, a Lender that is not a U.S.
Person, and (ii) if the Borrower is not a U.S. Person, a Lender that is resident or organized under
the Laws of a jurisdiction other than that in which the Borrower is resident for tax purposes. For
purposes of this definition, the United States of America, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.

        “Fronting Exposure” means, at any time there is a Defaulting Lender, (i) with respect to
the Issuing Lender, such Defaulting Lender’s Pro Rata Share of the outstanding Letter of Credit
Obligations with respect to Letters of Credit issued by the Issuing Lender other than Letter of
Credit Obligations as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms hereof, and
(ii) with respect to the Swing Line Lender, such Defaulting Lender’s Pro Rata Share of
outstanding Swing Line Loans made by the Swing Line Lender other than Swing Line Loans as
to which such Defaulting Lender’s participation obligation has been reallocated to other Lenders.

        “Fund” means any Person (other than a natural Person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and similar extensions
of credit in the ordinary course of its activities.

        “GAAP” means generally accepted accounting principles as are in effect from time to
time, subject to the provisions of Section 1.3, and applied on a consistent basis both as to
classification of items and amounts.

         “Governing Board” means, with respect to any corporation, limited liability company or
similar Person, the board of directors, board of governors or other body or entity that sets overall
institutional direction for such Person.

        “Governmental Authority” means the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the European Union or
the European Central Bank).

       “Guaranteed Liabilities” means (a) the prompt Payment In Full, when due or declared
due and at all such times, of all Obligations and all other amounts pursuant to the terms of this
Agreement, the Notes, and all other Loan Documents heretofore, now or at any time or times
hereafter owing, arising, due or payable from the Borrower or any other Loan Party to any one or
more of the Lenders, including principal, interest, premiums and fees (including all reasonable

US.114420341.12                               16

                                                                                          Exhibit 1
                     Case 19-62584-pcm11           Doc 16    Filed 08/22/19               22 of 132
                                                                                   Execution Copy

fees and expenses of counsel); and (b) the prompt, full and faithful performance, observance and
discharge of each and every agreement, undertaking, covenant and provision to be performed,
observed or discharged by the Borrower and each other Loan Party under this Agreement, the
Notes and all other Loan Documents to which it is a party.

      “Guarantor” means each of the parties to this Agreement that is designated as a
“Guarantor” on the signature page hereof and each other Person that joins this Agreement as a
Guarantor after the date hereof.

        “Guarantors’ Obligations” means the obligations of the Guarantors to the Lenders under
Article XII.

        “Guaranty” or “Guarantee” means, with respect to any Person, without duplication, any
obligation, contingent or otherwise, of such Person pursuant to which such Person has directly or
indirectly guaranteed or had the economic effect of guaranteeing any Indebtedness or other
obligation or liability of any other Person and, without limiting the generality of the foregoing,
any obligation, direct or indirect, contingent or otherwise, of any such Person (a) to purchase or
pay (or advance or supply funds for the purchase or payment of) such Indebtedness or other
obligation or liability (whether arising by virtue of partnership arrangements, by agreement to
keep well, to purchase assets, goods, securities or services, to take-or-pay, or to maintain
financial statement condition or otherwise), (b) to purchase or lease property or services for the
purpose of assuring another Person’s payment or performance of any Indebtedness or other
obligations or liabilities, (c) to maintain the working capital of such Person to permit such Person
to pay such Indebtedness or other obligations or liabilities or (d) entered into for the purpose of
assuring in any other manner the obligee of such Indebtedness or other obligation or liability of
the payment thereof or to protect such obligee against loss in respect thereof (in whole or in
part); provided, that the term Guaranty/Guarantee shall not include endorsements for collection
or deposit in the ordinary course of business. Unless otherwise specified, the amount of any
Guaranty shall be deemed to be the lesser of the principal amount of the Indebtedness or other
obligations or liabilities guaranteed and still outstanding and the maximum amount for which the
guaranteeing Person may be liable pursuant to the terms of the instrument embodying such
Guaranty.

        “Hazardous Materials” means (i) any explosive or radioactive substances, materials or
wastes, and (ii) any hazardous or toxic substances, materials or wastes, defined or regulated as
such in or under, or that could reasonably be expected to give rise to liability under, any
applicable Environmental Law, including, without limitation, asbestos, polychlorinated
biphenyls, urea-formaldehyde insulation, gasoline or petroleum (including crude oil or any
fraction thereof) or petroleum products.

        “Indebtedness” means, as to any Person at a particular time, without duplication, all of
the following, whether or not included as indebtedness or liabilities in accordance with GAAP:

                (a)   all obligations of such Person for borrowed money and all obligations of
         such Person evidenced by bonds, debentures, notes, loan agreements or other similar
         instruments;



US.114420341.12                               17

                                                                                          Exhibit 1
                      Case 19-62584-pcm11          Doc 16    Filed 08/22/19               23 of 132
                                                                                    Execution Copy

                 (b)     all direct or contingent obligations of such Person arising under letters of
         credit (including standby and commercial), bankers’ acceptances, bank guaranties, surety
         bonds and similar instruments;

                 (c)    all obligations of such Person to pay the deferred purchase price of
         property or services (other than trade accounts payable in the ordinary course of business
         and, in each case, not past due for more than 30 days after the date on which such trade
         account payable was created);

                 (d)    obligations (excluding prepaid interest thereon) secured by a Lien on
         property owned or being purchased by such Person (including indebtedness arising under
         conditional sales or other title retention agreements), whether or not such obligations
         shall have been assumed by such Person or is limited in recourse;

                (e)    all obligations of such Person under Capital Leases and all its Synthetic
         Lease Obligations;

                (f)     all obligations of such Person to purchase, redeem, retire, defease or
         otherwise make any payment in respect of any Equity Interest in such Person or any other
         Person, valued, in the case of a redeemable preferred interest, at the greater of its
         voluntary or involuntary liquidation preference plus accrued and unpaid dividends; and

                (g)     all obligations of such Person to advance funds to, or purchase assets,
         property or services from, any other Person in order to maintain the financial condition of
         such Person; and

                  (h)   all Guarantees of such Person in respect of any of the foregoing.

        “Indemnified Taxes” means (i) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrowers or any other
Loan Party under any Loan Document and (ii) to the extent not otherwise described in the
preceding clause (i), Other Taxes.

         “Indemnitee” has the meaning specified in Section 11.3.

        “Information” means all information received from the Loan Parties or any of their
Subsidiaries relating to the Loan Parties or any of such Subsidiaries or any of their respective
businesses, other than any such information that is available to the Administrative Agent, any
Lender or the Issuing Lender on a non-confidential basis prior to disclosure by the Loan Parties
or any of their Subsidiaries, provided that, in the case of information received from the Loan
Parties or any of their Subsidiaries after the date of this Agreement, such information is clearly
identified at the time of delivery as confidential.

       “Intellectual Property” means patents, trademarks, copyrights and any other assets of the
Borrowers as to which filing with the United States Patent and Trademark Office or United
States Copyright Office is necessary or advisable for the perfection of a Lien therein under
applicable Law.


US.114420341.12                                18

                                                                                            Exhibit 1
                        Case 19-62584-pcm11         Doc 16    Filed 08/22/19                24 of 132
                                                                                    Execution Copy

      “Intellectual Property Security Agreement” means the Intellectual Property Security
Agreement in substantially the form attached to the Security Agreement.

       “Interest Expense” means, for any fiscal period and for any Person, the aggregate net
amount of cash interest expense (excluding amortization of debt issuance costs) of such Person
and its Subsidiaries accrued on a consolidated basis for such fiscal period, determined in
accordance with GAAP. Computations of Interest Expense on a pro forma basis for
Indebtedness having a variable interest rate shall be calculated at the rate in effect on the date of
any determination.

       “Interest Payment Date” means the last day of each fiscal quarter after the date hereof
and the applicable Maturity Date.

        “Interest Period” means the period of time selected by the Borrower in connection with
(and to apply to) any election permitted hereunder by the Borrower to have Revolving Loans or
Term Loan bear interest under the LIBOR Rate Option. Subject to the last sentence of this
definition, such period shall be one, two, three or six months. Such Interest Period shall
commence on the effective date of such LIBOR Rate Loan, which shall be (i) the Borrowing
Date if the Borrower is requesting new Loans, or (ii) the date of renewal of or conversion to a
LIBOR Rate Loan if the Borrower is renewing or converting an existing Loan. Notwithstanding
the second sentence hereof: (a) any Interest Period that would otherwise end on a date that is not
a Business Day shall be extended to the next succeeding Business Day unless such Business Day
falls in the next calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (b) the Borrower shall not select, convert to or renew an Interest Period
for any portion of the Loans that would end after the applicable Maturity Date and (c) if any
Interest Period begins on the last Business Day of a month or on a day of a month for which
there is no numerically corresponding day in the month in which such Interest Period is to end,
such Interest Period shall be deemed to end on the last Business Day of the final month of such
Interest Period.

         “Interest Rate Option” means any (i) LIBOR Rate Option, (ii) Quoted Rate Option, or
(iii) Floating Rate Option.

       “Inventory” means all inventory of any Loan Party, as such term is defined in the UCC,
whether now owned or hereafter acquired, whether consisting of whole goods, spare parts or
components, supplies or materials, whether acquired, held or furnished for sale, for lease or
under service contracts or for manufacture or processing, and wherever located.

        “Investment” means, with respect to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other acquisition of Equity
Interests or securities of another Person, (b) a loan, advance or capital contribution to, Guarantee
or assumption of debt of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint venture interest in
such other Person and any arrangement pursuant to which the investor Guarantees Indebtedness
of such other Person, or (c) the purchase or other acquisition (in one transaction or a series of
transactions) of assets of another Person that constitute a business unit. For purposes of covenant



US.114420341.12                               19

                                                                                           Exhibit 1
                      Case 19-62584-pcm11          Doc 16     Filed 08/22/19               25 of 132
                                                                                       Execution Copy

compliance, the amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such Investment.

         “IRS” means the United States Internal Revenue Service.

       “Issuing Lender” means CoBank, in its individual capacity as issuer of Letters of Credit
hereunder.

        “Joint Venture” means a corporation, partnership, limited liability company or other
entity in which any Person other than the Loan Parties and their Subsidiaries holds, directly or
indirectly, an equity interest.

       “Landlord Agreement” means any landlord’s waiver or other lien waiver or subordination
agreement executed and delivered by a lessor, warehouse operator or other applicable Person
with respect to a leased location of any Loan Party to the Administrative Agent for the benefit of
the Lenders.

         “Law” means any law (including common law and Environmental Laws), constitution,
statute, treaty, regulation, rule, ordinance, opinion, release, ruling, order, injunction, writ, decree,
bond, judgment, authorization or approval, lien or award by or settlement agreement with any
Governmental Authority.

        “Lenders” means each of the Persons from time to time party hereto as a lender and their
respective successors and assigns as permitted hereunder, each of which is referred to herein as a
Lender. Unless the context requires otherwise, the term “Lenders” includes the Swing Line
Lender.

         “Letter of Credit” has the meaning specified in Section 2.9(a).

         “Letter of Credit Borrowing” has the meaning specified in Section 2.9(c)(iii).

      “Letter of Credit Expiration Date” means the 30th day prior to the Maturity Date for
Revolving Loans.

       “Letter of Credit Facility” means the Letter of Credit facility established pursuant to
Section 2.9.

         “Letter of Credit Fee” has the meaning specified in Section 2.9(b).

       “Letter of Credit Obligations” means, as of any date of determination, (i) the aggregate
amount available to be drawn under all outstanding Letters of Credit on such date (if any Letter
of Credit shall increase in amount automatically in the future, such aggregate amount available to
be drawn shall currently give effect to any such future increase) plus (ii) the aggregate
Reimbursement Obligations and Letter of Credit Borrowings on such date.

         “Letter of Credit Request” has the meaning specified in Section 2.9(a).




US.114420341.12                                20

                                                                                              Exhibit 1
                       Case 19-62584-pcm11          Doc 16      Filed 08/22/19                26 of 132
                                                                                  Execution Copy

       “Letter of Credit Sublimit” means $10,000,000 (or, if less, the Aggregate Revolving
Credit Commitment Amount).

        “LIBOR Rate” means, with respect to any Interest Period, a rate of interest (rounded
upward to the next whole multiple of 1/100th of one percent) reported by Bloomberg
Information Services (or on any successor or substitute service providing rate quotations
comparable to those currently provided by such service, as determined by the Administrative
Agent from time to time, for the purpose of providing quotations of interest rates applicable to
Dollar deposits in the London interbank market) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for Dollar deposits
with a maturity comparable to such Interest Period; provided that if such rate of interest is not
ascertainable pursuant to the foregoing provisions of this definition (as determined by the
Administrative Agent), then “LIBOR Rate” shall mean a comparable or successor rate
designated by the Administrative Agent in its reasonable discretion. Notwithstanding the
foregoing, if the LIBOR Rate (as determined without giving effect to this sentence) would be
less than 0%, the LIBOR Rate shall be 0%.

         “LIBOR Rate Loan” means a Loan bearing interest at the LIBOR Rate Option.

        “LIBOR Rate Option” means the option of the Borrowers to have Loans bear interest at
the rate and under the terms set forth in Section 2.4(b)(ii).

        “Lien” means any mortgage, deed of trust, pledge, hypothecation, collateral assignment,
lien (statutory or otherwise), security interest, charge or other encumbrance or security
arrangement of any nature whatsoever, whether voluntarily or involuntarily given, including any
conditional sale or title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed financing statement or other notice of
any of the foregoing (whether or not a lien or other encumbrance is created or exists at the time
of the filing).

        “Loan Documents” means this Agreement, the Fee Letter, the Environmental Indemnity,
the Collateral Documents, the Perfection Certificate, the Landlord Agreements, the Notes and
any other instruments, certificates or documents delivered in connection herewith or therewith,
all as amended, restated, reaffirmed, reconfirmed, replaced, substituted or otherwise modified
from time to time.

         “Loan Parties” means the Borrowers and the other Guarantors.

       “Loan Request” means a request for any of a Term Loan, a Revolving Loan or a Swing
Line Loan, in each case substantially in the form of Exhibit E hereto.

        “Loans” means collectively all Revolving Loans, Swing Line Loans and Term Loan or
any Revolving Loan, Swing Line Loan and Term Loan, and “Loan” means the reference to any
of the foregoing.

      “Material Adverse Change” means any circumstance or event, or series of circumstances
or events, that has or could reasonably be expected to have any material adverse effect
whatsoever upon (i) the business, properties, assets, condition (financial or otherwise),

US.114420341.12                              21

                                                                                         Exhibit 1
                      Case 19-62584-pcm11         Doc 16     Filed 08/22/19              27 of 132
                                                                                   Execution Copy

operations or liabilities (actual or contingent) of a Borrower individually or the Loan Parties,
taken as a whole, (ii) the legality, binding effect, validity or enforceability of this Agreement or
any other Loan Document, (iii) the ability of a Borrower individually or the Loan Parties, taken
as a whole, to duly and punctually pay or perform any of the Obligations, or (iv) the ability of the
Administrative Agent or any Lender to enforce their legal remedies pursuant to this Agreement
or any other Loan Document.

       “Material Agreement” means any (i) agreement, contract, note, bond, debenture or other
instrument evidencing Material Indebtedness, or (ii) any agreement, contract or other instrument
to which any Loan Party is a party or that is binding upon any Loan Party or its property the
revocation, suspension or termination (prior to the stated termination date therefor) of which
could reasonably be expected to result in a Material Adverse Change.

       “Material Indebtedness” means Indebtedness (other than the Obligations) in an aggregate
principal amount exceeding $1,000,000.

        “Material Real Property” means any interest (including any fee simple or leasehold
interest) of a Loan Party in real property or fixtures (a) having a value of $1,000,000 or more,
(b) on or in which personal property constituting Collateral with a value of more than $1,000,000
is maintained at any time, or (c) otherwise determined by the Administrative Agent in its sole
discretion to be material to the business, financial condition or operations of any Loan Party.

        “Maturity Date” means (a) with respect to the Revolving Credit Facility (including the
Swing Line Facility and Letter of Credit Facility), the Revolving Loan Maturity Date, and
(b) with respect to the Term Loan Facility, the Term Loan Maturity Date.

         “Maximum Rate” has the meaning specified in Section 11.14.

         “Minimum Collateral Amount” means, at any time, (i) with respect to Cash Collateral
consisting of cash or deposit account balances, an amount equal to 103% (or such lower
percentage the Issuing Lender approves in its sole discretion) of the Fronting Exposure of the
Issuing Lender with respect to Letters of Credit issued and outstanding at such time and
(ii) otherwise, an amount determined by the Administrative Agent and the Issuing Lender in its
sole discretion.

        “Moody’s” means Moody’s Investors Service, Inc., or any successor or assignee thereof
in the business of rating securities and debt.

        “Mortgage” means each mortgage or deed of trust (as applicable) executed and delivered
by a Loan Party to the Administrative Agent for the benefit of the Lenders with respect to the
real estate owned by such Loan Party.

        “Multiemployer Plan” means any employee benefit plan that is a “multiemployer plan”
within the meaning of Section 4001(a)(3) of ERISA and to which the Borrower or any ERISA
Affiliate is then making or accruing an obligation to make contributions or, within the preceding
5 plan years of such Multiemployer Plan, has made or had an obligation to make such
contributions.


US.114420341.12                               22

                                                                                          Exhibit 1
                      Case 19-62584-pcm11          Doc 16    Filed 08/22/19               28 of 132
                                                                                     Execution Copy

         “Net Cash Proceeds” means:

                  (a)   in the case of any Equity Issuance or Debt Incurrence, an amount equal to
         (i) the aggregate amount of all cash received by a Borrower or any of its Subsidiaries in
         respect of such Equity Issuance or Debt Incurrence, as applicable, minus (ii) customary,
         bona fide, out-of-pocket direct costs incurred by the Borrower and its Subsidiaries in
         connection such issuance;

                (b)     with respect to any Casualty Event, an amount equal to (i) cash payments
         received by a Borrower or any of its Subsidiaries from such Casualty Event, minus (ii) all
         customary, bona fide, out-of-pocket direct costs incurred by the Borrower and its
         Subsidiaries in connection with collecting such cash payments; and

                 (c)    with respect to the Disposition, an amount equal to (i) cash payments
         received by a Borrower or any of its Subsidiaries from such Disposition, minus (ii) all
         income taxes and other taxes assessed by a Governmental Authority as a result of such
         transaction, minus (a) all customary, bona fide, out-of-pocket direct transaction costs
         incurred by the Borrower and its Subsidiaries in connection with such Disposition.

         “Non-Consenting Lender” has the meaning specified in Section 11.1.

        “Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting Lender
at such time.

      “Notes” means, collectively, the Revolving Notes, the Term Loan Notes and the Swing
Line Notes.

        “Obligation” means any obligation or liability of any of the Loan Parties, howsoever
created, arising or evidenced, whether direct or indirect, absolute or contingent, now or hereafter
existing, or due or to become due, under or in connection with this Agreement, the Notes, the
Letters of Credit, the Fee Letter or any other Loan Document whether to the Administrative
Agent, any of the Lenders or their Affiliates or other persons provided for under such Loan
Documents, including interest and fees that accrue after the commencement of any Debtor Relief
Proceedings with respect to any Loan Party.

        “Official Body” means (i) any Governmental Authority and (ii) any group or body
charged with setting financial accounting or regulatory capital rules or standards (including,
without limitation, the Financial Accounting Standards Board, the Bank for International
Settlements or the Basel Committee on Banking Supervision or any successor or similar
authority to any of the foregoing).

        “Organizational Documents” means the certificate or articles of incorporation, bylaws,
certificate of limited partnership, partnership agreement, certificate of formation, limited liability
company agreement or other organizational documents of any Person.

        “Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the jurisdiction imposing
such Tax (other than connections arising from such Recipient having executed, delivered,

US.114420341.12                                23

                                                                                            Exhibit 1
                      Case 19-62584-pcm11           Doc 16     Filed 08/22/19               29 of 132
                                                                                    Execution Copy

become a party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

         “Other Information” has the meaning specified in Section 12.9.

        “Other Taxes” means all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from the execution,
delivery, performance, enforcement or registration of, from the receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an assignment made
pursuant to Section 3.6).

         “Overadvance” has the meaning specified in Section 2.13(a).

        “PACA” means, collectively, (a) the Perishable Agricultural Commodities Act, 1930 (7
U.S.C. § 499(e)(c)(2) et. seq.), together with all rules and regulations relating thereto or
promulgated thereunder by any Governmental Authority (including 7 C.F.R. § 46.1 et seq.) and
(b) every other Law of similar import, in each case as in effect from time to time.

         “Participant” has the meaning specified in Section 11.8(d).

         “Participant Register” has the meaning specified in Section 11.8(d).

         “Participation Advance” has the meaning specified in Section 2.9(c)(ii).

        “PASA” means, collectively, (a) the Packers and Stockyards Act, 1921 (7 U.S.C. § 181)
et. seq.), together with all rules and regulations relating thereto or promulgated thereunder
(including 9 C.F.R. § 200 et seq.), and (b) every other Law of similar import, in each case as in
effect from time to time.

         “Patron” means a member of any of the Borrowers.

        “Payment In Full” means the payment in full in cash of the Loans and other Obligations
hereunder, the termination of the Commitments and the expiration or termination of all Letters of
Credit.

        “PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor entity performing similar functions.

         “Pension Act” means the Pension Protection Act of 2006.

        “Pension Plan” means any “employee pension benefit plan” (as such term is defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to Title IV of ERISA or
is subject to the minimum funding standards under Section 412 of the Code, and either (i) is
sponsored or maintained by any Loan Party or any ERISA Affiliate for employees of such Loan
Party or any ERISA Affiliate, (ii) has at any time within the preceding 5 years been sponsored or
maintained by such Loan Party or any entity which was at such time an ERISA Affiliate for

US.114420341.12                               24

                                                                                          Exhibit 1
                      Case 19-62584-pcm11          Doc 16    Filed 08/22/19               30 of 132
                                                                                     Execution Copy

employees of such Loan Party or of any entity which was at such time an ERISA Affiliate, or
(iii) to which any Loan Party or any ERISA Affiliate contributes or has an obligation to
contribute, or in the case of a multiple employer or other plan described in Section 4064(a) of
ERISA, has made contributions at any time during the immediately preceding 5 plan years.

       “Perfection Certificate” means a certificate in form reasonably satisfactory to the
Administrative Agent signed by an Authorized Officer of each Loan Party setting forth certain
information with respect to the Loan Parties and their assets.

         “Permitted Liens” means:

                (a)     Liens for taxes, assessments, or similar charges and levies of any
         Governmental Authority not yet due or which are being diligently contested in good faith
         by appropriate and lawful proceedings that suspend enforcement of such Liens and for
         which adequate reserves or other appropriate provisions in accordance with GAAP have
         been set aside on such Loan Party’s books;

                 (b)    pledges or deposits made in the ordinary course of business to secure
         payment of workmen’s compensation, or to participate in any fund in connection with
         workmen’s compensation, unemployment insurance, old-age pensions or other social
         security programs, other than any Lien imposed by ERISA;

                 (c)     Liens of mechanics, materialmen, warehousemen, carriers, suppliers,
         landlords or other like Liens that are incurred in the ordinary course of business and
         either (i) secure obligations that are not overdue by more than 30 days or (ii) are being
         diligently contested in good faith by appropriate and lawful proceedings that suspend
         enforcement of such Liens and for which adequate reserves or other appropriate
         provisions in accordance with GAAP have been set aside on such Loan Party’s books;

                 (d)    good-faith pledges or deposits made in the ordinary course of business to
         secure performance of bids, tenders, trade contracts (other than Indebtedness) or leases,
         not in excess of the aggregate amount due thereunder, or to secure statutory obligations,
         or surety, appeal, performance or other similar bonds required in the ordinary course of
         business;

                 (e)    encumbrances consisting of zoning restrictions, easements, right-of-way
         or other encumbrances, title defects and restrictions on the use of real property that in the
         aggregate are not substantial in amount and none of which materially impairs the use of
         such property or the value thereof, none of which is violated in any material respect by
         existing or proposed structures or land use and which do not interfere with the ordinary
         conduct of the business of the applicable Loan Party;

                (f)     Liens, security interests and mortgages in favor of the Administrative
         Agent for the benefit of the Lenders;

                 (g)    Liens securing Indebtedness permitted under Section 7.1(f), provided, that
         (i) such Liens do not at any time encumber any property other than the property financed
         by such Indebtedness and (ii) the Indebtedness secured thereby does not exceed the cost

US.114420341.12                                25

                                                                                            Exhibit 1
                       Case 19-62584-pcm11          Doc 16     Filed 08/22/19               31 of 132
                                                                                  Execution Copy

         or fair market value, whichever is lower, of the property being acquired on the date of
         acquisition;

                 (h)    Liens arising from precautionary UCC financing statement filings with
         respect to operating leases or consignment arrangements entered into by a Loan Party in
         the ordinary course of business;

                (i)    Liens in commodities that are the subject of commodity repurchase
         agreements so long as each such Lien secures only the applicable repurchase agreement
         and such agreement is not otherwise prohibited hereby;

                  (j)   CoBank’s statutory Lien in the CoBank Equities; and

                (k)    Liens resulting from judgments or orders not constituting an Event of
         Default under Section 9.1(e).

        “Person” means any natural person, corporation, company, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization, joint venture,
Official Body, or any other entity.

        “Plan” means any employee benefit plan within the meaning of Section 3(3) of ERISA
(including any Pension Plan), maintained for employees of any Loan Party or any ERISA
Affiliate or any such Plan to which any Loan Party or any ERISA Affiliate is required to
contribute on behalf of any of its employees.

        “Plan Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension Plans and
Multiemployer Plans and set forth in, with respect to plan years ending prior to the effective date
of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each as in effect prior to
the Pension Act and thereafter, Section 412, 430, 431, 432 and 436 of the Code and Sections
302, 303, 304 and 305 of ERISA.

       “Planned Asset Sales” means the Borrowers’ anticipated sales of (i) canning operations
machinery and equipment, (ii) real property and equipment located in Salem, Oregon known as
“Plant 7,” and (iii) real property and equipment located in Hermiston, Oregon.

         “Pricing Grid” means the table and text set forth below:

The Applicable Margin for loans under the Revolving Credit Facility (including, without
limitation, the Swing Line Loans and Letter of Credit Fees) and the Term Loan will be adjusted
quarterly. Adjustments will be made beginning 5 Business Days after the Administrative Agent
receives the required financial statements from the Loan Parties.




US.114420341.12                               26

                                                                                         Exhibit 1
                        Case 19-62584-pcm11        Doc 16    Filed 08/22/19              32 of 132
                                                                                     Execution Copy

                                 Revolving
                                  Credit    Revolving
                                  Facility   Credit   Term Loan
                                  LIBOR      Facility  LIBOR     Term Loan    Unused
            Total Debt to          Rate     Base Rate    Rate     Base Rate Commitment
 Tier       Capitalization      Borrowings Borrowings Borrowings Borrowings    Fee

    I        > 0.70 to 1.0       450 bps       350 bps       450bps        350 bps       37.5 bps
   II     > 0.65 to 1.0 but <    400 bps       300 bps       400 bps       300 bps       32.5 bps
              0.70 to 1.0
  III     > 0.60 to 1.0 but <    375 bps       275 bps       375 bps       275 bps       27.5 bps
              0.65 to 1.0
  IV         < 0.60 to 1.0       350 bps       250 bps       350 bps       250 bps       25.0 bps


     For purposes of determining the Applicable Margins and the Applicable Unused
Commitment Fee Rate:

                (a)    The Applicable Margin, the Applicable Unused Commitment Fee Rate
         and the Applicable Letter of Credit Fee Rate shall be set at Level I until September 30,
         2018.

                 (b)     The Applicable Margin, the Applicable Unused Commitment Fee Rate
         and the Applicable Letter of Credit Fee Rate shall be recomputed as of the end of each
         quarter, commencing after September 30, 2018. Any increase or decrease in the
         Applicable Margin or the Applicable Unused Commitment Fee Rate computed as of a
         year-end shall be effective no later than 5 Business Days following the date on which the
         financial statements for such computation are due to be delivered under Section 6.1(c). If
         a Compliance Certificate is not delivered when due in accordance with such
         Section 6.1(c), then the rates in Level I shall apply as of the first Business Day after the
         date on which such Compliance Certificate was required to have been delivered and shall
         remain in effect until the date on which such Compliance Certificate is delivered.
         Notwithstanding anything contained in this definition to the contrary, to the extent that
         the Applicable Margin shall change as a result of operation of this subsection (b), such
         change shall not apply to any existing LIBOR Rate Loan until such time as the current
         Interest Period with respect to such LIBOR Rate Loan expires.

                  (c)     If, as a result of any restatement of or other adjustment to the financial
         statements of the Borrowers or for any other reason, the Borrowers or the Lenders
         determine that (i) the Debt to Capitalization ratio as calculated by the Borrowers as of
         any applicable date was inaccurate and (ii) a proper calculation of the Debt to
         Capitalization ratio would have resulted in higher pricing for such period, the Borrowers
         shall immediately and retroactively be obligated to pay to the Administrative Agent for
         the account of the applicable Lenders, promptly on demand by the Administrative Agent
         (or, after the occurrence of an actual or deemed entry of an order for relief with respect to
         the Borrowers under the Bankruptcy Code of the United States, automatically and
         without further action by the Administrative Agent, any Lender or the Issuing Lender), an
         amount equal to the excess of the amount of interest and fees that should have been paid

US.114420341.12                                27

                                                                                            Exhibit 1
                        Case 19-62584-pcm11         Doc 16     Filed 08/22/19               33 of 132
                                                                                   Execution Copy

         for such period over the amount of interest and fees actually paid for such period. In
         addition, upon the occurrence of any Event of Default, the Applicable Margin, the
         Applicable Unused Commitment Fee Rate and the Applicable Letter of Credit Fee Rate
         shall automatically be set at Level I until such Event of Default has been cured or waived
         as set forth in this Agreement. This paragraph shall not limit the rights of the
         Administrative Agent, any Lender or the Issuing Lender, as the case may be, under
         Section 2.10, Section 3.5, Article VIII, or any other provision of any Loan Agreement,
         other agreement or applicable law.

        “Prime Rate” means, as of any day, a variable rate of interest per annum equal to the
“U.S. prime rate” as reported on such day in the Money Rates Section of the Eastern Edition of
The Wall Street Journal, or if the Eastern Edition of The Wall Street Journal is not published on
such day, such rate as last published in the Eastern Edition of The Wall Street Journal. In the
event the Eastern Edition of The Wall Street Journal ceases to publish such rate or an equivalent
on a regular basis, the term “Prime Rate” shall be determined on any day by reference to such
other regularly published average prime rate for such date applicable to such commercial banks
as is acceptable to the Administrative Agent in its reasonable discretion. Any change in Prime
Rate shall be automatic, without the necessity of notice provided to the Borrowers or any other
Loan Party.

      “Principal Office” means the main banking office of the Administrative Agent in
Greenwood Village, Colorado, or such other banking office as may be designated by the
Administrative Agent from time to time.

        “Prior Security Interest” means a valid and enforceable perfected first-priority security
interest in and to the Collateral that is subject only to Permitted Liens.

        “Pro Rata Share” means (a) with respect to the Revolving Credit Facility as of any date of
determination, the proportion that a Revolving Lender’s Revolving Commitment as of such date
bears to the aggregate amount of Revolving Commitments of all of the Revolving Lenders as of
such date, provided, that if the Revolving Commitments have been terminated or have expired,
Pro Rata Share under the Revolving Credit Facility shall be determined based upon the
Revolving Commitments most recently in effect, giving effect to any assignments, and (b) with
respect to the Term Loan Facility as of any date of determination, (i) if any Term Loan
Commitments remain in effect, the proportion that a Term Lender’s unused Term Loan
Commitments bears to the aggregate amount of Term Loan Commitments of all of the Term
Loan Lenders as of such date, or (ii) if the Term Loan Commitments have been terminated or
have expired, the proportion that the outstanding principal amount of a Term Loan Lender’s
Term Loan as of such date bears to the aggregate principal amount of all outstanding Term
Loans as of such date.

       “Producer” means any producer, packer, processor, manufacturer, dealer, broker, agent,
person engaged in farming operations, cooperative whose members consist of any such Persons
or other seller of perishable agricultural products or other agricultural goods or farm products,
including without limitation potatoes, corn, “Meat Food Products”, “Livestock”, “Livestock
Products”, “Poultry”, “Poultry Products” (each as defined in PASA) and “Perishable Agricultural
Commodities” (as defined in PACA).

US.114420341.12                               28

                                                                                          Exhibit 1
                      Case 19-62584-pcm11          Doc 16    Filed 08/22/19               34 of 132
                                                                                  Execution Copy

       “Purchase Money Security Interest” means Liens upon tangible personal property
securing loans to any Loan Party or Subsidiary of a Loan Party or deferred payments by such
Loan Party or Subsidiary for the purchase of such tangible personal property.

       “Quoted Rate” means, for a Quoted Rate Period, the per annum rate quoted by 100% of
the Revolving Lenders or the Term Lenders, as applicable, in their sole discretion, pursuant to
Section 2.5.

       “Quoted Rate Loan” means any Loan which bears interest at a rate determined by
reference to a Quoted Rate.

        “Quoted Rate Option” means the option of the Borrowers to have Loans bear interest at
the rate and under the terms set forth in Section 2.4(b)(iii).

        “Quoted Rate Period” means, relative to any Quoted Rate Loan, the period beginning on
(and including) the date on which such Quoted Rate Loan is made, or continued as, or converted
into, a Quoted Rate Loan and shall end on (but exclude) a day which is not less than one year
from the beginning of such period.

       “Recipient” means (i) the Administrative Agent, (ii) any Lender and (iii) the Issuing
Lender, as applicable.

         “Register” has the meaning specified in Section 11.8(c).

         “Reimbursement Obligation” has the meaning specified in Section 2.9(c)(i).

         “Related Agreements” has the meaning specified in Section 12.3(a).

       “Related Parties” means, with respect to any Person, such Person’s Affiliates and the
partners, Directors, officers, employees, agents, trustees, administrators, managers, advisors and
representatives of such Person and of such Person’s Affiliates.

       “Request for Credit Extension” means a Loan Request or Letter of Credit Request, as
applicable.

       “Required Lenders” means, at any time, Lenders (including Voting Participants) having
Total Credit Exposures representing more than 50% of the Total Credit Exposures of all Lenders
and a minimum of three Lenders (including Voting Participants). The Total Credit Exposure of
any Defaulting Lender shall be disregarded in determining Required Lenders at any time.

        “Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the Borrowers or any
Subsidiary, or any payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such Equity Interest, or on account of any return of capital to
the Borrowers’ stockholders, partners or members (or the equivalent Person thereof).



US.114420341.12                               29

                                                                                         Exhibit 1
                      Case 19-62584-pcm11          Doc 16    Filed 08/22/19              35 of 132
                                                                                    Execution Copy

        “Revolving Commitment” means, with respect to any Revolving Lender, (a) the amount
so designated for such Lender in the Register maintained by the Administrative Agent, plus or
minus any such amount assumed or assigned pursuant to any Assignment and Assumption and
any increases and decreases effected pursuant to Sections 2.12(c), 2.13(d) and 2.20 or (b) as the
context may require, the obligation of such Revolving Lender to make Revolving Loans and
participate in Swing Line Advances.

       “Revolving Credit Exposure” means, as to any Revolving Lender at any time, the
aggregate principal amount at such time of its outstanding Revolving Loans and such Revolving
Lender’s participation in Letter of Credit Obligations and Swing Line Loans at such time.

       “Revolving Credit Facility” means the Revolving Credit Facility established pursuant to
Section 2.2.

      “Revolving Credit Facility Usage” means at any time the sum of the outstanding
Revolving Loans, the outstanding Swing Line Loans, and the Letter of Credit Obligations.

      “Revolving Lender” means each Lender having a Revolving Commitment (or, after the
Revolving Commitments have terminated, a Revolving Loan).

      “Revolving Loans” means collectively and “Revolving Loan” means separately all
Revolving Loans or any Revolving Loan made by the Lenders or one of the Lenders to the
Borrowers pursuant to Section 2.2 or Section 2.9.

        “Revolving Loan Maturity Date” means, with respect to the Revolving Credit Facility
(including the Swing Line Facility and the Letter of Credit Facility), the earlier of (a) the date of
acceleration of the Obligations in accordance with Section 9.2 and (b) November 15, 2019 or, if
notice has been given and the requirements of Section 2.21 have been satisfied, November 15,
2020.

       “Revolving Note” means the promissory notes of the Borrowers substantially in the form
of Exhibit F-1.

        “Sanction” means any sanction administered or enforced by the U.S. Department of the
Treasury’s Office of Foreign Assets Control, the U.S. Department of State, the United Nations
Security Council, the European Union, Her Majesty’s Treasury, or other relevant sanctions
authority.

        “Sanctioned Country” means a country or territory that is, or whose government is, the
subject of Sanctions, including as of the date hereof Crimea, Cuba, Iran, North Korea, Sudan and
Syria.

        “Sanctioned Person” means (a) any Person listed in any Sanctions-related list of
designated Persons maintained by the Office of Foreign Assets Control of the U.S. Department
of the Treasury, the U.S. Department of State or any other relevant authority, (b) any Person
operating, organized or resident in a Sanctioned Country, (c) any other Person that is the subject
or target of any Sanctions, or (d) any Person owned or controlled by any such Person or Persons
described in the foregoing clauses (a), (b) or (c) .

US.114420341.12                               30

                                                                                           Exhibit 1
                      Case 19-62584-pcm11          Doc 16     Filed 08/22/19               36 of 132
                                                                                      Execution Copy

      “Security Agreement” means the Security Agreement of even date herewith to which the
Loan Parties and the Administrative Agent are parties.

         “Solvent” means, with respect to any Person on any date of determination, taking into
account such right of reimbursement, contribution or similar right available to such Person from
other Persons, that on such date (i) the fair value of the property of such Person is greater than
the total amount of liabilities, including, without limitation, contingent liabilities, of such Person,
(ii) the present fair saleable value of the assets of such Person is not less than the amount that
will be required to pay the probable liability of such Person on its debts as they become absolute
and matured, (iii) such Person is able to realize upon its assets and pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the normal course of
business, (iv) such Person does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities mature, and (v) such
Person is not engaged in business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute unreasonably small capital after
giving due consideration to the prevailing practice in the industry in which such Person is
engaged. In computing the amount of contingent liabilities at any time, it is intended that such
liabilities will be computed at the amount that, in light of all the facts and circumstances existing
at such time, represents the amount that can reasonably be expected to become an actual or
matured liability.

        “Standard & Poor’s” means Standard & Poor’s Ratings Services LLC, a subsidiary of
The McGraw-Hill Companies, Inc., or any successor or assignee of the business of such division
in the business of rating securities and debt.

        “Statutory Reserve Rate” means, for the Interest Period for any LIBOR Rate Loan, a
fraction (expressed as a decimal), the numerator of which is the number one and the denominator
of which is the number one minus the arithmetic mean, taken over each day in such Interest
Period, of the aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the Board to which
the Administrative Agent is subject for eurocurrency funding (currently referred to as
“Eurocurrency liabilities” in Regulation D of the Board). Such reserve percentages shall include
those imposed pursuant to such Regulation D. Eurocurrency Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without benefit of or credit
for proration, exemptions or offsets that may be available from time to time to any Lender under
such Regulation D or any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve percentage.

        “Subsidiary” of any Person at any time means any corporation, trust, partnership, any
limited liability company or other business entity (i) of which more than 50% of the outstanding
voting securities or other interests normally entitled to vote for the election of one or more
Directors or trustees (regardless of any contingency that does or may suspend or dilute the voting
rights) is at such time owned, or the management of which is controlled, directly or indirectly
through one or more intermediaries, or both, by such Person or one or more of such Person’s
Subsidiaries, or (ii) that is directly or indirectly controlled by such Person or one or more of such
Person’s Subsidiaries. Unless otherwise specified, “Subsidiary” means a Subsidiary of the
Borrower.

US.114420341.12                                31

                                                                                             Exhibit 1
                      Case 19-62584-pcm11           Doc 16     Filed 08/22/19                37 of 132
                                                                                   Execution Copy

         “Subsidiary Equity Interests” has the meaning specified in Section 5.6.

       “Supplier Payable” means, at any time of determination, any obligation of a Loan Party
to a supplier that is secured by a purchase-money security interest in Eligible Inventory or
proceeds thereof.

        “Swing Line Commitment” means, with respect to the Swing Line Lender,
(a) $10,000,000 or (b) as the context may require, the obligation of the Swing Line Lender to
make Swing Line Advances to the Borrowers. The Swing Line Commitment shall constitute a
subcommitment of the Revolving Commitment of the Swing Line Lender.

         “Swing Line Facility” means the swing line facility established pursuant to Section 2.3.

      “Swing Line Lender” means CoBank, in its individual capacity as the provider of the
Swing Line Commitment.

       “Swing Line Loans” means collectively and “Swing Line Loan” means separately all
Swing Line Loans or any Swing Line Loan made by any of the Lenders to the Borrowers
pursuant to Section 2.3 hereof.

       “Swing Line Note” means the promissory note of the Borrowers substantially in the form
of Exhibit F-2.

       “Synthetic Lease Obligation” means the monetary obligation of a Person under (a) a so-
called synthetic, off-balance sheet or tax retention lease, or (b) an agreement for the use or
possession of property creating obligations that do not appear on the balance sheet of such
Person but which, for tax purposes or otherwise upon the insolvency or bankruptcy of such
Person, would be characterized as the indebtedness of such Person (without regard to accounting
treatment).

       “Tax Compliance Certificate” means a tax certificate substantially in the form of
Exhibit G hereto, prepared and delivered by any Lender in accordance with Section 3.2(g).

        “Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholdings), assessments, fees or other charges imposed by
any Governmental Authority, including any interest, additions to tax or penalties applicable
thereto.

      “Term Advance” means a loan of funds by a Lender to the Borrowers under the Term
Loan Facility.

         “Term Lender” means any Lender with a Term Loan Commitment.

      “Term Loan” means a Term Advance; and “Term Loans” means collectively all of the
Term Loans.

       “Term Loan Commitment” means, as to any Lender at any time, the amount initially set
forth opposite its name on Schedule 1.1A, as such Commitment is thereafter assigned or

US.114420341.12                               32

                                                                                          Exhibit 1
                      Case 19-62584-pcm11          Doc 16     Filed 08/22/19              38 of 132
                                                                                     Execution Copy

modified as provided herein and “Term Loan Commitments” means the aggregate Term Loan
Commitments of all of the Lenders. As of the Closing Date, the aggregate amount of the Term
Loan Commitments of the Lenders is $71,375,000.

         “Term Loan Facility” means the loan facility established pursuant to Section 2.1.

       “Term Loan Notes” means the promissory notes of the Borrowers substantially in the
form of Exhibit F-3.

       “Term Loan Maturity Date” means with respect to the Term Loan Facility the earlier of
(a) the date of acceleration of the Obligations in accordance with Section 9.2 and
(b) November 15, 2019 or, if notice has been given and the requirements of Section 2.21 have
been satisfied, November 15, 2020.

         “Termination Date” means the date as of which all of the following shall have occurred:
(a) all Commitments under this Agreement have terminated, (b) all Obligations have been paid in
full (other than contingent indemnification obligations), and (c) all Letters of Credit have
terminated or expired (other than Letters of Credit as to which other arrangements with respect
thereto satisfactory to the Administrative Agent and the Issuing Lender shall have been made).

         “Threshold Amount” means $1,000,000.

      “Total Credit Exposure” means, as to any Lender at any time, the unused Commitments,
Revolving Credit Exposure and outstanding Term Loan of such Lender at such time.

         “Total Equity” means the Borrowers’ Consolidated total assets less Consolidated total
liabilities.

         “UCC” means the Uniform Commercial Code as in effect in the State of Colorado.

         “Unused Commitment Fee” has the meaning specified in Section 2.7.

       “USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Public Law
107-56.

         “U.S. Borrower” means any Borrower that is a U.S. Person.

       “U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

         “Voting Participant” has the meaning specified in Section 11.8(d).

         “Voting Participant Notice” has the meaning specified in Section 11.8(d).

      “Weekly Reset LIBOR Rate” means the rate per annum determined by the
Administrative Agent as of the first Business Day of each calendar week to be the Adjusted
LIBOR Rate that would be in effect for a LIBOR Rate Loan with a one-month Interest Period


US.114420341.12                               33

                                                                                             Exhibit 1
                      Case 19-62584-pcm11          Doc 16    Filed 08/22/19                  39 of 132
                                                                                    Execution Copy

commencing on such Business Day. The Weekly Reset LIBOR Rate shall be reset weekly on
the first Business Day of each week.

      “Withholding Agent” means (i) the Borrower or any other Loan Party and (ii) the
Administrative Agent.

1.2     Construction. Unless the context of this Agreement otherwise clearly requires, the
following rules of construction shall apply to this Agreement and each of the other Loan
Documents: (a) references to the plural include the singular, the plural, the part and the whole;
(b) the words “include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”; (c) the words “hereof,” “herein,” “hereunder,” “hereto” and similar
terms in this Agreement or any other Loan Document refer to this Agreement or such other Loan
Document as a whole; (d) article, section, subsection, clause, schedule and exhibit references are
to this Agreement or other Loan Document, as the case may be, unless otherwise specified; (e)
reference to any Person includes such Person’s successors and assigns; (f) reference to any
agreement, including this Agreement and any other Loan Document together with the schedules
and exhibits hereto or thereto, document or instrument means such agreement, document or
instrument as amended, modified, supplemented, replaced, substituted for, superseded or restated
at any time and from time to time; (g) relative to the determination of any period of time, “from”
means “from and including,” “to” means “to but excluding,” and “through” means “through and
including”; (h) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights; (i) section headings herein and in each other Loan
Document are included for convenience and shall not affect the interpretation of this Agreement
or such Loan Document; (j) any pronoun shall include the corresponding masculine, feminine
and neuter terms; (k) reference to any Law or regulation herein shall refer to such Law or
regulation as amended, modified or supplemented from time to time; (l) the word “will” shall be
construed to have the same meaning and effect as the word “shall”; and (m) unless otherwise
specified, all references herein to times of day shall be references to prevailing Denver, Colorado
time.

1.3     Accounting Principles.        Except as otherwise provided in this Agreement, all
computations and determinations as to accounting or financial matters (including financial ratios
and other financial covenants) and all financial statements to be delivered pursuant to this
Agreement shall be made and prepared in accordance with GAAP (including principles of
consolidation where appropriate), applied on a consistent basis and, except as expressly provided
herein, in a manner consistent with that used in preparing audited financial statements in
accordance with Section 6.1(b) and all accounting or financial terms has the meanings ascribed
to such terms by GAAP; provided, however, that (i) all accounting terms used in Article VIII
(and all defined terms used in the definition of any accounting term used in Article VIII) have
the meaning given to such terms (and defined terms) under GAAP as in effect on the date hereof
applied on a basis consistent with those used in preparing the financial statements referred to in
Section 5.10, and (ii) except for purposes of the audited financial statements delivered hereunder,
all references to GAAP in this Agreement shall mean GAAP as adjusted for intracompany
transactions, rebate roll ups and other adjustments as reflected in the unaudited financial
statements and projections provided in connection with the execution of this Agreement, applied
on a consistent basis. In the event of any change after the date hereof in GAAP, and if such

US.114420341.12                               34

                                                                                           Exhibit 1
                      Case 19-62584-pcm11          Doc 16     Filed 08/22/19               40 of 132
                                                                                 Execution Copy

change would affect the computation of any of the financial covenants set forth in Section VIII,
then the parties hereto agree to endeavor, in good faith, to agree upon an amendment to this
Agreement that would adjust such financial covenants in a manner that would preserve the
original intent thereof, but would allow compliance therewith to be determined in accordance
with the Borrowers’ financial statements at that time, provided that until so amended such
financial covenants shall continue to be computed in accordance with GAAP prior to such
change therein. Notwithstanding the foregoing, for purposes of determining compliance with
any covenant (including the computation of any financial covenant) contained herein,
Indebtedness of the Borrowers and their Subsidiaries shall be deemed to be carried at 100% of
the outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB ASC
470-20 on financial liabilities shall be disregarded.

1.4     UCC Terms. Terms defined in the UCC in effect on the Closing Date and not otherwise
defined herein shall, unless the context otherwise indicates, have the meanings provided by those
definitions. Subject to the foregoing, the term “UCC” refers, as of any date of determination, to
the UCC then in effect.

1.5     Rounding. Any financial ratios required to be maintained pursuant to this Agreement
shall be calculated by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio or percentage is
expressed herein and rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

1.6    Letter of Credit Amounts. Unless otherwise specified, all references herein to the
amount of a Letter of Credit at any time shall be deemed to mean the maximum face amount of
such Letter of Credit after giving effect to all increases thereof contemplated by such Letter of
Credit or the Letter of Credit Application therefor (at the time specified therefor in such
applicable Letter of Credit or Letter of Credit Application and as such amount may be reduced
by (a) any permanent reduction of such Letter of Credit or (b) any amount which is drawn,
reimbursed and no longer available under such Letter of Credit).

1.7     Covenant Compliance Generally. For purposes of determining compliance under
Article VIII, any amount in a currency other than Dollars will be converted to Dollars in a
manner consistent with that used in calculating Consolidated Net Income in the most recent
annual financial statements of the Borrowers and their Subsidiaries delivered pursuant to
Section 6.1(b). Notwithstanding the foregoing, for purposes of determining compliance with
Article VII, with respect to any covenant with respect to the amount of Indebtedness or
investment in a currency other than Dollars, no breach of any basket contained therein shall be
deemed to have occurred solely as a result of changes in rates of exchange occurring after the
time such Indebtedness or investment is incurred; provided, that for the avoidance of doubt, the
result of any changes in rates of exchange occurring after the time such Indebtedness or
investment is incurred shall otherwise apply in all other cases, including determining whether
any additional Indebtedness or investment may be incurred at any time in accordance with
Article VII and for purposes of calculating financial ratios in accordance with Article VIII.

1.8    Administration of Rates. The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with respect to the

US.114420341.12                             35

                                                                                        Exhibit 1
                     Case 19-62584-pcm11         Doc 16    Filed 08/22/19               41 of 132
                                                                                    Execution Copy

administration, submission or any other matter related to the rates in the definition of “LIBOR
Rate” or with respect to any comparable or successor rate thereto.

                                   II. CREDIT FACILITIES

2.1      Term Loan.

       (a)    Term Loan Commitments. Subject to the terms and conditions hereof, and
relying upon the representations and warranties of the Loan Parties set forth herein and in the
other Loan Documents, each Term Lender severally agrees to make a single Term Advance to
the Borrowers on the Closing Date in an amount equal to such Lender’s Term Loan
Commitment. The Term Loan Facility is not a revolving facility; any Term Advances that are
repaid may not be re-advanced hereunder. To the extent that the Term Loans are not drawn on
the Closing Date, the Term Loan Commitments shall automatically be cancelled.

        (b)     Loan Request for Term Borrowing. The Term Loan shall be funded by the Term
Lenders on the Closing Date as a Floating Rate Loan unless, not later than 11:00 a.m. three
Business Days prior to the expected Closing Date, the Borrowers deliver to the Administrative
Agent a duly completed Loan Request in which the Borrowers request that the Term Loan be
funded by the Term Lenders on the Closing Date as a LIBOR Rate Loan and requesting an
Interest Period therefor or as a Quoted Rate Loan and requesting a Quoted Rate Period therefor.

        (c)    Nature of Lenders’ Obligations with Respect to Term Loan. The failure of any
Lender to make a Term Loan shall not relieve any other Lender of its obligations to make a Term
Loan nor shall it impose any additional liability on any other Lender hereunder. The Lenders
shall have no obligation to make Term Loan hereunder after the Closing Date. The Term Loan
Commitments are not revolving commitments, and the Borrowers shall not have the right to
repay and reborrow under Section 2.1.

       (d)     Repayment of Term Loan. In addition to any prepayments or repayments made
pursuant to Sections 2.12 and 2.13, the Borrowers shall repay the aggregate outstanding principal
balance of the Term Loan in installments on the dates and in the amounts set forth below:

                        Date                               Amount
                        June 30, 2018                         $500,000
                        December 31, 2018                   $1,000,000
                        June 30, 2019                       $1,500,000
                        December 31, 2019                   $2,000,000*
                        June 30, 2020                       $2,500,000*
                        * (if Borrowers exercise their option under Section 2.21)


Notwithstanding anything herein to the contrary, the entire outstanding principal balance of the
Term Loan shall be due and payable in full in cash on the Term Loan Maturity.

2.2      Revolving Loans.

US.114420341.12                                 36

                                                                                          Exhibit 1
                      Case 19-62584-pcm11            Doc 16       Filed 08/22/19          42 of 132
                                                                                  Execution Copy

        (a)    Revolving Loan Commitments. Subject to the terms and conditions hereof and
relying upon the representations and warranties of the Loan Parties set forth herein and in the
other Loan Documents, each Lender severally agrees to make Revolving Loans to the Borrowers
at any time or from time to time on or after the Closing Date to the Revolving Loan Maturity
Date, provided, that after giving effect to each such Revolving Loan (i) the aggregate principal
amount of such Lender’s Revolving Loans shall not exceed its Available Revolving
Commitments and (ii) the Revolving Credit Facility Usage shall not at any time exceed the lesser
of the Aggregate Revolving Credit Commitment Amount or the Borrowing Base. Each request
by the Borrowers for a Revolving Loan shall be deemed to be a representation by the Borrowers
that each of them shall be in compliance with the proviso at the end of the preceding sentence
and with Article IV after giving effect to the requested Revolving Loan. Within such limits of
time and amount and subject to the other provisions of this Agreement, the Borrowers may
borrow, repay and reborrow pursuant to this Section 2.2.

       (b)     Revolving Loan Requests. The Borrowers may from time to time prior to the
Revolving Loan Maturity Date request the Revolving Lenders to effect a Borrowing under the
Revolving Credit Facility by delivering to the Administrative Agent, not later than 11:00 a.m.,
three Business Days prior to the proposed Borrowing Date with respect to LIBOR Rate Loans or
Quoted Rate Loans and one Business Day prior to the proposed Borrowing Date with respect to
Floating Rate Loans, a duly completed Loan Request. Each such Loan Request shall be
irrevocable and shall specify the aggregate amount of the proposed Revolving Loans comprising
each Borrowing, and, if applicable, the Interest Period or Quoted Rate Period. Unless otherwise
approved by the Administrative Agent in its sole discretion, each shall be in an amount equal to
$5,000,000 or an integral multiple of $1,000,000 in excess of $5,000,000 (or, if more, the
minimum amount required for the applicable Interest Rate Option pursuant to Section 2.4(c)).

        (c)    Nature of Lenders’ Obligations with Respect to Revolving Loans. Each Lender
shall be obligated to participate in each request for Revolving Loans pursuant to this Section 2.2
in accordance with its Pro Rata Share. The obligations of each Lender hereunder are several.
The failure of any Lender to perform its obligations hereunder shall not affect the Obligations of
the Borrowers to any other party nor shall any other party be liable for the failure of such Lender
to perform its obligations hereunder. Other than Revolving Loans in repayment of Swing Line
Loans in accordance with Section 2.3(e) and/or Reimbursement Obligations in accordance with
Section 2.9(c), the Lenders shall have no obligation to make Revolving Loans hereunder on or
after the Revolving Loan Maturity Date.

        (d)     Repayment of Revolving Loans. Notwithstanding anything herein or in any other
Loan Document to the contrary, the Borrowers shall repay the entire outstanding principal
amount of Revolving Loans, together with all outstanding interest thereon and unpaid fees with
respect thereto, on the Revolving Loan Maturity Date.

2.3      Swing Line Loans.

        (a)     Swing Line Commitments. Subject to the terms and conditions hereof and relying
upon the agreements of the Lenders set forth in this Section 2.3, the Swing Line Lender shall
make Swing Line Loans to the Borrowers at any time or from time to time after the date hereof
to, but not including, the Revolving Loan Maturity Date; provided, that after giving effect to any

US.114420341.12                              37

                                                                                         Exhibit 1
                     Case 19-62584-pcm11          Doc 16     Filed 08/22/19              43 of 132
                                                                                 Execution Copy

such Swing Line Loan, (i) the aggregate amount of Swing Line Loans shall not exceed the
Swing Line Commitment, and (ii) the Revolving Credit Facility Usage shall not exceed the lesser
of the Aggregate Revolving Commitment Amount or the Borrowing Base. Each request by the
Borrowers for a Swing Line Loan shall be deemed to be a representation by the Borrowers that
each of them shall be in compliance with the proviso at the end of the preceding sentence and
with Article IV after giving effect to the requested Swing Line Loan. Within such limits of time
and amount and subject to the other provisions of this Agreement, the Borrowers may borrow,
repay and reborrow Swing Line Loans in accordance with to this Section 2.3. The Borrowers
shall not use the proceeds of any Swing Line Loan to refinance any outstanding Swing Line
Loan.

       (b)     Cash Management Arrangements. The Borrowers and the Swing Line Lender
may enter into a cash management agreement providing for the automatic advance by the Swing
Line Lender of Swing Line Loans under the conditions set forth in such agreement, which
conditions shall be in addition to the conditions set forth herein.

        (c)    Swing Line Loan Requests. Except as otherwise provided herein, the Borrowers
may from time to time prior to the Revolving Loan Maturity Date request that the Swing Line
Lender make Swing Line Loans by delivery to the Swing Line Lender (with a copy to the
Administrative Agent) not later than 12:00 noon (or such later time as the applicable cash
management agreement, if any, may permit or otherwise as the Swing Line Lender in its sole
discretion may agree) on the proposed Borrowing Date of a duly completed Loan Request, or by
telephonic request promptly followed by a duly executed Loan Request. Each telephonic request
and related Loan Request shall be irrevocable and shall specify the proposed Borrowing Date
and the principal amount of such Swing Line Loan. Promptly after receipt of any telephonic or
written request for a Swing Line Loan, the Swing Line Lender will confirm with the
Administrative Agent that the Administrative Agent received a copy of the same and, if not,
provide the Administrative Agent with information regarding the requested Swing Line Loan.

       (d)     Making Swing Line Loans. So long as the Swing Line Lender has not received
timely telephonic or written notice from the Administrative Agent that one or more conditions
precedent to the making of a Loan under Section 4.2 have not been satisfied, the Swing Line
Lender, after receipt by it of a Loan Request in accordance with Section 2.3(c), shall fund such
Swing Line Loan to the Borrower in U.S. Dollars and immediately available funds at the
Principal Office prior to 2:00 p.m. or as otherwise agreed in any applicable cash management
agreement on the Borrowing Date.

         (e)    Borrowings to Repay Swing Line Loans. The Swing Line Lender may, at its
option, exercisable at any time for any reason whatsoever, demand repayment of the Swing Line
Loans, and each Revolving Lender shall make a Revolving Loan in an amount equal to such
Lender’s Pro Rata Share of the aggregate principal amount of the outstanding Swing Line Loans,
plus, if the Swing Line Lender so requests, accrued interest thereon, provided, that no Revolving
Lender shall be obligated in any event to make Revolving Loans in excess of its Available
Revolving Commitment. Revolving Loans made pursuant to the preceding sentence shall bear
interest at the Floating Rate Option and shall be deemed to have been properly requested in
accordance with Section 2.2(b) without regard to any of the requirements of that provision. Each
Lender acknowledges and agrees that its obligations to fund Swing Line Loans pursuant to this

US.114420341.12                             38

                                                                                        Exhibit 1
                     Case 19-62584-pcm11         Doc 16    Filed 08/22/19               44 of 132
                                                                                  Execution Copy

Section 2.3(e) and/or to acquire participations pursuant to Section 2.3(f) in respect of Swing Line
Loans are absolute and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or an Event of Default or any failure by
the Borrowers to satisfy any of the conditions set forth in Section 4.2. The Swing Line Lender
shall provide notice to the Lenders that such Revolving Loans are to be made under this
Section 2.3 and of the apportionment among the Lenders, and the Lenders shall be
unconditionally obligated to fund such Revolving Loans (whether or not the conditions specified
in Section 2.2(b) are then satisfied) by the time the Swing Line Lender so requests, which shall
not be earlier than 2:00 p.m. on the Business Day next after the date the Lenders receive such
notice from the Swing Line Lender.

        (f)    Risk Participations in Swing Line Loans. Immediately upon the making of each
Swing Line Loan, each Revolving Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender, without recourse or warranty,
an undivided interest and participation in such Swing Line Loan in an amount equal to such
Lender’s Pro Rata Share of the principal amount of such Swing Line Loan, and such interest and
participation may be recovered from such Lender together with interest thereon at the Floating
Rate for each day during the period commencing on the date of demand and ending on the date
such amount is received (subject to the limitation in clause (e) above that no Revolving Lender
shall be obligated in any event to make Revolving Loans in excess of its Available Revolving
Commitment).

2.4      Interest Rate Provisions.

        (a)      Generally. The Borrowers shall pay interest in respect of the outstanding unpaid
principal amount of the Floating Rate Loans and Fixed Rate Loans, it being understood that,
subject to the provisions of this Agreement, the Borrowers may select different Interest Rate
Options and different Interest Periods and Quoted Rate Periods to apply to different Borrowings
at any time outstanding and may convert to or renew one or more Interest Rate Options with
respect to all or any portion of any Borrowing (subject to the minimum amounts set forth in
Section 2.4(c)); provided that there shall not be at any one time outstanding more than 10
Borrowings of LIBOR Rate Loans or more than 10 Borrowings of Quoted Rate Loans, and
provided, further, that if a Default or an Event of Default or Default has occurred and is
continuing, the Borrower may not request, convert to, or renew any Fixed Rate Loans. If at any
time the designated rate applicable to any Loan made by any Lender exceeds the Maximum Rate,
the rate of interest on such Lender’s Loan shall be limited to such Lender’s Maximum Rate.

        (b)    Interest Rate Options. Swing Line Loans and all other Obligations not
constituting Term Loan or Revolving Loans shall bear interest calculated based upon the
Floating Rate Option. Subject to the limitations set forth in Section 3.4, the Borrowers shall
have the right to select from the following Interest Rate Options applicable to Term Loan and
Revolving Loans:

                (i)   Floating Rate Option: An option to pay interest at a fluctuating rate per
         annum equal to the Floating Rate in effect as of any date of determination plus the
         Applicable Margin as of such date;


US.114420341.12                              39

                                                                                         Exhibit 1
                      Case 19-62584-pcm11         Doc 16     Filed 08/22/19              45 of 132
                                                                                   Execution Copy

                 (ii)   LIBOR Rate Option: An option to pay interest at a fluctuating rate per
         annum equal to the Adjusted LIBOR Rate with respect to the applicable Interest Period
         and as in effect as of any date of determination plus the Applicable Margin as of such
         date; or

                 (iii) Quoted Rate Option: An option to pay interest at a rate per annum equal
         to the Quoted Rate with respect to the applicable Quoted Rate Period.

        (c)     Minimum Amounts. Unless otherwise approved by the Administrative Agent in
its sole discretion, each selection of a LIBOR Rate Option or Quoted Rate Option must be
applicable to Loans of a single Class in an aggregate amount equal to $5,000,000 or an integral
multiple of $1,000,000 in excess of $5,000,000.

         (d)    Day Count Basis. Interest and fees shall be calculated on the basis of a 360-day
year for the actual number of days elapsed (which results in more interest or fees, as the case
may be, being paid than if calculated on the basis of a 365-day year). The date of funding or
conversion of a LIBOR Rate Loan or a Quoted Rate Loan to a Floating Rate Loan and the first
day of an Interest Period or Quoted Rate Period shall be included in the calculation of interest.
The date of payment of any Loan and the last day of an Interest Period or a Quoted Rate Period
shall be excluded from the calculation of interest; provided, if a Loan is repaid on the same day
that it is made, 1 day’s interest shall be charged.

        (e)     Default Rate. To the extent permitted by Law, (i) immediately upon the
occurrence and during the continuation of an Event of Default under Section 9.1(a) or 9.1(k), or
(ii) upon notice from the Administrative Agent following the occurrence and during the
continuation of any other Event of Default, the principal amount of all Obligations shall bear
interest at the Default Rate and the rates applicable to Letter of Credit Fees shall be increased to
the Default Rate. The Borrowers acknowledge that the increase in rates referred to in this
Section 2.4(e) reflects, among other things, the fact that such Loans or other amounts have
become a substantially greater risk given their default status and that the Lenders are entitled to
additional compensation for such risk; and all such interest shall be payable by the Borrowers
upon demand by the Administrative Agent.

2.5     Interest Periods. In order to convert a Floating Rate Loan (other than Swing Line
Loans), Quoted Rate Loan or LIBOR Rate Loan or continue a Quoted Rate Loan or LIBOR Rate
Loan, the Borrower shall deliver to the Administrative Agent a duly completed, written request
therefor substantially in the form of Exhibit H (each, a “Conversion or Continuation Notice”) not
later than 11:00 a.m. at least three Business Days prior to the proposed effective date of such
conversion or continuation. The Conversion or Continuation Notice shall specify (i) which
Borrowings (including the principal amount thereof) are subject to such request, and, in the case
of any LIBOR Rate Loan or Quoted Rate Loan to be converted or continued, the last day of the
current Interest Period or Quoted Rate Period therefor, (ii) the proposed effective date of such
conversion or continuation (which shall be a Business Day), (iii) whether the Borrower is
requesting a continuation of LIBOR Rate Loans or Quoted Rate Loans or a conversion of
Borrowings from one Interest Rate Option to another Interest Rate Option, and (iv) if a
continuation of or conversion to LIBOR Rate Loans or Quoted Rate Loans is requested, the


US.114420341.12                               40

                                                                                          Exhibit 1
                      Case 19-62584-pcm11          Doc 16    Filed 08/22/19               46 of 132
                                                                                Execution Copy

requested Interest Period or Quoted Rate Period with respect thereto. In addition, the following
provisions shall apply to any continuation of or conversion of any Borrowings:

       (a)     Amount of Loans. After giving effect to such conversion or continuation, each
Borrowing of Revolving Loans shall be in an amount no less than the minimum amount for
Revolving Loans as set forth in Section 2.2(b) and any applicable minimum amount set forth in
Section 2.4(c)).

        (b)    Commencement of Interest Period or Quoted Rate Period. In the case of any
borrowing of, conversion to or continuation of any LIBOR Rate Loan or Quoted Rate Loan, the
Interest Period or Quoted Rate Period, as applicable, shall commence on the date of advance of
or conversion to any LIBOR Rate Loan or Quoted Rate Loans and, in the case of immediately
successive Interest Periods or Quoted Rate Periods, each successive Interest Period or Quoted
Rate Period shall commence on the date on which the immediately preceding Interest Period or
Quoted Rate Period expires. Upon a conversion from a LIBOR Rate Loan to a Floating Rate
Loan or a Quoted Rate Loan to a Floating Rate Loan, interest at the Floating Rate Option shall
commence on the last day of the existing Interest Period or Quoted Rate Period.

        (c)    Selection of Interest Rate Options. If the Borrower elects to continue a LIBOR
Rate Loan but fails to select a new Interest Period to apply thereto, then a one month Interest
Period automatically shall apply. If the Borrower fails to duly request the continuation of any
Borrowing consisting of LIBOR Rate Loans or Quoted Rate Loans on or before the date
specified and otherwise in accordance with the provisions of this Section 2.5, then such LIBOR
Rate Loans or Quoted Rate Loans automatically shall be converted to Floating Rate Loans.

        (d)     Procedures for Determining Quoted Rate and Quoted Rate Periods. So long as no
Default or Event of Default shall exist, the Borrowers may request all or any part of any
Borrowing under the Revolving Credit Facility or the Term Loan Facility to bear interest at a
Quoted Rate for an applicable Quoted Rate Period by notifying the Administrative Agent not
later than 12:00 noon on a Business Day which is at least five Business Days prior to the first
day of the new Quoted Rate Period. Each such notice shall be effective when received by the
Administrative Agent, shall be in writing or by telephone or telecopy transmission, to be
confirmed in writing by the Borrower if so requested by the Administrative Agent, and shall
specify the first day of the requested Quoted Rate Period, the amount of the requested Quoted
Rate Loan and the specific Facility under which such Quoted Rate Loan is being made,
continued or converted. Upon receipt of such request for a Quoted Rate Loan from the
Borrower, the Administrative Agent will promptly notify each Lender under such Facility of the
request for a Quoted Rate Loan and request that such Lenders quote an applicable Quoted Rate
and Quoted Rate Period for such requested Quoted Rate Loan. If 100% of the applicable
Lenders agree upon a proposed Quoted Rate and applicable Quoted Rate Period, as determined
in each such Lender’s sole discretion, and provide notice thereof to the Administrative Agent at
least two Business Days prior to the first day of the requested Quoted Rate Period, the
Administrative Agent shall notify the Borrower of the proposed Quoted Rate and applicable
Quoted Rate Period to be applicable to the requested Quoted Rate Loan. The Borrower may
decline to accept a proposed Quoted Rate and applicable Quoted Rate Period quoted by the
applicable Lenders by notifying the Administrative Agent not later than 12:00 noon on a
Business Day which is at least one Business Day prior to the first day of the requested Quoted

US.114420341.12                             41

                                                                                       Exhibit 1
                     Case 19-62584-pcm11         Doc 16    Filed 08/22/19              47 of 132
                                                                                 Execution Copy

Rate Period. If the Borrower declines to accept a proposed Quoted Rate and the applicable
Quoted Rate Period quoted by the applicable Lenders, or if less than 100% of the applicable
Lenders provide notice to the Administrative Agent of their agreement to a proposed Quoted
Rate and applicable Quoted Rate Period at least two Business Days prior to the first day of the
requested Quoted Rate Period, the requested Quoted Rate Loan shall automatically and without
further request of the Borrower be converted into a Floating Rate Loan on the first day of the
requested Quoted Rate Period. Each Quoted Rate Period for a Quoted Rate Loan under a
Facility shall begin on a Business Day and shall end on or before the Maturity Date for such
Facility.

2.6      Making of Loans.

        (a)     Notifications and Payments. The Administrative Agent shall, promptly after
receipt by it of a Loan Request pursuant to Section 2.1(b) or Section 2.2(b) notify the applicable
Lenders of such Class of Loan of its receipt of such Loan Request specifying the information
provided by the Borrower and the apportionment among the Lenders of the requested Loan as
determined by the Administrative Agent in accordance with Section 2.1 or Section 2.2, as the
case may be Each applicable Lender shall remit the principal amount of their Pro Rata Share of
the Loan to the Administrative Agent such that the Administrative Agent is able to, and the
Administrative Agent shall, to the extent the Lenders have made funds available to it for such
purpose and subject to the terms and conditions of Section 2.1 or Section 2.2, as applicable, fund
such Loan to the Borrower in U.S. Dollars and immediately available funds to the Borrower’s
account specified in the Loan Request prior to 2:00 p.m. on the Borrowing Date.

        (b)    Pro Rata Treatment of Lenders. The borrowing of any Class of Loan shall be
allocated to each Lender of such Class of Loan according to its Pro Rata Share thereof, and each
selection of, conversion to or renewal of any Interest Rate Option and each payment or
prepayment by the Borrower with respect to principal and interest due from the Borrower
hereunder to the Lenders with respect to the applicable Commitments and Loan, shall (except as
otherwise may be provided with respect to a Defaulting Lender and except as provided in
Section 2.4, 3.1 or 3.6) be payable ratably among the Lenders of such Class of Loan entitled to
such payment in accordance with the amount of principal and interest then due or payable such
Lenders as set forth in this Agreement.

        (c)    Presumptions by the Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed Borrowing Date that such Lender
will not make available to the Administrative Agent such Lender’s share of any Loan, the
Administrative Agent may assume that such Lender has made such share available on such date
in accordance with this Section 2.6 or Section 2.2, as the case may be, and may, in reliance upon
such assumption, make available to the Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of such Loan available to the Administrative Agent, then
the applicable Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but excluding the date of
payment to the Administrative Agent, at (i) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Effective Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation and (ii) in the case

US.114420341.12                              42

                                                                                         Exhibit 1
                     Case 19-62584-pcm11          Doc 16    Filed 08/22/19               48 of 132
                                                                                 Execution Copy

of a payment to be made by the Borrower, the interest rate then applicable to Floating Rate
Loans. If such Lender pays its share of the applicable Loan to the Administrative Agent, then
the amount so paid shall constitute such Lender’s Loan. Any payment by the Borrower shall be
without prejudice to any claim the Borrower may have against a Lender that shall have failed to
make such payment to the Administrative Agent. If the Borrower and such Lender pay such
interest for the same period, the Administrative Agent promptly shall remit to the Borrower the
amount of interest paid by Borrower for such overlapping period. Nothing in this Section 2.6(c)
or elsewhere in this Agreement or the other Loan Documents, including the provisions of
Section 2.14, shall be deemed to require the Administrative Agent (or any other Lender) to
advance funds on behalf of any Lender or to relieve any Lender from its obligation to fulfill its
commitments hereunder or to prejudice any rights that the Administrative Agent or the Borrower
may have against any Lender as a result of any default by such Lender hereunder.

2.7      Fees.

        (a)    Unused Commitment Fee. Accruing from the Closing Date until the Revolving
Loan Maturity Date, the Borrowers agree to pay to the Administrative Agent for the account of
each Revolving Lender according to its Pro Rata Share, a nonrefundable unused commitment fee
(each an “Unused Commitment Fee”) equal to the Applicable Unused Commitment Fee Rate
(computed on the basis of a year of 360 days, as the case may be, and actual days elapsed)
multiplied by the average daily difference between the amount of (i) the Aggregate Revolving
Credit Commitment Amount and (ii) the Revolving Credit Facility Usage (with the outstanding
principal balance of all Swing Line Loans included in calculating the Revolving Credit Facility
Usage with respect only to the portion of the Unused Commitment Fee payable to the Swing
Line Lender); provided, however, that any Unused Commitment Fee accrued with respect to the
Revolving Commitment of a Defaulting Lender during the period prior to the time such Lender
became a Defaulting Lender and unpaid at such time shall not be payable by the Borrowers so
long as such Lender shall be a Defaulting Lender except to the extent that such Unused
Commitment Fee shall otherwise have been due and payable by the Borrowers prior to such
time; and provided further that no Unused Commitment Fee shall accrue with respect to the
Revolving Commitment of a Defaulting Lender so long as such Lender shall be a Defaulting
Lender. Subject to the provisos in the directly preceding sentence, all Unused Commitment Fees
shall be payable in arrears on each Interest Payment Date.

        (b)     Other Fees. The Borrowers agree to pay to the Administrative Agent such other
fees as agreed in the Fee Letter.

2.8     Notes. The obligation of the Borrowers to repay the aggregate unpaid principal amount
of the Revolving Loans, Swing Line Loans and Term Loan made to them by each Lender,
together with interest thereon, shall, at the request of the applicable Lender, be evidenced by a
Revolving Note, a Swing Line Note and/or a Term Loan Note, as the case may be, payable to the
order of such Lender in a face amount equal to the Revolving Commitment, Swing Line
Commitment or Term Loan Commitment, as applicable, of such Lender. The Borrowers hereby
unconditionally promise to pay, to the order of each of the Lenders, the Administrative Agent,
the Issuing Lender and the Swing Line Lender, as applicable, the Loans and other Obligations as
provided in this Agreement and the other Loan Documents.


US.114420341.12                             43

                                                                                        Exhibit 1
                     Case 19-62584-pcm11         Doc 16    Filed 08/22/19               49 of 132
                                                                                   Execution Copy

2.9      Letter of Credit Subfacility.

        (a)    Issuance of Letters of Credit. Subject to the terms and conditions of this
Agreement and the other Loan Documents, including, without limitation, Section 4.2, and in
reliance upon the representations and warranties set forth in this Agreement and the other Loan
Documents and in reliance on the agreements of the Revolving Lenders set forth in this
Section 2.9, the Issuing Lender agrees to issue standby letters of credit (the “Letters of Credit”)
for the account of the Borrowers on any Business Day from the Closing Date through but not
including 30 days before the Revolving Loan Maturity Date. The Borrowers may at any time
prior to Letter of Credit Expiration Date request the issuance of a Letter of Credit, or an
amendment or extension of a Letter of Credit, by delivering to the Issuing Lender (with a copy to
the Administrative Agent) a completed application and agreement for letters of credit, or request
for such amendment or extension, as applicable, in such form as the Issuing Lender may specify
from time to time (each a “Letter of Credit Request”) by no later than 11:00 a.m. at least 5
Business Days, or such shorter period as may be agreed to by the Issuing Lender, in advance of
the proposed date of issuance, amendment or extension. Promptly after receipt of any Letter of
Credit Request, the Issuing Lender shall confirm with the Administrative Agent (in writing) that
the Administrative Agent has received a copy of such Letter of Credit Request and if not, the
Issuing Lender will provide the Administrative Agent with a copy thereof. Unless the Issuing
Lender has received notice from any Lender, the Administrative Agent or any Loan Party, at
least one day prior to the requested date of issuance, amendment or extension of the applicable
Letter of Credit, that one or more applicable conditions in Article IV is not satisfied, then the
Issuing Lender will issue a Letter of Credit or agree to such amendment or extension, provided
that each Letter of Credit shall (A) have a maximum maturity of 12 months from the date of
issuance (except that the foregoing shall not prohibit a Letter of Credit providing for automatic
renewals for additional periods not exceeding 1 year each so long as the Issuing Lender may
prevent such renewal by notice and no such additional period extends beyond the date set forth in
the following clause (B)), and (B) in no event expire later than the Letter of Credit Expiration
Date, and provided, further, that at no time shall (i) the Letter of Credit Obligations exceed the
Letter of Credit Sublimit or (ii) the Revolving Credit Facility Usage exceed the lesser of the
Aggregate Revolving Credit Commitment Amount or the Borrowing Base. Each request by the
Borrowers for the issuance, amendment or extension of a Letter of Credit shall be deemed to be a
representation by the Borrowers that each of them shall be in compliance with the 2nd proviso to
the preceding sentence and with Article IV after giving effect to the requested issuance,
amendment or extension of such Letter of Credit. Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to the beneficiary thereof, the applicable Issuing
Lender will also deliver to the Borrowers and the Administrative Agent a true and complete copy
of such Letter of Credit or amendment.

        (b)    Letter of Credit Fees. The Borrowers shall pay to the Administrative Agent for
the ratable account of the Revolving Lenders a fee (the “Letter of Credit Fee”) equal to the
Applicable Letter of Credit Fee Rate (computed on the basis of a year of 360 days and actual
days elapsed), which fee shall be computed on the daily average Letter of Credit Obligations and
shall be payable quarterly in arrears on the first day of each January, April, July and October, and
on the Revolving Loan Maturity Date. The Borrowers shall also pay to the Issuing Lender for
the Issuing Lender’s sole account a fronting fee in an amount equal to the greater of (i) .20% of
the face amount of each Letter of Credit or (ii) $2,500, as well as the Issuing Lender’s then in

US.114420341.12                               44

                                                                                          Exhibit 1
                      Case 19-62584-pcm11          Doc 16    Filed 08/22/19               50 of 132
                                                                                   Execution Copy

effect customary fees and administrative expenses payable with respect to the Letters of Credit as
the Issuing Lender may generally charge or incur from time to time in connection with the
issuance, maintenance, amendment (if any), assignment or transfer (if any), negotiation, and
administration of Letters of Credit.

        (c)    Disbursements, Reimbursement. Immediately upon the issuance of each Letter of
Credit, each Revolving Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Issuing Lender a participation in such Letter of Credit and each
drawing thereunder, without recourse or warranty, in an amount equal to such Revolving
Lender’s Pro Rata Share of the maximum amount available to be drawn under such Letter of
Credit and the amount of such drawing, respectively.

                 (i)     In the event of any request for a drawing under a Letter of Credit by the
         beneficiary or transferee thereof, the Issuing Lender will promptly notify the Borrowers
         and the Administrative Agent thereof. Provided that they shall have received such notice,
         the Borrowers shall reimburse (such obligation to reimburse the Issuing Lender shall
         sometimes be referred to as a “Reimbursement Obligation”) the Issuing Lender prior to
         12:00 noon on each date that an amount is paid by the Issuing Lender under any Letter of
         Credit (each such date, a “Drawing Date”), or if such notice was received after 11:00 a.m.
         on a Drawing Date, then by 10:00 a.m. on the Business Day immediately following such
         Drawing Date, by paying to the Administrative Agent for the account of the Issuing
         Lender an amount equal to the amount so paid by the Issuing Lender. In the event the
         Borrowers fail to reimburse the Issuing Lender (through the Administrative Agent) for
         the full amount of any drawing under any Letter of Credit by date and time required in
         accordance with the foregoing sentence, then the Administrative Agent will promptly
         notify each Revolving Lender thereof, and the Borrowers shall be deemed to have
         requested that Revolving Loans be made by the Revolving Lenders under the Floating
         Rate Option to be disbursed on the Business Day immediately following the Drawing
         Date, subject to the amount of the unutilized portion of the Revolving Commitment and
         subject to the conditions set forth in Section 4.2 other than any notice requirements. Any
         notice given by the Administrative Agent or Issuing Lender pursuant to this
         Section 2.9(c)(i) may be by telephone if immediately confirmed in writing; provided that
         the lack of such an immediate confirmation shall not affect the conclusiveness or binding
         effect of such notice.

                (ii)   Each Revolving Lender shall upon the Business Day immediately
         following a Drawing Date with respect to which notice was delivered by the
         Administrative Agent in accordance with Section 2.9(c)(i) make funds available to the
         Administrative Agent for the account of the Issuing Lender in an amount equal to its Pro
         Rata Share of the amount of the drawing. So long as the conditions set forth in
         Section 4.2 have been satisfied or waived in accordance with this Agreement, each
         Revolving Lender that makes such funds available shall be deemed to have made a
         Revolving Loan at the Floating Rate Option; provided, that if any conditions set forth in
         Section 4.2 have not been satisfied or waived in accordance with this Agreement, each
         Revolving Lender shall remain obligated to fund its Pro Rata Share of such unreimbursed
         amount and such amount (each a “Participation Advance”) shall be deemed to be a
         payment in respect of its participation in the applicable Letter of Credit Borrowing

US.114420341.12                               45

                                                                                          Exhibit 1
                      Case 19-62584-pcm11          Doc 16    Filed 08/22/19               51 of 132
                                                                                     Execution Copy

         resulting from such drawing in accordance with Section 2.9(c)(iii). If any Revolving
         Lender so notified fails to make available to the Administrative Agent for the account of
         the Issuing Lender the amount of such Revolving Lender’s Pro Rata Share of such
         amount by no later than Noon on such date, then interest shall accrue on such Revolving
         Lender’s obligation to make such payment, from such Business Day to the date on which
         such Lender makes such payment (i) at a rate per annum equal to the Federal Funds
         Effective Rate during the first 3 days following the date such amount was due and (ii) at a
         rate per annum equal to the rate applicable to Floating Rate Loans thereafter. The
         Administrative Agent and the Issuing Lender will promptly give notice (as described in
         Section 2.9(c)(i) above) of the occurrence of the Drawing Date, but failure of the
         Administrative Agent or the Issuing Lender to give any such notice on the Drawing Date
         or in sufficient time to enable any Lender to effect such payment on such date shall not
         relieve such Lender from its obligation under this clause (ii).

                 (iii) With respect to any unreimbursed drawing that is not fully reimbursed by
         the Borrowers and is not refinanced by Revolving Loans in accordance with
         Section 2.9(c)(i) because of the Borrowers’ failure to satisfy the conditions set forth in
         Section 4.2, the Borrowers shall be deemed to have incurred from the Issuing Lender a
         borrowing (each, a “Letter of Credit Borrowing”) in an amount equal to the unreimbursed
         portion of such drawing. Such Letter of Credit Borrowing shall be due and payable on
         demand (together with interest) and shall bear interest at the Default Rate. In such event,
         each Revolving Lender’s payment to the Administrative Agent for the account of the
         Issuing Lender pursuant to Section 2.9(c)(i) shall be deemed payment in respect of its
         participation in such Letter of Credit Borrowing and shall constitute a Participation
         Advance from such Revolving Lender in satisfaction of its participation obligation under
         this Section 2.9.

         (d)      Repayment of Participation Advances.

                (i)     Upon (and only upon) receipt by the Administrative Agent for the account
         of the Issuing Lender of immediately available funds from the Borrowers (A) in
         reimbursement of any payment made by the Issuing Lender under the Letter of Credit
         with respect to which any Lender has made a Participation Advance to the Administrative
         Agent, or (B) in payment of interest on such a payment made by the Issuing Lender under
         such a Letter of Credit, the Administrative Agent on behalf of the Issuing Lender will pay
         to each Revolving Lender, in the same funds as those received by the Administrative
         Agent, the amount of such Revolving Lender’s Pro Rata Share of such funds, except the
         Administrative Agent shall retain for the account of the Issuing Lender the amount of the
         Pro Rata Share of such funds of any Revolving Lender that did not make a Participation
         Advance in respect of such payment by the Issuing Lender.

                 (ii)    If the Administrative Agent is required at any time to return to any Loan
         Party, or to a trustee, receiver, liquidator, custodian, or any official in any Debtor Relief
         Proceeding, any portion of any payment made by any Loan Party to the Administrative
         Agent for the account of the Issuing Lender pursuant to this Section 2.9 in reimbursement
         of a payment made under the Letter of Credit or interest or fee thereon, each Revolving
         Lender shall, on demand of the Administrative Agent, forthwith return to the

US.114420341.12                                46

                                                                                            Exhibit 1
                       Case 19-62584-pcm11          Doc 16     Filed 08/22/19               52 of 132
                                                                                       Execution Copy

         Administrative Agent for the account of the Issuing Lender the amount of its Pro Rata
         Share of any amounts so returned by the Administrative Agent plus interest thereon from
         the date such demand is made to the date such amounts are returned by such Revolving
         Lender to the Administrative Agent, at a rate per annum equal to the Federal Funds
         Effective Rate in effect from time to time.

        (e)     Documentation. Each Loan Party agrees to be bound by the terms of the Issuing
Lender’s application and agreement for letters of credit and the Issuing Lender’s written
regulations and customary practices relating to letters of credit, though such interpretation may
be different from such Loan Party’s own. In the event of a conflict between such application or
agreement and this Agreement, this Agreement shall govern. It is understood and agreed that,
except in the case of its gross negligence or willful misconduct as determined by a final decision
by a court of competent jurisdiction, the Issuing Lender shall not be liable for any error,
negligence and/or mistakes, whether of omission or commission, in following any Loan Party’s
instructions or those contained in the Letters of Credit or any modifications, amendments or
supplements thereto.

       (f)     Determinations to Honor Drawing Requests. In determining whether to honor
any request for drawing under any Letter of Credit by the beneficiary thereof, the Issuing Lender
shall be responsible only to determine that the documents and certificates required to be
delivered under such Letter of Credit have been delivered and that they comply on their face with
the requirements of such Letter of Credit.

        (g)    Nature of Participation and Reimbursement Obligations. Each Revolving
Lender’s obligation in accordance with this Agreement to make the Revolving Loans or
Participation Advances, as contemplated by this Section 2.9, as a result of a drawing under a
Letter of Credit, and the Obligations of the Borrower to reimburse the Issuing Lender upon a
draw under a Letter of Credit, shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Section 2.9 under all circumstances,
including the following circumstances:

                 (i)    any set-off, counterclaim, recoupment, defense or other right that such
         Revolving Lender may have against the Issuing Lender or any of its Affiliates, the
         Borrowers or any other Person for any reason whatsoever, or that any Loan Party may
         have against the Issuing Lender or any of its Affiliates, any Lender or any other Person
         for any reason whatsoever;

                (ii)    the failure of any Loan Party or any other Person to comply, in connection
         with a Letter of Credit Borrowing, with the conditions set forth in Sections 2.2 or 4.2 or
         as otherwise set forth in this Agreement for the making of a Revolving Loan, it being
         acknowledged that such conditions are not required for the making of a Letter of Credit
         Borrowing and the obligation of the Revolving Lenders to make Participation Advances
         under this Section 2.9;

                  (iii)   any lack of validity or enforceability of any Letter of Credit;




US.114420341.12                                  47

                                                                                             Exhibit 1
                          Case 19-62584-pcm11         Doc 16     Filed 08/22/19              53 of 132
                                                                                     Execution Copy

                 (iv)   any claim of breach of warranty that might be made by any Loan Party or
         any Lender against any beneficiary of a Letter of Credit, or the existence of any claim,
         set-off, recoupment, counterclaim, crossclaim, defense or other right that any Loan Party
         or any Lender may have at any time against a beneficiary, successor beneficiary any
         transferee or assignee of any Letter of Credit or the proceeds thereof (or any Persons for
         whom any such transferee may be acting), the Issuing Lender or its Affiliates or any
         Lender or any other Person, whether in connection with this Agreement, the transactions
         contemplated herein or any unrelated transaction (including any underlying transaction
         between any Loan Party or Subsidiaries of a Loan Party and the beneficiary for which
         any Letter of Credit was procured);

                 (v)    the lack of power or authority of any signer of (or any defect in or forgery
         of any signature or endorsement on) or the form of or lack of validity, sufficiency,
         accuracy, enforceability or genuineness of any draft, demand, instrument, certificate or
         other document presented under or in connection with any Letter of Credit, or any fraud
         or alleged fraud in connection with any Letter of Credit, or the transport of any property
         or provision of services relating to a Letter of Credit, in each case even if the Issuing
         Lender or any of its Affiliates has been notified thereof;

                (vi)    payment by the Issuing Lender or any of its Affiliates under any Letter of
         Credit against presentation of a demand, draft or certificate or other document that does
         not comply with the terms of such Letter of Credit;

                (vii) the Solvency of, or any acts or omissions by, any beneficiary of any Letter
         of Credit, or any other Person having a role in any transaction or obligation relating to a
         Letter of Credit, or the existence, nature, quality, quantity, condition, value or other
         characteristic of any property or services relating to a Letter of Credit;

                 (viii) any failure by the Issuing Lender or any of its Affiliates to issue any Letter
         of Credit in the form requested by any Loan Party, unless the Issuing Lender has received
         written notice from such Loan Party of such failure within three Business Days after the
         Issuing Lender shall have furnished such Loan Party and the Administrative Agent a
         copy of such Letter of Credit and such error is material and no drawing has been made
         thereon prior to receipt of such notice;

                (ix)    any adverse change in the business, operations, properties, assets,
         condition (financial or otherwise) or prospects of any Loan Party or Subsidiaries of a
         Loan Party;

                 (x)    any breach of this Agreement or any other Loan Document by any party
         thereto;

                (xi)   the occurrence or continuance of an Debtor Relief Proceeding with respect
         to any Loan Party;

                (xii)   the fact that an Event of Default or a Default shall have occurred and be
         continuing;


US.114420341.12                                48

                                                                                            Exhibit 1
                        Case 19-62584-pcm11         Doc 16     Filed 08/22/19               54 of 132
                                                                                    Execution Copy

               (xiii) the fact that the Revolving Loan Maturity Date shall have passed or this
         Agreement or the Commitments hereunder shall have been terminated; and

                 (xiv) any other circumstance or happening whatsoever, whether or not similar to
         any of the foregoing.

         (h)    Indemnity. The Borrowers hereby agree to protect, indemnify, pay and save
harmless the Issuing Lender from and against any and all claims, demands, liabilities, damages,
taxes, penalties, interest, judgments, losses, costs, charges and expenses (including reasonable
fees, expenses and disbursements of counsel) that the Issuing Lender may incur or be subject to
as a consequence, direct or indirect, of the issuance of any Letter of Credit, other than as a result
of (i) the gross negligence or willful misconduct of the Issuing Lender as determined by a final,
non-appealable judgment of a court of competent jurisdiction or (ii) a claim brought by the
Borrowers against the Issuing Lender for breach in bad faith of its obligations under this
Agreement.

         (i)     Liability for Acts and Omissions. As between any Loan Party and the Issuing
Lender, such Loan Party assumes all risks of the acts and omissions of, or misuse of the Letters
of Credit by, the respective beneficiaries of such Letters of Credit. In furtherance and not in
limitation of the foregoing, the Issuing Lender shall not be responsible for any of the following,
including any losses or damages to any Loan Party or other Person or property relating
therefrom: (i) the form, validity, sufficiency, accuracy, genuineness or legal effect of any
document submitted by any party in connection with the application for an issuance of any such
Letter of Credit, even if it should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged (even if the Issuing Lender or its Affiliates shall have been
notified thereof); (ii) the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or benefits thereunder or
proceeds thereof, in whole or in part, that may prove to be invalid or ineffective for any reason;
(iii) the failure of the beneficiary of any such Letter of Credit, or any other party to which such
Letter of Credit may be transferred, to comply fully with any conditions required in order to
draw upon such Letter of Credit or any other claim of any Loan Party against any beneficiary of
such Letter of Credit, or any such transferee, or any dispute between or among any Loan Party
and any beneficiary of any Letter of Credit or any such transferee; (iv) errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail, cable, telegraph,
telex or otherwise, whether or not they be in cipher; (v) errors in interpretation of technical
terms; (vi) any loss or delay in the transmission or otherwise of any document required in order
to make a drawing under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds of any drawing
under such Letter of Credit; or (viii) any consequences arising from causes beyond the control of
the Issuing Lender or its Affiliates, as applicable, including any act or omission of any
Governmental Authority, and none of the above shall affect or impair, or prevent the vesting of,
any of the Issuing Lender’s or its Affiliates rights or powers hereunder. Nothing in the preceding
sentence shall relieve the Issuing Lender from liability for the Issuing Lender’s gross negligence
or willful misconduct or breach in bad faith by the Issuing Lender of its obligations under this
Agreement (as determined by a court of competent jurisdiction in a final, non-appealable
judgment). In no event shall the Issuing Lender or its Affiliates be liable to any Loan Party for
any indirect, consequential, incidental, punitive, exemplary or special damages or expenses

US.114420341.12                               49

                                                                                           Exhibit 1
                      Case 19-62584-pcm11          Doc 16     Filed 08/22/19               55 of 132
                                                                                  Execution Copy

(including without limitation attorneys’ fees), or for any damages resulting from any change in
the value of any property relating to a Letter of Credit.

        Without limiting the generality of the foregoing, the Issuing Lender and each of its
Affiliates (i) may rely on any oral or other communication believed in good faith by the Issuing
Lender or such Affiliate to have been authorized or given by or on behalf of the applicant for a
Letter of Credit, (ii) may honor any presentation if the documents presented appear on their face
substantially to comply with the terms and conditions of the relevant Letter of Credit; (iii) may
honor a previously dishonored presentation under a Letter of Credit, whether such dishonor was
pursuant to a court order, to settle or compromise any claim of wrongful dishonor, or otherwise,
and shall be entitled to reimbursement to the same extent as if such presentation had initially
been honored, together with any interest paid by the Issuing Lender or its Affiliate; (iv) may
honor any drawing that is payable upon presentation of a statement advising negotiation or
payment, upon receipt of such statement (even if such statement indicates that a draft or other
document is being delivered separately), and shall not be liable for any failure of any such draft
or other document to arrive, or to conform in any way with the relevant Letter of Credit; (v) may
pay any paying or negotiating bank claiming that it rightfully honored under the laws or practices
of the place where such bank is located; and (vi) may settle or adjust any claim or demand made
on the Issuing Lender or its Affiliate in any way related to any order issued at the applicant’s
request to an air carrier, a letter of guarantee or of indemnity issued to a carrier or any similar
document (each an “Order”) and honor any drawing in connection with any Letter of Credit that
is the subject of such Order, notwithstanding that any drafts or other documents presented in
connection with such Letter of Credit fail to conform in any way with such Letter of Credit.

        In furtherance and extension and not in limitation of the specific provisions set forth
above, any action taken or omitted by the Issuing Lender or its Affiliates under or in connection
with the Letters of Credit issued by it or any documents and certificates delivered thereunder, if
taken or omitted in good faith, shall not put the Issuing Lender or its Affiliates under any
resulting liability to the Borrowers or any Lender.

       (j)     Issuing Lender Reporting Requirements. The Issuing Lender shall, on the first
Business Day of each month, provide to the Administrative Agent and the Borrowers a schedule
of the Letters of Credit issued by it, in form and substance satisfactory to the Administrative
Agent, showing the date of issuance of each Letter of Credit, the account party, the original face
amount (if any), and the maturity date of any Letter of Credit outstanding at any time during the
preceding month, and any other information relating to such Letter of Credit that the
Administrative Agent may request.

        (k)     ISP. Unless otherwise expressly agreed by the Issuing Lender, the Borrowers and
the beneficiary of a Letter of Credit, the rules of the International Standby Practices as most
recently published from time to time by the International Chamber of Commerce (the “ISP”)
shall apply to each Letter of Credit.




US.114420341.12                              50

                                                                                         Exhibit 1
                     Case 19-62584-pcm11          Doc 16     Filed 08/22/19              56 of 132
                                                                                  Execution Copy

2.10     Payments.

         (a)    Payments Generally. All payments and prepayments to be made in respect of
principal, interest, Unused Commitment Fees, Letter of Credit Fees, other fees referred to in
Section 2.7 or other fees or amounts due from the Borrowers hereunder shall be payable prior to
11:00 a.m. on the date when due without presentment, demand, protest or notice of any kind, all
of which are hereby expressly waived by the Borrowers, and without set-off, counterclaim or
other deduction of any nature, and an action therefor shall immediately accrue. Such payments
shall be made to the Administrative Agent at the Principal Office for the account of Lenders or
Issuing Lender to which they are owed, in each case in U.S. Dollars and in immediately available
funds. The Administrative Agent shall promptly distribute such amounts to the Issuing Lender,
Swing Line Lender and/or applicable Lenders in immediately available funds.                   The
Administrative Agent’s and each Lender’s statement of account, ledger or other relevant record
shall, in the absence of manifest error, be conclusive as the statement of the amount of principal
of and interest on the Loans and other amounts owing under this Agreement and shall be deemed
an “account stated.”

        (b)    Payments by the Borrowers; Presumptions by the Administrative Agent. Unless
the Administrative Agent shall have received notice from the Borrowers prior to the date on
which any payment is due to the Administrative Agent for the account of the Lenders or the
Issuing Lender hereunder that the Borrowers will not make such payment, the Administrative
Agent may assume that the Borrowers have made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or the Issuing
Lender, as the case may be, the amount due. In such event, if the Borrowers have not in fact
made such payment, then each of the Lenders or the Issuing Lender, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or Issuing Lender, with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on interbank
compensation.

2.11 Interest Payment Dates. Interest on Floating Rate Loans and Quoted Rate Loans shall
be due and payable in arrears on each Interest Payment Date. Interest on LIBOR Rate Loans
shall be due and payable on the last day of each Interest Period for those Loans and, if such
Interest Period is longer than 3 months, on the last day of each 3-month interval during such
Interest Period. Interest on mandatory prepayments of principal under Section 2.13 shall be due
on the date such mandatory prepayment is due. Interest on the principal amount of each Loan or
other monetary Obligation shall be due and payable on demand after such principal amount or
other monetary Obligation becomes due and payable (whether on the stated Maturity Date, upon
an accelerated Maturity Date or otherwise).

2.12     Voluntary Prepayments and Reduction of Commitments.

       (a)     Right to Prepay. The Borrowers shall have the right at their option from time to
time to prepay the Loans in whole or part without premium or penalty (except as provided in
Sections 3.1 and 3.5, 10.3,). Whenever a Borrower desires to prepay any part of the Loans, it

US.114420341.12                              51

                                                                                         Exhibit 1
                     Case 19-62584-pcm11          Doc 16    Filed 08/22/19               57 of 132
                                                                                   Execution Copy

shall provide a prepayment notice to the Administrative Agent by 11:00 a.m. at least
(A) 3 Business Days prior to the date of prepayment of LIBOR Rate Loans and Quoted Rate
Loans, (B) 1 Business Day prior to the date of prepayment of Floating Rate Loans, or (C) no
later than 1:00 p.m. on the date of prepayment of Swing Line Loans, setting forth the following
information:

               (i)     the date, which shall be a Business Day, on which the proposed
         prepayment is to be made;

                (ii)  a statement indicating the application of the prepayment among Class of
         Loan and Borrowings; and

                 (iii) the total principal amount of such prepayment, which shall not be less than
         the lesser of the following with respect to any Class of Loan: (A) the then outstanding
         principal amount of such Class of Loan, or (B) $5,000,000 (provided, that the amount of
         any prepayment to which this Section 2.12(a)(iii)(B) applies shall be in integral multiples
         of $1,000,000).

        (b)     All prepayment notices shall be irrevocable. The principal amount of the Loans
for which a prepayment notice is given, together with interest on such principal amount except
with respect to Loans to which the Floating Rate Option applies, shall be due and payable on the
date specified in such prepayment notice as the date on which the proposed prepayment is to be
made. All Term Loan prepayments permitted pursuant to this Section 2.12 shall be applied to
the unpaid installments of principal of the Term Loan in the inverse order of scheduled
maturities. Except as provided in Section 2.4, if the Borrowers prepay a Loan but fail to specify
the applicable Class and/or Borrowing that the Borrowers intend to prepay, then such
prepayment shall be applied first, ratably to all outstanding Revolving Loans that are Floating
Rate Loans, second, ratably to all outstanding Revolving Loans that are LIBOR Rate Loans,
third, ratably to all outstanding Revolving Loans that are Quoted Rate Loans, fourth, to all
outstanding Term Loans that are Floating Rate Loans, fifth, to all outstanding Term Loans that
are LIBOR Rate Loans, and sixth, to all outstanding Term Loans that are Quoted Rate Loans.
Any prepayment hereunder shall include all interest and fees due and payable with respect to the
Loan being prepaid and shall be subject to the Borrowers’ Obligation to indemnify the Lenders
under Section 3.5.

        (c)    Reduction of Revolving Commitment. The Borrowers shall have the right at any
time after the Closing Date upon 5 days’ prior written notice to the Administrative Agent to
permanently reduce (ratably among the Revolving Lenders in proportion to their Pro Rata
Shares) the Revolving Commitments, in a minimum amount of $10,000,000 and whole multiples
of $5,000,000, or to terminate completely the Revolving Commitments, without penalty or
premium except as hereinafter set forth; provided that any such reduction or termination shall be
accompanied by prepayment of the Revolving Loans, together with outstanding Unused
Commitment Fees, and the full amount of interest accrued on the principal sum to be prepaid
(and all amounts referred to in Section 3.5 hereof) to the extent necessary to cause the aggregate
Revolving Credit Facility Usage after giving effect to such prepayments to be equal to or less
than the Revolving Commitments as so reduced or terminated. Any notice to reduce the
Revolving Commitments under this Section 2.12 shall be irrevocable.

US.114420341.12                               52

                                                                                          Exhibit 1
                       Case 19-62584-pcm11         Doc 16     Filed 08/22/19              58 of 132
                                                                                  Execution Copy

2.13     Mandatory Prepayments.

        (a)   Overadvance. If the Revolving Credit Facility Usage at any time exceeds the
lesser of the Aggregate Revolving Commitment Amount or the Borrowing Base (each, an
“Overadvance”), the Borrower shall prepay the Revolving Loans (or Cash Collateralize Letter of
Credit Obligations, if prepayment in full of the Revolving Loans is not sufficient) in such
amounts as shall be necessary so that Revolving Credit Facility Usage does not exceed the lesser
of the Aggregate Revolving Credit Commitment Amount or the Borrowing Base.

       (b)    Disposition of Assets. Within 3 Business Days of any Disposition other than a
Disposition expressly permitted under clause (a), (c), (d), (e), (f) or (g) of Section 7.7, the
Borrowers shall prepay Obligations in an aggregate amount equal to 100% of the Net Cash
Proceeds of such Disposition to the extent the aggregate amount of such Net Cash Proceeds
exceed $1,000,000 during any fiscal year. Notwithstanding anything herein to the contrary, no
such mandatory prepayment shall constitute or be deemed to constitute a cure of any Default or
Event of Default arising as a result of the Disposition giving rise to such prepayment obligation.

       (c)    Planned Asset Sales. Upon the closing of any of the Planned Asset Sales, the
Borrowers shall prepay the Term Loan in an amount equal to 100% of the Net Cash Proceeds. If
such Net Cash Proceeds paid to the Lenders equal or exceed $25,000,000 by April 30, 2018, then
the Borrowers shall be entitled to retain 20% of the total of the Net Cash Proceeds from the
Planned Asset Sales.

       (d)     Casualty Events. Not later than 1 Business Day following the receipt by any Loan
Party of the proceeds of insurance, condemnation award, or other compensation in respect of any
Casualty Event or series of related Casualty Events affecting any property of any Loan Party, the
Borrower shall prepay or cause such other Loan Party to prepay the Obligations in an aggregate
amount equal to 100% of the Net Cash Proceeds of such Casualty Event(s) to the extent that the
aggregate amount of all amounts so received in any single fiscal year exceeds $2 million. If such
Casualty Event relates to Inventory or other current assets, such Net Cash Proceeds shall prepay
the Revolving Loans first, and then the Term Loan. If such Casualty Event relates to real
property, fixtures, equipment or other assets, such Net Cash Proceeds shall prepay the Term
Loan first, and then the Revolving Loans with a corresponding reduction in the Aggregate
Revolving Commitment Amount.

        (e)     Application to Productive Assets. Notwithstanding the foregoing, and provided no
Default or Event of Default has occurred and is continuing, prepayment shall not be required
under the foregoing clause (d) to the extent a Loan Party reinvests the Net Cash Proceeds of the
applicable Casualty Event in productive assets (other than Inventory unless such Net Cash
Proceeds result from a Casualty Event with respect to Inventory) of a kind then used or usable in
the business of such Loan Party, within 12 months after the date of such Casualty Event (or
enters into a binding commitment thereof within said 12-month period and subsequently makes
such reinvestment within 90 days of the end of the initial 12-month period); provided that the
Borrowers notify the Administrative Agent in writing of such Loan Party’s intent to reinvest and
delivers such proceeds to the Administrative Agent to be placed into an escrow account until
such assets are replaced or, if no asset replacement occurs within the 12-month period, then
applied to the Obligations.

US.114420341.12                              53

                                                                                         Exhibit 1
                     Case 19-62584-pcm11          Doc 16    Filed 08/22/19               59 of 132
                                                                                  Execution Copy

       (f)    Equity Issuances. Immediately upon any Equity Issuance other than Equity
Issuances expressly permitted under clauses (a), (b) and (c) of Section 7.12, the Borrowers shall
prepay the Obligations in an aggregate amount equal to 100% of the Net Cash Proceeds of such
Equity Issuance.

       (g)    Debt Incurrence. Immediately upon the receipt of the Net Cash Proceeds of any
Debt Incurrence, other than a Debt Incurrence permitted under Section 7.1, the Borrowers shall
prepay the Obligations in an amount equal to 100% of the amount of such Net Cash Proceeds.
Notwithstanding anything herein to the contrary, any such prepayment shall not constitute or be
deemed to be a cure of any Default or Event of Default arising as a result of such Debt
Incurrence.

        (h)    Application Among Obligations. All prepayments pursuant to this Section 2.13,
other than under clauses (c) and (d), shall be applied, first to prepay any Overadvances that may
be outstanding, pro rata, second to prepay the Term Loan (to be applied to installments of the
principal of the Term Loan in inverse order of scheduled maturities) and third to prepay the
Revolving Loans (including Swing Line Loans), with a corresponding reduction in the
Revolving Loan Commitments, and to Cash Collateralize outstanding Letter of Credit
Obligations.

       (i)     Interest Payments; Application Among Interest Rate Options. All prepayments
pursuant to this Section 2.13 shall be accompanied by accrued and unpaid interest upon the
principal amount of each such prepayment. Subject to Section 2.13(h), all prepayments required
pursuant to this Section 2.13 shall first be applied to Floating Rate Loans, then to LIBOR Rate
Loans, and then to Quoted Rate Loans. In accordance with Section 3.5, the Borrower shall
indemnify the Lenders for any loss or expense, including loss of margin, incurred with respect to
any such prepayments applied against LIBOR Rate Loans on any day other than the last day of
the applicable Interest Period or against Quoted Rate Loans on any day other than the last day of
the applicable Quoted Rate Period.

2.14 Sharing of Payments by Lenders. If any Lender shall, by exercising any right of setoff,
counterclaim or banker’s lien, by receipt of voluntary payment, by realization upon security, or
by any other non-pro rata source or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other obligations hereunder resulting in such Lender receiving
payment of a proportion of the aggregate amount of its Loans and accrued interest thereon or
other such obligations greater than its pro-rata share of the amount such Lender is entitled
hereunder, then the Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in the Loans and such
other obligations of the other Lenders, or make such other adjustments as shall be equitable, so
that the benefit of all such payments shall be shared by the Lenders ratably in accordance with
the aggregate amount of principal of and accrued interest on their respective Loans and other
amounts owing them, provided that:

        (a)    if any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest other than interest or other amounts, if


US.114420341.12                              54

                                                                                         Exhibit 1
                     Case 19-62584-pcm11          Doc 16    Filed 08/22/19               60 of 132
                                                                                   Execution Copy

any, required by Law (including court order) to be paid by the Lender or the holder making such
purchase; and

        (b)     the provisions of this Section 2.14 shall not be construed to apply to (x) any
payment (including the application of funds arising from the existence of a Defaulting Lender)
made by the Loan Parties pursuant to and in accordance with the express terms of the Loan
Documents or (y) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or Participation Advances to any assignee or
participant, other than to the Borrowers or any Subsidiary thereof (as to which the provisions of
this Section 2.14 shall apply).

        Each Loan Party consents to the foregoing and agrees, to the extent it may effectively do
so under applicable Law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against each Loan Party rights of setoff and counterclaim with
respect to such participation as fully as if such Lender were a direct creditor of each Loan Party
in the amount of such participation. This Section 2.14 shall not apply to any action taken by
CoBank with respect to any CoBank Equities held by the Borrowers, including pursuant to
Section 2.17(b) and Section 9.2(c).

2.15     Defaulting Lenders.

       (a)     Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, to the extent permitted by applicable Law:

                 (i)     Waivers and Amendments. Such Defaulting Lender’s right to approve or
         disapprove any amendment, waiver or consent with respect to this Agreement shall be
         restricted as set forth in the definition of Required Lenders.

                 (ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
         other amounts received by the Administrative Agent for the account of such Defaulting
         Lender (whether voluntary or mandatory, at maturity, pursuant to Article IX or
         otherwise) or received by the Administrative Agent from a Defaulting Lender pursuant to
         Section 9.2(c) shall be applied at such time or times as may be determined by the
         Administrative Agent as follows: first, to the payment of any amounts owing by such
         Defaulting Lender to the Administrative Agent hereunder; second, to the payment on a
         pro rata basis of any amounts owing by such Defaulting Lender to the Issuing Lender or
         Swing Line Lender hereunder; third, to Cash Collateralize the Issuing Lender’s Fronting
         Exposure with respect to such Defaulting Lender in accordance with Section 2.16; fourth,
         as the Borrower may request (so long as no Default or Event of Default exists), to the
         funding of any Loan in respect of which such Defaulting Lender has failed to fund its
         portion thereof as required by this Agreement, as determined by the Administrative
         Agent; fifth, if so determined by the Administrative Agent and the Borrower, to be held
         in a deposit account and released pro rata in order to (x) satisfy such Defaulting Lender’s
         potential future funding obligations with respect to Loans under this Agreement and
         (y) Cash Collateralize the Issuing Lender’s future Fronting Exposure with respect to such
         Defaulting Lender with respect to future Letters of Credit issued under this Agreement, in

US.114420341.12                               55

                                                                                          Exhibit 1
                       Case 19-62584-pcm11         Doc 16     Filed 08/22/19              61 of 132
                                                                                     Execution Copy

         accordance with Section 2.16; sixth, to the payment of any amounts owing to the
         Lenders, the Issuing Lender or the Swing Line Lender as a result of any judgment of a
         court of competent jurisdiction obtained by any Lender, the Issuing Lender or the Swing
         Line Lender against such Defaulting Lender as a result of such Defaulting Lender’s
         breach of its obligations under this Agreement; seventh, so long as no Default or Event of
         Default exists, to the payment of any amounts owing to the Borrower as a result of any
         judgment of a court of competent jurisdiction obtained by the Borrower against such
         Defaulting Lender as a result of such Defaulting Lender’s breach of its obligations under
         this Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a court
         of competent jurisdiction; provided that if (x) such payment is a payment of the principal
         amount of any Loans or Letter of Credit Obligations in respect of which such Defaulting
         Lender has not fully funded its appropriate share, and (y) such Loans were made or the
         related Letters of Credit were issued at a time when the conditions set forth in Section 4.2
         were satisfied or waived, such payment shall be applied solely to pay the Loans of, and
         Letter of Credit Obligations owed to, all Non-Defaulting Lenders on a pro rata basis prior
         to being applied to the payment of any Loans of, or Letter of Credit Obligations owed to,
         such Defaulting Lender until such time as all Loans and funded and unfunded
         participations in Letter of Credit Obligations and Swing Line Loans are held by the
         Lenders pro rata in accordance with the Commitments under the applicable Facility
         without giving effect to Section 2.15(a)(iv) below. Any payments, prepayments or other
         amounts paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
         owed by a Defaulting Lender or to post Cash Collateral pursuant to this Section 2.15(a)
         shall be deemed paid to and redirected by such Defaulting Lender, and each Lender
         irrevocably consents hereto.

                  (iii)   Certain Fees.

                         (A)    No Defaulting Lender shall be entitled to receive any Unused
                  Commitment Fee for any period during which that Lender is a Defaulting Lender
                  (and the Borrowers shall not be required to pay any such fee that otherwise would
                  have been required to have been paid to that Defaulting Lender).

                          (B)    Each Defaulting Lender shall be entitled to receive Letter of Credit
                  Fees for any period during which that Lender is a Defaulting Lender only to the
                  extent allocable to its Pro Rata Share of the stated amount of Letters of Credit for
                  which it has provided Cash Collateral pursuant to Section 2.16.

                          (C)    With respect to any Unused Commitment Fee or Letter of Credit
                  Fee not required to be paid to any Defaulting Lender pursuant to clause (A) or (B)
                  above, the Borrowers shall (x) pay to each Non-Defaulting Lender that portion of
                  any such fee otherwise payable to such Defaulting Lender with respect to such
                  Defaulting Lender’s participation in Letter of Credit Obligations or Swing Line
                  Loans that has been reallocated to such Non-Defaulting Lender pursuant to clause
                  (iv) below, (y) pay to the Issuing Lender and Swing Line Lender, as applicable,
                  the amount of any such fee otherwise payable to such Defaulting Lender to the
                  extent allocable to the Issuing Lender’s or Swing Line Lender’s Fronting


US.114420341.12                                 56

                                                                                            Exhibit 1
                          Case 19-62584-pcm11        Doc 16     Filed 08/22/19              62 of 132
                                                                                   Execution Copy

                  Exposure to such Defaulting Lender, and (z) not be required to pay the remaining
                  amount of any such fee.

                 (iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
         part of such Defaulting Lender’s participation in Letter of Credit Obligations and Swing
         Line Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
         their respective Pro Rata Shares (calculated without regard to such Defaulting Lender’s
         Commitment) but only to the extent that (x) the conditions set forth in Section 4.2 are
         satisfied at the time of such reallocation (and, unless the Borrowers shall have otherwise
         notified the Administrative Agent at such time, the Borrowers shall be deemed to have
         represented and warranted that such conditions are satisfied at such time), and (y) such
         reallocation does not cause any Non-Defaulting Lender’s Pro Rata Share of the
         Revolving Credit Facility Usage to exceed such Non-Defaulting Lender’s Revolving
         Commitment. No reallocation hereunder shall constitute a waiver or release of any claim
         of any party hereunder against a Defaulting Lender arising from that Lender having
         become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a result
         of such Non-Defaulting Lender’s increased exposure following such reallocation.

                  (v)    Cash Collateral; Repayment of Swing Line Loans. If the reallocation
         described in clause (iv) above cannot, or can only partially, be effected, the Borrowers
         shall, without prejudice to any right or remedy available to it hereunder or under Law,
         (x) first, prepay Swing Line Loans in an amount equal to the Swing Line Lender’s
         Fronting Exposure and (y) second, Cash Collateralize the Issuing Lender’s Fronting
         Exposure in accordance with the procedures set forth in Section 2.16.

        (b)     Defaulting Lender Cure. If the Borrowers, the Administrative Agent and the
Swing Line Lender and Issuing Lender agree in writing that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as of the effective
date specified in such notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take such other actions
as the Administrative Agent may determine to be necessary to cause the Loans and funded and
unfunded participations in Letters of Credit and Swing Line Loans to be held pro rata by the
Lenders in accordance with the Commitments under the applicable Facility (without giving
effect to Section 2.15(a)(iv)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrowers while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

         (c)    New Swing Line Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swing Line Lender shall not be required to fund any Swing Line Loans unless it
is satisfied that it will have no Fronting Exposure after giving effect to such Swing Line Loan
and (ii) no Issuing Lender shall be required to issue, extend, renew or increase any Letter of
Credit unless it is satisfied that it will have no Fronting Exposure after giving effect thereto.


US.114420341.12                                57

                                                                                          Exhibit 1
                        Case 19-62584-pcm11         Doc 16   Filed 08/22/19               63 of 132
                                                                                    Execution Copy

2.16 Cash Collateral. At any time that there shall exist a Defaulting Lender, within one
Business Day following the written request of the Administrative Agent or the Issuing Lender
(with a copy to the Administrative Agent) the Borrowers shall Cash Collateralize the Issuing
Lender’s Fronting Exposure with respect to such Defaulting Lender (determined after giving
effect to Section 2.15(a)(iv) and any Cash Collateral provided by such Defaulting Lender) in an
amount not less than the Minimum Collateral Amount.

        (a)     Grant of Security Interest. The Borrowers, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative Agent, for the
benefit of the Issuing Lender, and agrees to maintain, a first priority security interest in all such
Cash Collateral as security for the Defaulting Lenders’ obligation to fund participations in
respect of Letter of Credit Obligations, to be applied pursuant to clause (b) below. If at any time
the Administrative Agent determines that Cash Collateral is subject to any right or claim of any
Person other than the Administrative Agent and the Issuing Lender as herein provided, or that the
total amount of such Cash Collateral is less than the Minimum Collateral Amount, the Borrowers
will, promptly upon demand by the Administrative Agent, pay or provide to the Administrative
Agent additional Cash Collateral in an amount sufficient to eliminate such deficiency (after
giving effect to any Cash Collateral provided by the Defaulting Lender).

        (b)     Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.16 or Section 2.15 in respect of Letters
of Credit shall be applied to the satisfaction of the Defaulting Lender’s obligation to fund
participations in respect of Letter of Credit Obligations (including, as to Cash Collateral provided
by a Defaulting Lender, any interest accrued on such obligation) for which the Cash Collateral
was so provided, prior to any other application of such property as may otherwise be provided
for herein.

        (c)     Termination of Requirement. Cash Collateral (or the appropriate portion thereof)
provided to reduce the Issuing Lender’s Fronting Exposure shall no longer be required to be held
as Cash Collateral pursuant to this Section 2.16 following (i) the elimination of the applicable
Fronting Exposure (including by the termination of Defaulting Lender status of the applicable
Lender), or (ii) the determination by the Administrative Agent and the Issuing Lender that there
exists excess Cash Collateral; provided that, subject to Section 2.15, the Person providing Cash
Collateral and the Issuing Lender may agree that Cash Collateral shall be held to support future
anticipated Fronting Exposure or other obligations and provided further that to the extent that
such Cash Collateral was provided by the Borrowers or any other Loan Party, such Cash
Collateral shall remain subject to the Prior Security Interest granted pursuant to the Loan
Documents.

2.17     CoBank Capital Plan.

         (a)    Each party hereto acknowledges that CoBank’s Bylaws and Capital Plan (as each
may be amended from time to time) shall govern (i) the rights and obligations of the parties with
respect to the CoBank Equities and any patronage refunds or other distributions made on account
thereof or on account of the Borrowers’ patronage with CoBank, (ii) the Borrowers’ eligibility
for patronage distributions from CoBank (in the form of CoBank Equities and cash) and
(iii) patronage distributions, if any, in the event of a sale of a participation interest. CoBank

US.114420341.12                               58

                                                                                           Exhibit 1
                      Case 19-62584-pcm11          Doc 16     Filed 08/22/19               64 of 132
                                                                                  Execution Copy

reserves the right to assign or sell participations in all or any part of its Commitments or
outstanding Loans hereunder on a non-patronage basis.

        (b)     Each party hereto acknowledges that CoBank has a statutory first lien pursuant to
the Farm Credit Act of 1971 (as amended from time to time) on all CoBank Equities that the
Borrower may now own or hereafter acquire, which statutory lien shall be for CoBank’s sole and
exclusive benefit. Notwithstanding anything herein or in any other Loan Document to the
contrary, the CoBank Equities shall not constitute security for the Obligations due to any other
Lender. To the extent that any of the Loan Documents create a Lien on the CoBank Equities or
on patronage accrued by CoBank for the account of the Borrowers (including, in each case,
proceeds thereof), such Lien shall be for CoBank’s sole and exclusive benefit and shall not be
subject to pro rata sharing hereunder. Neither the CoBank Equities nor any accrued patronage
shall be offset against the Obligations except that, in the event of an Event of Default, CoBank
may elect to apply the cash portion of any patronage distribution or retirement of equity to
amounts owed to CoBank under this Agreement, whether or not such amounts are currently due
and payable. The Borrowers acknowledge that any corresponding tax liability associated with
such application is the sole responsibility of the Borrowers. CoBank shall have no obligation to
retire the CoBank Equities upon any Event of Default, Default or any other default by the
Borrowers or any other Loan Party, or at any other time, either for application to the Obligations
or otherwise.

2.18     Cash Management.

        (a)     Borrowers shall (i) establish and maintain cash management services of a type
and on terms satisfactory to Administrative Agent at Wells Fargo Bank, N.A. (“Cash
Management Bank”), and shall request in writing and otherwise take such reasonable steps to
ensure that all of its Account Debtors forward payment of the amounts owed by them directly to
such Cash Management Bank, and (ii) deposit or cause to be deposited promptly, and in any
event no later than the first Business Day after the date of receipt thereof, all collections
(including those sent directly by Account Debtors to a Cash Management Bank) into a bank
account in a Borrower’s name (a “Cash Management Account”) at one of the Cash Management
Banks.

       (b)     Each Cash Management Bank shall establish and maintain deposit account control
agreements with Administrative Agent and Borrowers, in form and substance acceptable to
Administrative Agent (“Deposit Account Control Agreement”); provided, however, that unless
and until the Administrative Agent shall otherwise require by written notice to Borrowers, no
Deposit Account Control Agreement shall be required for Borrowers’ Cash Management
Account(s) with the Bank of Nova Scotia. Each such Deposit Account Control Agreement shall
provide, among other things, that (i) all items of payment deposited in such Cash Management
Account and proceeds thereof are held by such Cash Management Bank as agent or bailee-in-
possession for Administrative Agent, (ii) the Cash Management Bank has no rights of setoff or
recoupment or any other claim against the applicable Cash Management Account, other than for
payment of its service fees and other charges directly related to the administration of such Cash
Management Account and for returned checks or other items of payment, and (iii) upon the
Administrative Agent’s request at any time after the occurrence and during the continuance of an


US.114420341.12                              59

                                                                                         Exhibit 1
                     Case 19-62584-pcm11          Doc 16    Filed 08/22/19               65 of 132
                                                                                   Execution Copy

Event of Default, it immediately will forward by daily sweep all amounts in the applicable Cash
Management Account to the Administrative Agent’s Account.

        (c)      So long as no Default or Event of Default has occurred and is continuing, the
Borrowers may add or replace a Cash Management Bank or Cash Management Account;
provided, however, that (i) such prospective Cash Management Bank shall be satisfactory to
Administrative Agent and Administrative Agent shall have consented in writing in advance to
the opening of such Cash Management Account with the prospective Cash Management Bank,
and (ii) prior to the time of the opening of such Cash Management Account, Borrowers and such
prospective Cash Management Bank shall have executed and delivered to Administrative Agent
a Deposit Account Control Agreement. Borrowers shall close any of their Cash Management
Accounts (and establish replacement cash management accounts in accordance with the
foregoing sentence) promptly and in any event within 30 days of notice from Administrative
Agent that the creditworthiness of any Cash Management Bank is no longer acceptable in
Administrative Agent’s reasonable judgment, or as promptly as practicable and in any event
within 60 days of notice from Administrative Agent that the operating performance, funds
transfer, or availability procedures or performance of the Cash Management Bank with respect to
Cash Management Accounts or Administrative Agent’s liability under any Deposit Account
Control Agreement with such Cash Management Bank is no longer acceptable in Administrative
Agent’s reasonable judgment.

       (d)    The Cash Management Accounts shall be cash collateral accounts, with all cash,
checks and similar items of payment in such accounts securing payment of the Obligations, and
in which Borrowers are hereby deemed to have granted a Lien to Administrative Agent.

2.19 Joint and Several Liability of Borrowers. The parties intend that each of the
Borrowers shall be fully liable, jointly and severally, for the Obligations. Nonetheless, in case a
court finds that any Borrower is not such a primary obligor with respect to all or any part of the
Obligations, each Borrower expressly waives the benefit of any and all defenses and discharges
available to a guarantor, surety, endorser or accommodation party dependent on an obligor’s
character as such. Without limiting the generality of the foregoing, each Borrower waives
(a) any defense arising by reason of any disability or other defense of the other Borrower or any
other guarantor, or the cessation from any cause whatsoever (including any act or omission of the
Lenders) of the liability of the other Borrowers or any other Loan Party; (b) any defense based
on any claim that such Borrower’s obligations exceed or are more burdensome than those of the
other Borrowers or any other Loan Party; (c) the benefit of any statute of limitations affecting the
Borrowers’ liability hereunder; (d) any right to proceed against the other Borrowers or any other
Loan Party, proceed against or exhaust any security for the Obligations, or pursue any other
remedy in the power of the Lenders whatsoever; (e) any benefit of and any right to participate in
any security now or hereafter held by the Lender; and (f) to the fullest extent permitted by law,
any and all other defenses or benefits that may be derived from or afforded by Law limiting the
liability of or exonerating guarantors, sureties or other accommodation parties

2.20     Protective Advances.

      (a)    Subject to the limitations set forth below, the Administrative Agent is authorized
by the Borrowers and the Lenders, from time to time in the Administrative Agent’s sole

US.114420341.12                               60

                                                                                          Exhibit 1
                     Case 19-62584-pcm11           Doc 16    Filed 08/22/19               66 of 132
                                                                                      Execution Copy

discretion (but with absolutely no obligation), to make Revolving Loans to the Borrowers, on
behalf of all the Lenders, which the Administrative Agent, in its reasonable discretion, deems
necessary or desirable (i) to preserve or protect the Collateral; (ii) to enhance the likelihood of, or
maximize the amount of, repayment of the Revolving Loans and other Obligations; or (iii) to pay
any other amount chargeable to or required to be paid by the Borrowers or the other Obligors
pursuant to the terms of this Agreement or the other Loan Documents, including payment of
costs, fees, and expenses described in Section 11.3 and other sums payable under the Loan
Documents (any of such Revolving Loans are herein referred to as “Protective Advances”);
provided that the aggregate amount of outstanding Protective Advances plus the Revolving
Credit Facility Usage shall not exceed the Aggregate Revolving Credit Commitment Amount.
Protective Advances may be made even if the conditions precedent set forth in Section 4.2 have
not been satisfied, shall constitute Obligations, shall be secured by the Liens in favor of the
Administrative Agent (for the benefit of the Lenders) in and to the Collateral and shall accrue
interest at the same rate as the Floating Rate. The Administrative Agent’s authorization to make
Protective Advances may be revoked at any time by the Required Lenders. At any time the
conditions precedent set forth in Section 4.2 have been satisfied, the Administrative Agent may
request the Revolving Lenders to make Revolving Loans to repay outstanding Protective
Advances. At any other time the Administrative Agent may require the Revolving Lenders to
fund their risk participations described in clause (b) below.

        (b)     Upon the making of a Protective Advance by the Administrative Agent (whether
before or after the occurrence of a Default), each Revolving Lender shall be deemed, without
further action by any party hereto, to have unconditionally and irrevocably purchased from the
Administrative Agent without recourse or warranty, an undivided interest and participation in
such Protective Advance in proportion to its Revolving Commitment. From and after the date, if
any, on which any Revolving Lender funds its participation in any Protective Advance purchased
hereunder by making Revolving Loans, the Administrative Agent shall promptly distribute to
such Revolving Lender, such Revolving Lender’s pro rata share of all payments of principal and
interest and all proceeds of Collateral received by the Administrative Agent in respect of such
Protective Advance.

2.21     Option to Extend Maturity Date.

     (a)     The Borrowers shall have the option to extend the Maturity Date beyond
November 15, 2019 if the following conditions are met:

                  (i)    the Maturity Date has not occurred on or before September 15, 2019;

                (ii)   no Event of Default has occurred and is continuing, and no default exists
         which, with the passage of time and/or giving of notice, would become an Event of
         Default;

                (iii) the maximum outstanding balance of the Term Loan does not exceed
         $52,000,000; and

                  (iv)   for the Borrowers’ fiscal year ended March 31, 2019:

                         (A)    Total Net Sales are not less than $327,000,000;

US.114420341.12                                61

                                                                                             Exhibit 1
                         Case 19-62584-pcm11        Doc 16     Filed 08/22/19                67 of 132
                                                                                    Execution Copy

                          (B)    EBITDA is not less than $21,500,000; and

                          (C)    Gross Margin is not less than 20%.

        (b)     If the conditions set forth in Section 2.21(a) have been satisfied and the Borrowers
wish to extend the Maturity Date for a period of one year, then the Borrowers shall give written
notice to the Administrative Agent of the exercise of the extension option by no later than
October 15, 2019, but not earlier than September 15, 2019. Such written notice shall include a
Compliance Certificate as of the date of the notice and a certification that the conditions set forth
in Section 2.21(a) have been met. Upon verification by the Administrative Agent of the matters
set forth in the Compliance Certificate, the Revolving Loan Maturity Date and the Term Loan
Maturity Date each shall be the earlier of (i) the date of acceleration of the Obligations in
accordance with Section 9.2 and (ii) November 15, 2020.

                  III. INCREASED COSTS; TAXES; ILLEGALITY; INDEMNITY

3.1      Increased Costs.

         (a)       Increased Costs Generally. If any Change in Law shall:

                 (i)    impose, modify or deem applicable any reserve, special deposit,
         compulsory loan, insurance charge or similar requirement against assets of, deposits with
         or for the account of, or credit extended or participated in by, any Lender (except any
         reserve requirement reflected in the Adjusted LIBOR Rate) or the Issuing Lender;

                 (ii)  subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
         (B) Taxes described in clauses (ii) through (iv) of the definition of Excluded Taxes and
         (C) Connection Income Taxes) on its loans, loan principal, letters of credit, commitments,
         or other obligations, or its deposits, reserves, other liabilities or capital attributable
         thereto; or

                (iii) impose on any Lender or the Issuing Lender or the London interbank
         market any other condition, cost or expense (other than Taxes) affecting this Agreement
         or Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such Lender or such other
Recipient of making, converting to, continuing or maintaining any Loan or of maintaining its
obligation to make any such Loan, or to increase the cost to such Lender, the Issuing Lender or
such other Recipient of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit), or to reduce the
amount of any sum received or receivable by such Lender, Issuing Lender or other Recipient
hereunder (whether of principal, interest or any other amount) then, upon request of such Lender,
Issuing Lender or other Recipient, the Borrower will pay to such Lender, Issuing Lender or other
Recipient, as the case may be, such additional amount or amounts as will compensate such
Lender, Issuing Lender or other Recipient, as the case may be, for such additional costs incurred
or reduction suffered.



US.114420341.12                                62

                                                                                           Exhibit 1
                         Case 19-62584-pcm11        Doc 16    Filed 08/22/19               68 of 132
                                                                                 Execution Copy

        (b)     Capital Requirements. If any Lender or the Issuing Lender determines that any
Change in Law affecting such Lender or the Issuing Lender or any lending office of such Lender
or such Lender’s or the Issuing Lender’s holding company, if any, regarding capital or liquidity
requirements, has or would have the effect of reducing the rate of return on such Lender’s or the
Issuing Lender’s capital or on the capital of such Lender’s or the Issuing Lender’s holding
company, if any, as a consequence of this Agreement, the Commitments of such Lender or the
Loans made by, or participations in Letters of Credit or Swing Line Loans held by, such Lender,
or the Letters of Credit issued by the Issuing Lender, to a level below that which such Lender or
the Issuing Lender or such Lender’s or the Issuing Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or the Issuing
Lender’s policies and the policies of such Lender’s or the Issuing Lender’s holding company
with respect to capital adequacy), then from time to time the Borrower will pay to such Lender or
the Issuing Lender, as the case may be, such additional amount or amounts as will compensate
such Lender or the Issuing Lender or such Lender’s or the Issuing Lender’s holding company for
any such reduction suffered.

        (c)     Certificates for Reimbursement. A certificate of a Lender or the Issuing Lender
setting forth the amount or amounts necessary to compensate such Lender or the Issuing Lender
or its holding company, as the case may be, as specified in this Section 3.1 and delivered to the
Borrower shall be conclusive absent manifest error. The Borrower shall pay such Lender or the
Issuing Lender, as the case may be, the amount shown as due on any such certificate within 10
days after receipt thereof.

        (d)    Delay in Requests. Failure or delay on the part of any Lender or the Issuing
Lender to demand compensation pursuant to this Section 3.1 shall not constitute a waiver of such
Lender’s or the Issuing Lender’s right to demand such compensation, provided that the Borrower
shall not be required to compensate a Lender or the Issuing Lender pursuant to this Section 3.1
for any increased costs incurred or reductions suffered more than 9 months prior to the date that
such Lender or the Issuing Lender, as the case may be, notifies the Borrower of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or the Issuing
Lender’s intention to claim compensation therefor (except that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 9 month period referred to above
shall be extended to include the period of retroactive effect thereof).

3.2      Taxes.

       (a)    Issuing Lender. For purposes of this Section 3.2, the term “Lender” includes the
Issuing Lender and the term “applicable Law” includes FATCA.

        (b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of a Loan Party hereunder or under any other Loan Document shall be made free and
clear of and without deduction or withholding for any Taxes, except as required by applicable
Law. If any applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any such payment by
a Withholding Agent, then the applicable Withholding Agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable Law and, if such Tax is an

US.114420341.12                             63

                                                                                        Exhibit 1
                     Case 19-62584-pcm11         Doc 16    Filed 08/22/19               69 of 132
                                                                                  Execution Copy

Indemnified Tax, then the sum payable by the applicable Loan Party shall be increased as
necessary so that after such deduction or withholding has been made (including such deductions
and withholdings applicable to additional sums payable under this Section 3.2) the applicable
Recipient receives an amount equal to the sum it would have received had no such deduction or
withholding been made.

        (c)   Payment of Other Taxes by the Borrower. The Loan Parties shall timely pay to
the relevant Governmental Authority in accordance with applicable Law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

        (d)    Indemnification by the Borrower. The Loan Parties shall jointly and severally
indemnify each Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 3.2) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error. Each of the Loan Parties shall, and does
hereby agree to, jointly and severally indemnify the Administrative Agent, and shall make
payment in respect thereof within 10 days after demand therefor, for any amount which a Lender
for any reason fails to pay indefeasibly to the Administrative Agent as required pursuant to
Section 3.2(e) below.

        (e)     Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that the applicable Loan Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 11.8 relating to the maintenance of a Participant Register
and (iii) any Excluded Taxes attributable to such Lender, in each case, that are payable or paid
by the Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the Administrative Agent to
set off and apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this clause (e).

        (f)    Evidence of Payments. As soon as practicable after any payment of Taxes by any
Loan Party to a Governmental Authority pursuant to this Section 3.2, the Borrower shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative Agent.


US.114420341.12                              64

                                                                                         Exhibit 1
                     Case 19-62584-pcm11          Doc 16    Filed 08/22/19               70 of 132
                                                                                     Execution Copy

         (g)      Status of Lenders.

                 (i)    Any Lender that is entitled to an exemption from or reduction of
         withholding Tax with respect to payments made under any Loan Document shall deliver
         to the Borrower and the Administrative Agent, at the time or times reasonably requested
         by the Borrower or the Administrative Agent, such properly completed and executed
         documentation reasonably requested by the Borrower or the Administrative Agent as will
         permit such payments to be made without withholding or at a reduced rate of
         withholding. In addition, any Lender, if reasonably requested by the Borrower or the
         Administrative Agent, shall deliver such other documentation prescribed by applicable
         Law or reasonably requested by the Borrower or the Administrative Agent as will enable
         the Borrower or the Administrative Agent to determine whether or not such Lender is
         subject to backup withholding or information reporting requirements. Notwithstanding
         anything to the contrary in the preceding two sentences, the completion, execution and
         submission of such documentation (other than such documentation set forth in
         Section 3.2(g)(ii)(A), (g)(ii)(B) and (g)(ii)(D) below) shall not be required if in the
         Lender’s reasonable judgment such completion, execution or submission would subject
         such Lender to any material unreimbursed cost or expense or would materially prejudice
         the legal or commercial position of such Lender.

               (ii)    Without limiting the generality of the foregoing, in the event that the
         Borrower is a U.S. Borrower:

                          (A)    any Lender that is a U.S. Person shall deliver to the Borrower and
                  the Administrative Agent on or prior to the date on which such Lender becomes a
                  Lender under this Agreement (and from time to time thereafter upon the
                  reasonable request of the Borrower or the Administrative Agent), executed
                  originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
                  federal backup withholding Tax;

                          (B)     any Foreign Lender shall, to the extent it is legally entitled to do
                  so, deliver to the Borrower and the Administrative Agent (in such number of
                  copies as shall be requested by the recipient) on or prior to the date on which such
                  Foreign Lender becomes a Lender under this Agreement (and from time to time
                  thereafter upon the reasonable request of the Borrower or the Administrative
                  Agent), whichever of the following is applicable:

                                 (1)     in the case of a Foreign Lender claiming the benefits of an
                         income tax treaty to which the United States is a party (x) with respect to
                         payments of interest under any Loan Document, executed originals of IRS
                         Form W-8BEN establishing an exemption from, or reduction of, U.S.
                         federal withholding Tax pursuant to the “interest” article of such tax treaty
                         and (y) with respect to any other applicable payments under any Loan
                         Document, IRS Form W-8BEN establishing an exemption from, or
                         reduction of, U.S. federal withholding Tax pursuant to the “business
                         profits” or “other income” article of such tax treaty;


US.114420341.12                                 65

                                                                                            Exhibit 1
                        Case 19-62584-pcm11          Doc 16     Filed 08/22/19              71 of 132
                                                                                     Execution Copy

                                 (2)    executed originals of IRS Form W-8ECI;

                                (3)     in the case of a Foreign Lender claiming the benefits of the
                         exemption for portfolio interest under Section 881(c) of the Code, (x) a
                         Tax Compliance Certificate to the effect that such Foreign Lender is not
                         (A) a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
                         (B) a “10 percent shareholder” of the Borrower within the meaning of
                         Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign
                         corporation” described in Section 881(c)(3)(C) of the Code and (y)
                         executed originals of IRS Form W-8BEN; or

                                 (4)    to the extent a Foreign Lender is not the beneficial owner,
                         executed originals of IRS Form W-8IMY, accompanied by IRS Form
                         W-8ECI, IRS Form W-8BEN, a Tax Compliance Certificate, IRS Form
                         W-9, and/or other certification documents from each beneficial owner, as
                         applicable; provided that if the Foreign Lender is a partnership and one or
                         more direct or indirect partners of such Foreign Lender are claiming the
                         portfolio interest exemption, such Foreign Lender may provide a Tax
                         Compliance Certificate on behalf of each such direct and indirect partner;

                          (C)     any Foreign Lender shall, to the extent it is legally entitled to do
                  so, deliver to the Borrower and the Administrative Agent (in such number of
                  copies as shall be requested by the recipient) on or prior to the date on which such
                  Foreign Lender becomes a Lender under this Agreement (and from time to time
                  thereafter upon the reasonable request of the Borrower or the Administrative
                  Agent), executed originals of any other form prescribed by applicable Law as a
                  basis for claiming exemption from or a reduction in U.S. federal withholding Tax,
                  duly completed, together with such supplementary documentation as may be
                  prescribed by applicable Law to permit the Borrower or the Administrative Agent
                  to determine the withholding or deduction required to be made; and

                          (D)    if a payment made to a Lender under any Loan Document would
                  be subject to U.S. federal withholding Tax imposed by FATCA if such Lender
                  were to fail to comply with the applicable reporting requirements of FATCA
                  (including those contained in Section 1471(b) or 1472(b) of the Code, as
                  applicable), such Lender shall deliver to the Borrower and the Administrative
                  Agent at the time or times prescribed by law and at such time or times reasonably
                  requested by the Borrower or the Administrative Agent such documentation
                  prescribed by applicable law (including as prescribed by Section 1471(b)(3)(C)(i)
                  of the Code) and such additional documentation reasonably requested by the
                  Borrower or the Administrative Agent as may be necessary for the Borrower and
                  the Administrative Agent to comply with their obligations under FATCA and to
                  determine that such Lender has complied with such Lender’s obligations under
                  FATCA or to determine the amount to deduct and withhold from such payment.
                  Solely for purposes of this clause (D), “FATCA” shall include any amendments
                  made to FATCA after the date of this Agreement.


US.114420341.12                                 66

                                                                                            Exhibit 1
                        Case 19-62584-pcm11          Doc 16     Filed 08/22/19              72 of 132
                                                                                    Execution Copy

      Each Lender agrees that if any form or certification it previously delivered expires or
becomes obsolete or inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its legal inability to do
so.

        (h)     Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 3.2 (including by the payment of additional amounts
pursuant to this Section 3.2), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this Section 3.2 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over pursuant to this
clause (h) (plus any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this clause (h), in no event
will the indemnified party be required to pay any amount to an indemnifying party pursuant to
this clause (h) the payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld or otherwise
imposed and the indemnification payments or additional amounts with respect to such Tax had
never been paid. This clause shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that it deems confidential)
to the indemnifying party or any other Person.

3.3     Illegality. If any Lender determines that any Change in Law has made it unlawful for
such Lender to make, maintain or fund LIBOR Rate Loans, or to determine or charge interest
rates based upon the LIBOR Rate Option, or if any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on written notice thereof by such Lender to the
Borrower through the Administrative Agent, any obligation of such Lender to make or continue
LIBOR Rate Loans or to convert Floating Rate Loans to LIBOR Rate Loans shall be suspended
until such Lender notifies the Administrative Agent and the Borrower that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice, the Borrower
shall, upon demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all LIBOR Rate Loans of such Lender to Floating Rate Loans, either on the
last day of the Interest Period therefor, if such Lender may lawfully continue to maintain such
LIBOR Rate Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such LIBOR Rate Loans. Upon any such prepayment or conversion, the Borrower shall
also pay accrued and unpaid interest and all other amounts payable by Borrower under this
Agreement on the amount so prepaid or converted.

3.4   LIBOR Rate Option Unavailable; Interest After Default. Adjusted LIBOR Rate
Unavailable. If at any time:



US.114420341.12                               67

                                                                                           Exhibit 1
                      Case 19-62584-pcm11          Doc 16     Filed 08/22/19               73 of 132
                                                                                   Execution Copy

        (a)    the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that either Dollar deposits are not being offered to banks in
the London interbank LIBOR Rate market or that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBOR Rate for such Interest Period; or

        (b)     the Required Lenders determine (which determination shall be conclusive and
binding absent manifest error) that the Adjusted LIBOR Rate for such Interest Period will not
adequately and fairly reflect the cost to the lenders of making or maintaining the Loans for such
Interest Period;

then the Administrative Agent shall give notice thereof to the Borrowers and the Lenders as
promptly as practicable thereafter and, until the Administrative Agent notifies the Borrowers and
the Lenders that the circumstances giving rise to such notice no longer exist, (x) any request to
make, convert or continue any Loan at the LIBOR Rate Option shall be ineffective, and (y) all
Loans (other than Quoted Rate Loans) shall bear interest at the Floating Rate Option (determined
as set forth in the proviso of the definition of “Floating Rate”) from the date of such notice until
the Administrative Agent notifies the Borrowers and the Lenders that the circumstances giving
rise to such notice no longer exist.

3.5    Indemnity. Upon demand of any Lender (with a copy to the Administrative Agent) from
time to time, the Borrowers shall promptly compensate such Lender for and hold such Lender
harmless from any loss, cost or expense incurred by it as a result of:

       (a)    any continuation, conversion, payment or prepayment of any Loan other than a
Floating Rate Loan on a day other than the last day of the Interest Period or Quoted Rate Period
for such Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

        (b)     any failure by the Borrowers (for a reason other than the failure of such Lender to
make a Loan) to prepay, borrow, continue or convert any Loan other than a Floating Rate Loan
on the date or in the amount notified by the Borrowers; or

        (c)    any assignment of a LIBOR Rate Loan on a day other than the last day of the
Interest Period therefor, or of a Quoted Rate Loan on a day other than the last day of the Quoted
Rate Period therefor, in each case as a result of a request by the Borrowers pursuant to
Section 3.6;

including any loss of anticipated profits and any loss or expense arising from the liquidation or
reemployment of funds obtained by it to maintain such Loan or from fees payable to terminate
the deposits from which such funds were obtained. The Borrowers shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing.

       For purposes of calculating amounts payable by the Borrowers to the Lenders under this
Section 3.5, each Lender shall be deemed to have funded each LIBOR Rate Loan made by it at
the LIBOR Rate for such Loan by a matching deposit or other borrowing in the London
interbank eurodollar market for a comparable amount and for a comparable period, whether or
not such LIBOR Rate Loan was in fact so funded.


US.114420341.12                               68

                                                                                          Exhibit 1
                     Case 19-62584-pcm11           Doc 16    Filed 08/22/19               74 of 132
                                                                                      Execution Copy

3.6      Mitigation Obligations; Replacement of Lenders.

       (a)     Designation of a Different Lending Office. If any Lender requests compensation
under Section 3.1, or requires any Loan Party to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.2, then such Lender shall (at the request of the Borrower) use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or affiliates, if, in the
judgment of such Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.1 or Section 3.2, as the case may be, in the future, and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrowers hereby agrees to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or assignment.

        (b)    Replacement of Lenders. If any Lender requests compensation under Section 3.1,
or if the Borrowers are required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to Section 3.2
and, in each case, such Lender has declined or is unable to designate a different lending office in
accordance with Section 3.6(a) above or if any Lender is a Defaulting Lender or a Non-
Consenting Lender, then the Borrowers may, at their sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and consents required
by, Section 11.8), all of its interests, rights (other than its existing rights to payments pursuant to
Section 3.1 or 3.2) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that:

                  (i)    the Borrowers shall have paid to the Administrative Agent the assignment
         fee (if any) specified in Section 11.8;

                 (ii)    such Lender shall have received payment of an amount equal to the
         outstanding principal of its Loans and participations in Letter of Credit drawings, accrued
         interest thereon, accrued fees and all other amounts payable to it hereunder and under the
         other Loan Documents (including any amounts under Section 3.5) from the assignee (to
         the extent of such outstanding principal and accrued interest and fees) or the Borrowers
         (in the case of all other amounts);

                (iii) in the case of any such assignment resulting from a claim for
         compensation under Section 3.1 or payments required to be made pursuant to Section 3.2,
         such assignment will result in a reduction in such compensation or payments thereafter;

                  (iv)   such assignment does not conflict with applicable Law; and

               (v)    in the case of any assignment resulting from a Lender becoming a Non-
         Consenting Lender, the applicable assignee shall have consented to the applicable
         amendment, waiver or consent.



US.114420341.12                                69

                                                                                             Exhibit 1
                         Case 19-62584-pcm11        Doc 16     Filed 08/22/19                75 of 132
                                                                                    Execution Copy

A Lender shall not be required to make any such assignment or delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the Borrowers to
require such assignment and delegation cease to apply.

3.7    Survival. Each party’s obligations under this Article III shall survive the resignation of
the Administrative Agent or any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

      IV. CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT

        The obligation of each Lender to make Loans and of the Issuing Lender to issue Letters
of Credit hereunder is subject to the performance by each of the Loan Parties of its Obligations
to be performed hereunder at or prior to the making of any such Loans or issuance of such
Letters of Credit and to the satisfaction of the following further conditions:

4.1      First Loans and Letters of Credit.

       (a)      Deliveries. On the Closing Date, the Administrative Agent shall have received
each of the following in form and substance satisfactory to the Administrative Agent:

                 (i)    a certificate of each of the Loan Parties signed by a Compliance Officer of
         each such Loan Party, dated the Closing Date stating that (a) all representations and
         warranties of the Loan Parties set forth in this Agreement are true and correct in all
         material respects (including without limitation the representation as to solvency of the
         Loan Parties set forth in Section 5.19), (b) the Loan Parties are in compliance with each
         of the covenants and conditions hereunder, (c) no Event of Default or Default exists, and
         (d) no Material Adverse Change has occurred since the date of the last audited financial
         statements of the Borrower delivered to the Administrative Agent;

                 (ii)    a certificate dated the Closing Date and signed by the Secretary or an
         Assistant Secretary of each of the Loan Parties, certifying as appropriate as to: (a) all
         action taken by each Loan Party in connection with this Agreement and the other Loan
         Documents; (b) the names of the Authorized Officers authorized to sign the Loan
         Documents and their true signatures; and (c) copies of its Organizational Documents as in
         effect on the Closing Date certified by the appropriate state official where such
         documents are filed in a state office (if so filed or required to be so filed) together with
         certificates from the appropriate state officials as to the continued existence and good
         standing or existence (as applicable) of each Loan Party in each state where organized or
         qualified to do business;

                (iii) this Agreement and each of the other Loan Documents signed by an
         Authorized Officer and all appropriate financing statements required to be delivered
         pursuant to any of the Collateral Documents;

                (iv)  customary written opinions of counsel for the Loan Parties, which shall
         include among other things a discussion of the potential impact of the Food Security Act,
         PACA, PASA and similar Laws on the first priority Lien of the Administrative Agent for

US.114420341.12                                70

                                                                                           Exhibit 1
                       Case 19-62584-pcm11          Doc 16    Filed 08/22/19               76 of 132
                                                                                    Execution Copy

         the benefit of the Lenders, duly executed (including any local counsel, if applicable),
         dated the Closing Date and in form and substance reasonably acceptable to the
         Administrative Agent;

                (v)    evidence that adequate insurance required to be maintained under this
         Agreement is in full force and effect, with additional insured, mortgagee and lender loss
         payable special endorsements attached thereto in form and substance satisfactory to the
         Administrative Agent and its counsel naming the Administrative Agent as additional
         insured, mortgagee and lender loss payee, as applicable;

                (vi)   a duly completed Compliance Certificate as of the last day of the calendar
         month most recently ended prior to the Closing Date, signed by a Compliance Officer of
         the Borrower;

                (vii) a Borrowing Base Report as of a date not more than 30 days prior to the
         Closing Date;

               (viii) a perfection certificate in form and substance satisfactory to the
         Administrative Agent;

                 (ix)    a duly completed, executed Request for Credit Extension for each Loan or
         Letter of Credit requested to be made on the Closing Date, including notice of election as
         to Interest Periods (if applicable);

                 (x)    all material governmental and third-party consents required to effectuate
         the transactions contemplated hereby;

                  (xi)  evidence that, concurrently with the closing hereof, all existing credit
         facilities between the Borrowers and Metropolitan Life Insurance Company will be
         terminated, all outstanding obligations thereunder will be paid in full, and all Liens
         securing such obligations will be released;

                (xii) a Lien search with respect to the Borrower and each other Loan Party, in
         scope satisfactory to the Administrative Agent and with results showing no Liens other
         than Permitted Liens and otherwise satisfactory to the Administrative Agent;

                (xiii) true, correct and complete copies of all Material Agreements not already
         delivered pursuant to clause (ii) above;

                  (xiv)   each of the following with respect to all real property owned by any Loan
         Party:

                          (A)    Mortgages;

                          (B)     a legal description of such real property constituting Collateral,
                  sufficient for recording;



US.114420341.12                                71

                                                                                           Exhibit 1
                          Case 19-62584-pcm11       Doc 16    Filed 08/22/19               77 of 132
                                                                                    Execution Copy

                          (C)    a commitment to issue an ALTA title insurance policy or policies
                  insuring the Administrative Agent, for the benefit of the Lenders, in form
                  acceptable to the Administrative Agent (including such endorsements as the
                  Administrative Agent may require), insuring such Mortgage as a valid first
                  priority Lien upon the property subject to such Mortgage subject only to such
                  exceptions as are acceptable to the Administrative Agent;

                          (D)     to the extent available, an “as-built” survey or surveys complying
                  with the Minimum Standard Detail requirements for ALTA/NSPS Land Title
                  surveys, as most recently established and adopted, and meeting such minimum
                  survey standards as the Administrative Agent may require, such survey or surveys
                  to be certified in favor of the Administrative Agent for the benefit of the Lenders
                  as to each of the real properties constituting Collateral;

                         (E)     Phase I environmental audits with respect to each of the real
                  properties constituting Collateral, together with such other environmental
                  information as the Administrative Agent may request;

                          (F)    evidence that the Loan Parties have taken all actions required
                  under the Flood Laws and/or requested by the Administrative Agent to assist in
                  ensuring that each Lender is in compliance with the Flood Laws applicable to the
                  real property constituting Collateral, including all real property to be subject to
                  Mortgages required to be delivered pursuant to Section 6.13(ii), including, but not
                  limited to:

                                (1)      providing the Administrative Agent with the address and/or
                         GPS coordinates of each structure on any improved real property that will
                         be subject to the Mortgage;

                                 (2)     obtaining or providing the following documents: (a) a
                         completed standard “life-of-loan” flood hazard determination form, (b) if
                         the improvement(s) to the improved real property is located in a special
                         flood hazard area, a notification to the Borrower (“Borrower Notice”) and
                         (if applicable) notification to the Borrower that flood insurance coverage
                         under the National Flood Insurance Program (“NFIP”) is not available
                         because the community does not participate in the NFIP, and
                         (c) documentation evidencing the Borrower’s receipt of the Borrower
                         Notice (e.g., countersigned Borrower Notice, return receipt of certified
                         U.S. Mail, or overnight delivery);

                                 (3)    to the extent required under Section 6.4(b), obtaining flood
                         insurance for such property, structures and contents prior to such property,
                         structures and contents becoming Collateral;

                 (xv) an executed direction to pay proceeds letter with respect to any proceeds
         of the Loans being disbursed to third parties;



US.114420341.12                                 72

                                                                                            Exhibit 1
                        Case 19-62584-pcm11          Doc 16    Filed 08/22/19               78 of 132
                                                                                    Execution Copy

                (xvi) such financial statements, budgets, forecasts and other financial
         information as to the Loan Parties as the Administrative Agent or any other Lender may
         have required prior to the Closing Date;

                (xvii) at least 5 Business Days prior to the Closing Date, all documentation and
         other information requested by (or on behalf of) any Lender in order to comply with
         requirements of Anti-Terrorism Laws;

                (xviii) by the Borrowers if the Borrowers have requested that any Fixed Rate
         Loans to be made on the Closing Date, a Funding Indemnity Letter duly executed; and

               (xix) such other documents in connection with such transactions as the
         Administrative Agent or said counsel may reasonably request.

       (b)    Payment of Fees. The Borrowers shall have paid all fees and expenses payable on
or before the Closing Date as required by this Agreement, the Fee Letter or any other Loan
Document.

4.2     Each Loan or Letter of Credit. At the time of making or conversion of any Loans or
issuing, extending, amending or increasing any Letters of Credit and after giving effect to the
proposed extensions of credit: (i) the representations and warranties of the Loan Parties set forth
in Article V of this Agreement shall then be true and correct, except such representations and
warranties that are not qualified in this Agreement by reference to a Material Adverse Change
shall then be true and correct in all material respects as of such date, (ii) no Event of Default or
Default shall have occurred and be continuing, and (iii) the Borrower shall have delivered a duly
executed and completed Loan Request to the Administrative Agent for each Loan requested to be
made pursuant to Sections 2.1(b), 2.2(b) and 2.3(c), or Letter of Credit Request to the Issuing
Lender for each Letter of Credit to be issued pursuant to Section 2.9(a), as the case may be.

                       V. REPRESENTATIONS AND WARRANTIES

       The Loan Parties, jointly and severally, represent and warrant to the Administrative
Agent and each of the Lenders as follows:

5.1      Organization and Qualification. Each Loan Party and each Subsidiary of each Loan
Party (a) is a corporation, partnership or limited liability company or other entity as identified on
Schedule 5.6, in each case duly organized, validly existing and in good standing under the laws
of its jurisdiction of organization specified on Schedule 5.6, (b) has the lawful power to own or
lease its properties and to engage in the business it presently conducts or proposes to conduct,
and (c) is duly licensed or qualified and in good standing in each jurisdiction listed on
Schedule 5.1 and in all other jurisdictions where the property owned or leased by it or the nature
of the business transacted by it or both makes such licensing or qualification necessary except
where the failure to be so duly licensed or qualified could not reasonably be expected to result in
a Material Adverse Change.




US.114420341.12                               73

                                                                                           Exhibit 1
                      Case 19-62584-pcm11          Doc 16     Filed 08/22/19               79 of 132
                                                                                     Execution Copy

5.2      Compliance With Laws.

       (a)     Each Loan Party and each Subsidiary of each Loan Party is in compliance with all
applicable Laws in all jurisdictions in which any Loan Party or Subsidiary of any Loan Party is
presently or currently foresees that it will be doing business except where the failure to do so
could not reasonably be expected to result in a Material Adverse Change.

       (b)     Without limiting the foregoing clause (a), each Loan Party and each Subsidiary of
each Loan Party is in compliance with (i) all Applicable Food and Feed Safety Laws and (ii)
such Loan Party’s or Subsidiary’s own policies and procedures that it implemented to comply
with Applicable Food and Feed Safety Laws, in each case, except where the failure to do so
could not reasonably be expected to result in a Material Adverse Change.

        (c)    None of the entry into and performance by any Loan Party of the Loan
Documents to which it is a party, making of the Loans or any issuance, extension or increase of
any Letter of Credit contravenes any Law applicable to such Loan Party or its Subsidiary of any
of the Lenders.

5.3      Title to Properties. Each Loan Party and each Subsidiary of each Loan Party (a) has
good and marketable title to or valid leasehold interest in all properties, assets and other rights
that it purports to own or lease or that are reflected as owned or leased on its books and records,
and (b) owns or leases all of its properties free and clear of all Liens except Permitted Liens.

5.4    Investment Company Act. None of the Loan Parties or Subsidiaries of any Loan Party
is an “investment company” registered or required to be registered under the Investment
Company Act of 1940 or under the “control” of an “investment company” as such terms are
defined in the Investment Company Act of 1940 and shall not become such an “investment
company” or under such “control.”

5.5      Event of Default. No Event of Default or Default exists or is continuing.

5.6     Subsidiaries and Owners. Schedule 5.6 states (a) the name of each of the Borrowers’
Subsidiaries, its jurisdiction of organization and the amount, percentage and type of equity
interests in such Subsidiary (the “Subsidiary Equity Interests”), and (b) any options, warrants or
other rights outstanding to purchase any such equity interests referred to in clause (a)
(collectively, the “Equity Interests”). Each Borrower has good and marketable title to all of the
Subsidiary Equity Interests it purports to own, free and clear in each case of any Lien and all
such Subsidiary Equity Interests have been validly issued, fully paid and nonassessable.

5.7      Power and Authority; Validity and Binding Effect.

         (a)     Each Loan Party and each Subsidiary of each Loan Party has the full power to
enter into, execute, deliver and carry out this Agreement and the other Loan Documents to which
it is a party, to incur the Indebtedness contemplated by the Loan Documents and to perform its
Obligations under the Loan Documents to which it is a party, and all such actions have been duly
authorized by all necessary proceedings on its part.



US.114420341.12                               74

                                                                                           Exhibit 1
                      Case 19-62584-pcm11          Doc 16    Filed 08/22/19                80 of 132
                                                                                   Execution Copy

        (b)      This Agreement and each of the other Loan Documents (i) has been duly and
validly executed and delivered by each Loan Party, and (ii) constitutes, or will constitute, legal,
valid and binding obligations of each Loan Party that is or will be a party thereto, enforceable
against such Loan Party in accordance with its terms, except to the extent that enforcement
thereof may be limited by an applicable bankruptcy, insolvency or similar laws now or hereafter
in effect affecting creditors’ rights generally and by general principles of equity.

5.8     No Conflict; Material Agreements; Consents. Neither the execution and delivery of
this Agreement or the other Loan Documents by any Loan Party nor the consummation of the
transactions herein or therein contemplated or compliance with the terms and provisions hereof
or thereof by any of them will conflict with, constitute a default under or result in any breach of
(i) the terms and conditions of the Organizational Documents of any Loan Party, (ii) any
Material Agreement to which any Loan Party or any of its Subsidiaries is a party or by which it
or any of its Subsidiaries is bound or to which it is subject, or (iii) any applicable Law or any
order, writ, judgment, injunction or decree to which any Loan Party or any of its Subsidiaries is a
party or by which it or any of its Subsidiaries is bound or to which it is subject, or result in the
creation or enforcement of any Lien, charge or encumbrance whatsoever upon any property (now
or hereafter acquired) of any Loan Party or any of its Subsidiaries (other than Liens granted
under the Loan Documents). There is no default under any Material Agreement or order, writ,
judgment, injunction or decree of any Governmental Authority to which any Loan Party or any
of its Subsidiaries is a party or by which it or any of its Subsidiaries is bound or to which it is
subject that could reasonably be expected to result in a Material Adverse Change. None of the
Loan Parties or their Subsidiaries is bound by any contractual obligation (including without
limitation pursuant to any Material Agreement), or subject to any restriction in any of its
Organizational Documents, or any requirement of Law that could reasonably be expected to
result in a Material Adverse Change. Except as set forth in Schedule 5.8, no consent, approval,
exemption, order or authorization of, or a registration or filing with, any Governmental Authority
or any other Person is required by any Law or any agreement (including without limitation any
Material Agreement) in connection with the execution, delivery and carrying out of this
Agreement and the other Loan Documents. Each of the Loan Parties’ Material Agreements is in
full force and effect, and no Loan Party has received any notice of termination, revocation or
other cancellation (before any scheduled date for termination) in respect thereof.

5.9     Litigation. There are no actions, suits, proceedings or investigations pending or, to the
knowledge of any Loan Party, threatened against such Loan Party or any Subsidiary of such
Loan Party at law or in equity before any Governmental Authority that individually or in the
aggregate could reasonably be expected to result in a Material Adverse Change other than those
set forth on Schedule 5.9. None of the Loan Parties or any Subsidiaries of any Loan Party is in
violation of any order, writ, injunction or any decree of any Governmental Authority that could
reasonably be expected to result in a Material Adverse Change.

5.10     Financial Statements.

        (a)    Audited Financial Statements. The audited financial statements delivered on or
before the Closing Date in accordance with Section 4.1(a) and thereafter most recently delivered
in accordance with Section 6.1(b) (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly noted therein;

US.114420341.12                               75

                                                                                          Exhibit 1
                     Case 19-62584-pcm11           Doc 16    Filed 08/22/19               81 of 132
                                                                                    Execution Copy

(ii) fairly present the financial condition of the Borrowers and their Subsidiaries as of the date
thereof and their results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise expressly noted
therein; and (iii) show all Material Indebtedness and other liabilities, direct or contingent, of the
Borrowers and their Subsidiaries as of the date thereof, including liabilities for taxes, material
commitments and Indebtedness.

        (b)    Unaudited Financial Statements. The unaudited financial statements delivered on
or before the Closing Date in accordance with Section 4.1(a) and thereafter most recently
delivered by the Borrowers in accordance with Section 6.1(a) (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the financial condition of the Borrowers and their
Subsidiaries as of the date thereof and their results of operations for the period covered thereby,
subject, in the case of clauses (i) and (ii), to the absence of footnotes and to normal year-end
audit adjustments.

       (c)    Material Adverse Change. Since October 31, 2017, no Material Adverse Change
has occurred.

5.11 Margin Stock. None of the Loan Parties or any Subsidiaries of any Loan Party engages
or intends to engage principally, or as one of its important activities, in the business of extending
credit for the purpose, immediately, incidentally or ultimately, of purchasing or carrying margin
stock (within the meaning of Regulation U, T or X as promulgated by the Board). No part of the
proceeds of any Loan has been or will be used, immediately, incidentally or ultimately, to
purchase or carry any margin stock or to extend credit to others for the purpose of purchasing or
carrying any margin stock or that is inconsistent with the provisions of the regulations of the
Board. None of the Loan Parties or any Subsidiary of any Loan Party holds or intends to hold
margin stock in such amounts that more than 25% of the reasonable value of the assets of any
Loan Party or Subsidiary of any Loan Party are or will be represented by margin stock.

5.12 Full Disclosure. Neither this Agreement nor any other Loan Document, nor any
certificate, statement, agreement or other documents furnished to the Administrative Agent or
any Lender in connection herewith or therewith, contains any untrue statement of a material fact
or omits to state a material fact necessary in order to make the statements contained herein and
therein, in light of the circumstances under which they were made, not misleading; provided that,
with respect to any projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be reasonable at the
time.

5.13 Taxes. All federal, state, local and other tax returns required to have been filed with
respect to each Loan Party and each Subsidiary of each Loan Party have been filed, and payment
or adequate provision has been made for the payment of all taxes, fees, assessments and other
governmental charges that have or may become due pursuant to said returns or to assessments
received, except to the extent that such taxes, fees, assessments and other charges are being
contested in good faith by appropriate proceedings diligently conducted and for which such
reserves or other appropriate provisions, if any, as shall be required by GAAP shall have been
made.

US.114420341.12                               76

                                                                                           Exhibit 1
                      Case 19-62584-pcm11          Doc 16     Filed 08/22/19               82 of 132
                                                                                     Execution Copy

5.14 Intellectual Property; Other Rights. Each Loan Party and each Subsidiary of each
Loan Party owns or possesses all the Intellectual Property and all services marks, trade names,
domain names, licenses, registrations, franchises, permits and other rights necessary to own and
operate its properties and to carry on its business as presently conducted and planned to be
conducted by such Loan Party or Subsidiary, without known possible, alleged or actual conflict
with the rights of others, except to the extent that the failure to so own or possess such
Intellectual Property could not reasonably be expected to result in a Material Adverse Change.

5.15 Liens in the Collateral. The Liens in the Collateral granted to the Administrative Agent
for the benefit of the Lenders pursuant to the Collateral Documents constitute and will continue
to constitute Prior Security Interests in and to the Collateral. All filing fees and other expenses in
connection with the perfection of such Liens have been or will be paid by the Borrowers.

5.16     Insurance.

       (a)     The properties of each Loan Party and each of its Subsidiaries are insured
pursuant to policies and other bonds that are valid and in full force and effect and that provide
coverage satisfying or surpassing the requirements set forth in Section 6.4(a).

       (b)     Each Loan Party, to the extent required under the Flood Laws, has obtained flood
insurance for such structures and contents constituting Collateral located in a flood hazard zone
pursuant to policies that are valid and in full force and effect and which provide coverage
meeting the requirements of Section 6.4(b).

5.17     ERISA Compliance.

        (a)    Each Plan is in compliance in all material respects with the applicable provisions
of ERISA, the Code and other federal or state Laws. Each Plan that is intended to qualify under
Section 401(a) of the Code has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with respect thereto and, to
the best knowledge of the Loan Parties, nothing has occurred that would prevent, or cause the
loss of, such qualification. The Loan Parties and each ERISA Affiliate have made all required
contributions to each Plan and multiemployer Plan that are required by the Plan Funding Rules,
and no application for a funding waiver or an extension of any amortization period pursuant to
Section 412 of the Code has been made with respect to any Plan or Multiemployer Plan.

        (b)    There are no pending or, to the best knowledge of any Loan Party, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with respect to any Plan
that could reasonably be expected to result in a Material Adverse Change. There has been no
prohibited transaction or violation of the fiduciary responsibility rules with respect to any Plan
that could reasonably be expected to result in a Material Adverse Change.

         (c)    (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no Plan
or, to the Borrowers’ actual knowledge, multiemployer Plan has any unfunded pension liability
(i.e., excess of benefit liabilities over the current value of that Plan’s or multiemployer Plan’s
assets, determined in accordance with the assumptions used for funding the Plan or
multiemployer Plan for the applicable plan year); (iii) no Loan Party nor any ERISA Affiliate
has incurred, or reasonably expects to incur, any liability under Title IV of ERISA with respect

US.114420341.12                                77

                                                                                            Exhibit 1
                      Case 19-62584-pcm11           Doc 16     Filed 08/22/19               83 of 132
                                                                                  Execution Copy

to any Plan or, to the Borrowers’ actual knowledge, multiemployer Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) no Loan Party nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no event has occurred
that, with the giving of notice under Section 4219 of ERISA, would result in such liability) under
Sections 4201 or 4243 of ERISA with respect to a multiemployer Plan; (v) no Loan Party nor
any ERISA Affiliate has engaged in a transaction that could be subject to Sections 4069 or
4212(c) of ERISA; (vi) as of the most recent valuation date for any Plan, the funding target
attainment percentage (as defined in Section 430(d)(2) of the Code) is 60% or higher and no
Loan Party nor any ERISA Affiliate knows of any facts or circumstances that could reasonably
be expected to cause the funding target attainment percentage for any such plan to drop below
60% as of the most recent valuation date; and (vii) no Plan or, to the Borrowers’ actual
knowledge, multiemployer Plan has been terminated by the plan administrator thereof nor by the
PBGC, and no event or circumstance has occurred or exists that could reasonably be expected to
cause the PBGC to institute proceedings under Title IV of ERISA to terminate any Plan or
multiemployer Plan.

5.18     Environmental Matters. Except as disclosed on Schedule 5.18:

        (a)     To the Borrower’s knowledge the facilities and properties currently or formerly
owned, leased or operated by any of the Loan Parties (the “Properties”) do not contain any
Hazardous Materials attributable to the Loan Parties’ ownership, lease or operation of the
Properties in amounts or concentrations or stored or utilized which (i) constitute or constituted a
violation of Environmental Laws, or (ii) could reasonably be expected to give rise to any
Environmental Liability, in each case to the extent that such violation or Environmental
Liability, either individually or in the aggregate, could reasonably be expected to cause a
Material Adverse Change.

        (b)     None of the Loan Parties has received any notice of violation, alleged violation,
non-compliance, liability or potential liability regarding environmental matters or compliance
with Environmental Laws with regard to their activities at any of the Properties or the business
operated by the Loan Parties (the “Business”), or any prior business for which any Loan Party
has retained liability under any Environmental Law; and

        (c)     Hazardous Materials have not been transported or disposed of from the Properties
in violation of, or in a manner or to a location which could reasonably be expected to give rise to
any Environmental Liability for any Loan Parties in an aggregate amount in excess of the
Threshold Amount, nor have any Hazardous Materials been generated, treated, stored or
disposed of by or on behalf of any Loan Party at, on or under any of the Properties in violation of
Environmental Laws, or in a manner that could reasonably be expected to give rise to,
Environmental Liability in an aggregate amount in excess of the Threshold Amount.

5.19 Solvency. Before and after giving effect to the initial Loans hereunder, each Borrower
alone is, and the Loan Parties taken as a whole are, Solvent.

5.20   Sanctions; Anti-Terrorism Laws; Anti-Corruption Laws. None of the Loan Parties
and their Subsidiaries and Affiliates, nor (to the Borrower’s knowledge) any Director, officer,
employee or agent of any Loan Party or any Subsidiary, is (a) a Sanctioned Person, (b) engaged

US.114420341.12                              78

                                                                                         Exhibit 1
                     Case 19-62584-pcm11          Doc 16     Filed 08/22/19              84 of 132
                                                                                  Execution Copy

in any business involved in making or receiving any contribution of funds, goods or services to
or for the benefit of such a Person or in any transaction that evades or avoids, or has the purpose
of evading or avoiding, the prohibitions set forth in any Anti-Terrorism Law or Anti-Corruption
Law, or (c) otherwise in violation of any Anti-Terrorism Law or Anti-Corruption Law.

5.21 Compliance with Food Security Act and Agricultural Lien Statutes. Each Loan Party
is in compliance with all applicable Agricultural Lien Statutes, except where the failure to
comply could not reasonably be expected to result in a Material Adverse Change.

5.22 Agricultural Licenses. Except as set forth on Schedule 5.22, or the perfection certificate
delivered at Closing, (a) no Loan Party is required to maintain any Agricultural Licenses or
presently maintains any Agricultural Licenses and (b) no Loan Party is a “packer”, “dealer” or a
“broker” as defined in any Agricultural Lien Statute.

                              VI. AFFIRMATIVE COVENANTS

       The Loan Parties, jointly and severally, covenant and agree that until Payment In Full of
the Obligations, the Loan Parties shall comply at all times with the following covenants:

6.1   Reporting Requirements. The Loan Parties will furnish or cause to be furnished to the
Administrative Agent and each of the Lenders:

        (a)      Monthly Financial Statements. As soon as available and in any event within 30
calendar days after the end of each calendar month, financial statements of the Borrowers and
their Subsidiaries, consisting of a consolidating and consolidated balance sheet as of the end of
such calendar month and related consolidating and consolidated statements of income,
stockholders equity and cash flows for the calendar month then ended and the fiscal year through
that date, all in reasonable detail and certified (subject to normal year-end audit adjustments) by
a Compliance Officer of the Borrowers as having been prepared in accordance with GAAP,
consistently applied, and setting forth in comparative form the budget and the respective
financial statements for the corresponding date and period in the previous fiscal year. Each such
financial statement shall be accompanied by a management narrative explaining the results of
operations and changes in financial condition, in form and substance acceptable to the
Administrative Agent.

        (b)     Annual Financial Statements. As soon as available and in any event within 90
calendar days after the end of each fiscal year of the Borrowers, audited financial statements of
the Borrowers and their Subsidiaries consisting of a consolidating and consolidated balance sheet
as of the end of such fiscal year, and related consolidating and consolidated statements of
income, stockholders’ equity and cash flows for the fiscal year then ended, all in reasonable
detail and setting forth in comparative form the financial statements as of the end of and for the
preceding fiscal year, and certified by independent certified public accountants of nationally
recognized standing reasonably satisfactory to the Administrative Agent. The certificate or
report of accountants shall be free of qualifications and shall not indicate the occurrence or
existence of any event, condition or contingency that would materially impair the prospect of
payment or performance of any covenant, agreement or duty of any Loan Party under any of the
Loan Documents. The Loan Parties shall deliver with such financial statements and certification


US.114420341.12                              79

                                                                                         Exhibit 1
                     Case 19-62584-pcm11          Doc 16     Filed 08/22/19              85 of 132
                                                                                Execution Copy

by their accountants a letter of such accountants to the Administrative Agent and the Lenders
substantially to the effect that, based upon their ordinary and customary examination of the
affairs of the Borrowers, performed in connection with the preparation of such consolidated
financial statements, and in accordance with GAAP, they are not aware of the existence of any
condition or event that constitutes an Event of Default or Default or, if they are aware of such
condition or event, stating the nature thereof. In addition, the Borrowers will deliver a
management narrative explaining the results of operations and changes in financial condition
over the past year, in form and substance acceptable to the Administrative Agent. The
Borrowers shall deliver audited financial statements for the fiscal year ended March 31, 2017
within 30 days after the Closing Date.

        (c)   Compliance Certificates. Concurrently with the financial statements of the
Borrowers furnished to the Administrative Agent and to the Lenders pursuant to Sections (a) and
(b), a Compliance Certificate duly executed by a Compliance Officer of the Borrowers.

       (d)     Borrowing Base Reports. Not later than the last day of each calendar month, a
properly completed Borrowing Base Report as of the last day of the preceding calendar month,
including Inventory, agings of the Accounts and accounts payable of the Loan Parties as of the
end of such preceding calendar month and such other information as the Administrative Agent
from time to time may reasonably request.

         (e)      Other Reports.

                 (i)   Annual Budget. The annual budget and any forecasts or projections of the
         Borrowers, to be supplied not later than 30 days prior to the commencement of each
         fiscal year to include monthly income statements, balance sheet and cash flow
         projections.

                (ii)   Management Letters. Promptly upon their becoming available to the
         Borrowers, any reports, including management letters submitted, to the Borrowers by
         independent accountants in connection with any annual, interim or special audit.

                 (iii) Cash Flow Forecasts. Within 15 days after the end of each month, a
         rolling 13-week cash flow forecast for the Borrowers. After March 31, 2019, the
         Borrowers may request approval by the Required Lenders to cease providing such
         forecasts.

                (iv)   Planned Asset Sale Reports. Within 15 days after the end of each month,
         a written report detailing the Borrowers’ activities and progress toward closing the
         Planned Asset Sales, until such time as all Planned Asset Sales have been completed.

                (v)      Crop and Pool Economic Values. Within 5 days after approval by the
         Borrowers’ Board of Directors, copies of the Crop Economic Value Determination and
         the Pool Economic Value Determination (as such terms are used in the Borrowers’
         business), including an explanation of any adjustments.

         (f)      Notices.


US.114420341.12                             80

                                                                                       Exhibit 1
                        Case 19-62584-pcm11      Doc 16    Filed 08/22/19              86 of 132
                                                                                   Execution Copy

                (i)     Default. Promptly after any officer of any Loan Party has learned of the
         occurrence of an Event of Default or Default, a certificate signed by an Authorized
         Officer setting forth the details of such Event of Default or Default and the action that
         such Loan Party proposes to take with respect thereto.

                 (ii)    Litigation. Promptly after the commencement thereof, notice of all
         actions, suits, proceedings or investigations before or by any Governmental Authority or
         any other Person against any Loan Party or Subsidiary of any Loan Party that relate to the
         Collateral, involve a claim or series of claims equal to or in excess of the Threshold
         Amount or that if adversely determined could reasonably be expected to result in a
         Material Adverse Change.

                 (iii) Agricultural Lien Notices and Enforcement Actions. Promptly following
         the receipt thereof, any notice (written or otherwise) from any Producer, unpaid seller,
         supplier, agent or secured party indicating such Person’s intent to claim or preserve the
         benefits of any trust under any Agricultural Lien Statute or of any Lien in any “farm
         products” (as defined in the UCC) under applicable Law; and promptly following the
         Borrowers’ knowledge thereof, notice of any action commenced against any Loan Party
         or any Subsidiary of any Loan Party by (A) any beneficiary of any such Lien to enforce
         such Lien or (B) any Governmental Authority or any beneficiary of a trust created under
         any Agricultural Lien Statute to enforce payment from such trust.

                (iv)    Deficiency Notices. Promptly following the receipt thereof by any Loan
         Party or Subsidiary, any warning letter from any Governmental Authority in connection
         with a Loan Party’s or Subsidiary’s failure to adequately address any Form 483
         observations or any other Governmental Authority findings relating to the conditions,
         procedures or products in any Loan Party’s or Subsidiary’s facilities.

                (v)     Organizational Documents.      Within the time limits set forth in
         Section 7.13, any amendment to the Organizational Documents.

                 (vi)   Material Agreements. Any material amendment, supplement, waiver or
         other modification to any of the Material Agreements, or any notice of default or of
         termination, cancellation or revocation (prior to any scheduled date of termination)
         delivered thereunder.

                (vii) Erroneous Financial Information. Immediately in the event that the
         Borrowers or their accountants conclude or advise that any previously issued financial
         statement, audit report or interim review should no longer be relied upon or that
         disclosure should be made or action should be taken to prevent future reliance.

                (viii) ERISA Event. Immediately upon the occurrence of any ERISA Event or
         any event reasonably expected to result in an ERISA Event.

       (g)     Other Information. Such other reports and information as any of the Lenders may
from time to time reasonably request.



US.114420341.12                               81

                                                                                          Exhibit 1
                      Case 19-62584-pcm11          Doc 16    Filed 08/22/19               87 of 132
                                                                                     Execution Copy

6.2      Preservation of Existence, Etc. Each Loan Party shall, and shall cause each of its
Subsidiaries to, maintain (a) its legal existence as a corporation, limited partnership or limited
liability company or other entity, as the case may be as of the Closing Date or the date of
formation or acquisition thereof, except as otherwise expressly permitted in Section 7.6, (b) its
license or qualification and good standing in each jurisdiction in which its ownership or lease of
property or the nature of its business makes such license or qualification necessary and the
failure to be so licensed or qualified could reasonably be expected to result in a Material Adverse
Change, and (c) all licenses, franchises, permits and other authorizations and Intellectual
Property, the loss, revocation, termination, suspension or adverse modification of which could
reasonably be expected to result in a Material Adverse Change.

6.3      Payment of Liabilities, Including Taxes, Etc. Each Loan Party shall, and shall cause
each of its Subsidiaries to, duly pay and discharge all Material Indebtedness and other material
liabilities (including all lawful claims that, if unpaid, would by Law become a Lien on the assets
of any Loan Party) to which it is subject or that are asserted against it, promptly as and when the
same shall become due and payable, including all taxes, assessments and governmental charges
upon it or any of its properties, assets, income, prior to the date on which penalties attach thereto,
except to the extent that (i) such Material Indebtedness or other material liability is being
diligently contested in good faith by appropriate actions, (ii) such reserves or other appropriate
provisions, if any, as shall be required by GAAP have been made with respect thereto, and
(iii) no foreclosure or similar proceedings have been commenced or notice of Liens filed with
respect thereto.

6.4      Maintenance of Insurance.

        (a)     Each Loan Party shall, and shall cause each of its Subsidiaries to, insure its
properties and assets against loss or damage by fire and such other insurable hazards as such
assets are commonly insured (including fire, extended coverage, property damage, workers’
compensation, public liability and business interruption insurance) and against other risks
(including errors and omissions) in such amounts as similar properties and assets are insured by
prudent companies in similar circumstances carrying on similar businesses, and with reputable
and financially sound insurers, including self-insurance to the extent customary, all as reasonably
determined by the Administrative Agent. Such insurance policies shall contain additional
insured, mortgagee and lender loss payable special endorsements in form and substance
satisfactory to the Administrative Agent naming the Administrative Agent as additional insured,
mortgagee and lender loss payee, as applicable, and providing the Administrative Agent with
notice of cancellation acceptable to the Administrative Agent.

       (b)    Each Loan Party shall, to the extent required under the Flood Laws, obtain and
maintain flood insurance for such structures and contents constituting Collateral located in a
flood hazard zone, in such amounts as similar structures and contents are insured by prudent
companies in similar circumstances carrying on similar businesses and otherwise satisfactory to
the Administrative Agent.

6.5     Maintenance of Properties and Leases. Each Loan Party shall, and shall cause each of
its Subsidiaries to, maintain in good repair, working order and condition (ordinary wear and tear
excepted) in accordance with the general practice of other businesses of similar character and

US.114420341.12                                82

                                                                                            Exhibit 1
                      Case 19-62584-pcm11           Doc 16     Filed 08/22/19               88 of 132
                                                                                     Execution Copy

size, all of those properties useful or necessary to its business, and from time to time, such Loan
Party will make or cause to be made all appropriate repairs, renewals or replacements thereof.

6.6      Visitation Rights. Each Loan Party shall, and shall cause each of its Subsidiaries to,
permit any of the officers or authorized employees or representatives of the Administrative
Agent or any of the Lenders to visit and inspect during normal business hours any of its
properties and to examine and make excerpts from its books and records and discuss its business
affairs, finances and accounts with its officers and to conduct reviews of each Loan Party’s assets
(which reviews may occur on an annual basis or more frequently, as determined by the
Administrative Agent, in its sole discretion), all in such detail and at such times and as often as
the Required Lenders may reasonably request, all at the Borrowers’ expense, provided that prior
to the occurrence of an Event of Default the Administrative Agent shall provide the Borrowers
with reasonable notice prior to any visit or inspection, and provided further that all actions of the
Administrative Agent and any of its Related Parties with respect thereto comply with all
applicable laws and Borrowers’ reasonable safety requirements or procedures applicable to such
assets and properties. Prior to occurrence of an Event of Default, the Administrative Agent shall
not request reimbursement from the Borrowers for more than 2 such Collateral audits in any
calendar year.

6.7     Keeping of Records and Books of Account. The Loan Parties shall, and shall cause
each Subsidiary of the Borrower to, maintain and keep proper books of record and account that
enable the Borrowers and their Subsidiaries to issue financial statements in accordance with
GAAP and as otherwise required by applicable Laws of any Governmental Authority having
jurisdiction over the Borrowers or any Subsidiary, and in which full, true and correct entries shall
be made in all material respects of all its dealings and business and financial affairs.

6.8      Compliance with Laws; Use of Proceeds.

         (a)     Each Loan Party shall, and shall cause each of its Subsidiaries to, comply with all
applicable Laws (other than Environmental Laws, which are subject to Section 6.8(b)), in all
respects; provided that it shall not be deemed to be a violation of this Section 6.8(a) if any failure
to comply with any Law would not result in fines, penalties, remediation costs, other similar
liabilities or injunctive relief that, in the aggregate, could reasonably be expected to result in a
Material Adverse Change.

         (b)    Each Loan Party shall (i) conduct its operations and keep and maintain its real
property in material compliance with all Environmental Laws and environmental permits;
(ii) obtain and renew all environmental permits necessary for its operations and properties; and
(iii) implement any and all investigation, remediation, removal and response actions that are
necessary to maintain the value and marketability of the real property or to otherwise comply
with Environmental Laws pertaining to any of its real property (provided, however, that neither a
Loan Party nor any of its Subsidiaries shall be required to undertake any such investigation,
remediation, removal, response or other action to the extent that its obligation to do so is being
contested in good faith and by proper proceedings and adequate reserves have been set aside and
are being maintained by the Loan Parties with respect to such circumstances in accordance with
GAAP).


US.114420341.12                                83

                                                                                            Exhibit 1
                      Case 19-62584-pcm11           Doc 16     Filed 08/22/19               89 of 132
                                                                                  Execution Copy

       (c)    Each Loan Party shall, and shall cause each of its Subsidiaries to, comply with all
Material Agreements to which it is a party in all respects.

        (d)    Each Loan Party will maintain in effect and enforce policies and procedures
designed to ensure compliance by the Loan Parties, their Subsidiaries and their Directors,
officers, employees and agents with Anti-Terrorism Laws and Anti-Corruption Laws.

       (e)    The Loan Parties will use the Letters of Credit and the proceeds of the Loans only
in accordance with Section 6.11 and as permitted by applicable Law.

        (f)    Each Loan Party shall, and shall cause each of its Subsidiaries to, comply with the
policies and procedures that it implemented to comply with Applicable Food and Feed Safety
Laws; in each case except where the failure to do so could not reasonably be expected to result in
a Material Adverse Change.

6.9      Further Assurances.

        (a)     Generally. Each Loan Party shall, from time to time, at its expense, preserve and
protect the Administrative Agent’s Lien on and Prior Security Interest in the Collateral and all
other real and personal property of the Loan Parties whether now owned or hereafter acquired
(excluding Excluded Property and any asset with respect to which the Administrative Agent
affirmatively releases its Lien) as a continuing Prior Security Interest therein, subject only to
Permitted Liens, and shall do such other acts and things as the Administrative Agent in its
reasonable discretion may deem necessary or advisable from time to time in order to preserve,
perfect and protect the Liens granted or purported to be granted under the Loan Documents and
to exercise and enforce its rights and remedies thereunder with respect to the Collateral. The
Administrative Agent may elect not to request any documents, instruments, filings or opinions as
contemplated by this Section 6.9 or the Security Agreement if it determines in its sole discretion
that the costs to the Borrowers of perfecting a security interest or Lien in such property exceeds
the relative benefit of such property to the Lenders.

        (b)     Additional Subsidiaries. In furtherance, and not in limitation, of Section 6.9(a),
each Loan Party agrees that, promptly after the creation or acquisition by such Loan Party of any
Subsidiary (and in any event within 30 days after such creation or acquisition, as such time
period may be extended by the Administrative Agent in its sole discretion) to cause such created
or acquired Subsidiary Person to (i) become a Guarantor by delivering to the Administrative
Agent a duly executed joinder in accordance with Section 12.10, (ii) grant a security interest in
all Collateral owned by such Subsidiary by delivering to the Administrative Agent a duly
executed supplement to each applicable Loan Document or such other document as the
Administrative Agent shall deem appropriate for such purpose and comply with the terms of
each applicable Loan Document, (iii) deliver to the Administrative Agent such opinions,
documents and certificates as may be reasonably requested by the Administrative Agent,
(iv) deliver to the Administrative Agent such original certificated Equity Interests or other
certificates and stock or other transfer powers evidencing the Equity Interests of such Person,
(v) deliver to the Administrative Agent such updated Schedules to the Loan Documents as
requested by the Administrative Agent with respect to such Person, and (vi) deliver to the
Administrative Agent such other documents as may be reasonably requested by the

US.114420341.12                              84

                                                                                         Exhibit 1
                     Case 19-62584-pcm11          Doc 16    Filed 08/22/19               90 of 132
                                                                                    Execution Copy

Administrative Agent, all in form, content and scope reasonably satisfactory to the
Administrative Agent.

         (c)     Real Property. In furtherance, and not in limitation, of Section 6.9(a), the Loan
Parties shall (i) within 30 days after the acquisition of any Material Real Property by any Loan
Party that is not subject to an existing mortgage or deed of trust in favor of the Administrative
Agent, for the benefit of the Lenders, notify the Administrative Agent, (ii) within 90 days after
such acquisition (as such time period may be extended by the Administrative Agent, in its sole
discretion), deliver such mortgages, deeds of trust, title insurance policies, environmental reports,
surveys and other documents reasonably requested by the Administrative Agent in connection
with granting and perfecting a first priority Lien, other than Permitted Liens, on such Material
Real Property in favor of the Administrative Agent, for the ratable benefit of the Lenders, all in
form and substance acceptable to the Administrative Agent, and (iii) within 90 days after notice
from the Administrative Agent in its sole discretion at any time, deliver such mortgages, deeds of
trust, title insurance policies, environmental reports, surveys and other documents reasonably
requested by the Administrative Agent in connection with granting and perfecting a first priority
Lien, other than Permitted Liens, on any real property owned or leased by any Loan Party in
favor of the Administrative Agent, for the ratable benefit of the Lenders, all in form and
substance acceptable to the Administrative Agent.

6.10 CoBank Equity. So long as CoBank is a Lender hereunder, the Borrowers will
(a) maintain their status as an entity eligible to borrow from CoBank and (b) acquire equity in
CoBank in such amounts and at such times as CoBank may require in accordance with CoBank’s
Bylaws and Capital Plan (as each may be amended from time to time), except that the maximum
amount of equity that the Borrowers may be required to purchase in CoBank in connection with
the Loans made by CoBank may not exceed the maximum amount permitted by the Bylaws and
the Capital Plan at the time this Agreement is entered into. The Borrowers acknowledge receipt
of a copy of (i) CoBank’s most recent annual report, and if more recent, CoBank’s latest
quarterly report, (ii) CoBank’s Notice to Prospective Stockholders and (iii) CoBank’s Bylaws
and Capital Plan, which describe the nature of all of the Borrowers’ cash patronage, stock and
other equities in CoBank acquired in connection with its patronage loan from CoBank (the
“CoBank Equities”) as well as capitalization requirements, and agrees to be bound by the terms
thereof.

6.11 Use of Proceeds. The proceeds of the Term Loan and any Revolving Loans made on the
Closing Date shall be used for the prepayment of the obligations described in Section 4.1(a)(xi),
all obligations owed to the Lenders under that certain Third Amended and Restated Loan and
Security Agreement, dated as of October 30, 2015, as amended and supplemented from time to
time, and for general corporate purposes of the Borrowers and their Subsidiaries not in
contravention of any Laws. The proceeds of all other Revolving Loans and Swing Line Loans
shall be used for working capital and general corporate purposes of the Borrowers and their
Subsidiaries not in contravention of any Laws, including the payment of certain fees and
expenses incurred in connection with the this Agreement.

6.12   Updates to Schedules. Concurrently with the delivery of financial statements under
Section 6.1 as of the end of the last month of any fiscal quarter, the Borrowers shall provide the
Administrative Agent in writing with such revisions or updates to the Schedules referred to in

US.114420341.12                               85

                                                                                           Exhibit 1
                      Case 19-62584-pcm11          Doc 16     Filed 08/22/19               91 of 132
                                                                                    Execution Copy

this Agreement as may be necessary or appropriate to update or correct any information or
disclosures provided therein that have become outdated or incorrect in any material respect. No
such Schedule shall be deemed to have been amended, modified or superseded by any such
correction or update, nor shall any breach of warranty or representation resulting from the
inaccuracy or incompleteness of any such Schedule be deemed to have been cured thereby,
unless and until the Administrative Agent, in its discretion, shall have accepted in writing such
revisions or updates to such Schedule; provided, however, that the Borrower may update
Schedule 5.6 without any Lender approval in connection with any transaction not prohibited
under Sections 7.6, 7.7 and 7.9.

6.13    Post-Closing Deliveries. To the extent not delivered on the Closing Date, the Borrowers
shall deliver to the Administrative Agent each of the following, each in form and substance
satisfactory to the Administrative Agent, not later than 30 days after the Closing Date (or such
later date as agreed by the Administrative Agent in its sole discretion):

                (i)   account control agreements with respect to all deposit accounts, securities
         accounts and commodities accounts maintained by any Loan Party, including
         ScotiaBank, Columbia Bank and Key Bank;

                (ii)    each of the following (in each case, to the extent not previously delivered
         pursuant to Section 4.1(a):

                         (A)     Mortgages with respect to all Material Real Property owned or
                  leased by any Loan Party;

                        (B)     a legal description of each parcel of such Material Real Property,
                  compatible with the survey described below and sufficient for recording;

                         (C)     an ALTA title insurance policy or policies insuring the
                  Administrative Agent, for the benefit of the Lenders, and in form acceptable to
                  the Administrative Agent (including such endorsements as the Administrative
                  Agent may require), insuring each Mortgage as a valid first priority Lien upon the
                  property subject to such Mortgage subject only to such exceptions as are
                  acceptable to the Administrative Agent;

                          (D)     an “as-built” survey or surveys complying with the Minimum
                  Standard Detail requirements for ALTA/ACSM Land Title surveys, as most
                  recently established and adopted, and meeting such minimum survey standards as
                  the Administrative Agent may require, such survey or surveys to be certified in
                  favor of the Administrative Agent for the benefit of the Lenders as to each of the
                  real properties constituting Collateral;

                         (E)     Phase I environmental audits with respect to each of the real
                  properties constituting Collateral, together with such other environmental
                  information as the Administrative Agent may request;

                         (F)    evidence that the Loan Parties have taken all actions required
                  under the Flood Laws and/or requested by the Administrative Agent to assist in

US.114420341.12                                86

                                                                                           Exhibit 1
                        Case 19-62584-pcm11         Doc 16    Filed 08/22/19               92 of 132
                                                                                    Execution Copy

                  ensuring that each Lender is in compliance with the Flood Laws applicable to the
                  Collateral, including, but not limited to:

                                (1)      providing the Administrative Agent with the address and/or
                         GPS coordinates of each structure on any improved real property that will
                         be subject to the Mortgage;

                                  (2)    obtaining or providing the following documents: (a) a
                         completed standard “life-of-loan” flood hazard determination form, (b) if
                         the improvement(s) to the improved real property is located in a special
                         flood hazard area, a notification to the Borrower (“Borrower Notice”) and
                         (if applicable) notification to the Borrower that flood insurance coverage
                         under the National Flood Insurance Program (“NFIP”) is not available
                         because the community does not participate in the NFIP, and (c)
                         documentation evidencing the Borrower’s receipt of the Borrower Notice
                         (e.g., countersigned Borrower Notice, return receipt of certified U.S. Mail,
                         or overnight delivery),

                                 (3)    to the extent required under Section 6.4(b), obtaining flood
                         insurance for such property, structures and contents prior to such property,
                         structures and contents becoming Collateral; and

                (iii) an executed Landlord Agreement from the lessor, warehouse operator or
         other applicable Person for each leased Collateral location;

                  (iv)   title insurance policies with respect to each Mortgage;

                (v)    all appropriate stock powers and certificates evidencing the pledged
         Collateral and all other original items required to be delivered pursuant to any of the
         Collateral Documents;

                 (vi)   subordination and nondisturbance agreements executed by any lessees of
         real property owned by the Borrowers, each in form and substance satisfactory to the
         Administrative Agent in its sole discretion;

                (vii) copies of all Material Agreements not previously delivered, including
         ground leases, development agreements and operating agreements between the Borrowers
         and Henningsen Cold Storage Co.; and

                 (viii) a certificate signed by the Secretary or an Assistant Secretary of each of
         the Loan Parties, certifying as appropriate as to all action taken by each Loan Party in
         connection with this Agreement and the other Loan Documents, including corporate
         resolutions in form and substance satisfactory to the Administrative Agent.

        Notwithstanding any other provision of this Agreement, the Administrative Agent may
waive any of the foregoing requirements if the Administrative Agent determines in its sole
discretion that the burden of requiring such compliance outweighs the benefits expected to be
afforded thereby.

US.114420341.12                                87

                                                                                           Exhibit 1
                         Case 19-62584-pcm11        Doc 16     Filed 08/22/19              93 of 132
                                                                                    Execution Copy


                                 VII. NEGATIVE COVENANTS

7.1    Indebtedness. No Loan Party shall, nor shall any Loan Party permit any of its
Subsidiaries to, at any time create, incur, assume or suffer to exist any Indebtedness, except:

         (a)      Indebtedness under this Agreement and the other Loan Documents;

       (b)    Indebtedness under Demand Patron Notes and other promissory notes payable to
members of the Borrower not exceeding (as to all such Demand Patron Notes and other
promissory notes) $1,000,000 in outstanding amount at any one time;

        (c)     Indebtedness consisting of Supplier Payables owing to the applicable Producers or
other sellers that are either unsecured or secured only by Purchase Money Security Interests;

         (d)      unsecured Indebtedness of a Loan Party to another Loan Party;

         (e)      Guaranties by any Loan Parties of Indebtedness permitted hereunder;

       (f)    other Indebtedness (including obligations under Capital Leases) that is either
unsecured or secured only by Purchase Money Security Interests in fixed assets, so long as the
aggregate amount of all such Indebtedness (whether secured or unsecured) does not exceed
$1,000,000;

       (g)     Indebtedness under performance bonds, surety bonds, release, appeal and similar
bonds, statutory obligations or with respect to workers’ compensation claims, health, disability
or other employee benefits or property, casualty or liability insurance, in each case incurred in
the ordinary course of business, and reimbursement obligations in respect of any of the
foregoing; and

        (h)     Indebtedness incurred in the ordinary course of business in respect of and
ancillary to automatic clearinghouse arrangements, check endorsement guaranties and otherwise
in connection with deposit accounts or cash management services.

7.2    Liens. No Loan Party shall, nor shall any Loan Party permit any of its Subsidiaries to, at
any time create, incur, assume or suffer to exist any Lien on any of its property or assets, tangible
or intangible, now held or hereafter acquired, or agree or become liable to do so, except
Permitted Liens.

7.3     Affiliate Transactions. No Loan Party shall, nor shall any Loan Party permit any of its
Subsidiaries to, enter into or carry out any transaction with any Affiliate of any Loan Party
(including purchasing property or services from or selling property or services to any Affiliate of
any Loan Party or other Person) unless such transaction is not otherwise prohibited by this
Agreement, is in accordance with all applicable Law and (i) is entered into in the ordinary course
of business upon fair and reasonable arm’s-length terms and conditions that are fully disclosed to
the Administrative Agent, or (ii) is an Investment permitted under Section 7.4(e) or a Restricted
Payment permitted under Section 7.5.



US.114420341.12                                88

                                                                                           Exhibit 1
                        Case 19-62584-pcm11         Doc 16    Filed 08/22/19               94 of 132
                                                                                   Execution Copy

7.4    Loans and Investments. No Loan Party shall, nor shall any Loan Party permit any of its
Subsidiaries to, at any time make or suffer to remain outstanding any Investment or agree,
become or remain liable to make any Investment, except:

         (a)      Investments existing on the Closing Date and described in Schedule 7.4;

       (b)        trade credit extended on usual and customary terms in the ordinary course of
business;

         (c)      Investments in the form of cash and Cash Equivalents;

        (d)       loans and advances to, and other Investments in, other wholly-owned Loan
Parties;

        (e)    notes payable to, or equity interests issued by, account debtors to any Loan Party
in good faith settlement of delinquent obligations and pursuant to any plan of reorganization or
similar proceedings upon the bankruptcy or insolvency of any such account debtor;

     (f)       the CoBank Equities and any other stock or securities of, or Investments in,
CoBank or its investment services or programs;

         (g)      Guaranties permitted by Section 7.1;

       (h)     loans and advances to employees for business expenses incurred in the ordinary
course of business; and

       (i)     other Investments not exceeding $1,000,000 in the aggregate in any fiscal year of
the Borrowers.

7.5     Dividends and Related Distributions. The Borrowers will not declare or make any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so, without the prior
written consent of the Administrative Agent.

7.6     Liquidations, Mergers, Consolidations, Acquisitions. No Loan Party shall, nor shall
any Loan Party permit any of its Subsidiaries to, (i) dissolve, liquidate or wind-up its affairs,
(ii) become a party to any merger or consolidation, or (iii) acquire by purchase, lease or
otherwise all or substantially all of the assets or Equity Interests of any other Person or group of
related Persons or any division, line of business or other business unit of any other Person,
except:

        (a)     any Subsidiary may merge with (i) the Parent, provided that the Parent shall be
the continuing or surviving Person, or (ii) any one or more other Subsidiaries, provided that
when any Borrower or Guarantor is merging with another Subsidiary, a Borrower or Guarantor
shall be the continuing or surviving Person; and

        (b)     any Subsidiary may Dispose of all or substantially all of its assets (upon voluntary
liquidation or otherwise) to a Borrower or to a another Subsidiary; provided that if the transferor


US.114420341.12                                89

                                                                                            Exhibit 1
                        Case 19-62584-pcm11         Doc 16    Filed 08/22/19                95 of 132
                                                                                    Execution Copy

in such a transaction is a Subsidiary, then the transferee must either be a Borrower or a
Guarantor.

7.7      Dispositions of Assets or Subsidiaries. No Loan Party shall, nor shall any Loan Party
permit any of its Subsidiaries to, Dispose of, voluntarily or involuntarily, any of its properties or
assets, tangible or intangible (including sale, assignment, discount or other disposition of
accounts, contract rights, chattel paper, equipment or general intangibles with or without
recourse or of Equity Interests, shares of beneficial interest, partnership interests or limited
liability company interests or other equity interests of a Subsidiary of such Loan Party), except:
         (a)    transactions involving the sale of inventory in the ordinary course of business;

        (b)    any Disposition of obsolete or worn-out assets in the ordinary course of business
that are no longer necessary or required in the conduct of such Loan Party’s or such Subsidiary’s
business;

      (c)     any Disposition of assets by any Loan Party or any wholly owned Subsidiary of
such Loan Party to another Loan Party, so long as such sold or transferred assets are subject to
the Administrative Agent’s Prior Security Interest therein;

        (d)    any Disposition of assets in the ordinary course of business that have been or are
concurrently replaced by substitute assets acquired or leased as permitted in this Agreement, so
long as such substitute assets are subject to the Administrative Agent’s Prior Security Interest
therein;

         (e)      any Disposition of Cash Equivalents;

      (f)     the Planned Asset Sales, provided that Net Cash Proceeds are delivered to the
Administrative Agent as required in Section 2.13(c);

        (g)    leases and licenses of real or personal property by any Loan Party or Subsidiary in
the ordinary course of business in accordance with the Borrower’s past practices; and

        (h)     Dispositions by the Borrowers and their Subsidiaries not otherwise permitted
under this Section 7.7; provided that (i) at the time of such Disposition, no Default shall exist or
would result from such Disposition and (ii) the aggregate book value of all property Disposed of
in reliance on this clause (h) in any fiscal year shall not exceed $1,000,000;

provided, however, that any Disposition pursuant to subsections (a) through (h) shall be for fair
market value.

7.8     Use of Proceeds. No Loan Party shall use the proceeds of any Loan or other extension of
credit hereunder, whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of Regulation U of the Board)
or to extend credit to others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose. No Loan Party shall, directly or indirectly, use
the proceeds of any Loan or other extension of credit hereunder, or lend, contribute or otherwise
make available such proceeds or other extension of credit to any subsidiary, joint venture partner
or other Person, (i) to fund any activities or business of or with any Person, or in any country or

US.114420341.12                                90

                                                                                           Exhibit 1
                        Case 19-62584-pcm11         Doc 16    Filed 08/22/19               96 of 132
                                                                                   Execution Copy

territory, that, at the time of such funding, is, or whose government is, the subject of Sanctions,
or (ii) in any other manner that would result in a violation of Sanctions by any Person (including
any Person participating in the Loans, whether as underwriter, advisor, investor, or otherwise).

7.9     Subsidiaries, Partnerships and Joint Ventures. No Loan Party shall, nor shall any
Loan Party permit any of its Subsidiaries to, own or create directly or indirectly any Subsidiaries
other than (a) any Subsidiary that has joined this Agreement as Guarantor on the Closing Date;
and (b) any Subsidiary formed or acquired after the Closing Date that joins this Agreement as a
Guarantor by delivering to the Administrative Agent (i) an executed joinder agreement in form
and substance satisfactory to the Administrative Agent; (ii) documents in the forms described in
Section 4.1 modified as appropriate; and (iii) documents necessary to grant and perfect Prior
Security Interests to the Administrative Agent for the benefit of the Lenders in the Equity
Interests of, and assets held by, such Subsidiary.

7.10 Continuation of or Change in Business. No Loan Party shall, nor shall any Loan Party
permit any of its Subsidiaries to, engage in any line of business other than those lines of business
conducted by the Loan Parties on the date hereof, substantially as conducted and operated by
such Loan Party or Subsidiary during the present fiscal year, and such Loan Party or Subsidiary
shall not permit any material change in such business.

7.11 Fiscal Year. The Borrowers shall not, and shall not permit any Subsidiary of the
Borrowers to, change its fiscal year from the twelve-month period beginning April 1 and ending
March 31.

7.12    Issuance of Equity Interests. No Loan Party shall, nor shall any Loan Party permit any
of its Subsidiaries to, commence or consummate any Equity Issuance, except for (a) any such
Equity Issuances by any Loan Party (other than the Borrowers) to and for the benefit of a Loan
Party and that are subject to the Administrative Agent’s Prior Security Interest therein and
otherwise comply with the Security Agreement, (b) issuance of warrants or options to Directors,
officers, or employees of the Borrowers pursuant to employee benefit plans established in the
ordinary course of business and any such equity interests of the Borrowers issued upon the
exercise of such warrants or options), (c) issuances of equity to new members of the Borrowers
in accordance with the Borrowers’ past practices; (d) to the extent not restricted by Section 7.5,
the Borrowers may declare and make dividend payments and other distributions in the form of its
own Equity Interests to members; and (e) the Borrowers may issue and sell common Equity
Interests, so long as the Net Cash Proceeds thereof are applied to the prepayment of the Term
Loan pursuant to Section 2.13(f).

7.13 Changes in Organizational Documents. No Loan Party shall, nor shall any Loan Party
permit any of its Subsidiaries to, amend its Organizational Documents without providing at least
30 calendar days’ prior written notice to the Administrative Agent and the Lenders and, in the
event such change would be adverse to the Lenders as determined by the Administrative Agent
in its sole discretion, obtaining the prior written consent of the Required Lenders.

7.14 Negative Pledges. No Loan Party shall, nor shall any Loan Party permit any of its
Subsidiaries to, enter into any Agreement with any Person that, (a) limits the ability (i) of any
Subsidiary to make Restricted Payments to the Borrowers or any Guarantor or to otherwise

US.114420341.12                               91

                                                                                          Exhibit 1
                     Case 19-62584-pcm11           Doc 16    Filed 08/22/19               97 of 132
                                                                                    Execution Copy

transfer property to the Borrowers or any Guarantor, (ii) of any Subsidiary to Guarantee the
Indebtedness of the Borrowers or (iii) of the Borrowers or any Subsidiary to create, incur,
assume or suffer to exist Liens on property of such Person.

7.15 Anti-Terrorism Laws; Anti-Corruption Laws. No Loan Party shall, or shall permit any
of its Subsidiaries to, knowingly, directly or indirectly, (a) conduct any business or engage in
making or receiving any contribution of funds, goods or services to or for the benefit of any
Sanctioned Person, (b) deal in, or otherwise engage in any transaction relating to, any property or
interests in property blocked pursuant to any Anti-Terrorism Law, or (c) engage in or conspire to
engage in any transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism Law or Anti-
Corruption Law (and the Borrower shall deliver to the Administrative Agent any certification or
other evidence requested from time to time by the Administrative Agent in its reasonable
discretion, confirming Borrower’s compliance with this Section 7.15).

7.16 Material Agreements. No Loan Party shall, or shall permit any of its Subsidiaries to,
amend, restate, supplement, waive or otherwise modify, or terminate, cancel or revoke (prior to
any scheduled date of termination) any Material Agreement if such modification, termination,
cancellation or revocation could reasonably be expected to result in a Material Adverse Change,
Default or Event of Default.

7.17 Member Marketing Contract. No Borrower shall use any form of Member Marketing
Contract other than the form attached hereto as Exhibit I.

7.18 Producer Payment Pool. The economic value of the Borrowers’ Producer payment pool
at the close of the fiscal year ending March 31, 2018 shall not exceed 90% of the Crop Economic
Value without prior written consent of the Required Lenders. The economic value of the
Borrowers’ Producer payment pool at the close of each fiscal year after March 31, 2018 shall not
exceed 100% of the Crop Economic Value without prior written consent of the Required
Lenders.

7.19 Independence of Covenants. All covenants contained in Articles VI, VII and VIII of
this Agreement shall be given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that such action or condition would be permitted by
another covenant shall not avoid the occurrence of a Default if such action is taken or condition
exists.

                               VIII. FINANCIAL COVENANTS

8.1     Minimum EBITDA. The Loan Parties shall not permit their EBITDA, calculated as of
the end of each fiscal quarter of the Borrowers for the 4 fiscal quarters then ended, to be less than
the following amounts.

                        December 31, 2017                   ($10,000,000)
                          March 31, 2018                      10,000,000
                          June 30, 2018                       19,000,000
                        September 30, 2018                    21,000,000


US.114420341.12                               92

                                                                                           Exhibit 1
                      Case 19-62584-pcm11          Doc 16     Filed 08/22/19               98 of 132
                                                                                    Execution Copy


                       December 31, 2018                            25,000,000
                         March 31, 2019                             19,500,000
                         June 30, 2019                              21,000,000
                       September 30, 2019                           24,000,000
                       December 31, 2019                            26,500,000*
                         March 31, 2020                             28,500,000*
                   * If Borrowers exercise their option under Section 2.21

8.2     Minimum Cash Interest Coverage Ratio. The Loan Parties shall not permit their Cash
Interest Coverage Ratio, calculated as of the end of each fiscal quarter of the Borrowers for the
4 fiscal quarters then ended, to be less than the following:

                       December 31, 2017                         (1.00):1.00
                         March 31, 2018                           1.00:1.00
                         June 30, 2018                            1.50:1.00
                       September 30, 2018                         1.50:1.00
                       December 31, 2018                          2.00:1.00
                         March 31, 2019                           2.00:1.00
                         June 30, 2019                            2.00:1.00
                       September 30, 2019                         2.00:1.00
                       December 31, 2019                          2.00:1.00*
                         March 31, 2020                           3.00:1.00*
                   * If Borrowers exercise their option under Section 2.21

8.3     Minimum Total Equity. The Loan Parties shall not permit the Borrowers’ Total Equity,
calculated as of the end of each fiscal quarter of Parent for such quarter, to be less than the
following amounts:

                       December 31, 2017                          $30,000,000
                         March 31, 2018                            32,000,000
                         June 30, 2018                             34,000,000
                       September 30, 2018                          36,000,000
                       December 31, 2018                           38,000,000
                         March 31, 2019                            40,000,000
                         June 30, 2019                             42,000,000
                       September 30, 2019                          44,000,000
                       December 31, 2019                           46,000,000*
                         March 31, 2020                            48,000,000*
                   * If Borrowers exercise their option under Section 2.21

8.4     Maximum Debt to Capitalization . The Loan Parties shall not permit their Debt to
Capitalization Ratio, calculated as of the end of each fiscal quarter of the Borrowers for the
4 fiscal quarters then ended, to be greater than the following:

                       December 31, 2017                          0.90:1.00
                        March 31, 2018                            0.90:1.00

US.114420341.12                                  93

                                                                                          Exhibit 1
                     Case 19-62584-pcm11              Doc 16       Filed 08/22/19         99 of 132
                                                                                        Execution Copy


                          June 30, 2018                            0.85:1.00
                        September 30, 2018                         0.85:1.00
                        December 31, 2018                          0.80:1.00
                          March 31, 2019                           0.80:1.00
                          June 30, 2019                            0.80:1.00
                        September 30, 2019                         0.80:1.00
                        December 31, 2019                          0.75:1.00*
                          March 31, 2020                           0.75:1.00*
                    * If Borrowers exercise their option under Section 2.21

8.5     Maximum Capital Expenditures. The Loan Parties shall not permit their Capital
Expenditures, calculated as of the end of each fiscal year of the Borrowers for such year, to be
greater than the following amounts:

                           March 31, 2018                                 $13,500,000
                           March 31, 2019                                  14,500,000
                           March 31, 2020                                 14,000,000*

                                    IX. EVENTS OF DEFAULT

9.1    Events of Default. An Event of Default means the occurrence or existence of any one or
more of the following events or conditions (whatever the reason therefor and whether voluntary,
involuntary or effected by operation of Law):

       (a)     Payments Under Loan Documents. (i) The Borrowers or any other Loan Party
shall fail to pay any principal of any Loan (including scheduled installments, mandatory
prepayments or the payment due at maturity), Reimbursement Obligation or Letter of Credit or
Obligation; or (ii) the Borrowers or any other Loan Party shall fail to pay any interest on any
Loan, Reimbursement Obligation or Letter of Credit Obligation or any other amount owing
hereunder or under the other Loan Documents on the date on which such principal, interest or
other amount becomes due in accordance with the terms hereof or thereof;

        (b)    Breach of Warranty. Any representation, warranty, certification or statement of
fact made or deemed made at any time by any of the Loan Parties herein or in any other Loan
Document, or in any certificate, other instrument or statement furnished pursuant to the
provisions hereof or thereof, shall have been false or misleading in any material respect as of the
time it was made or furnished;

        (c)      Breach of Other Covenants. Any of the Loan Parties shall default in the
observance or performance of any other covenant, condition or provision hereof or of any other
Loan Document, and such default shall continue unremedied for the expressly specified cure
period with respect thereto or, if no such cure period is specified, for a period of 30 days after the
earlier of (i) the Administrative Agent’s delivery of written notice thereof to the Borrowers or
(ii) an Authorized Officer of any Loan Party having obtained knowledge thereof;

       (d)     Defaults in Other Agreements or Indebtedness. A default or event of default shall
occur at any time under the terms of any other agreement with respect to Indebtedness or any

US.114420341.12                                   94

                                                                                              Exhibit 1
                      Case 19-62584-pcm11              Doc 16       Filed 08/22/19           100 of 132
                                                                                    Execution Copy

other credit extension in an aggregate principal amount (including undrawn committed or
available amounts), of which is equal to or in excess of the Threshold Amount and such breach,
default or event of default (i) arises from the failure to pay (beyond any period of grace permitted
with respect thereto, whether waived or not) any related Indebtedness or other credit extensions
when due (whether at stated maturity, by acceleration or otherwise) or (ii) the effect of which is
to cause, or to permit the holder or holders of such Indebtedness (or a trustee or agent on behalf
of such holder or holders) to cause, with the giving of notice and/or lapse of time, if required, the
acceleration of any related Indebtedness or other credit extensions (whether or not such right
shall have been waived) or the termination of any commitment to lend;

       (e)    Final Judgments or Orders. Any final judgments or orders for the payment of
money in an aggregate amount in excess of the Threshold Amount shall be entered against any
Loan Party by a court having jurisdiction in the premises, which judgment is not discharged,
vacated, bonded or stayed pending appeal within a period of 30 days from the date of entry;

        (f)     Loan Document Unenforceable. Any of the Loan Documents shall cease to be
legal, valid and binding agreements enforceable against the party executing the same or such
party’s successors and assigns (as permitted under the Loan Documents) in accordance with the
respective terms thereof or shall in any way be terminated (except in accordance with its terms)
or become or be declared ineffective or inoperative or shall in any way be challenged or
contested by any party thereto (other than the Administrative Agent or any Lender) or cease to
give or provide the respective Liens, security interests, rights, titles, interests, remedies, powers
or privileges intended to be created thereby;

        (g)    Security Interests Unenforceable. Any Lien purported to be created under any
Collateral Document shall cease to be, or shall be asserted by any Loan Party not to be, a valid or
perfected Lien on any portion of the Collateral, with the priority required by the applicable
Collateral Document, except (i) pursuant to Section 11.1(f), (ii) as a result of the sale or other
disposition of the applicable Collateral or the release of the applicable Loan Party in a
transaction permitted under the Loan Documents, or (iii) as provided in any Loan Document;

        (h)     Uninsured Losses; Proceedings Against Assets. There shall occur any uninsured
damage to or loss, theft or destruction of any portion of the Collateral with a fair market value in
excess of the Threshold Amount or the Collateral or any other of the Loan Parties’ or any of their
Subsidiaries’ assets with a fair market value in excess of the Threshold Amount are attached,
seized, levied upon or subjected to a writ or distress warrant; or such come within the possession
of any receiver, trustee, custodian or assignee for the benefit of creditors and the same is not
cured within 30 days thereafter;

        (i)     Events Relating to Pension Plans and Multiemployer Plans. (i) An ERISA Event
occurs with respect to a Pension Plan or Multiemployer Plan that has resulted or could
reasonably be expected to result in liability of any Loan Party or any ERISA Affiliate under
Title IV of ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate
amount in excess of the Threshold Amount, or (ii) any Loan Party or any ERISA Affiliate fails to
pay when due, after the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of the Threshold Amount;

US.114420341.12                               95

                                                                                           Exhibit 1
                      Case 19-62584-pcm11          Doc 16     Filed 08/22/19              101 of 132
                                                                                       Execution Copy

         (j)      Change of Control. A Change of Control shall have occurred;

        (k)     Debtor Relief Proceedings. (i) A Debtor Relief Proceeding shall have been
instituted against any Loan Party or Subsidiary of a Loan Party and such Debtor Relief
Proceeding shall remain undismissed or unstayed and in effect for a period of 60 consecutive
days or such court shall enter a decree or order granting any of the relief sought in such Debtor
Relief Proceeding, (ii) any Loan Party or Subsidiary of a Loan Party institutes, or takes any
action in furtherance of, a Debtor Relief Proceeding, (iii) an order granting the relief requested in
any Debtor Relief Proceeding (including, but not limited to, an order for relief under federal
bankruptcy laws) shall be entered, (iv) any Loan Party or Subsidiary thereof shall commence a
voluntary case under, file a petition seeking to take advantage of, any bankruptcy, insolvency,
reorganization or other similar law, domestic or foreign, (v) any Loan Party or Subsidiary thereof
shall consent to or fail to contest in a timely and appropriate manner any petition filed against it
in any Debtor Relief Proceeding, (vi) any Loan Party or Subsidiary thereof shall apply for or
consent to, or fail to contest in a timely and appropriate manner, the appointment of, or the taking
of possession by, a receiver, custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign, (vii) any Loan Party or Subsidiary thereof shall take any action to
approve or authorize any of the foregoing, or (viii) any Loan Party or any Subsidiary of a Loan
Party ceases to be Solvent or admits in writing its inability to pay its debts as they mature;

         (l)    Writ of Attachment. A writ of attachment, garnishment, levy or similar process
shall be issued against or served on any Lender by a court of competent jurisdiction with respect
to (i) any property of any Loan Party or any Subsidiary thereof in the possession of such Lender
or (ii) any indebtedness of any Lender to any Loan Party or any Subsidiary of any Loan Party;

        (m)    Agricultural License. Any Agricultural License of any Loan Party shall be
revoked or suspended if such revocation or suspension would cause a Material Adverse Change
or is not being diligently contested by appropriate proceedings, or any surety company issuing
Agricultural Bond to a Loan Party shall notify such Loan Party of such surety’s decision not to
renew such Agricultural Bond if such non-renewal would cause a Material Adverse Change or
unless such bond is replaced prior to the expiration of the existing Agricultural Bond; or there is
commenced any action against any Loan Party by (i) any beneficiary of a trust created under any
Agricultural Lien Statute to enforce payment from such trust in an aggregate amount exceeding
the Threshold Amount, or (ii) any Person (a) whose Lien was not extinguished by the applicable
Loan Party’s compliance with the Food Security Act or (b) that is entitled to protection under the
UCC or any Agricultural Lien Statute, in each case which claim is in an aggregate amount
exceeding the Threshold Amount, except in each case to the extent such action is being diligently
contested in good faith by appropriate and lawful proceedings and for which adequate reserves in
accordance with GAAP have been set aside on the Borrower’s books or could not reasonably be
expected to cause a Material Adverse Change; or

        (n)     Recall; Suspension. (i) Any inventory or products of any Loan Party or any
Subsidiary of any Loan Party in an aggregate amount exceeding the Threshold Amount shall be
subject to any seizure, administrative detention or mandatory recall by any Governmental
Authority, (ii) any Loan Party or any Subsidiary of any Loan Party shall voluntarily recall any of
its inventory or products in an aggregate amount exceeding the Threshold Amount, or (iii) any
Governmental Authority suspends or revokes any operations, license or registration of any Loan

US.114420341.12                                 96

                                                                                               Exhibit 1
                        Case 19-62584-pcm11          Doc 16     Filed 08/22/19                102 of 132
                                                                                  Execution Copy

Party, any Subsidiary of any Loan Party or any of their facilities, unless such suspension or
revocation could not reasonably be expected to cause a Material Adverse Change.

9.2      Consequences of Event of Default.

        (a)     Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings. If an Event of Default specified under Section 9.1 (other than Section 9.1(k)) shall
occur and be continuing, the Lenders and the Administrative Agent shall be under no further
obligation to make Loans and the Issuing Lender shall be under no obligation to issue Letters of
Credit and the Administrative Agent may, and upon the request of the Required Lenders, shall
(i) by written notice to the Borrowers, declare the unpaid principal amount of the Loans then
outstanding and all interest accrued thereon, any unpaid fees and all other Indebtedness of the
Borrowers to the Lenders hereunder and thereunder to be forthwith due and payable, and the
same shall thereupon become and be immediately due and payable to the Administrative Agent
for the benefit of each Lender without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived, and (ii) require the Borrowers to, and the
Borrowers shall thereupon, Cash Collateralize the Letter of Credit Obligations in an amount not
less than the Minimum Collateral Amount; and

        (b)     Bankruptcy, Insolvency or Reorganization Proceedings. If an Event of Default
specified under Section 9.1(k) shall occur, the Lenders shall be under no further obligations to
make Loans hereunder and the Issuing Lender shall be under no obligation to issue Letters of
Credit and the unpaid principal amount of the Loans then outstanding and all interest accrued
thereon, any unpaid fees and all other Indebtedness of the Borrowers to the Lenders hereunder
and thereunder automatically shall be immediately due and payable, and the Borrowers shall be
required to Cash Collateralize the Letter of Credit Obligations in an amount not less than the
Minimum Collateral Amount, in each case without presentment, demand, protest or notice of any
kind, all of which are hereby expressly waived; and

        (c)     Set-off. If an Event of Default shall have occurred and be continuing, each
Lender, the Issuing Lender, and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held, and other obligations (in whatever currency) at any time owing, by
such Lender, the Issuing Lender or any such Affiliate, to or for the credit or the account of the
Borrower or any other Loan Party against any and all of the obligations of the Borrowers or such
Loan Party now or hereafter existing under this Agreement or any other Loan Document to such
Lender or the Issuing Lender or their respective Affiliates, irrespective of whether or not such
Lender, Issuing Lender or Affiliate shall have made any demand under this Agreement or any
other Loan Document and although such obligations of the Borrowers or such Loan Party may
be contingent or unmatured or are owed to a branch, office or Affiliate of such Lender or the
Issuing Lender different from the branch, office or Affiliate holding such deposit or obligated on
such indebtedness; provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.17 and, pending
such payment, shall be segregated by such Defaulting Lender from its other funds and deemed
held in trust for the benefit of the Administrative Agent, the Issuing Lender, and the Lenders, and

US.114420341.12                              97

                                                                                         Exhibit 1
                     Case 19-62584-pcm11          Doc 16     Filed 08/22/19             103 of 132
                                                                                      Execution Copy

(y) the Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, the Issuing Lender and their respective
Affiliates under this Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, the Issuing Lender or their respective Affiliates may have. Each Lender
and Issuing Lender agrees to notify the Borrowers and the Administrative Agent promptly after
any such setoff and application; provided that the failure to give such notice shall not affect the
validity of such setoff and application; and

        (d)    Application of Proceeds. After the exercise of remedies provided for in this
Section 9.2 (or after the Loans have automatically become immediately due and payable and the
Letter of Credit Obligations have automatically been required to be Cash Collateralized as set
forth in Section 9.2(b)), any amounts received on account of the Obligations shall be applied by
the Administrative Agent in the following order:

                         First, to payment of that portion of the Obligations constituting fees,
                  indemnities, expenses and other amounts (including fees, charges and
                  disbursements of counsel to the Administrative Agent) payable to the
                  Administrative Agent in its capacity as such;

                         Second, to payment of that portion of the Obligations constituting
                  indemnities, expenses, and other amounts (other than principal, interest and fees)
                  payable to the Lenders and the Issuing Lender (including fees, charges and
                  disbursements of counsel to the respective Lenders and the Issuing Lender and
                  amounts payable under Article X), ratably among them in proportion to the
                  amounts described in this clause Second payable to them;

                         Third, to payment of that portion of the Obligations constituting accrued
                  and unpaid interest on the Loans, Letter of Credit Borrowings and other
                  Obligations, and fees (including Letter of Credit Fees), ratably among the Lenders
                  and the Issuing Lender in proportion to the respective amounts described in this
                  clause Third payable to them;

                         Fourth, to payment of that portion of the Obligations constituting unpaid
                  principal of the Loans and Letter of Credit Borrowings ratably among the Lenders
                  and the Issuing Lender in proportion to the respective amounts described in this
                  clause Fourth payable to them;

                         Fifth, to the Administrative Agent for the account of the Issuing Lender, to
                  Cash Collateralize that portion of Letter of Credit Obligations comprised of the
                  aggregate undrawn amount of Letters of Credit;

                         Sixth, to payment of all other Obligations, ratably among the Lenders in
                  proportion to the respective amounts described in this clause Sixth held by them;
                  and

                         Last, the balance, if any, after Payment In Full of all of the Obligations, to
                  the Loan Parties or as otherwise required by Law.

US.114420341.12                                 98

                                                                                             Exhibit 1
                        Case 19-62584-pcm11          Doc 16     Filed 08/22/19              104 of 132
                                                                                  Execution Copy


                            X. THE ADMINISTRATIVE AGENT

10.1 Appointment and Authority. Each of the Lenders and the Issuing Lender hereby
irrevocably appoints CoBank to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably incidental thereto.
The provisions of this Article X are solely for the benefit of the Administrative Agent, the
Lenders and the Issuing Lender, and neither the Borrower nor any other Loan Party shall have
rights as a third party beneficiary of any of such provisions. It is understood and agreed that the
use of the term “agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law. Instead such term
is used as a matter of market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

10.2 Rights as a Lender. The Person serving as the Administrative Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its individual capacity.
Such Person and its Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for and generally engage in any kind of
business with the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor to the Lenders.

10.3 No Fiduciary Duty. The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents and its duties hereunder
shall be administrative in nature. Without limiting the generality of the foregoing, the
Administrative Agent:

       (a)     shall not be subject to any fiduciary or other implied duties, regardless of whether
a Default or Event of Default has occurred and is continuing;

        (b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to exercise as directed in
writing by the Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan Document or
applicable Law, including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief Law; and

       (c)   shall not, except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and shall not be liable for the failure to disclose, any information

US.114420341.12                              99

                                                                                         Exhibit 1
                     Case 19-62584-pcm11          Doc 16     Filed 08/22/19             105 of 132
                                                                                   Execution Copy

relating to the Borrowers or any of their Affiliates that is communicated to or obtained by the
Person serving as the Administrative Agent or any of its Affiliates in any capacity.

10.4     Exculpation.

         (a)    The Administrative Agent shall not be liable for any action taken or not taken by
it (i) with the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith shall be necessary, under the circumstances as provided in Sections 9.2 and 11.1) or
(ii) in the absence of its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and non-appealable judgment. The Administrative Agent shall be
deemed not to have knowledge of any Default or Event of Default unless and until notice
describing such Default or Event of Default is given to the Administrative Agent in writing by
the Borrowers, a Lender or the Issuing Lender.

         (b)    The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in or in connection
with this Agreement or any other Loan Document, (ii) the contents of any certificate, report or
other document delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction of any
condition set forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

10.5 Reliance by the Administrative Agent. The Administrative Agent shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any electronic message,
Internet or intranet website posting or other distribution) believed by it to be genuine and to have
been signed, sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed by it to have
been made by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or the issuance,
extension, renewal or increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the Issuing Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the Issuing Lender unless the Administrative Agent
shall have received notice to the contrary from such Lender or the Issuing Lender prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrowers), independent accountants and
other experts selected by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

10.6 Delegation of Duties. The Administrative Agent may perform any and all of its duties
and exercise its rights and powers hereunder or under any other Loan Document by or through
any one or more sub-agents appointed by the Administrative Agent. The Administrative Agent
and any such sub-agent may perform any and all of its duties and exercise its rights and powers

US.114420341.12                               100

                                                                                          Exhibit 1
                        Case 19-62584-pcm11         Doc 16   Filed 08/22/19              106 of 132
                                                                                    Execution Copy

by or through their respective Related Parties. The exculpatory provisions of this Article X shall
apply to any such sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the syndication of the
Facilities as well as activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the extent that a court
of competent jurisdiction determines in a final and non-appealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the selection of such
sub-agents.

10.7 Filing Proofs of Claim. In case of the pendency of any proceedings under any Debtor
Relief Law or any other judicial proceeding relating to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand therefor) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:

        (a)     to file and prove a claim for the whole amount of the owing and unpaid principal
and interest in respect of the Obligations and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative Agent (including any
claim for the reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Lender and the Administrative Agent and their respective agents and counsel and all
other amounts due the Lenders, the Issuing Lender and the Administrative Agent under
Sections 2.6, 2.9(b) and 3.5) allowed in such proceeding;

       (b)    to collect and receive any monies or other property payable or deliverable on any
such claims and to distribute the same; and

        (c)     and any custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each Lender and Issuing
Lender to make such payments to the Administrative Agent and, in the event that the
Administrative Agent shall consent to the making of such payments directly to the Lenders and
the Issuing Lender, to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections 2.6, 2.9(b) and
3.5.

10.8 Resignation of the Administrative Agent. The Administrative Agent may at any time
give notice of its resignation to the Lenders, the Issuing Lender and the Borrower. Upon receipt
of any such notice of resignation, the Required Lenders shall have the right, in consultation with
the Borrowers, to appoint a successor Administrative Agent. If no such successor shall have
been so appointed by the Required Lenders and shall have accepted such appointment within 30
days after the retiring Administrative Agent gives notice of its resignation (or such earlier date as
the Required Lenders may approve, the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the Lenders and the
Issuing Lender, appoint a successor Administrative Agent; provided, that if the Administrative
Agent shall notify the Borrowers and the Lenders that no qualifying Person has accepted such
appointment, then the Administrative Agent’s resignation shall nonetheless become effective in

US.114420341.12                               101

                                                                                           Exhibit 1
                      Case 19-62584-pcm11           Doc 16    Filed 08/22/19              107 of 132
                                                                                 Execution Copy

accordance with such notice and (i) the retiring Administrative Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except that in the case
of any collateral security held by the Administrative Agent on behalf of the Lenders or the
Issuing Lender under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor Administrative Agent is
appointed) and (ii) except for any indemnity payments owed to the retiring Administrative
Agent, all payments, communications and determinations provided to be made by, to or through
the Administrative Agent shall instead be made by or to each Lender and the Issuing Lender
directly, until such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section 10.8. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired) Administrative Agent (other
than any rights to indemnity payments owed to the retiring Administrative Agent), and the
retiring Administrative Agent shall be discharged from all of its duties and obligations hereunder
or under the other Loan Documents (if not already discharged therefrom as provided above in
this Section). The fees payable by the Borrowers to a successor Administrative Agent shall be
the same as those payable to its predecessor unless otherwise agreed between the Borrowers and
such successor. After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article X and Section 11.3 shall continue in effect
for the benefit of such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them while the retiring
Administrative Agent was acting as Administrative Agent.

       Any resignation by CoBank as Administrative Agent pursuant to this Section shall also
automatically constitute its resignation as an Issuing Lender and a Swing Line Lender, with
replacement of the Administrative Agent as the Issuing Lender and Swing Line Lender
conducted in accordance with Section 10.9 below.

10.9 Resignation of Swing Line Lender or Issuing Lender. The Swing Line Lender or the
Issuing Lender may at any time give notice of its resignation to the Lenders, the Administrative
Agent and the Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with approval from the Borrowers (so long as no Event of Default has
occurred and is continuing) to appoint a successor Swing Line Lender or Issuing Lender, such
approval not to be unreasonably withheld or delayed. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Swing Line Lender or Issuing Lender (as applicable) gives notice of its
resignation, then the Administrative Agent may on behalf of the Lenders, appoint a successor
Swing Line Lender or Issuing Lender (as applicable); provided that if the Administrative Agent
shall notify the Borrowers and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in accordance with such
notice and the retiring Swing Line Lender or Issuing Lender (as applicable) shall be discharged
from its duties and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the retiring Swing Line Lender or Issuing Lender (as
applicable) on behalf of the Lenders or the Swing Line Lender or Issuing Lender under any of
the Loan Documents, the retiring Swing Line Lender or Issuing Lender (as applicable) shall
continue to hold such collateral security until such time as a successor Swing Line Lender or
Issuing Lender (as applicable) is appointed). Upon the acceptance of a successor’s appointment

US.114420341.12                              102

                                                                                        Exhibit 1
                     Case 19-62584-pcm11           Doc 16   Filed 08/22/19             108 of 132
                                                                                  Execution Copy

as a Swing Line Lender or Issuing Lender (as applicable) hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and duties of the retiring
(or retired) Swing Line Lender or Issuing Lender (as applicable), and the retiring Swing Line
Lender or Issuing Lender (as applicable) shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom as provided
above in this Section). The fees payable by the Borrowers to a successor Swing Line Lender or
Issuing Lender (as applicable) shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrowers and such successor. After the retiring Swing Line
Lender’s or Issuing Lender’s (as applicable) resignation hereunder and under the other Loan
Documents as a Swing Line Lender or Issuing Lender, as applicable, the provisions of
Section 11.3 (and Article X if the Administrative Agent is the resigning Issuing Lender and
Swing Line Lender) shall continue in effect for the benefit of such retiring Swing Line Lender or
Issuing Lender (as applicable), its sub-agents and their respective Related Parties in respect of
any actions taken or omitted to be taken by any of them while the retiring Swing Line Lender or
Issuing Lender (as applicable) was acting as a Swing Line Lender or Issuing Lender (as
applicable).In addition to the foregoing requirements, upon the acceptance of a successor’s
appointment as Issuing Lender hereunder, the successor Issuing Lender shall issue letters of
credit in substitution for the Letters of Credit issued by the retiring Issuing Lender, if any,
outstanding at the time of such succession or make other arrangements satisfactory to the retiring
Issuing Lender to effectively assume the obligations of the retiring Issuing Lender with respect to
such Letters of Credit.

10.10 Non-Reliance on the Administrative Agent and Other Lenders. Each Lender and the
Issuing Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and the Issuing Lender also acknowledges
that it will, independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking or not taking
action under or based upon this Agreement, any other Loan Document or any related agreement
or any document furnished hereunder or thereunder.

10.11 No Other Duties, etc. Anything herein to the contrary notwithstanding, none of the
Lead Arranger or Bookrunner listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except in its capacity,
as applicable, as the Administrative Agent, a Lender or the Issuing Lender hereunder.

10.12 Authorization to Release Collateral and Guarantors. (a) The Lenders irrevocably
authorize the Administrative Agent, at its option and in its discretion,

                (i)    to release any Lien on any property granted to or held by the
         Administrative Agent under any Loan Document (x) upon termination of all
         Commitments and Payment In Full of all Obligations (other than contingent
         indemnification obligations) and the expiration or termination of all Letters of Credit
         (other than Letters of Credit as to which other arrangements satisfactory to the
         Administrative Agent and the Issuing Lender shall have been made), (y) that is Disposed

US.114420341.12                              103

                                                                                         Exhibit 1
                      Case 19-62584-pcm11          Doc 16    Filed 08/22/19             109 of 132
                                                                                   Execution Copy

         of or to be Disposed of as part of or in connection with any sale or other disposition
         permitted under the Loan Documents, or (z) subject to Section 11.1, if approved,
         authorized or ratified in writing by the Required Lenders;

                (ii)     to subordinate any Lien on any property granted to or held by the
         Administrative Agent under any Loan Document to the holder of any Lien on such
         property that is permitted by Section 7.1(c); and

                (iii) to release any Guarantor from its obligations under the Guaranty if such
         Person ceases to be a Subsidiary as a result of a transaction permitted under the Loan
         Documents.

Upon request by the Administrative Agent at any time, the Required Lenders will confirm in
writing the Administrative Agent’s authority to release or subordinate its interest in particular
types or items of property, or to release any Guarantor from its obligations under the Guaranty
pursuant to this Section 10.12.

        (b)     The Administrative Agent shall not be responsible for or have a duty to ascertain
or inquire into any representation or warranty regarding the existence, value or collectability of
the Collateral, the existence, priority or perfection of the Administrative Agent’s Lien thereon, or
any certificate prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or maintain any portion
of the Collateral.

10.13 Compliance with Flood Laws. CoBank has adopted internal policies and procedures
that address requirements placed on federally regulated lenders under the Flood Laws. CoBank,
as administrative agent or collateral agent on a syndicated facility, will post on the applicable
electronic platform (or otherwise distribute to each lender in the syndicate) documents that it
receives in connection with the Flood Laws. However, CoBank reminds each Lender and
participant in the facility that, pursuant to the Flood Laws, each federally regulated Lender
(whether acting as a Lender or participant in the facility) is responsible for assuring its own
compliance with the flood insurance requirements.

10.14 No Reliance on the Administrative Agent’s Customer Identification Program. Each
Lender acknowledges and agrees that neither such Lender, nor any of its Affiliates, participants
or assignees, may rely on the Administrative Agent to carry out such Lender’s, Affiliate’s,
participant’s or assignee’s customer identification program, or other obligations required or
imposed under or pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the “CIP
Regulations”), or any other Anti-Terrorism Law, including any programs involving any of the
following items relating to or in connection with any of the Loan Parties, their Affiliates or their
agents, the Loan Documents or the transactions hereunder or contemplated hereby: (i) any
identity verification procedures, (ii) any recordkeeping, (iii) comparisons with government lists,
(iv) customer notices or (v) other procedures required under the CIP Regulations or such other
Laws.

                                    XI. MISCELLANEOUS


US.114420341.12                               104

                                                                                          Exhibit 1
                      Case 19-62584-pcm11           Doc 16   Filed 08/22/19              110 of 132
                                                                                 Execution Copy

11.1 Modifications, Amendments or Waivers. With the written consent of the Required
Lenders, the Administrative Agent, acting on behalf of all the Lenders, and the Borrowers, on
behalf of the Loan Parties, may from time to time enter into written agreements amending or
changing any provision of this Agreement or any other Loan Document or the rights of the
Lenders or the Loan Parties hereunder or thereunder, or may grant written waivers or consents
hereunder or thereunder. Any such agreement, waiver or consent made with such written
consent shall be effective to bind all the Lenders and the Loan Parties; provided, that no such
agreement, waiver or consent may be made that will:extend or increase the Commitment of any
Lender (or reinstate any obligation to make Loans terminated pursuant to Section 9.2) without
the written consent of such Lender whose Commitment is being extended or increased (it being
understood and agreed that a waiver of any condition precedent set forth in Section 4.2 or of any
Default, mandatory prepayment or a mandatory reduction in Commitments is not considered an
extension or increase in Commitments of any Lender);

       (b)    postpone any date fixed by this Agreement or any other Loan Document for any
payment (including mandatory prepayment of Overadvances but excluding other mandatory
prepayments of principal, interest, fees or other amounts due to the Lenders (or any of them) or
any scheduled or mandatory reduction of the Commitments hereunder or under any other Loan
Document without the written consent of each Lender entitled to receive such payment or whose
Commitments are to be reduced, it being understood that the waiver of any mandatory
prepayment of Loans, other than a mandatory prepayment of Overadvances, shall not constitute a
postponement of any date scheduled for the payment of principal or interest;

        (c)    reduce the principal of, or the rate of interest specified herein on, any Loan or
Letter of Credit Borrowing or any fees or other amounts payable hereunder or under any other
Loan Document, without the written consent of each Lender directly affected thereby; provided,
however, that only the consent of the Required Lenders shall be necessary (A) to amend the
definition of “Default Rate” or to waive any obligation of the Borrower to pay interest or Letter
of Credit Fees at the Default Rate or (B) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to reduce the rate of
interest on any Loan or to reduce any fee payable hereunder;

       (d)     change Section 2.14 in a manner that would alter the pro rata sharing of payments
required thereby without the written consent of each Lender;

       (e)     change any provision of this Section 11.1 or the definition of “Required Lenders”
without the written consent of each Lender directly affected thereby;

        (f)    except in connection with a transaction permitted under Section 7.6 or 7.7 or as
otherwise authorized by Section 10.12, release all or substantially all of the Collateral without
the written consent of each Lender whose Obligations are secured by such Collateral; or

        (g)     release the Borrowers without the consent of each Lender, or, except in
connection with a transaction permitted under Section 7.2, 7.6 or 7.7 or as otherwise authorized
by Section 10.12, all or substantially all of the value of the Guaranty provided pursuant to
Article XII of this Agreement without the written consent of each Lender whose Obligations are



US.114420341.12                             105

                                                                                       Exhibit 1
                     Case 19-62584-pcm11          Doc 16   Filed 08/22/19             111 of 132
                                                                                   Execution Copy

guaranteed thereby, except to the extent such release is permitted pursuant to Section 10.12 (in
which case such release may be made by the Administrative Agent acting alone);

provided that (i) no agreement, waiver or consent that would modify the interests, rights or
obligations of the Administrative Agent, the Swing Line Lender or the Issuing Lender may be
made without the written consent of such Administrative Agent, the Swing Line Lender or the
Issuing Lender, as applicable, and (ii) only the consent of the Administrative Agent shall be
required for any amendment to the Fee Letter; and provided, further that, if in connection with
any proposed waiver, amendment or modification referred to in Sections 11.1(a) through 11.1(g)
above, the consent of the Required Lenders is obtained but the consent of one or more of such
other Lenders whose consent is required is not obtained (each a “Non-Consenting Lender”), then
the Borrowers shall have the right to replace any such Non-Consenting Lender with one or more
replacement Lenders pursuant to Section 3.6.

        No Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its terms requires
the consent of all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the Commitment of such
Defaulting Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects such Defaulting Lender disproportionately adversely relative to
other affected Lenders shall require the consent of such Defaulting Lender.

11.2 No Implied Waivers; Cumulative Remedies. No course of dealing and no delay or
failure of the Administrative Agent, the Issuing Lender or any Lender in exercising any right,
power, remedy or privilege under this Agreement or any other Loan Document shall affect any
other or future exercise thereof or operate as a waiver thereof, nor shall any single or partial
exercise thereof preclude any further exercise thereof or of any other right, power, remedy or
privilege. The rights and remedies of the Administrative Agent and the Lenders under this
Agreement and any other Loan Documents are cumulative and not exclusive of any rights or
remedies that they would otherwise have.

        Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the other Loan
Documents against the Loan Parties or any of them shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted and maintained
exclusively by, the Administrative Agent for the benefit of the Lenders; provided, however, that
the foregoing shall not prohibit (a) the Administrative Agent from exercising on its own behalf
the rights and remedies that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) the Issuing Lender or the Swing Line Lender
from exercising the rights and remedies that inure to its benefit (solely in its capacity as Issuing
Lender or Swing Line Lender, as the case may be) hereunder and under the other Loan
Documents, (c) any Lender from exercising setoff rights in accordance with Section 9.2 (subject
to the terms of Section 2.14), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative to any Loan Party
in any Debtor Relief Proceedings.


US.114420341.12                               106

                                                                                          Exhibit 1
                     Case 19-62584-pcm11            Doc 16   Filed 08/22/19              112 of 132
                                                                                    Execution Copy

11.3     Expenses; Indemnity; Damage Waiver.

       (a)     Costs and Expenses. The Borrowers shall pay (i) all out of pocket expenses
incurred by the Administrative Agent and its Affiliates (including fees, charges and
disbursements of counsel, collateral audits, financial advisors, appraisals, environmental
assessments or other experts for the Administrative Agent) in connection with the syndication of
the Facilities, the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents, or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated hereby or thereby
shall be consummated), (ii) all out of pocket expenses incurred by the Issuing Lender in
connection with the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder, and (iii) all out of pocket expenses incurred by the
Administrative Agent, any Lender or the Issuing Lender (including the fees, charges and
disbursements of any counsel, collateral audits, financial advisors, appraisals, environmental
assessments or other experts for the Administrative Agent, any Lender or the Issuing Lender), in
connection with the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including all such out of
pocket expenses incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

        (b)     Indemnification by the Borrowers.         The Borrowers shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the Issuing Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims, damages, liabilities
and related expenses (including the fees, charges and disbursements of legal counsel, collateral
audits, financial advisors, appraisals, environmental assessments or other experts for any
Indemnitee) incurred by any Indemnitee or asserted against any Indemnitee by any Person
(including the Borrowers or any other Loan Party) arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by the Issuing Lender to honor a demand for
payment under a Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the Borrowers or
any of its Subsidiaries, or any Environmental Liability related in any way to the Borrowers or
any of its Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by the Borrowers or any other Loan Party, and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages, liabilities or related
expenses (x) are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrowers or any other Loan Party against an Indemnitee
for breach in bad faith of such Indemnitee’s obligations hereunder or under any other Loan

US.114420341.12                               107

                                                                                           Exhibit 1
                      Case 19-62584-pcm11           Doc 16    Filed 08/22/19              113 of 132
                                                                                   Execution Copy

Document, if the Borrowers or such Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction. This
Section 11.3(b) shall not apply with respect to Taxes other than any Taxes that represent losses,
claims, damages and other similar amounts arising from any non-Tax claim.

        (c)     Reimbursement by Lenders. To the extent that the Borrowers for any reason fail
to indefeasibly pay any amount required under clause (a) or (b) of this Section to be paid by it to
the Administrative Agent (or any sub-agent thereof), the Issuing Lender, the Swing Line Lender
or any Related Party of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), the Issuing Lender, the Swing Line Lender or
such Related Party, as the case may be, such Lender’s pro rata share (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s Pro Rata Share at such time) of such unpaid amount (including any such unpaid amount
in respect of a claim asserted by such Lender); provided, that with respect to such unpaid
amounts owed to the Issuing Lender or Swing Line Lender solely in its capacity as such, only the
Revolving Lenders shall be required to pay such unpaid amounts, such payment to be made
severally among them based on such Revolving Lenders’ Pro Rata Share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought); and provided,
further, that the unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the Administrative Agent (or
any such sub-agent), the Issuing Lender or the Swing Line Lender in its capacity as such, or
against any Related Party of any of the foregoing acting for the Administrative Agent (or any
such sub-agent), the Issuing Lender or the Swing Line Lender in connection with such capacity.

        (d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the Borrowers shall not assert, and hereby waive, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the use of the
proceeds thereof. No Indemnitee referred to in Section 11.3 shall be liable for any damages
arising from the use by unintended recipients of any information or other materials distributed by
it through telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions contemplated
hereby or thereby other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and non-appealable judgment of
a court of competent jurisdiction.

       (e)    Payments. All amounts due under this Section shall be payable not later than 10
days after demand therefor.

        (f)   Survival. Each party’s obligations under this Section shall survive the termination
of the Loan Documents and payment of the obligations hereunder.

11.4 Holidays. Whenever any payment to be made hereunder shall be due on a day that is not
a Business Day such payment shall be due on the next Business Day (except as provided in the
definition of “Interest Period”) and such extension of time shall be included in computing

US.114420341.12                               108

                                                                                          Exhibit 1
                     Case 19-62584-pcm11            Doc 16   Filed 08/22/19              114 of 132
                                                                                    Execution Copy

interest and fees, except that the Loans shall be due on the Business Day preceding the Maturity
Date if the Maturity Date is not a Business Day. Whenever any action to be taken hereunder
(other than a payment) shall be stated to be due on a day that is not a Business Day, such action
shall be taken on the next following Business Day.

11.5     Notices; Effectiveness; Electronic Communication.

         (a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in clause (b) below), all
notices and other communications provided for herein shall be in writing and shall be delivered
by hand or overnight courier service, mailed by certified or registered mail or sent by facsimile
(i) if to a Lender, at its address (or facsimile number) set forth in its Administrative
Questionnaire or (ii) if to any other Person, to it at its address (or facsimile number) set forth on
Schedule 1.1A. Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent by facsimile
shall be deemed to have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of business on the next
business day for the recipient). Notices delivered through electronic communications, to the
extent provided in clause (b) below, shall be effective as provided in said clause (b).

        (b)     Electronic Communications. Notices and other communications to the Lenders
and the Issuing Lender hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to any Lender or
Issuing Lender pursuant to Article II if such Lender or Issuing Lender, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrowers may, each in its discretion, agree to
accept notices and other communications to it hereunder by electronic communications pursuant
to procedures approved by it; provided that approval of such procedures may be limited to
particular notices or communications.

        Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt requested”
function, as available, return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and identifying the
website address therefor; provided that, for both clauses (i) and (ii) above, if such notice, email
or other communication is not sent during the normal business hours of the recipient, such notice
or communication shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

      (c)     Change of Address, etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other parties hereto.

         (d)      Platform.

US.114420341.12                               109

                                                                                           Exhibit 1
                        Case 19-62584-pcm11         Doc 16    Filed 08/22/19              115 of 132
                                                                                    Execution Copy

                 (i)    Each Loan Party agrees that the Administrative Agent may, but shall not
         be obligated to, make the Communications (as defined below) available to the Issuing
         Lender and the other Lenders by posting the Communications on Debt Domain,
         Intralinks, Syndtrak or a substantially similar electronic transmission system (the
         “Platform”).

                  (ii)   The Platform is provided “as is” and “as available.” The Agent Parties (as
         defined below) do not warrant the adequacy of the Platform and expressly disclaim
         liability for errors or omissions in the Communications. No warranty of any kind,
         express, implied or statutory, including, without limitation, any warranty of
         merchantability, fitness for a particular purpose, non-infringement of third-party rights or
         freedom from viruses or other code defects, is made by any Agent Party in connection
         with the Communications or the Platform. In no event shall the Administrative Agent or
         any of its Related Parties (collectively, the “Agent Parties”) have any liability to the
         Borrower or the other Loan Parties, any Lender or any other Person or entity for damages
         of any kind, including, without limitation, direct or indirect, special, incidental or
         consequential damages, losses or expenses (whether in tort, contract or otherwise) arising
         out of any Loan Party’s or the Administrative Agent’s transmission of communications
         through the Platform. “Communications” means, collectively, any notice, demand,
         communication, information, document or other material provided by or on behalf of any
         Loan Party pursuant to any Loan Document or the transactions contemplated therein
         which is distributed to the Administrative Agent, any Lender or the Issuing Lender by
         means of electronic communications pursuant to this Section, including through the
         Platform.

        (e)   Multiple Borrowers. Each Borrower agrees that (a) any notice or other
communication given by the Lenders to any Borrower in accordance with this Section shall be
deemed sufficient as to all Borrowers, regardless of whether each Borrower is sent separate
copies of such notice or even identified in such notice, and (b) any notice given by any
Borrower to the Lenders in accordance with this Section shall be deemed given by all
Borrowers, regardless of whether each Borrower is identified in, or expressly a party to, such
notice.

11.6 Severability. The provisions of this Agreement are intended to be severable. If any
provision of this Agreement shall be held invalid or unenforceable in whole or in part in any
jurisdiction, such provision shall, as to such jurisdiction, be ineffective to the extent of such
invalidity or unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any jurisdiction.

11.7 Duration; Survival. All representations and warranties of the Loan Parties contained
herein or made in connection herewith shall survive the execution and delivery of this
Agreement, the completion of the transactions hereunder and Payment In Full. All covenants
and agreements of the Borrowers contained herein relating to the payment of principal, interest,
premiums, additional compensation or expenses and indemnification, including those set forth in
the Notes, Sections 3.1, 3.2, 3.5 and 11.3 or any other provision of any Loan Document shall
survive Payment In Full and shall protect the Administrative Agent, Lenders and any other
Indemnitees against events arising after such termination as well as before. All other covenants

US.114420341.12                                110

                                                                                           Exhibit 1
                       Case 19-62584-pcm11           Doc 16   Filed 08/22/19              116 of 132
                                                                                     Execution Copy

and agreements of the Loan Parties shall continue in full force and effect from and after the date
hereof and until Payment In Full.

11.8     Successors and Assigns.

        (a)      Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon, and inure to the benefit of, the parties hereto and their respective successors and
assigns permitted hereby, except that neither the Borrowers nor any other Loan Party may assign
or otherwise transfer any of its rights or obligations hereunder without the prior written consent
of the Administrative Agent and each Lender and no Lender may assign or otherwise transfer
any of its rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of this Section, (ii) by way of participation in accordance with the provisions of this
Section, or (iii) by way of pledge or assignment of a security interest subject to the restrictions of
this Section (and any other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in this Section and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent, the Issuing Lender and the
Lenders) any legal or equitable right, remedy or claim under or by reason of this Agreement.

       (b)      Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment, all participations in Letters of Credit and Swing Line Loans and the
Loans at the time owing to it); provided that (in each case and with respect to any Facility) any
such assignment shall be subject to the following conditions:

                  (i)    Minimum Amounts.

                         (A)     In the case of an assignment of the entire remaining amount of the
                  assigning Lender’s Commitment and/or the Loans at the time owing to it (in each
                  case with respect to any Facility) or contemporaneous assignments to related
                  Approved Funds that equal at least the amount specified in clause (B) below in
                  the aggregate or in the case of an assignment to a Lender, an Affiliate of a Lender
                  or an Approved Fund, no minimum amount need be assigned; and

                          (B)     In any case not described in clause (i)(A) of this clause (b), the
                  aggregate amount of the Commitment (which for this purpose includes Loans
                  outstanding thereunder) or, if the applicable Commitment is not then in effect, the
                  principal outstanding balance of the Loans of the assigning Lender subject to each
                  such assignment (determined as of the date the Assignment and Assumption with
                  respect to such assignment is delivered to the Administrative Agent or, if “Trade
                  Date” is specified in the Assignment and Assumption, as of the Trade Date) shall
                  not be less than $5,000,000, in the case of any assignment in respect of the
                  Revolving Credit Facility, or $1,000,000, in the case of the Term Loan Facility,
                  unless each of the Administrative Agent and, so long as no Default or Event of
                  Default has occurred and is continuing, the Borrowers otherwise consent (each
                  such consent not to be unreasonably withheld or delayed).

US.114420341.12                                 111

                                                                                            Exhibit 1
                        Case 19-62584-pcm11           Doc 16   Filed 08/22/19              117 of 132
                                                                                     Execution Copy

                 (ii)     Proportionate Amounts. Each partial assignment shall be made as an
         assignment of a proportionate part of all the assigning Lender’s rights and obligations
         under this Agreement with respect to the Loan or the Commitment assigned, except that
         this clause (ii) shall not prohibit any Lender from assigning all or a portion of its rights
         and obligations among separate Facilities on a non-pro rata basis.

                 (iii) Required Consents. No consent shall be required for any assignment
         except to the extent required by clause (b)(i)(B) and in addition:

                          (A)    the consent of the Borrowers (such consent not to be unreasonably
                  withheld or delayed) shall be required unless (x) a Default or Event of Default has
                  occurred and is continuing at the time of such assignment or (y) such assignment
                  is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
                  Borrowers shall be deemed to have consented to any such assignment unless it
                  shall object thereto by written notice to the Administrative Agent within 5
                  Business Days after having received notice thereof and provided, further, that the
                  Borrowers’ consent shall not be required during the primary syndication of the
                  Facilities;

                          (B)    the consent of the Administrative Agent (such consent not to be
                  unreasonably withheld or delayed) shall be required for assignments in respect of
                  (i) the Revolving Credit Facility or any unfunded Commitments with respect to
                  the Term Loan Facility if such assignment is to a Person that is not a Lender with
                  a Commitment in respect of such Facility, an Affiliate of such Lender or an
                  Approved Fund with respect to such Lender, or (ii) any Term Loan to a Person
                  who is not a Lender, an Affiliate of a Lender or an Approved Fund; and

                         (C)     the consent of the Issuing Lender and Swing Line Lender shall be
                  required for any assignment in respect of the Revolving Credit Facility.

                (iv)     Assignment and Assumption. The parties to each assignment shall
         execute and deliver to the Administrative Agent an Assignment and Assumption, together
         with a processing and recordation fee of $3,500; provided that the Administrative Agent
         may, in its sole discretion, elect to waive such processing and recordation fee in the case
         of any assignment. The assignee, if it is not a Lender, shall deliver to the Administrative
         Agent an Administrative Questionnaire.

                 (v)   No Assignment to Certain Persons. No such assignment shall be made to
         (i) the Borrowers or any of the Borrowers’ Affiliates or Subsidiaries or (ii) to any
         Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
         hereunder, would constitute any of the foregoing Persons described in this clause (v).

                 (vi)   No Assignment to Natural Persons. No such assignment shall be made to
         a natural Person.

                 (vii) Certain Additional Payments. In connection with any assignment of rights
         and obligations of any Defaulting Lender hereunder, no such assignment shall be
         effective unless and until, in addition to the other conditions thereto set forth herein, the

US.114420341.12                                 112

                                                                                            Exhibit 1
                        Case 19-62584-pcm11           Doc 16   Filed 08/22/19              118 of 132
                                                                                    Execution Copy

         parties to the assignment shall make such additional payments to the Administrative
         Agent in an aggregate amount sufficient, upon distribution thereof as appropriate (which
         may be outright payment, purchases by the assignee of participations or
         subparticipations, or other compensating actions, including funding, with the consent of
         the Borrowers and the Administrative Agent, the applicable pro rata share of Loans
         previously requested but not funded by the Defaulting Lender, to each of which the
         applicable assignee and assignor hereby irrevocably consent), to (x) pay and satisfy in
         full all payment liabilities then owed by such Defaulting Lender to the Administrative
         Agent, the Issuing Lender, the Swing Line Lender and each other Lender hereunder (and
         interest accrued thereon), and (y) acquire (and fund as appropriate) its full pro rata share
         of all Loans and participations in Letters of Credit and Swing Line Loans in accordance
         with its Pro Rata Share. Notwithstanding the foregoing, in the event that any assignment
         of rights and obligations of any Defaulting Lender hereunder shall become effective
         under applicable Law without compliance with the provisions of this clause, then the
         assignee of such interest shall be deemed to be a Defaulting Lender for all purposes of
         this Agreement until such compliance occurs.

        Subject to acceptance and recording thereof by the Administrative Agent pursuant to this
Section, from and after the effective date specified in each Assignment and Assumption, the
assignee thereunder shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this Agreement (and, in
the case of an Assignment and Assumption covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.4, 3.1, 3.2 and 11.3 with respect to facts and
circumstances occurring prior to the effective date of such assignment; provided, that except to
the extent otherwise expressly agreed by the affected parties, no assignment by a Defaulting
Lender will constitute a waiver or release of any claim of any party hereunder arising from that
Lender’s having been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 11.8(d) below.

        (c)     Register. The Administrative Agent, acting solely for this purpose as an agent of
the Borrowers, shall maintain at one of its offices in Greenwood Village, Colorado a copy of
each Assignment and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest error, and the
Borrowers, the Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrowers and any Lender,
at any reasonable time and from time to time upon reasonable prior notice.

       (d)    Participations. Any Lender may at any time, without the consent of, or notice to,
the Borrowers or the Administrative Agent, sell participations to any Person (other than a natural

US.114420341.12                                113

                                                                                           Exhibit 1
                       Case 19-62584-pcm11           Doc 16   Filed 08/22/19              119 of 132
                                                                                     Execution Copy

person or the Borrowers or any of the Borrowers’ Affiliates or Subsidiaries) (each a
“Participant”) in all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged, (ii) such Lender
shall remain solely responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Administrative Agent and the Lenders, Issuing Lender shall continue
to deal solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall be responsible
for the indemnity under Section 11.3(c) with respect to any payments made by such Lender to its
Participant(s).

        Any agreement or instrument pursuant to which a Lender sells such a participation shall
provide that such Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver with respect to (i) any increase in
the commitment of such Participant, (ii) any reduction of interest rates, principal or fees, (iii) any
extension of scheduled maturities or times for payment, (iv) any reduction in voting percentages
or (v) a release of all or substantially all of the Collateral, in each case to the extent that such
amendment, modification or waiver described in Section 11.1 would directly affect such
Participant and could not be effected by a vote of the Required Lenders. The Borrowers agree
that each Participant shall be entitled to the benefits of Sections 3.1, 3.2 and 3.5 (subject to the
requirements and limitations therein, including the requirements under Section 3.2 (it being
understood that the documentation required under Section 3.2 shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to clause (b) of this Section 11.8; provided that such Participant (A) agrees
to be subject to the provisions of Section 3.6 as if it were an assignee under clause (b) of this
Section 11.8; and (B) shall not be entitled to receive any greater payment under Section 3.1 or
3.2, with respect to any participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment results from a Change
in Law that occurs after the Participant acquired the applicable participation. Each Lender that
sells a participation agrees, at the Borrowers’ request and expense, to use reasonable efforts to
cooperate with the Borrowers to effectuate the provisions of Section 3.6 with respect to any
Participant. To the extent permitted by Law, each Participant also shall be entitled to the benefits
of Section 9.2(c) as though it were a Lender; provided that such Participant agrees to be subject
to Section 2.14 as though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrowers, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan Documents (the
“Participant Register”); provided that no Lender shall have any obligation to disclose all or any
portion of the Participant Register (including the identity of any Participant or any information
relating to a Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under any Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of such

US.114420341.12                                114

                                                                                            Exhibit 1
                      Case 19-62584-pcm11            Doc 16    Filed 08/22/19              120 of 132
                                                                                    Execution Copy

participation for all purposes of this Agreement notwithstanding any notice to the contrary. For
the avoidance of doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register. CoBank reserves the right to
assign or sell participations in all or part of its Commitments or outstanding Loans hereunder on
a non-patronage basis.

        Notwithstanding the preceding clause, any Participant that is a Farm Credit Lender that
(i) has purchased a participation in a minimum amount of $10,000,000, (ii) has been designated
as a voting Participant (a “Voting Participant”) in a notice (a “Voting Participant Notice”) sent
by the relevant Lender (including any existing Voting Participant) to the Administrative Agent
and (iii) receives, prior to becoming a Voting Participant, the consent of the Administrative
Agent (such consent to be required only to the extent and under the circumstances it would be
required if such Voting Participant were to become a Lender pursuant to an assignment in
accordance with Section 11.8(b), except that such consent is not required for an assignment to an
existing Voting Participant), shall be entitled to vote as if such Voting Participant were a Lender
on all matters subject to a vote by Lenders, and the voting rights of the selling Lender (including
any existing Voting Participant) shall be correspondingly reduced, on a dollar-for-dollar basis.
Each Voting Participant Notice shall include, with respect to each Voting Participant, the
information that would be included by a prospective Lender in an Assignment and Assumption.
Notwithstanding the foregoing, each Farm Credit Lender designated as a Voting Participant in
Schedule 11.8 shall be a Voting Participant without delivery of a Voting Participant Notice and
without the prior written consent of the Administrative Agent. The selling Lender (including any
existing Voting Participant) and the purchasing Voting Participant shall notify the
Administrative Agent within 3 Business Days of any termination, reduction or increase of the
amount of, such participation. The Administrative Agent shall be entitled to conclusively rely on
information contained in Voting Participant Notices and all other notices delivered pursuant
hereto. The voting rights of each Voting Participant are solely for the benefit of such Voting
Participant and shall not inure to any assignee or participant of such Voting Participant that is not
a Farm Credit Lender.

        (e)    Certain Pledges. Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party hereto.

11.9 Confidentiality. Each of the Administrative Agent, the Lenders and the Issuing Lender
agree to maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its Related Parties (it being understood
that the Persons to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential); (b) to the extent required
or requested by any regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National Association of
Insurance Commissioners); (c) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process; (d) to any other party hereto; (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the enforcement of rights

US.114420341.12                               115

                                                                                           Exhibit 1
                      Case 19-62584-pcm11           Doc 16    Filed 08/22/19              121 of 132
                                                                                    Execution Copy

hereunder or thereunder; (f) subject to an agreement containing provisions substantially the same
as those of this Section, to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights and obligations under this Agreement, or (ii) any actual or
prospective party (or its Related Parties) to any swap, derivative or other transaction under which
payments are to be made by reference to the Borrowers and their obligations, this Agreement or
payments hereunder; (g) on a confidential basis to (i) any rating agency in connection with rating
the Borrowers or their Subsidiaries or the Facilities or (ii) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers with respect
to the Facilities; (h) with the consent of the Borrowers; or (i) to the extent such Information (x)
becomes publicly available other than as a result of a breach of this Section, or (y) becomes
available to the Administrative Agent, any Lender, the Issuing Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrowers.

        For purposes of this Section, “Information” means all information received from the
Borrowers or any of their Subsidiaries relating to the Borrowers or any of their Subsidiaries or
any of their respective businesses, other than any such information that is available to the
Administrative Agent, any Lender or the Issuing Lender on a nonconfidential basis prior to
disclosure by the Borrowers or any of their Subsidiaries; provided that, in the case of information
received from the Borrowers or any of their Subsidiaries after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own confidential
information.

11.10 Counterparts; Integration; Effectiveness.

        (a)     This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all of which when taken
together shall constitute a single contract. This Agreement and the other Loan Documents, and
any separate letter agreements with respect to fees payable to the Administrative Agent,
constitute the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Except as provided in Article IV, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the Administrative
Agent shall have received counterparts hereof that, when taken together, bear the signatures of
each of the other parties hereto. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or in electronic (i.e., “pdf” or “tif”) format shall be effective as delivery
of a manually executed counterpart of this Agreement.

        (b)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be deemed to
include electronic signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed signature or the use of
a paper-based recordkeeping system, as the case may be, to the extent and as provided for in any
applicable law, including the Federal Electronic Signatures in Global and National Commerce


US.114420341.12                               116

                                                                                           Exhibit 1
                      Case 19-62584-pcm11           Doc 16    Filed 08/22/19              122 of 132
                                                                                 Execution Copy

Act, the New York State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act.

11.11 CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE;
SERVICE OF PROCESS; WAIVER OF JURY TRIAL.

        (a)     Governing Law. This Agreement and the other Loan Documents and any claims,
controversy, dispute or cause of action (whether in contract or tort or otherwise) based upon,
arising out of or relating to this Agreement or any other Loan Document (except, as to any other
Loan Document, as expressly set forth therein) and the transactions contemplated hereby and
thereby shall be governed by, and construed in accordance with, the law of the State of Colorado.

      (b)  SUBMISSION TO JURISDICTION.    EACH BORROWER AND EACH
OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF COLORADO SITTING IN DENVER COUNTY AND OF THE
UNITED STATES DISTRICT COURT OF COLORADO, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH COLORADO STATE COURT OR, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER OR THE ISSUING LENDER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWERS OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

     (c)  WAIVER OF VENUE. EACH BORROWER AND EACH OTHER LOAN
PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN THIS SECTION 11.11.
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT AND AGREES NOT ASSERT ANY SUCH
DEFENSE.



US.114420341.12                             117

                                                                                       Exhibit 1
                     Case 19-62584-pcm11          Doc 16   Filed 08/22/19             123 of 132
                                                                                   Execution Copy

     (d)    SERVICE OF PROCESS.    EACH PARTY HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 11.5. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY
PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

     (e)  WAIVER OF JURY TRIAL.         EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, ADMINISTRATIVE AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER
PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.12 USA Patriot Act Notice. Each Lender that is subject to the USA Patriot Act and the
Administrative Agent (for itself and not on behalf of any Lender) hereby notifies Loan Parties
that pursuant to the requirements of the USA Patriot Act, it is required to obtain, verify and
record information that identifies the Loan Parties, which information includes the name and
address of Loan Parties and other information that will allow such Lender or Administrative
Agent, as applicable, to identify the Loan Parties in accordance with the USA Patriot Act. The
Borrowers shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know your customer”
and anti-money laundering rules and regulations, including the USA Patriot Act.

11.13 Payments Set Aside. To the extent any Loan Party makes a payment or payments to the
Administrative Agent for the ratable benefit of the Lenders or the Administrative Agent receives
any payment or proceeds of the Collateral which payments or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any Debtor Relief Proceeding, other
applicable Law or equitable cause, then, to the extent of such payment or proceeds repaid, the
Obligations or part thereof intended to be satisfied shall be revived and continued in full force
and effect as if such payment or proceeds had not been received by the Administrative Agent.

11.14 Interest Rate Limitation. Notwithstanding anything to the contrary contained in any
Loan Document, the interest paid or agreed to be paid under the Loan Documents shall not
exceed the maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal of the Loans or,
if it exceeds such unpaid principal, refunded to the Borrowers. In determining whether the

US.114420341.12                               118

                                                                                          Exhibit 1
                     Case 19-62584-pcm11            Doc 16   Filed 08/22/19              124 of 132
                                                                                   Execution Copy

interest contracted for, charged, or received by the Administrative Agent or a Lender exceeds the
Maximum Rate, such Person may, to the extent permitted by applicable Law, (a) characterize
any payment that is not principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

                                       XII. GUARANTY

12.1    Guaranty. Each Guarantor hereby jointly and severally, unconditionally, absolutely,
continually and irrevocably guarantees to the Administrative Agent for the benefit of the Lenders
the payment and performance in full of the Guaranteed Liabilities For all purposes of this
Guaranty Agreement, notwithstanding the foregoing, the liability of each Guarantor individually
with respect to its Guarantor’s Obligations shall be limited to an aggregate amount equal to the
largest amount that would not render its obligations hereunder subject to avoidance under
Section 548 of the United States Bankruptcy Code or any comparable provisions of any
applicable state law. Each Guarantor agrees that it is jointly and severally, directly and primarily
liable (subject to the limitation in the immediately preceding sentence) for the Guaranteed
Liabilities. The Guarantors’ Obligations are secured by various Collateral.

12.2    Payment. If the Borrowers or any other Loan Party shall default in payment or
performance of any of the Guaranteed Liabilities, whether principal, interest, premium,
indemnification obligations, fees (including, but not limited to, attorney’s fees and expenses),
expenses or otherwise, when and as the same shall become due, and after expiration of any
applicable grace period, whether according to the terms of this Agreement, by acceleration, or
otherwise, or upon the occurrence and during the continuance of any Event of Default, then any
or all of the Guarantors will, upon demand thereof by the Administrative Agent, (iv) fully pay to
the Administrative Agent, for the benefit of the Lenders, an amount equal to all the Guaranteed
Liabilities then due and owing or declared or deemed to be due and owing, including for this
purpose, in the event of any Event of Default under Section 9.1(k) (and irrespective of the
applicability of any restriction on acceleration or other action as against any other Loan Party in
any Debtor Relief Proceeding), the entire outstanding or accrued amount of all Obligations or
(v) perform such Guaranteed Liabilities, as applicable. For purposes of this Section 12.2, the
Guarantors acknowledge and agree that “Guaranteed Liabilities” shall be deemed to include any
amount (whether principal, interest, premium, fees, expenses, indemnification obligations and/or
any other payment obligation of any kind or nature) which would have been accelerated in
accordance with Section 9.2 but for the fact that such acceleration could be unenforceable or not
allowable in any Debtor Relief Proceeding or otherwise under any applicable Law.
Notwithstanding anything herein to the contrary, upon the occurrence and continuation of an
Event of Default, then notwithstanding any collateral or other security or credit support for the
Guaranteed Liabilities, at the Administrative Agent’s election and without notice thereof or
demand therefor, each of the Guaranteed Liabilities and the Guarantors’ Obligations shall
immediately be and become due and payable.

12.3  Absolute Rights and Obligations. This is a guaranty of payment and not of collection.
The Guarantors’ Obligations under this Article XII shall be joint and several, absolute and
unconditional irrespective of, and each Guarantor hereby expressly waives, to the extent

US.114420341.12                               119

                                                                                          Exhibit 1
                     Case 19-62584-pcm11            Doc 16   Filed 08/22/19              125 of 132
                                                                                  Execution Copy

permitted by law, any defense to its obligations under this Guaranty Agreement and all other
Loan Documents to which it is a party by reason of:

        (a)      any lack of legality, validity or enforceability of this Agreement, of any of the
Notes, of any other Loan Document, or of any other agreement or instrument creating, providing
security for, or otherwise relating to any of the Guarantors’ Obligations, any of the Guaranteed
Liabilities, or any other guaranty of any of the Guaranteed Liabilities (the Loan Documents, and
all such other agreements and instruments being collectively referred to as the “Related
Agreements”);

       (b)     any action taken under any of the Related Agreements, any exercise of any right
or power therein conferred, any failure or omission to enforce any right conferred thereby, or any
waiver of any covenant or condition therein provided;

       (c)    any acceleration of the maturity of any of the Guaranteed Liabilities, of the
Guarantor’s Obligations of any other Guarantor, or of any other obligations or liabilities of any
Person under any of the Related Agreements;

       (d)     any release, exchange, non-perfection, lapse in perfection, disposal, deterioration
in value, or impairment of any security for any of the Guaranteed Liabilities, for any of the
Guarantor’s Obligations of any Guarantor, or for any other obligations or liabilities of any
Person under any of the Related Agreements;

        (e)     any dissolution of any Borrower, any Guarantor, any other Loan Party or any
other party to a Related Agreement, or the combination or consolidation of the Borrowers, any
Guarantor, any other Loan Party or any other party to a Related Agreement into or with another
entity or any transfer or disposition of any assets of the Borrowers, any Guarantor or any other
Loan Party or any other party to a Related Agreement;

       (f)     any extension (including without limitation extensions of time for payment),
renewal, amendment, restructuring or restatement of, any acceptance of late or partial payments
under, or any change in the amount of any borrowings or any credit facilities available under,
this Agreement, any of the Notes or any other Loan Document or any other Related Agreement,
in whole or in part;

        (g)    the existence, addition, modification, termination, reduction or impairment of
value, or release of any other guaranty (or security therefor) of the Guaranteed Liabilities
(including without limitation the Guarantor’s Obligations of any other Guarantor and obligations
arising under any other Guaranty or any other Loan Document now or hereafter in effect);

       (h)     any waiver of, forbearance or indulgence under, or other consent to any change in
or departure from any term or provision contained in this Agreement, any other Loan Document
or any other Related Agreement, including without limitation any term pertaining to the payment
or performance of any of the Guaranteed Liabilities, any of the Guarantor’s Obligations of any
other Guarantor, or any of the obligations or liabilities of any party to any other Related
Agreement; and



US.114420341.12                              120

                                                                                        Exhibit 1
                     Case 19-62584-pcm11           Doc 16   Filed 08/22/19             126 of 132
                                                                                   Execution Copy

        (i)     any other circumstance whatsoever (with or without notice to or knowledge of
any Guarantor or any other Loan Party) which might in any manner or to any extent vary the
risks of such Loan Party, or might otherwise constitute a legal or equitable defense available to,
or discharge of, a surety or a guarantor, including without limitation any right to require or claim
that resort be had to the Borrower or any other Loan Party or to any collateral in respect of the
Guaranteed Liabilities or Guarantors’ Obligations;

except, in each case, the defense of payment of the Guaranteed Liabilities. It is the express
purpose and intent of the parties hereto that this Guaranty and the Guarantors’ Obligations
hereunder and under each joinder agreement with respect hereto shall be absolute and
unconditional under any and all circumstances and shall not be discharged except by payment
and performance as herein provided.

12.4    Currency and Funds of Payment. All Guarantors’ Obligations for payment will be
paid in lawful currency of the United States of America and in immediately available funds,
regardless of any law, regulation or decree now or hereafter in effect that might in any manner
affect the Guaranteed Liabilities, or the rights of any Lender with respect thereto as against the
Borrowers or any other Loan Party, or cause or permit to be invoked any alteration in the time,
amount or manner of payment by the Borrowers or any other Loan Party of any or all of the
Guaranteed Liabilities.

12.5    Subordination. For so long as this Agreement remains in effect, each Guarantor hereby
unconditionally subordinates all present and future debts, liabilities or obligations now or
hereafter owing to such Guarantor (a) of the Borrowers, to the Payment In Full of the Guaranteed
Liabilities, (b) of every other Guarantor (an “obligated guarantor”), to the Payment In Full of the
Guarantors’ Obligations of such obligated guarantor, and (c) of each other Person now or
hereafter constituting a Loan Party, to the Payment In Full of the obligations of such Loan Party
owing to any Lender and arising under the Loan Documents. All amounts due under such
subordinated debts, liabilities, or obligations shall, upon the occurrence and during the
continuance of an Event of Default, be collected and, upon request by the Administrative Agent,
paid over forthwith to the Administrative Agent for the benefit of the Lenders on account of the
Guaranteed Liabilities, the Guarantors’ Obligations, or such other obligations, as applicable, and,
after such request and pending such payment, shall be held by such Guarantor as agent and
bailee of the Lenders separate and apart from all other funds, property and accounts of such
Guarantor.

12.6    Enforcement. Each Guarantor from time to time shall pay to the Administrative Agent
for the benefit of the Lenders, on demand, at the Administrative Agent’s Principal Office or such
other address as the Administrative Agent shall give notice of to such Guarantor, the Guarantors’
Obligations as they become or are declared due, and in the event such payment is not made
forthwith, the Administrative Agent may proceed to suit against any one or more or all of the
Guarantors. At the Administrative Agent’s election, one or more and successive or concurrent
suits may be brought hereon by the Administrative Agent against any one or more or all of the
Guarantors, whether or not suit has been commenced against the Borrower, any other Guarantor,
or any other Person and whether or not the Lenders have taken or failed to take any other action
to collect all or any portion of the Guaranteed Liabilities or have taken or failed to take any
actions against any collateral securing payment or performance of all or any portion of the

US.114420341.12                               121

                                                                                          Exhibit 1
                     Case 19-62584-pcm11            Doc 16   Filed 08/22/19              127 of 132
                                                                                  Execution Copy

Guaranteed Liabilities, and irrespective of any event, occurrence, or condition described in
Section 12.3.

12.7    Set-Off and Waiver. Each Guarantor waives any right to assert against any Lender as a
defense, counterclaim, set-off, recoupment or cross claim in respect of its Guarantor’s
Obligations (other than the defense of payment of the Guaranteed Liabilities), any defense (legal
or equitable) or other claim which such Guarantor may now or at any time hereafter have against
the Borrowers or any other Loan Party or any or all of the Lenders without waiving any
additional defenses, set-offs, counterclaims or other claims otherwise available to such
Guarantor. Each Guarantor agrees that each Lender shall have a lien for all the Guarantor’s
Obligations upon all deposits or deposit accounts, of any kind, or any interest in any deposits or
deposit accounts, now or hereafter pledged, mortgaged, transferred or assigned to such Lender or
otherwise in the possession or control of such Lender for any purpose (other than solely for
safekeeping) for the account or benefit of such Guarantor, including any balance of any deposit
account or of any credit of such Guarantor with the Lender, whether now existing or hereafter
established, and hereby authorizes each Lender following the occurrence and during the
continuance of an Event of Default at any time or times with or without prior notice to apply
such balances or any part thereof to such of the Guarantor’s Obligations to the Lenders then due
and in such amounts as provided for in this Agreement or otherwise as they may elect.

12.8     Waiver of Notice; Subrogation.

       (a)     Each Guarantor hereby waives to the extent permitted by law notice of the
following events or occurrences: (i) acceptance of this Guaranty Agreement; (ii) the Lenders’
heretofore, now or from time to time hereafter making Loans and issuing Letters of Credit and
otherwise loaning monies or giving or extending credit to or for the benefit of the Borrower or
any other Loan Party, or otherwise entering into arrangements with any Loan Party giving rise to
Guaranteed Liabilities, whether pursuant to this Agreement or the Notes or any other Loan
Document or Related Agreement or any amendments, modifications, or supplements thereto, or
replacements or extensions thereof; (iii) presentment, demand, default, non-payment, partial
payment and protest; and (iv) any other event, condition, or occurrence described in
Section 12.3. Each Guarantor agrees that each Lender may heretofore, now or at any time
hereafter do any or all of the foregoing in such manner, upon such terms and at such times as
each Lender, in its sole and absolute discretion, deems advisable, without in any way or respect
impairing, affecting, reducing or releasing such Guarantor from its Guarantor’s Obligations, and
each Guarantor hereby consents to each and all of the foregoing events or occurrences.

         (b)    Each Guarantor hereby agrees that payment or performance by such Guarantor of
its Guarantor’s Obligations under this Guaranty Agreement may be enforced by the
Administrative Agent on behalf of the Lenders upon demand by the Administrative Agent to
such Guarantor without the Administrative Agent being required, such Guarantor expressly
waiving to the extent permitted by law any right it may have to require the Administrative Agent,
to (i) prosecute collection or seek to enforce or resort to any remedies against the Borrowers or
any other Guarantor or any other guarantor of the Guaranteed Liabilities, or (ii) seek to enforce
or resort to any remedies with respect to any security interests, Liens or encumbrances granted to
the Administrative Agent or any Lender or other party to a Related Agreement by the Borrowers,
any other Guarantor or any other Person on account of the Guaranteed Liabilities or any guaranty

US.114420341.12                              122

                                                                                        Exhibit 1
                     Case 19-62584-pcm11           Doc 16   Filed 08/22/19             128 of 132
                                                                                   Execution Copy

thereof, IT BEING EXPRESSLY UNDERSTOOD, ACKNOWLEDGED AND AGREED BY
SUCH GUARANTOR THAT DEMAND UNDER THIS GUARANTY MAY BE MADE BY
THE ADMINISTRATIVE AGENT, AND THE PROVISIONS HEREOF ENFORCED BY THE
ADMINISTRATIVE AGENT, EFFECTIVE AS OF THE FIRST DATE ANY EVENT OF
DEFAULT OCCURS AND IS CONTINUING.

        (c)     Each Guarantor further agrees that such Guarantor shall not exercise any of its
rights of subrogation, reimbursement, contribution, indemnity or recourse to security for the
Guaranteed Liabilities until at least 95 days immediately following the Termination Date shall
have elapsed without the filing or commencement, by or against any Loan Party, of any state or
federal action, suit, petition or proceeding seeking any reorganization, liquidation or other relief
or arrangement in respect of creditors of, or the appointment of a receiver, liquidator, trustee or
conservator in respect to, such Loan Party or its assets. If an amount shall be paid to any
Guarantor on account of such rights at any time prior to Termination Date, such amount shall be
held in trust for the benefit of the Lenders and shall forthwith be paid to the Administrative
Agent, for the benefit of the Lenders, to be credited and applied upon the Guarantors’
Obligations, whether matured or unmatured, in accordance with the terms of this Agreement or
otherwise as the Lenders may elect. The agreements in this subsection shall survive repayment
of all of the Guarantors’ Obligations, the termination or expiration of this Guaranty Agreement
in any manner and occurrence of the Termination Date.

12.9     Reliance. Each Guarantor represents and warrants to the Administrative Agent, for the
benefit of the Lenders, that: (a) such Guarantor has adequate means to obtain on a continuing
basis (i) from the Borrowers, information concerning the Loan Parties and the Loan Parties’
financial condition and affairs and (ii) from other reliable sources, such other information as it
deems material in deciding to provide this Article XII and any joinder agreement (“Other
Information”), and has full and complete access to the Loan Parties’ books and records and to
such Other Information; (b) such Guarantor is not relying on any Lender or its or their
employees, Directors, agents or other representatives or Affiliates, to provide any such
information, now or in the future; (c) such Guarantor has been furnished with and reviewed the
terms of such Loan Documents and Related Agreements as it has requested, is executing this
Agreement (or the joinder agreement to which it is a party, as applicable) freely and deliberately,
and understands the obligations and financial risk undertaken by providing this Agreement;
(d) such Guarantor has relied solely on the Guarantor’s own independent investigation, appraisal
and analysis of the Borrowers and the other Loan Parties, such Persons’ financial condition and
affairs, the Other Information, and such other matters as it deems material in deciding to provide
this Guaranty and is fully aware of the same; and (e) such Guarantor has not depended or relied
on any Lender or its or their employees, Directors, agents or other representatives or Affiliates,
for any information whatsoever concerning the Borrowers or the Borrowers’ financial condition
and affairs or any other matters material to such Guarantor’s decision to provide this Guaranty,
or for any counseling, guidance, or special consideration or any promise therefor with respect to
such decision. Each Guarantor agrees that no Lender has any duty or responsibility whatsoever,
now or in the future, to provide to such Guarantor any information concerning the Borrowers or
any other Loan Party or such Persons’ financial condition and affairs, or any Other Information,
other than as expressly provided herein, and that, if such Guarantor receives any such
information from any Lender or its or their employees, Directors, agents or other representatives
or Affiliates, such Guarantor will independently verify the information and will not rely on any

US.114420341.12                               123

                                                                                          Exhibit 1
                     Case 19-62584-pcm11            Doc 16   Filed 08/22/19              129 of 132
                                                                                Execution Copy

Lender or its or their employees, Directors, agents or other representatives or Affiliates, with
respect to such information.

12.10 Joinder. Each Person that shall at any time execute and deliver to the Administrative
Agent a joinder agreement with respect to this Article XII in form and substance acceptable to
the Administrative Agent shall thereupon irrevocably, absolutely and unconditionally become a
party hereto and obligated hereunder as a Guarantor, and all references herein and in the other
Loan Documents to the Guarantors or to the parties to this Guaranty shall be deemed to include
such Person as a Guarantor hereunder.

                                    Signature page follows.




US.114420341.12                             124

                                                                                       Exhibit 1
                     Case 19-62584-pcm11          Doc 16   Filed 08/22/19             130 of 132
       IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly authorized,
have executed this Agreement as of the day and year first above written.

                                             NORPAC FOODS, INC., as a Borrower


                                             By:      ~)n~
                                             N~me: ~ ft., ft11M/-Jj!J'
                                                      t.Er2
                                             T1tle: XXXXX~ ~Ly
                                                    CFO

                                             HERMISTON FOODS, LLC, as a Borrower




                                                       XXXX
                                                       CFO

                                             QUINCY FOODS, LLC, as a Borrower




                                                           XXXX
                                                           CFO

                                             COBANK, ACB, as Administrative Agent and as a
                                             Lender


                                            By:
                                            Name: -----------------------------
                                            Title: ___________________________




                       Signature Page to Norpac   Food~.   Inc. Credit Agreement



                                                                                       Exhibit 1
                  Case 19-62584-pcm11                Doc 16        Filed 08/22/19     131 of 132
       IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly authorized,
have executed this Agreement as of the day and year first above written.

                                               NORPAC FOODS, INc., as a Borrower


                                               By: ---------------------------
                                               Name: ---------------------------
                                               Title: - - - - - - - - - - - - - - -


                                               HERMISTON FOODS, LLC, as a Borrower


                                              By: - - - - - - - - - - - - - - - - - - - -
                                              Name: ---------------------------
                                              Title: - - - - - - - - - - - - - - -


                                               QUINCY FOODS, LLC, as a Borrower


                                              By: ---------------------------
                                              Name: ----------------------
                                              Title: ---------------------------


                                              CoBANK, ACB, as Administrative Agent and as a
                                              Lender


                                              By:~
                                               jUSriAB8fC
                                              Name:
                                                                        2


                                              Title:   Vice President




                        Signature Page to Norpac Foods, Inc. Credit Agreement



                                                                                         Exhibit 1
                     Case 19-62584-pcm11               Doc 16      Filed 08/22/19       132 of 132
 EXHIBIT 2
     FIRST AMENDMENT

 TO CREDIT AGREEMENT




Case 19-62584-pcm11   Doc 16   Filed 08/22/19
                          FIRST AMENDMENT TO CREDIT AGREEMENT

         THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of
December 20, 2017 and is made with respect to the Credit Agreement dated as of November 15, 2017 (the
“Credit Agreement”) by and among Norpac Foods, Inc., an Oregon cooperative corporation (the
“Parent”), each of the Parent’s Subsidiaries identified on the signature pages hereof (together with the
Parent, collectively, the “Borrowers”), the Guarantors from time to time party thereto, the Lenders from
time to time party thereto, and CoBank, ACB, in its capacity as Administrative Agent.

        The Borrowers, the Lenders and the Administrative Agent wish to amend the Credit Agreement
to change certain definitions and covenants, as more fully set forth below.

        Now, therefore, in consideration of the mutual covenants and agreements herein contained, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto covenant and agree as
follows:

        1.      Definitions. As used herein, capitalized terms defined in the Credit Agreement but not
otherwise defined herein shall have the meanings assigned to them in the Credit Agreement.

        2.        Amendments to the Credit Agreement. The Credit Agreement is hereby amended as
follows:

                  (a)     References to Floating Rate. The Credit Agreement is amended by deleting each
         reference to “Floating Rate”, “Floating Rate Loan” and “Floating Rate Option” set forth therein
         and inserting “Base Rate”, “Base Rate Loan” and “Base Rate Option”, respectively, in
         substitution therefor.

                 (b)     Amendments to Section 1.1 of the Credit Agreement (Definitions). Section 1.1
         of the Credit Agreement is hereby amended as follows:

                          (i)     The following new definition is inserted therein in appropriate
                  alphabetical order to read in its entirety as follows:

                                  “Base Rate” means, for any day, a fluctuating rate per annum equal to
                          the highest of (i) the Prime Rate, (ii) fifty basis points (0.50%) plus the Federal
                          Funds Effective Rate, and (iii) except during any period in which a notice given
                          pursuant to Section 3.3 is in effect, one hundred basis points (1.00%) plus the
                          Adjusted LIBOR Rate for an Interest Period of one month commencing on such
                          day. Any change in the Base Rate as of any day due to a change in the calculation
                          or the components thereof shall be effective at the opening of such day of
                          business on such day and without necessity of notice being provided to any
                          Borrower or any other Person.

                           (ii)    The definition of Business Day is amended and restated in its entirety to
                  read as follows:

                                   “Business Day” means any day other than a Saturday or Sunday or a
                          legal holiday on which banks are authorized or required to be closed for business
                          in Denver, Colorado or New York, New York and if the applicable Business Day
                          relates to any LIBOR Rate Loan or Quoted Rate Loan, or to the setting of the
                          Base Rate determined by reference to the Adjusted LIBOR Rate, such day must



US.115545203.09
                                                                                                   Exhibit 2
                        Case 19-62584-pcm11            Doc 16      Filed 08/22/19                    1 of 12
                          also be a day on which dealings in Dollar deposits by and between banks are
                          carried on in the London interbank market.

                           (iii)    Subsection (i) of the definition of Eligible Accounts is amended and
                  restated in its entirety to read as follows:

                                   (i)      Accounts with respect to the following Account Debtors, in each
                          case, solely to the extent in excess of the percentages set forth below:

                                          (1)     Accounts owing by CostCo Wholesale Corporation to
                                  the extent the amount of all obligations owing by such Account Debtor
                                  exceeds 30% of all Eligible Accounts;

                                         (2)    Accounts owing by Sam’s West, Inc. d/b/a Sam’s Club
                                  and Wal-Mart Stores, Inc. to the extent amount of all obligations owing
                                  by such Account Debtors (collectively) exceeds 30% of all Eligible
                                  Accounts;

                                           (3)    Accounts owing by each of the top ten Account Debtors
                                  (other than any Account Debtors referenced in the foregoing subsections
                                  (1) and (2)) to the extent the amount of all obligations owing by such
                                  Account Debtor exceeds 20% of all Eligible Accounts; and

                                           (4)     Accounts owing by any Account Debtor (other than any
                                  Account Debtors referenced in the foregoing subsections (1), (2) and (3))
                                  to the extent the amount of all obligations owing by such Account Debtor
                                  exceeds 10% of all Eligible Accounts;

                          (provided, however, that any of the foregoing percentages in excess of 10% shall
                          be subject to adjustment down to 10% at any time in the sole discretion of
                          Administrative Agent);

                          (iv)      The definitions of Floating Rate and Weekly Reset LIBOR Rate are
                  deleted in their entirety therefrom.

                 (c)    Amendment to Section 2.2(b) of the Credit Agreement (Revolving Loan
         Requests). Section 2.2(b) of the Credit Agreement is amended and restated in its entirety to read
         as follows:

                           (b)     Revolving Loan Requests. The Borrowers may from time to time prior
                  to the Revolving Loan Maturity Date request the Revolving Lenders to effect a
                  Borrowing under the Revolving Credit Facility by delivering to the Administrative
                  Agent, not later than 11:00 a.m., three Business Days prior to the proposed Borrowing
                  Date with respect to LIBOR Rate Loans or Quoted Rate Loans and one Business Day
                  prior to the proposed Borrowing Date with respect to Base Rate Loans, a duly completed
                  Loan Request. Each such Loan Request shall be irrevocable and shall specify the
                  aggregate amount of the proposed Revolving Loans comprising each Borrowing, and, if
                  applicable, the Interest Period or Quoted Rate Period. Unless otherwise approved by the
                  Administrative Agent in its sole discretion, each shall be in an amount equal to
                  $5,000,000 or an integral multiple of $1,000,000 in excess of $5,000,000 (or, if more, the



                                                      2
US.115545203.09
                                                                                                  Exhibit 2
                        Case 19-62584-pcm11               Doc 16   Filed 08/22/19                   2 of 12
                  minimum amount required for the applicable Interest Rate Option pursuant to Section
                  2.4(c)).

                 (d)     Amendment to Section 2.4(d) of the Credit Agreement (Day Count Basis).
         Section 2.4(d) of the Credit Agreement is amended and restated in its entirety to read as follows:

                           (d)     Day Count Basis. Interest and fees shall be calculated on the basis of a
                  360-day year for the actual number of days elapsed (which results in more interest or
                  fees, as the case may be, being paid than if calculated on the basis of a 365-day year);
                  provided, however, that interest accruing from time to time on Base Rate Loans and
                  based on the Prime Rate shall be computed on the basis of the actual number of days
                  elapsed in a year of 365 or 366 days, as the case may be. The date of funding or
                  conversion of a LIBOR Rate Loan or a Quoted Rate Loan to a Base Rate Loan and the
                  first day of an Interest Period or Quoted Rate Period shall be included in the calculation
                  of interest. The date of payment of any Loan and the last day of an Interest Period or a
                  Quoted Rate Period shall be excluded from the calculation of interest; provided, if a Loan
                  is repaid on the same day that it is made, 1 day’s interest shall be charged.

                 (e)     Amendment to Section 2.12(a) of the Credit Agreement (Right to Prepay).
         Section 2.12(a) of the Credit Agreement is amended and restated in its entirety to read as follows:

                          (a)      Right to Prepay. The Borrowers shall have the right at their option from
                  time to time to prepay the Loans in whole or part without premium or penalty (except as
                  provided in Sections 3.1 and 3.5, 10.3,). Whenever a Borrower desires to prepay any part
                  of the Loans, it shall provide a prepayment notice to the Administrative Agent (A) by
                  11:00 a.m. at least 3 Business Days prior to the date of prepayment of LIBOR Rate Loans
                  and Quoted Rate Loans, (B) no later than 1:00 p.m. on the date of prepayment of Base
                  Rate Loans, or (C) no later than 1:00 p.m. on the date of prepayment of Swing Line
                  Loans, setting forth the following information:

                                 (i)      the date, which shall be a Business Day, on which the proposed
                          prepayment is to be made;

                                  (ii)    a statement indicating the application of the prepayment among
                          Class of Loan and Borrowings; and

                                   (iii)   the total principal amount of such prepayment, which shall not
                          be less than the lesser of the following with respect to any Class of Loan: (A) the
                          then outstanding principal amount of such Class of Loan, or (B) $5,000,000
                          (provided, that the amount of any prepayment to which this Section
                          2.12(a)(iii)(B) applies shall be in integral multiples of $1,000,000).

                 (f)     Amendment to Section 3.3 of the Credit Agreement (Illegality). Section 3.3 of
         the Credit Agreement is amended and restated in its entirety to read as follows:

                          3.3     Illegality. If any Lender determines that any Change in Law has made it
                  unlawful for such Lender to make, maintain or fund LIBOR Rate Loans or Base Rate
                  Loans, or to determine or charge interest rates based upon any Interest Rate Option, or if
                  any Governmental Authority has imposed material restrictions on the authority of such
                  Lender to purchase or sell, or to take deposits of, Dollars in the London interbank market,
                  then, on written notice thereof by such Lender to the Borrower through the


                                                      3
US.115545203.09
                                                                                                   Exhibit 2
                         Case 19-62584-pcm11              Doc 16   Filed 08/22/19                    3 of 12
                  Administrative Agent, any obligation of such Lender to make, continue or convert any
                  LIBOR Rate Loan shall be suspended and each Base Rate Loan made by such Lender
                  shall be calculated without giving effect to clause (iii) in the definition thereof, in each
                  case until such Lender notifies the Administrative Agent and the Borrower that the
                  circumstances giving rise to such determination no longer exist. Upon receipt of such
                  notice, the Borrower shall, upon demand from such Lender (with a copy to the
                  Administrative Agent), prepay or, if applicable, convert all LIBOR Rate Loans of such
                  Lender to Base Rate Loans (without giving effect to clause (iii) in the definition thereof),
                  either on the last day of the Interest Period therefor, if such Lender may lawfully continue
                  to maintain such LIBOR Rate Loans to such day, or immediately, if such Lender may not
                  lawfully continue to maintain such LIBOR Rate Loans. Upon any such prepayment or
                  conversion, the Borrower shall also pay accrued and unpaid interest and all other amounts
                  payable by Borrower under this Agreement on the amount so prepaid or converted.

                  (g)      Amendment to Section 3.4 of the Credit Agreement (LIBOR Rate Option
         Unavailable; Interest After Default). Section 3.4 of the Credit Agreement is amended and
         restated in its entirety to read as follows:

                          3.4     LIBOR Rate Option Unavailable; Interest After Default. If at any
                  time:

                                  (a)     the Administrative Agent determines (which determination shall
                          be conclusive and binding absent manifest error) that either Dollar deposits are
                          not being offered to banks in the London interbank LIBOR Rate market or that
                          adequate and reasonable means do not exist for ascertaining the Adjusted LIBOR
                          Rate for such Interest Period; or

                                  (b)     the Required Lenders determine (which determination shall be
                          conclusive and binding absent manifest error) that the Adjusted LIBOR Rate for
                          such Interest Period will not adequately and fairly reflect the cost to the lenders
                          of making or maintaining the Loans for such Interest Period;

                  then the Administrative Agent shall give notice thereof to the Borrowers and the Lenders
                  as promptly as practicable thereafter and, until the Administrative Agent notifies the
                  Borrowers and the Lenders that the circumstances giving rise to such notice no longer
                  exist, (x) any request to make, convert or continue any Loan at the LIBOR Rate Option
                  shall be ineffective, and (y) all Loans (other than Quoted Rate Loans) shall bear interest
                  at the Base Rate Option (without giving effect to clause (iii) in the definition thereof)
                  from the date of such notice until the Administrative Agent notifies the Borrowers and
                  the Lenders that the circumstances giving rise to such notice no longer exist.

                 (h)       Amendments to Section 6.1(e) of the Credit Agreement (Other Reports). Section
         6.1(e) of the Credit Agreement is amended by deleting each instance of “15 days” from
         subsections (iii) and (iv) thereof and inserting “30 days” in substitution therefor.

                  (i)     Amendments to Section 6.13 of the Credit Agreement (Post-Closing Deliveries).
         Section 6.13 of the Credit Agreement is amended by (i) deleting “30 days after the Closing Date”
         therefrom and inserting “February 15, 2018” in substitution therefor, and (ii) deleting “including”
         from subsection (i) thereof and inserting “other than existing deposit accounts maintained at” in
         substitution therefor.



                                                      4
US.115545203.09
                                                                                                    Exhibit 2
                          Case 19-62584-pcm11             Doc 16    Filed 08/22/19                    4 of 12
                 (j)     Amendment to Exhibits to the Credit Agreement (Borrowing Base Report).
         Exhibit B to the Credit Agreement is hereby amended and restated in its entirety in the form of
         Exhibit B attached hereto.

        3.      No Other Changes. Except as expressly set forth herein, all terms, provisions, and
conditions of the Credit Agreement and the other Loan Documents, and all documents executed in
connection therewith, shall continue in full force and effect and shall remain enforceable and binding in
accordance with their respective terms.

       4.      Representations and Warranties. Each Borrower hereby represents and warrants to the
Administrative Agent and each Lender as follows:

                 (a)    Each Borrower has all requisite power and authority, corporate or otherwise, to
execute and deliver this Amendment and any other documents delivered hereunder and to perform its
obligations under this Amendment, the Credit Agreement as amended hereby, and the other Loan
Documents. This Amendment and the other Loan Documents have been duly and validly executed and
delivered to the Administrative Agent by the applicable Borrower, and constitute such Borrower’s legal,
valid and binding obligations, enforceable in accordance with their terms.

                  (b)     The execution, delivery and performance by each Borrower of this Amendment,
the Credit Agreement as amended hereby, and the other Loan Documents to which such Borrower is a
party have been duly authorized by all necessary corporate or other action of such Borrower and do not
and will not (i) require any authorization, consent or approval by any Governmental Authority, (ii) violate
such Borrower’s Governing Documents or any provision of any law, rule, regulation or order presently in
effect having applicability to such Borrower, or (iii) result in a breach of, or constitute a default under,
any indenture or agreement to which such Borrower is a party or by which such Borrower or its properties
may be bound or affected.

                 (c)      The representations and warranties of each Borrower in the Credit Agreement
which are not otherwise qualified by materiality shall be true, correct and complete in all material respects
on and as of the Effective Date of this Amendment as though made on and as of such date, except to the
extent that such representations and warranties relate solely to an earlier date, in which case such
representations and warranties shall be true, correct and complete in all material respects as of the
applicable earlier date(s); and (ii) the representations and warranties of each Borrower in the Credit
Agreement which are qualified by materiality shall be true, correct and complete in all respects on and as
of the Effective Date of this Amendment as though made on and as of such date, except to the extent that
such representations and warranties relate solely to an earlier date, in which case such representations and
warranties shall be true, correct and complete in all respects as of the applicable earlier date(s).

         5.       Conditions to Effectiveness. The effectiveness of this Amendment is subject to the
satisfaction, in the Administrative Agent’s sole discretion, of each of the following conditions precedent
(the date on which all such conditions precedent are so satisfied shall be the “Effective Date”):

               (a)      No Default, Event of Default or event that, with notice or the passage of time or
both, would constitute an Event of Default, shall have occurred and be continuing.

               (b)     The Administrative Agent shall have received each of the following, each in
form and substance acceptable to the Administrative Agent in its sole discretion:

                  (i)    this Amendment, duly executed and delivered by each Borrower;



                                                     5
US.115545203.09
                                                                                                   Exhibit 2
                        Case 19-62584-pcm11              Doc 16    Filed 08/22/19                    5 of 12
                  (ii)     a certificate of the secretary or assistant secretary of each Borrower, certifying
         (i) a true, correct and complete copy of the resolutions of such Borrower authorizing the
         execution, delivery and performance of this Amendment, (ii) true, correct and complete copies of
         such Borrower’s Governing Documents (or, if true, certifying that, except as attached to such
         certificate, there has been no change to the same since they were certified to the Administrative
         Agent in connection with the Credit Agreement) and (iii) certifying the officers of such Borrower
         that are presently authorized to execute and deliver this Amendment and the other Loan
         Documents, together with true signatures of each such officer (or, if true, certifying that, such
         officers certified to the Administrative Agent in connection with the Credit Agreement remain
         authorized to execute and deliver this Amendment and the other Loan Documents);

                 (iii)    all fees and expenses of the Administrative Agent (including the fees and
         expenses of Administrative Agent and its counsel, advisors and consultants) to the extent
         invoiced prior to the date hereof; and

                (iv)     such other assurances, certificates, documents, consents, reports or opinions as
         the Administrative Agent may require.

         6.       General Provisions.

                 (a)     Release. Each Borrower hereby absolutely and unconditionally releases and
forever discharges each of the Administrative Agent and Lenders, and any and all of their respective
participants, parent corporations, subsidiary corporations, affiliated corporations, insurers, indemnitors,
successors and assigns, together with all of the present and former directors, officers and employees,
agents, attorneys and consultants of any of such released parties, from any and all claims, demands or
causes of action of any kind, nature or description, whether arising in law or equity or upon contract or
tort or under any state or federal law or otherwise, which such Borrower, has had, now has or has made
claim to have against any such Person for or by reason of any act, omission, matter, cause or thing
whatsoever arising from the beginning of time to and including the date of this Amendment, whether such
claims, demands and causes of action are matured or unmatured or known or unknown.

               (b)      Expenses. The Borrowers agree to pay the expenses and costs of the
Administrative Agent (including the fees and expenses of the Administrative Agent and its counsel,
advisors and consultants) accrued and incurred in connection with the negotiation and documentation of
this Amendment.

                 (c)     Continuing Effect of Other Documents. The parties hereto hereby acknowledge
and agree that this Amendment shall constitute a Loan Document for all purposes of the Credit
Agreement and the other Loan Documents. This Amendment shall not constitute an amendment or waiver
of any provision of the Credit Agreement or any other Loan Document except as expressly set forth
herein, and shall not be construed as a waiver or consent to any further or future action on the part of any
Borrower that would require a waiver or consent of the Lenders or the Administrative Agent. Except as
expressly amended, modified and supplemented hereby, the provisions of the Credit Agreement and the
other Loan Documents are and shall remain in full force and effect.

                (d)      Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of each of the parties hereto, and their respective successors and assigns, except that none of the
Borrowers may assign or transfer its respective rights or obligations hereunder.




                                                      6
US.115545203.09
                                                                                                   Exhibit 2
                        Case 19-62584-pcm11               Doc 16   Filed 08/22/19                    6 of 12
               (e)     Severability. Should any provision of this Amendment be deemed unlawful or
unenforceable, said provision shall be deemed several and apart from all other provisions of this
Amendment, and all remaining provisions of this Amendment shall be fully enforceable.

           (f)  Governing Law. THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF COLORADO.

               (g)      Headings. The captions or headings in this Amendment are for convenience only
and in no way define, limit or describe the scope or intent of any provision of this Amendment.

                 (h)     Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed to be an original and all of which
counterparts of this Amendment, taken together, shall constitute but one and the same instrument.
Delivery of an executed counterpart of a signature page to this Amendment by facsimile or by e-mail
transmission of a PDF or similar copy shall be equally as effective as delivery of an original executed
counterpart of this Amendment. Any party delivering an executed counterpart signature page to this
Amendment by facsimile or by e-mail transmission shall also deliver an original executed counterpart of
this Amendment but the failure to deliver an original executed counterpart shall not affect the validity,
enforceability or binding effect of this Amendment.

                                        Signature page follows.




                                                   7
US.115545203.09
                                                                                               Exhibit 2
                       Case 19-62584-pcm11             Doc 16     Filed 08/22/19                 7 of 12
        IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be signed by their
duly authorized officers as of the day and year first above written.

                                           NORP AC FOODS, INC., as Borrower



                                           By:
                                           Name:     Richard M. Munekiyo
                                           Title:    Secretary and ChiefFinancial Officer




                                           HERMISTON FOODS, LLC, as Borrower



                                           By:
                                           Name:     Richard M. Munekiyo
                                           Title:    Secretary and ChiefFinancial Officer




                                           QUINCY FOODS, LLC, as Bonower



                                           By:
                                           Name:    Richard M. Munekiyo
                                           Title:   Secretary and ChiefFinancial Officer




                                          CO BANK, ACB, as Administrative Agent and as
                                          Lender



                                          By:
                                          Name:     Justin A Barr
                                          Title:    Vice President




                    Signature Page to First Amendment to Credit Agreement


                                                                                            Exhibit 2
                  Case 19-62584-pcm11           Doc 16      Filed 08/22/19                    8 of 12
        rN WITNESS WHEREOF, the parties hereto have caused this Amendment to be signed by their
duly authorized officers as of the day and year first above written.

                                            NORPAC FOODS, INC., as Borrower



                                           By:
                                           Name:     Richard J. Munekiyo
                                           Title:    Secretary and Chief Financial Officer




                                           HERMISTON FOODS, LLC, as Borrower



                                           By;
                                           Name:     Richard J. Munekiyo
                                           Title:    Secretary and Chief Financial Officer




                                           QUINCY FOODS, LLC, as Borrower



                                           By:
                                           Name:     Richard J. Munekiyo
                                           Title:    Secretary and ChiefFinancial Officer




                                           COBANK, ACB, as Administrative Agent and as
                                           Lender



                                           By:
                                           Name:
                                           Title:




                     Signature Page to First Amendment to Credit Agreement

                                                                                             Exhibit 2
                     Case 19-62584-pcm11         Doc 16      Filed 08/22/19                    9 of 12
                                                Exhibit B

         BORROWING BASE REPORT

               See attached.




                                                Exhibit 2
Case 19-62584-pcm11   Doc 16   Filed 08/22/19    10 of 12
                                                            BORROWING BASE CERTIFICATE
                                                                  COBANK, ACB
Name of Borrower:                                       City, State                                              Effective Date of Calculation

NORPAC FOODS, INC.                                      Salem, OR
In accordance with the Credit Agreement dated as of November 15, 2017 (as amended, restated, supplemented or otherwise modified from time to time, the "Credit
Agreement"), by and between the Borrower and CoBank, ACB, as administrative agent, set forth below is the calculation of the Borrowing Base as of the date set
forth above in "Effective Date of Calculation". All capitalized terms used in this certificate have the meanings given them in the Credit Agreement; any additional
terms are provided for reference only. In the event of any inconsistency between this Certificate and the Credit Agreement, the Credit Agreement's definitions and
other terms shall control.

                                                                PART A--ELIGIBLE INVENTORY

               TYPES OF INVENTORY                                   VALUE                   ADVANCE                          MAXIMUM ADVANCE
                                                                                              RATE                              ALLOWABLE
     1.           Frozen Retail Fruit
                     & Vegetables
     2.          Frozen Bulk Fruit and
                      Vegetables
                    (<= 3 years old)
     3.      Product Purchased for Resale

     4.      Grower Supplies held for
               resale, including seed
     5.    Less: Inventory not located at
            Eligible Inventory Locations
          Less: Inventory subject to liens
             other than in favor of the
        Administrative Agent and Permitted
     6.                 Liens

     7. Less: Returned or Rejected Goods


     8.     Less: Other Excluded Inventory

     9.            Less: absorption
   10.            Less: Payables to
                 Outside Warehouses
   11.
          TOTAL PART A: Eligible Inventory                            $0                        65%          =                          $0


                                                                 PART B--ELIGIBLE ACCOUNTS



                                 Account Aging                   0-30 Days
                                                                 31-60 Days
                                                                Over 60 Days
                                                                Over 90 Days
                                Total Receivables                                                           $0

          Less: (see definitions in the Credit Agreement for full definition)
          due > 60 days from invoice date (or if for seed or chemicals due after
          current crop year)
          a) non-trade accounts receivable
          b) liens - other
          c) rebates/allowances
          d) foreign
          e) US Govt. (includes agencies)
          f) intercompany/affiliate
          g) 50% cross aged over 90 days past due/in default
          h) counterclaim/unresolved disputes
          j) legal/bankruptcy/receivership/reorganization/debtor relief proceeding
          k) conditional sales
          l) accounts in states with no legal recourse
          m) contra
          n) bill and hold
          o) other accounts receivable financing (discounting/factoring)
          p) other ineligible accounts
          Total Eligible Accounts before Concentration                                                      $0

                                                                             page 1 of 2




                                                                                                                                                         Exhibit 2
                                     Case 19-62584-pcm11                                   Doc 16         Filed 08/22/19                                  11 of 12
                                                                                                                                                Page 2


Name of Borrower:                                              City, State                                                    Effective Date of Calculation
NORPAC FOODS, INC.                                             Salem, OR                                                      January 0, 1900

Total Eligible Accounts before Concentration                                            $0 from page 1
i) Excess Receivable Concentration calculation:
   30% $            -   accounts of Sam's Club and Walmart (combined) and Costco as specified in the Credit Agreement in excess of this balance
   20% $            -   accounts of a top ten Account Debtor as specified in the Credit Agreement in excess of this balance
   10% $            -   accounts specified in the Credit Agreement in excess of this balance
                                                         Concentration
                                                           Calculation          %     Deduction Amount
Sam's / Wal-Mart                                                               30%                    0
Costco                                                                         30%                    0
                                                                               20%                    0
                                                                               20%                    0
                                                                               20%                    0
                                                                               20%                    0
                                                                               20%                    0
                                                                               20%                    0
                                                                               20%                    0
                                                                               20%                    0
                                                                               20%                    0
                                                                               20%                    0
                                                                               10%                    0
                                                                               10%                    0
                                                                               10%                    0
                                                                               10%                    0
                                                                               10%                    0
                                                                               10%                    0
Total Concentration Deductions                                                                      $0

                                                                             AMOUNT                         ADVANCE                         MAXIMUM ADVANCE
                                                                                                              RATE                            ALLOWABLE

TOTAL PART B:                      Eligible Accounts                             $0                            85%        =                         $0

                                                                PART C--BORROWING BASE CALCULATION

    1.   SUBTOTAL (Add totals from Parts A & B)                                                                                                               $0
    2.   Less: aggregate amount of non-member Producer Payables
    3.   Less: amounts secured by other involuntary liens.
    4.   Less: aggregate amount of reserves, if any
    5.   Less: Book overdrafts
    6.   Less: Demand Patron Notes
    7.   Subtotal of Lines 2 through 6                                                                                                                        $0

    8. BORROWING BASE (Line 1 minus Line 7)                                                                                                                   $0
    9. Less: Revolving Credit Facility Usage*
              * sum of outstanding Revolving Loans plus outstanding Swing Line Loans plus Letter of Credit Obligations


   10 Excess or (Deficit) on Period End Date
                             (Line 8 minus Line 9)                                                                                                            $0

                                 NOTE: IF LINE 8 IS A DEFICIT, REMIT THE DEFICIT TO THE ADMINISTRATIVE AGENT.



In accordance with the terms of the Credit Agreement, I hereby certify that the information contained in this Borrowing Base Certificate is correct
and presents fairly, in all material aspects, the financial position of the Borrower.

AUTHORIZED SIGNATURE                                                                         TITLE                                              DATE




         Email to:            CIServices@cobank.com

                                                                                        page 2 of 2




                                                                                                                                                                   Exhibit 2
                                         Case 19-62584-pcm11                                          Doc 16             Filed 08/22/19                             12 of 12
 EXHIBIT 3
    TENTH AMENDMENT

 TO CREDIT AGREEMENT




Case 19-62584-pcm11   Doc 16   Filed 08/22/19
                  SEVENTH AMENDMENT TO FORBEARANCE AGREEMENT
                     AND TENTH AMENDMENT TO CREDIT AGREEMENT

        This Amendment is dated as of June 5, 2019 by and among Norpac Foods, Inc., an Oregon
cooperative corporation (the “Parent”), each of the Parent’s Subsidiaries identified on the signature pages
hereof (together with the Parent, collectively, the “Borrowers”), the Lenders signatories hereto, and
CoBank, ACB, a federally chartered instrumentality of the United States, in its capacity as
administrative agent for the Lenders (in such capacity, the “Administrative Agent”).

        The Borrowers, the Guarantors from time to time party thereto, the Lenders from time to time party
thereto and the Administrative Agent are parties to a Credit Agreement dated as of November 15, 2017 (as
amended, restated, supplemented or otherwise modified from time to time prior to the date hereof, the
“Credit Agreement”). As used in these recitals, capitalized terms defined in the Credit Agreement but not
otherwise defined herein shall have the meanings assigned to them in the Credit Agreement.

       The Borrowers, the Lenders signatory thereto and the Administrative Agent are parties to a
Forbearance Agreement and Second Amendment to Credit Agreement dated as of July 23, 2018 (as
amended, restated, supplemented or otherwise modified from time to time prior to the date hereof, the
“Forbearance Agreement”).

       The Borrowers have requested that the Administrative Agent and the Lenders agree to certain
amendments to the Credit Agreement and the Forbearance Agreement, and the Administrative Agent and
the Lenders are willing to grant such requests on the terms and subject to the conditions set forth herein.

 Now, therefore, in consideration of the mutual covenants and agreements herein contained, the receipt
      and sufficiency of which are hereby acknowledged, the parties hereto covenant and agree as follows:

        1.    Definitions. As used herein, capitalized terms defined in the Credit Agreement or the
Forbearance Agreement but not otherwise defined herein shall have the meanings assigned to them in the
Credit Agreement or the Forbearance Agreement, respectively.

        2.      Acknowledgments and Agreements. Each Borrower hereby reaffirms, acknowledges
and agrees as follows:

                (a)      Recitals. The Recitals to this Amendment are true and correct.

                (b)      Loan Documents. Each Loan Document to which such Borrower is a party is the
valid and binding agreement of such Borrower, enforceable in accordance with its terms, and as to each of
which there are no restrictions, setoffs, deductions, claims, counterclaims or defenses of any Borrower of
any kind or character whatsoever.

                (c)     Indebtedness. The Obligations are not subject to any restriction, setoff, deduction,
claim, counterclaim or defense of any Borrower of any kind or character whatsoever.

                 (d)      Collateral. The Administrative Agent, for itself and on behalf of the Lenders, has
a valid, enforceable and first-priority perfected security interest in and Lien on all assets and property of
each Borrower to secure the payment and performance of the Obligations, as to which collateral there are
no restrictions, setoffs, deductions, claims, counterclaims or defenses of any Borrower of any kind or
character whatsoever.

                (e)      Outstanding Loans. As of June 3, 2019, (i) the outstanding principal balance of all




                                                                                                   Exhibit 3
                       Case 19-62584-pcm11             Doc 16      Filed 08/22/19                    1 of 14
Revolving Loans made under the Loan Documents was $82,500,000.00 together with accrued and unpaid
interest thereon of $773,938.41 and an Unused Commitment Fee of $4,758.36; (ii) the Letter of Credit
Obligations was $800,000.00 together with the accrued and unpaid Letter of Credit Fees in the aggregate
amount of $6,844.45; (iii) the outstanding principal balance of all Swing Line Loans made under the Loan
Documents was $1,015,023.67 together with accrued and unpaid interest thereon of $35,069.91; and (iv)
the outstanding principal balance of the Term Loan made under the Loan Documents was $36,621,623.99
together with accrued and unpaid interest thereon of $209,696.43.

                 (f)      Specified Defaults. The Specified Defaults (as defined in the Forbearance
Agreement as amended hereby) have occurred and are continuing as of the date hereof. As a result of the
Specified Defaults, (i) the Lenders do not have any obligation to make any Loan, (ii) the Issuing Lender
does not have any obligation to issue any Letter of Credit, and (iii) the Administrative Agent and the
Lenders are entitled to exercise rights and remedies under the Loan Documents and all other rights and
remedies otherwise available to them, including, without limitation, the right to demand immediate payment
of the entire outstanding principal balance of the Loans, all unpaid accrued interest thereon and all other
Obligations.

                 (g)      No Waiver of Specified Defaults or Rights and Remedies. Neither this Amendment,
nor any action taken in accordance with this Amendment or any other Loan Document, nor any
correspondence, any oral or written communications, nor any making of any Loan or issuing of any Letter
of Credit, nor any acceptance of repayment of any Loan or other amount, nor any forbearance, amendment
or consent or any other action or omission on the part of the Administrative Agent or any Lender shall be,
or shall construed to be, a waiver, modification or release of any Specified Default or any other existing or
future Default or Event of Default, as to which all rights and remedies of the Administrative Agent and
each Lender are and shall continue at all times to be expressly reserved by the Administrative Agent and
the Lenders.

                (h)      Conduct. The Administrative Agent and the Lenders have fully and timely
performed all of their obligations and duties in compliance with the Loan Documents and applicable law,
and have acted reasonably, in good faith and appropriately under the circumstances.

                 (i)      Communications with Consultants. The Borrowers have engaged Davidson (as
defined in the Credit Agreement) to provide financial and strategic assistance to the Borrowers. The
Borrowers have also engaged and may in the future engage other consultants to provide financial and
strategic assistance to the Borrowers. Each Borrower irrevocably authorizes Davidson, and each other
consultant of a Borrower, to communicate directly with the Administrative Agent at any and all times to
discuss or to review any aspect of the business of the Borrowers and any other matter regarding the
engagement between any Borrower and such consultants, and to transmit any information relating to the
Borrowers to the Administrative Agent, all without any further authorization from or notice to any
Borrower.

                  (j)    Engagement of Consultants by Administrative Agent. Without limiting any
provision of the Credit Agreement, including but not limited to Sections 6.6 and 11.3(a) thereof, the
Borrowers (x) acknowledge that the Administrative Agent may from time to time engage financial advisors
or other consultants on terms and conditions acceptable to the Administrative Agent, in each case at the
Borrowers’ expense, (y) agree that the Borrowers shall, and shall cause their officers, employees and
advisors to, cooperate with any such advisors and consultants and provide all information reasonably
requested by any such advisor or consultant, which information shall be true, correct and complete, and
(z) agree that the Borrowers shall, promptly after demand therefor, reimburse the Administrative Agent for
all costs, fees, charges and disbursements of each such advisor or consultant. The Borrowers hereby
acknowledge and agree that no Loan Party may rely on any statements made by, or any analysis, reports or



                                                                                                   Exhibit 3
                       Case 19-62584-pcm11             Doc 16      Filed 08/22/19                    2 of 14
other documents (if any) prepared and/or provided by, a financial advisor or other consultant of the
Administrative Agent or any Lender.

                (k)      Forbearance Fee. The Borrowers shall pay to the Administrative Agent in
immediately available funds a forbearance fee of $50,000 for the ratable account of the Lenders and Voting
Participants consenting to this Amendment (the “Forbearance Fee”). The Forbearance Fee shall be due and
payable on the date hereof and be deemed fully earned by the execution and delivery of this Agreement.

      3.       Amendments to the Forbearance Agreement. The Forbearance Agreement is hereby
amended as follows:

                 (a)      Amendments to Section 1 of the Forbearance Agreement (Definitions). Section 1
        of the Forbearance Agreement is amended by amending and restating the following definitions to
        read in their entirety as follows:

                        “‘Forbearance Termination Event’ means any of the following:

                                (a)      the occurrence of the Stated Forbearance Termination Date; or

                               (b)     the occurrence of any of the following, but only if the
                        Administrative Agent, in its sole discretion, has designated such occurrence as a
                        Forbearance Termination Event effective as of the date specified in such notice:

                                        (i)     any Default or Event of Default (other than the Specified
                                Defaults) under any Loan Document;

                                        (ii)   the Administrative Agent or any Lender becomes aware
                                of or determines that any Default or Event of Default (other than the
                                Specified Defaults) had occurred and was continuing under any Loan
                                Document as of the date of this Agreement; or

                                        (ii)    any Borrower or any other Loan Party fails to comply in
                                any respect with any term, condition or provision of this Agreement.”

                        “‘Stated Forbearance Termination Date’ means June 15, 2019.”

                 (b)      Amendments to Section 3(f) of the Forbearance Agreement (Credit Extensions
        During the Forbearance Period). Section 3(f) of the Forbearance Agreement is amended and
        restated in its entirety to read as follows:

                         “(f)    Credit Extensions During the Forbearance Period. Section 4.2 of the
                Credit Agreement provides that no Lender (including the Issuing Lender) has any
                obligation to make any Loan or Letter of Credit (each a “Credit Extension”) so long as any
                Default or Event of Default is continuing. Notwithstanding the foregoing, the Lenders and
                the Issuing Lender hereby agree to make Loans and issue Letters of Credit to the Borrowers
                during the Forbearance Period under the terms and conditions of this Agreement and the
                other Loan Documents, provided that (1) no Forbearance Termination Event has occurred
                before or after giving pro forma effect to such requested Credit Extension, (2) each of the
                conditions precedent to such Credit Extension as set forth herein and in the other Loan
                Documents have been satisfied (other than those that cannot be satisfied solely as a result
                of the existence of the Specified Defaults or any other Default or Event of Default that has




                                                                                                  Exhibit 3
                       Case 19-62584-pcm11            Doc 16      Filed 08/22/19                    3 of 14
                not been designated by the Administrative Agent in its sole discretion as a Forbearance
                Termination Event), and (3) each such requested Credit Extension is in compliance with
                all of the other requirements of the Loan Documents. In addition, so long as any Default
                or Event of Default has occurred and is continuing, Section 2.4(a) of the Credit Agreement
                provides that no Borrower may request, convert to, or renew any Fixed Rate Loans and
                Section 4.2 of the Credit Agreement provides that no Lender has any obligation to make
                or convert any Loan. Notwithstanding the foregoing, so long as no Forbearance
                Termination Event has occurred before or after giving pro forma effect thereto, Base Rate
                Loans, LIBOR Rate Loans and Quoted Rate Loans may be requested, converted and
                renewed in accordance with the terms and conditions of the Credit Agreement.”

        4.      Amendments to the Credit Agreement. The Credit Agreement is hereby amended as
follows:

                (a)      Amendments to Section 1.1 of the Credit Agreement (Certain Definitions).
        Section 1.1 of the Credit Agreement is amended by adding or amending and restating, as the case
        may be, the following definitions to read in their entirety as follows:

                        “‘Aggregate Revolving Credit Commitment Amount’ means $87,500,000,
                constituting the sum of the Revolving Commitments of the Revolving Lenders, subject to
                adjustment in accordance with Sections 2.12 and 2.13.”

                         “‘Forbearance Agreement’ means the Forbearance Agreement and Second
                Amendment to Credit Agreement dated as of July 23, 2018 among the Borrowers, the
                Lenders signatory thereto and the Administrative Agent, as the same may be amended,
                restated, supplemented or otherwise modified from time to time.”

                         “‘Revolving Loan Maturity Date’ means, with respect to the Revolving Credit
                Facility (including the Swing Line Facility and the Letter of Credit Facility), the earlier of
                (a) the date of acceleration of the Obligations in accordance with Section 9.2 and
                (b) June 15, 2019.”

                         “‘Term Loan Maturity Date’ means, with respect to the Term Loan Facility, the
                earlier of (a) the date of acceleration of the Obligations in accordance with Section 9.2 and
                (b) June 15, 2019.”

                (b)      Amendment to Section 6.1(e)(iii) of the Credit Agreement (Cash Flow Forecasts).
        Section 6.1(e)(iii) of the Credit Agreement is amended and restated in its entirety to read as follows:

                         “(iii) Cash Flow Forecasts. By Wednesday of each week, a rolling 13-week
                cash flow forecast for the Borrowers calculated with true, correct and complete data as of
                the immediately preceding Friday as certified by a Compliance Officer of the Borrowers
                and reviewed by the financial consultant of the Administrative Agent, together with a
                report setting forth actual Net Cash Flow for the three-week period ending on such Friday
                and identifying and explaining any material variances of actual Net Cash Flow for such
                three-week period compared to Net Cash Flow forecasted for such period as set forth the
                Borrower’s 13-week cash flow forecast delivered by the Borrower to the Administrative
                Agent on May 8, 2019.”




                                                                                                     Exhibit 3
                       Case 19-62584-pcm11              Doc 16      Filed 08/22/19                     4 of 14
         (c)     Amendment to Section 6.1(e)(iv)(C) of the Credit Agreement (Weekly Telephonic
Conference). Section 6.1(e)(iv)(C) of the Credit Agreement is amended and restated in its entirety
to read as follows:

                 “(C) On a weekly basis on a day and time to be mutually agreed upon, one or
        more Compliance Officers of the Borrowers shall hold a telephonic conference (1) with the
        Administrative Agent and any financial advisor or other consultant of the Administrative
        Agent (if applicable), to provide updates relative to the Borrowers’ operating performance,
        including but not limited to variances between actual cash flow of the Borrowers and the
        cash flow forecasted by the Borrowers with respect to the immediately preceding week as
        set forth in the cash flow forecast delivered pursuant to Section 6.1(e)(iii) above, and
        (2) with Davidson and any other consultant of a Borrower, the Administrative Agent and
        any financial advisor or other consultant of the Administrative Agent (if applicable), to
        provide updates regarding potential Dispositions of assets and progress relative to the
        exploration of strategic alternatives and any other Joint Ventures or potential sale of the
        Borrowers or their assets, as well as other relevant matters.”

         (d)    Amendment to Section 6.1(e)(iv)(E) of the Credit Agreement (Sale Transaction).
Section 6.1(e)(iv)(E) of the Credit Agreement is amended and restated in its entirety to read as
follows:

               “(E)     The Borrowers shall deliver to the Administrative Agent, not later than
        June 15, 2019, a letter of intent or offer letter with respect to a potential sale of the
        Borrowers or their assets (the “Sale Transaction”), countersigned by the Parent, in form
        and substance acceptable to the Administrative Agent in its sole discretion.”

        (e)    Amendment to Section 8.6 of the Credit Agreement (Maximum Cumulative Cash
Flow Variance). Section 8.6 of the Credit Agreement is amended and restated in its entirety to read
as follows:

                  “8.6     Maximum Cumulative Cash Flow Variance. The Loan Parties shall not
        permit actual Net Cash Flow as reported by Wednesday of each week and calculated as of
        Friday of the immediately preceding week (in each case, in accordance with Section
        6.1(e)(iii)) for the three-week period then ending, to be less than 90% of Net Cash Flow
        forecasted for such three-week period as set forth in the Borrowers’ 13-week cash flow
        forecast delivered by the Borrowers to the Administrative Agent on May 8, 2019; provided
        that, if such variance is less than $500,000 for such three-week period, such variance shall
        not constitute a default hereunder and provided further that the Loan Parties shall not be
        required to comply with this Section 8.6 from and after May 31, 2019.”

         (f)     Amendment to Section 9.1(c)(i) of the Credit Agreement (Breach of Other
Covenants). Section 9.1(c)(i) of the Credit Agreement is amended and restated in its entirety to
read as follows:

                 “(i)     Any of the Loan Parties shall default in the due observance or performance
        of any covenant, obligation, condition or provision under Sections 6.1(b), 6.1(e), 6.1(f)(i),
        6.2(a), 6.4, 6.6, 6.8, 6.9(b), 6.9(c), 6.10, 6.11, 6.13, 9.2(f), 9.2(g), Article VII or Article
        VIII;”

        (g)      Amendment to Section 9.1(p) of the Credit Agreement (Sale Transaction). Section
9.1(p) of the Credit Agreement is amended and restated in its entirety to read as follows:




                                                                                            Exhibit 3
               Case 19-62584-pcm11             Doc 16       Filed 08/22/19                    5 of 14
               “(p)    Sale Transaction. (i) All potential purchasers with respect to the Sale
       Transaction withdraw from or otherwise notify the Borrowers that they do not intend to
       proceed with the Sale Transaction, or (ii) closing of the Sale Transaction does not occur by
       June 15, 2019.”

         (h)     Amendment to Section 9.1 to the Credit Agreement (Events of Default). Section
9.1 of the Credit Agreement is amended by adding the following new subsection (q) immediately
following subsection (p) therein to read as follows:

              “(q)       Chief Restructuring Officer. Following the engagement of a CRO
       pursuant to Section 9.2(f), (i) the CRO resigns or is terminated and the Borrowers have not
       retained a replacement CRO acceptable to the Administrative Agent in its sole discretion
       on terms and conditions acceptable to the Administrative Agent in its sole discretion within
       5 Business Days following such resignation or termination, or (ii) the CRO no longer has
       all of the authorities and responsibilities set forth in the Loan Documents.”

      (i)      Amendment to Section 9.2(b) of the Credit Agreement (Events of Default Other
Than Bankruptcy, Insolvency or Reorganization Proceedings). Section 9.2(b) of the Credit
Agreement is amended and restated in its entirety to read as follows:

                “(b)     Events of Default Other Than Bankruptcy, Insolvency or Reorganization
       Proceedings. If an Event of Default specified under Section 9.1 (other than Section 9.1(k))
       shall occur and be continuing, the Administrative Agent may, and upon the request of the
       Required Lenders, shall, (i) by written notice to the Borrowers, declare the unpaid principal
       amount of the Loans then outstanding and all interest accrued thereon, any unpaid fees and
       all other Indebtedness of the Borrowers to the Lenders hereunder and thereunder to be
       forthwith due and payable, and the same shall thereupon become and be immediately due
       and payable to the Administrative Agent for the benefit of each Lender without
       presentment, demand, protest or any other notice of any kind, all of which are hereby
       expressly waived, (ii) require the Borrowers to, and the Borrowers shall thereupon, Cash
       Collateralize the Letter of Credit Obligations in an amount not less than the Minimum
       Collateral Amount, (iii) apply for the appointment of, or taking possession by, a trustee,
       receiver, liquidator or other similar official of the Borrowers to hold or liquidate all or any
       substantial part of the properties or assets of the Borrowers (and each Borrower hereby
       consents to such appointment and agrees to execute and deliver any and all documents
       requested by the Administrative Agent relating to the appointment of such trustee, receiver,
       liquidator or other similar official, whether by joining in a petition for the appointment of
       such an official, by entering no contest to a petition for the appointment of such an official,
       or otherwise, as appropriate under applicable law, and (iv) exercise and enforce any other
       rights and remedies available to any Lender by law or agreement; and”

        (j)      Amendment to Section 9.2 of the Credit Agreement (Consequences of Event of
Default). Section 9.2 of the Credit Agreement is amended by inserting the following new
subsections (f) and (g) immediately following subsection (e) therein to read as follows:

               “(f)     Engagement of a Chief Restructuring Officer.

                       (i)      Following the occurrence of a Forbearance Termination Event (as
               defined in the Forbearance Agreement), the Borrowers shall, within five Business
               Days following written notice from the Administrative Agent, which notice may
               be given at any time at the option of the Administrative Agent in its sole discretion,




                                                                                           Exhibit 3
              Case 19-62584-pcm11             Doc 16       Filed 08/22/19                    6 of 14
appoint a Chief Restructuring Officer of each of the Borrowers (“CRO”) that is
acceptable to the Administrative Agent in its sole discretion and on terms and
conditions acceptable to the Administrative Agent in its sole discretion.

        (ii)     Without limiting the foregoing or any other provision of this
Agreement or any other Loan Document, each Borrower agrees to authorize,
empower and direct the CRO, in the name of and on behalf of such Borrower, by
all necessary corporate action of such Borrower to take all action that the CRO
deems necessary and appropriate, in the exercise of the CRO’s business judgment
and subject to applicable Law of the state in which such Borrower is organized and
the Organizational Documents of such Borrower, including, without limitation, the
following:

              (A)       the use, sale, lease or other Disposition of assets of the
        Borrower in the ordinary course of business;

                (B)       the use, sale, lease or other Disposition of all, or
        substantially all, of the assets of the Borrowers;

                 (C)      development and implementation of a strategic plan
        setting forth the Borrowers’ planned repayment efforts, which may include
        refinancing, seeking additional financing (subject to the terms and
        conditions of this Agreement and the other Loan Documents),
        restructuring, reorganization, sale of assets, additional equity, bankruptcy
        or otherwise;

                 (D)    negotiation with creditors and other constituencies of the
        Borrowers regarding modification, settlement, restructuring or other
        consensual arrangements, including credit or forbearance agreements, a
        plan of reorganization or liquidation, and implementation thereof;

                (E)    retention and termination of officers, employees,
        independent contractors, affiliate relationships, suppliers and other trade
        partners;

                (F)     retention and termination of financial advisors and
        consultants, accountants, claims noticing agents, and other agents of the
        Borrowers;

                 (G)      control the Borrowers’ cash, credit facilities, checking
        accounts, deposit accounts and other financial assets, and control ability
        to incur future liabilities;

                 (H)     provide advisory oversight and consultation for cash and
        liquidity to ensure the preservation or enhancement of the Borrowers’
        financial condition;

                (I)      supervise preparation of financial statements, borrowing
        base certificates, 13-week cash flow reports and financial models;




                                                                          Exhibit 3
Case 19-62584-pcm11           Doc 16      Filed 08/22/19                    7 of 14
                        (J)     implement coordination of and participate in significant
                correspondence, discussion and negotiation by and between the
                Borrowers’ lenders, creditors, suppliers, vendors, customers and other
                constituencies;

                         (K)      initiate frequent discussions with the Administrative
                Agent and provide weekly updates to the Administrative Agent regarding
                all aspects of the Borrowers’ operational or financial matters and provide
                timely, accurate and candid responses to the Administrative Agent’s
                inquiries into various matters affecting the Borrowers;

                        (L)      attend and participate in all meetings of, and receive
                copies of all communications to, the Governing Board of the Borrowers;

                         (M)    exercise all of the Borrowers’ rights and remedies with
                respect to proceedings brought to collect any Accounts;

                         (N)     investigate, pursue, sue for and collect debts, demands
                and receivables of the Borrower and to compromise and settle such as are
                of doubtful value, including but not limited to processing, submitting and
                collecting on insurance claims;

                       (O)    perform such other tasks as are reasonably necessary to
                perform the CRO’s responsibilities; and

                        (P)      sign on behalf of the Borrowers all documents,
                instruments and/or agreements relating to any or all of the CRO’s tasks
                and responsibilities.

                (iii)  The Borrowers shall not terminate, amend or otherwise change the
        terms of employment of the CRO without the prior written consent of the
        Administrative Agent. Any termination of or amendment or other change to the
        terms of employment of the CRO without the prior written consent shall constitute
        or be deemed to constitute a Forbearance Termination Event with respect to the
        Forbearance Agreement.

                 (iv)    Each Borrower irrevocably authorizes the CRO to communicate
        directly with the Administrative Agent and the Lenders at any and all times to
        discuss or to review any aspect of the Borrowers’ business and any other matter
        regarding the engagement between the Borrowers and the CRO, or to transmit any
        information relating to the Borrowers’ business to the Administrative Agent and
        the Lenders, all without any further authorization from or notice to any Borrower.”

        “(g)    Appointment of a Receiver. Following the occurrence of a Forbearance
Termination Event (as defined in the Forbearance Agreement), the Administrative Agent
may at any time (and, upon written request of the Required Lenders, shall) apply for the
appointment of a receiver over the Borrowers and all assets of the Borrowers on terms and
conditions acceptable to the Administrative Agent in its sole discretion, which terms and
conditions may be as set forth in the form of motion for the appointment of receiver,
complaint, affirmation by the Borrowers and form of order attached hereto as Exhibit J;
provided, however, that the Administrative Agent may complete, modify or supplement




                                                                                 Exhibit 3
      Case 19-62584-pcm11            Doc 16      Filed 08/22/19                    8 of 14
                such documents prior to filing to incorporate additional factual information and to seek
                such other relief as may be appropriate under the circumstances. Each Borrower hereby
                authorizes and agrees that, following the occurrence of a Forbearance Termination Event,
                the Administrative Agent may file such motion, complaint, affirmation by the Borrowers,
                form of order and other related pleadings, documents, agreements and instruments with a
                court of competent jurisdiction, all without further approval from any Borrower, its
                Governing Board, officers or owners, and each Borrower hereby agrees that it will not
                oppose such motion for the appointment of a receiver. Each Borrower further waives any
                and all rights it may have to object to or contest the appointment of a receiver or to seek to
                interfere with the receiver’s operation or disposition of the receivership estate (including
                without limitation by instituting a Debtor Relief Proceeding). For the avoidance of doubt,
                the right to apply for the appointment of a receiver set forth herein is in addition to, and not
                in limitation of, the rights and remedies set forth in in Section 9.2(f) or any other provision
                hereof or in any other Loan Document.”

                (k)     Amendment to Exhibit C to the Credit Agreement (Compliance Certificate).
        Exhibit C attached to the Credit Agreement is deleted and replaced in its entirety with Exhibit C to
        this Amendment.

                (l)     Amendment to Exhibits to the Credit Agreement (Receiver Documents). The
        Credit Agreement is amended by inserting a new Exhibit J in the form of Exhibit J attached hereto
        immediately following Exhibit I to the Credit Agreement.

        5.      References. All references in the Credit Agreement to “this Agreement” shall be deemed
to refer to the Credit Agreement as amended hereby, and any and all references in any other Loan
Documents to the Credit Agreement shall be deemed to refer to the Credit Agreement as amended hereby.
All references in the Forbearance Agreement to “this Agreement” shall be deemed to refer to the
Forbearance Agreement as amended hereby, and any and all references in any other Loan Documents to
the Forbearance Agreement shall be deemed to refer to the Forbearance Agreement as amended hereby.

        6.      No Other Changes. In the event of a conflict or inconsistency between (x) any of this
Amendment, the Forbearance Agreement as amended hereby, or the Credit Agreement as amended hereby
(each, an “Amendment Document”) and (y) any other Loan Document, the applicable Amendment
Document shall govern and such other Loan Document shall be deemed amended to the extent of such
inconsistency or conflict. Except as amended by this Amendment, all terms, provisions, and conditions of
the Credit Agreement, the Forbearance Agreement and the other Loan Documents, and all documents
executed in connection therewith, shall continue in full force and effect and shall remain enforceable and
binding in accordance with their respective terms.

       7.      Representations and Warranties. Each Borrower hereby represents and warrants to the
Administrative Agent and each Lender as follows:

                 (a)     Each Borrower has all requisite power and authority, corporate or otherwise, to
        execute and deliver this Amendment and any other documents delivered hereunder and to perform
        its obligations under this Amendment, the Credit Agreement as amended hereby, the Forbearance
        Agreement as amended hereby and the other Loan Documents. This Amendment and the other
        Loan Documents have been duly and validly executed and delivered to the Administrative Agent
        by the applicable Borrower, and this Amendment, the Credit Agreement as amended hereby, the
        Forbearance Agreement as amended hereby and the other Loan Documents constitute such
        Borrower’s legal, valid and binding obligations, enforceable in accordance with their terms.




                                                                                                     Exhibit 3
                       Case 19-62584-pcm11              Doc 16      Filed 08/22/19                     9 of 14
                 (b)     The execution, delivery and performance by each Borrower of this Amendment,
        and the performance of the Credit Agreement as amended hereby, the Forbearance Agreement as
        amended hereby and the other Loan Documents to which such Borrower is a party, have been duly
        authorized by all necessary corporate or other action of such Borrower and do not and will not
        (i) require any authorization, consent or approval by any Governmental Authority, (ii) violate such
        Borrower’s Organizational Documents or any provision of any law, rule, regulation or order
        presently in effect having applicability to such Borrower, (iii) result in a breach of, or constitute a
        default under, any indenture or agreement to which such Borrower is a party or by which such
        Borrower or its properties may be bound or affected, or (iv) result in, or require, the creation or
        imposition of any Lien of any nature upon or with respect to any of the properties now owned or
        hereafter acquired by any Borrower (other than as required under the Loan Documents or as
        otherwise permitted by the Loan Documents).

                 (c)     (i) The representations and warranties of each Borrower in the Credit Agreement,
        the Forbearance Agreement and the other Loan Documents which are not otherwise qualified by
        materiality shall be true, correct and complete in all material respects on and as of the date hereof
        as though made on and as of such date, except to the extent that such representations and warranties
        relate solely to an earlier date, in which case such representations and warranties shall be true,
        correct and complete in all material respects as of the applicable earlier date(s); and (ii) the
        representations and warranties of each Borrower in the Credit Agreement, the Forbearance
        Agreement and the other Loan Documents which are qualified by materiality shall be true, correct
        and complete in all respects on and as of the date hereof as though made on and as of such date,
        except to the extent that such representations and warranties relate solely to an earlier date, in which
        case such representations and warranties shall be true, correct and complete in all respects as of the
        applicable earlier date(s).

                (d)      No event has occurred and is continuing, or would result from the execution and
        delivery of this Amendment, which constitutes a Default or an Event of Default (other than the
        Specified Defaults, as defined in the Forbearance Agreement).

        8.      Conditions to Effectiveness. Sections 3 and 4 of this Amendment shall be effective only
if the Administrative Agent has received, on or before the date of this Amendment (or such later date as the
Administrative Agent may agree in writing), each of the following, each in form and substance acceptable
to the Administrative Agent in its sole discretion:

               (a)       this Amendment, duly executed and delivered by each Borrower and the Required
        Lenders;

                 (b)      a certificate of the secretary or assistant secretary of each Borrower, certifying (i) a
        true, correct and complete copy of the resolutions of such Borrower authorizing the execution,
        delivery and performance of this Amendment, (ii) true, correct and complete copies of such
        Borrower’s Organizational Documents (or, if true, certifying that, except as attached to such
        certificate, there has been no change to the same since they were certified to the Administrative
        Agent in connection with the Credit Agreement) and (iii) certifying the officers of such Borrower
        that are presently authorized to execute and deliver this Amendment and the other Loan Documents,
        together with true signatures of each such officer (or, if true, certifying that, such officers certified
        to the Administrative Agent in connection with the First Amendment to Credit Agreement remain
        authorized to execute and deliver this Amendment and the other Loan Documents);

                (c)      payment of the Forbearance Fee;




                                                                                                       Exhibit 3
                        Case 19-62584-pcm11              Doc 16       Filed 08/22/19                    10 of 14
         (d)    payment of all other fees and expenses of the Administrative Agent (including the
fees and expenses of the Administrative Agent and its counsel, advisors and consultants) to the
extent invoiced prior to the date hereof; and

       (e)     such other assurances, certificates, documents, consents, reports or opinions as the
Administrative Agent may require.

9.      General Provisions.

        (a)      Release. Each Borrower hereby absolutely and unconditionally releases and
forever discharges each of the Administrative Agent and Lenders, and any and all of their respective
participants, parent corporations, subsidiary corporations, affiliated corporations, insurers,
indemnitors, successors and assigns, together with all of the present and former Directors, officers
and employees, agents, attorneys and consultants of any of the foregoing, from any and all claims,
demands or causes of action of any kind, nature or description, whether arising in law or equity or
upon contract or tort or under any state or federal law or otherwise, which such Borrower has had,
now has or has made claim to have against any such Person for or by reason of any act, omission,
matter, cause or thing whatsoever occurring or arising from the beginning of time to and including
the date of this Amendment, whether such claims, demands and causes of action are matured or
unmatured or known or unknown.

         (b)     Costs and Expenses. Each Borrower hereby reaffirms its agreement under
Section 11.3 of the Credit Agreement, among other things, to pay or reimburse the Administrative
Agent on demand for all out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the fees, charges and disbursements of counsel, collateral audits, financial
advisors, appraisals, environmental assessments or other experts for the Administrative Agent), in
connection with the preparation, negotiation, execution, delivery and administration of this
Amendment and the other documents, agreements and certificates contemplated hereunder
(whether or not the transactions contemplated hereby or thereby shall be consummated).

         (c)     No Waiver. The execution of this Amendment or any documents, agreements and
certificates contemplated hereunder shall not be deemed to be a waiver of any Default or Event of
Default or any other breach, default or event of default under any Loan Document or other
document held by the Administrative Agent or any Lender, whether or not known to the
Administrative Agent or any Lender and whether or not existing on the date of this Amendment.

        (d)     Loan Document. The parties hereto hereby acknowledge and agree that this
Amendment shall constitute a Loan Document for all purposes of the Credit Agreement and the
other Loan Documents. This Amendment, together with the Credit Agreement as amended hereby,
the Forbearance Agreement as amended hereby and the other Loan Documents, comprise the final
and complete integration of all prior expressions by the parties hereto with respect to the subject
matter hereof and shall constitute the entire agreement among the parties hereto with respect to
such subject matter, superseding all prior oral or written understandings.

        (e)      Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of each of the parties hereto, and their respective successors and assigns, except that none
of the Borrowers may assign or transfer its respective rights or obligations hereunder.

       (f)      Severability. Should any provision of this Amendment be deemed unlawful or
unenforceable, said provision shall be deemed several and apart from all other provisions of this
Amendment, and all remaining provisions of this Amendment shall be fully enforceable.




                                                                                          Exhibit 3
               Case 19-62584-pcm11            Doc 16      Filed 08/22/19                   11 of 14
     (g)   Governing Law.   THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
COLORADO.

        (h)    Headings. The captions or headings in this Amendment are for convenience only
and in no way define, limit or describe the scope or intent of any provision of this Amendment.

        (i)       Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed to be an original and all of which
counterparts of this Amendment, taken together, shall constitute but one and the same instrument.
Delivery of an executed counterpart of a signature page to this Amendment by facsimile or by e-
mail transmission of a PDF or similar copy shall be equally as effective as delivery of a manually
executed counterpart of this Amendment. Any party delivering an executed counterpart signature
page to this Amendment by facsimile or by e-mail transmission shall also deliver a manually
executed counterpart of this Amendment but the failure to deliver a manually executed counterpart
shall not affect the validity, enforceability or binding effect of this Amendment.

                                 Signature pages follow.




                                                                                        Exhibit 3
               Case 19-62584-pcm11           Doc 16        Filed 08/22/19                12 of 14
        IN WITNESS WHEREOF,the parties hereto have executed this Amendment as ofthe day and year
first above written.


                                                 NORPAC FOODS,INC., as Borrower




                                                 By:
                                                 Name:    Richard M. Munekiyo
                                                 Title:   Secretary, Treasurer and Chief Financial
                                                          Officer



                                                 HERMISTON FOODS,LLC,as Borrower




                                                 By:
                                                                         At lu\.
                                                 Name:    Richard M. Munekiyo
                                                 Title:   Secretary, Treasurer and Chief Financial
                                                          Officer



                                                 QUINCY FOODS,LLC,as Borrower




                                                 Name:    Richard M. Munekiyo
                                                 Title:   Secretary, Treasurer and Chief Financial
                                                          Officer




                       Signature Page to Seventh Amendment to Forbearance Agreement
                                  and Tenth Amendment to Credit Agreement

                                                                                                Exhibit 3
                         Case 19-62584-pcm11           Doc 16   Filed 08/22/19                   13 of 14
                                                Exhibit 3
Case 19-62584-pcm11   Doc 16   Filed 08/22/19    14 of 14
 EXHIBIT 4
THIRTEENTH AMENDMENT

 TO CREDIT AGREEMENT




Case 19-62584-pcm11   Doc 16   Filed 08/22/19
                   TENTH AMENDMENT TO FORBEARANCE AGREEMENT
                  AND THIRTEENTH AMENDMENT TO CREDIT AGREEMENT

        This Amendment is dated as of July 31, 2019 by and among Norpac Foods, Inc., an Oregon
cooperative corporation (the “Parent”), each of the Parent’s Subsidiaries identified on the signature pages
hereof (together with the Parent, collectively, the “Borrowers”), the Lenders signatories hereto, and
CoBank, ACB, a federally chartered instrumentality of the United States, in its capacity as administrative
agent for the Lenders (in such capacity, the “Administrative Agent”).

         The Borrowers, the Guarantors from time to time party thereto, the Lenders from time to time party
thereto and the Administrative Agent are parties to a Credit Agreement dated as of November 15, 2017 (as
amended, restated, supplemented or otherwise modified from time to time prior to the date hereof, the
“Credit Agreement”). As used in these recitals, capitalized terms defined in the Credit Agreement but not
otherwise defined herein shall have the meanings assigned to them in the Credit Agreement.

       The Borrowers, the Lenders signatory thereto and the Administrative Agent are parties to a
Forbearance Agreement and Second Amendment to Credit Agreement dated as of July 23, 2018 (as
amended, restated, supplemented or otherwise modified from time to time prior to the date hereof, the
“Forbearance Agreement”).

       The Borrowers have requested that the Administrative Agent and the Lenders agree to certain
amendments to the Credit Agreement and the Forbearance Agreement, and the Administrative Agent and
the Lenders are willing to grant such requests on the terms and subject to the conditions set forth herein.

         Now, therefore, in consideration of the mutual covenants and agreements herein contained, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto covenant and agree as follows:

        1.    Definitions. As used herein, capitalized terms defined in the Credit Agreement or the
Forbearance Agreement but not otherwise defined herein shall have the meanings assigned to them in the
Credit Agreement or the Forbearance Agreement, respectively.

        2.      Acknowledgments and Agreements. Each Borrower hereby reaffirms, acknowledges
and agrees as follows:

                  (a)    Recitals. The Recitals to this Amendment are true and correct.

                (b)      Loan Documents. Each Loan Document to which such Borrower is a party is the
valid and binding agreement of such Borrower, enforceable in accordance with its terms, and as to each of
which there are no restrictions, setoffs, deductions, claims, counterclaims or defenses of any Borrower of
any kind or character whatsoever.

                (c)     Indebtedness. The Obligations are not subject to any restriction, setoff, deduction,
claim, counterclaim or defense of any Borrower of any kind or character whatsoever.

                 (d)      Collateral. The Administrative Agent, for itself and on behalf of the Lenders, has
a valid, enforceable and first-priority perfected security interest in and Lien on all assets and property of
each Borrower to secure the payment and performance of the Obligations, as to which collateral there are
no restrictions, setoffs, deductions, claims, counterclaims or defenses of any Borrower of any kind or
character whatsoever.

                  (e)    Outstanding Loans. As of July 31, 2019, (i) the outstanding principal balance of



US.123899187.04
                                                                                                   Exhibit 4
                        Case 19-62584-pcm11            Doc 16      Filed 08/22/19                     1 of 9
all Revolving Loans made under the Loan Documents was $82,500,000.00 together with accrued and
unpaid interest thereon of $721,027.40 and an Unused Commitment Fee of $71.58; (ii) the Letter of Credit
Obligations were $800,000.00 together with the accrued and unpaid Letter of Credit Fees in the aggregate
amount of $0.00; (iii) the outstanding principal balance of all Swing Line Loans made under the Loan
Documents was $3,963,035.30 together with accrued and unpaid interest thereon of $34,635.84; and (iv) the
outstanding principal balance of the Term Loan made under the Loan Documents was $36,621,623.99
together with accrued and unpaid interest thereon of $320,062.96.

                 (f)     Specified Defaults. The Specified Defaults (as defined in the Forbearance
Agreement as amended hereby) have occurred and are continuing as of the date hereof. As a result of the
Specified Defaults, (i) the Lenders do not have any obligation to make any Loan, (ii) the Issuing Lender
does not have any obligation to issue any Letter of Credit, and (iii) the Administrative Agent and the
Lenders are entitled to exercise rights and remedies under the Loan Documents and all other rights and
remedies otherwise available to them, including, without limitation, the right to demand immediate payment
of the entire outstanding principal balance of the Loans, all unpaid accrued interest thereon and all other
Obligations.

                (g)      No Waiver of Specified Defaults or Rights and Remedies. Neither this
Amendment, nor any action taken in accordance with this Amendment or any other Loan Document, nor
any correspondence, any oral or written communications, nor any making of any Loan or issuing of any
Letter of Credit, nor any acceptance of repayment of any Loan or other amount, nor any forbearance,
amendment or consent or any other action or omission on the part of the Administrative Agent or any
Lender shall be, or shall be construed to be, a waiver, modification or release of any Specified Default or
any other existing or future Default or Event of Default, as to which all rights and remedies of the
Administrative Agent and each Lender are and shall continue at all times to be expressly reserved by the
Administrative Agent and the Lenders.

                (h)      Conduct. The Administrative Agent and the Lenders have fully and timely
performed all of their obligations and duties in compliance with the Loan Documents and applicable law,
and have acted reasonably, in good faith and appropriately under the circumstances.

                 (i)      Communications with Consultants. The Borrowers have engaged Davidson (as
defined in the Credit Agreement) to provide financial and strategic assistance to the Borrowers. The
Borrowers have also engaged and may in the future engage other consultants to provide financial and
strategic assistance to the Borrowers. Each Borrower irrevocably authorizes Davidson, and each other
consultant of a Borrower, to communicate directly with the Administrative Agent at any and all times to
discuss or to review any aspect of the business of the Borrowers and any other matter regarding the
engagement between any Borrower and such consultants, and to transmit any information relating to the
Borrowers to the Administrative Agent, all without any further authorization from or notice to any
Borrower.

                  (j)    Engagement of Consultants by Administrative Agent. Without limiting any
provision of the Credit Agreement, including but not limited to Sections 6.6 and 11.3(a) thereof, the
Borrowers (x) acknowledge that the Administrative Agent may from time to time engage financial advisors
or other consultants on terms and conditions acceptable to the Administrative Agent, in each case at the
Borrowers’ expense, (y) agree that the Borrowers shall, and shall cause their officers, employees and
advisors to, cooperate with any such advisors and consultants and provide all information reasonably
requested by any such advisor or consultant, which information shall be true, correct and complete, and
(z) agree that the Borrowers shall, promptly after demand therefor, reimburse the Administrative Agent for
all costs, fees, charges and disbursements of each such advisor or consultant. The Borrowers hereby
acknowledge and agree that no Loan Party may rely on any statements made by, or any analysis, reports or

                                                    2
US.123899187.04
                                                                                                 Exhibit 4
                       Case 19-62584-pcm11              Doc 16    Filed 08/22/19                    2 of 9
other documents (if any) prepared and/or provided by, a financial advisor or other consultant of the
Administrative Agent or any Lender.

        3.     Amendments to the Forbearance Agreement. Section 1 of the Forbearance Agreement
is hereby amended as follows:

                 (a)      The definition of “Specified Defaults” contained in Section 1 of the Forbearance
         Agreement is amended by (i) deleting “and” at the end of subsection (o) thereof, (ii) renumbering
         the existing subsection (p) thereof as subsection (r), and (iii) inserting the following new
         subsections (p) and (q) to read as follows:

                           “(p)    the Borrowers’ failure to deliver by June 15, 2019 a letter of intent or offer
                  letter with respect to a potential sale of the Borrowers or their assets, countersigned by the
                  Parent, in form and substance acceptable to the Administrative Agent in its sole discretion,
                  as required by Section 6.1(e)(iv)(E) of the Credit Agreement, resulting in an Event of
                  Default under Section 9.1(c)(ii) of the Credit Agreement;

                          (q)     the Borrowers’ failure to deliver audited financial statements for the fiscal
                  year ended March 31, 2019 that are free of qualifications, as required by Section 6.1(b) of
                  the Credit Agreement, resulting in an Event of Default under Section 9.1(c)(i) of the Credit
                  Agreement; and”

                (b)     The following definitions contained in Section 1 of the Forbearance Agreement
         are amended and restated in their entirety to read as follows:

                          “‘Forbearance Termination Event’ means any of the following:

                                   (a)     the occurrence of the Stated Forbearance Termination Date;

                                  (b)   the occurrence of an Event of Default under Section 9.1(k) of the
                          Credit Agreement; or

                                 (c)     the occurrence of any of the following, but only if the
                          Administrative Agent, in its sole discretion, has designated such occurrence as a
                          Forbearance Termination Event effective as of the date specified in such notice:

                                           (i)      any Default or Event of Default under any Loan
                                   Document (other than the Specified Defaults or an Event of Default
                                   described in the foregoing clause (b));

                                            (ii)    the Administrative Agent or any Lender becomes aware
                                   of or determines that any Default or Event of Default (other than the
                                   Specified Defaults or an Event of Default described in the foregoing clause
                                   (b)) had occurred and was continuing under any Loan Document as of the
                                   date of this Agreement; or

                                           (ii)    any Borrower or any other Loan Party fails to comply in
                                   any respect with any term, condition or provision of this Agreement.”

                          “‘Stated Forbearance Termination Date’ means August 31, 2019.”



                                                        3
US.123899187.04
                                                                                                      Exhibit 4
                         Case 19-62584-pcm11                Doc 16    Filed 08/22/19                     3 of 9
         4.      Amendments to the Credit Agreement. Section 1.1 of the Credit Agreement is hereby
amended by adding or amending and restating, as the case may be, the following definitions to read in their
entirety as follows:

                 “‘Revolving Loan Maturity Date’ means, with respect to the Revolving Credit Facility
         (including the Swing Line Facility and the Letter of Credit Facility), the earlier of (a) the date of
         acceleration of the Obligations in accordance with Section 9.2 and (b) August 31, 2019.”

                  “‘Term Loan Maturity Date’ means, with respect to the Term Loan Facility, the earlier of
         (a) the date of acceleration of the Obligations in accordance with Section 9.2 and (b) August 31,
         2019.”

        5.      References. All references in the Credit Agreement to “this Agreement” shall be deemed
to refer to the Credit Agreement as amended hereby, and any and all references in any other Loan
Documents to the Credit Agreement shall be deemed to refer to the Credit Agreement as amended hereby.
All references in the Forbearance Agreement to “this Agreement” shall be deemed to refer to the
Forbearance Agreement as amended hereby, and any and all references in any other Loan Documents to
the Forbearance Agreement shall be deemed to refer to the Forbearance Agreement as amended hereby.

        6.      No Other Changes. In the event of a conflict or inconsistency between (x) any of this
Amendment, the Forbearance Agreement as amended hereby, or the Credit Agreement as amended hereby
(each, an “Amendment Document”) and (y) any other Loan Document, the applicable Amendment
Document shall govern and such other Loan Document shall be deemed amended to the extent of such
inconsistency or conflict. Except as amended by this Amendment, all terms, provisions, and conditions of
the Credit Agreement, the Forbearance Agreement and the other Loan Documents, and all documents
executed in connection therewith, shall continue in full force and effect and shall remain enforceable and
binding in accordance with their respective terms.

       7.      Representations and Warranties. Each Borrower hereby represents and warrants to the
Administrative Agent and each Lender as follows:

                  (a)     Each Borrower has all requisite power and authority, corporate or otherwise, to
         execute and deliver this Amendment and any other documents delivered hereunder and to perform
         its obligations under this Amendment, the Credit Agreement as amended hereby, the Forbearance
         Agreement as amended hereby and the other Loan Documents. This Amendment and the other
         Loan Documents have been duly and validly executed and delivered to the Administrative Agent
         by the applicable Borrower, and this Amendment, the Credit Agreement as amended hereby, the
         Forbearance Agreement as amended hereby and the other Loan Documents constitute such
         Borrower’s legal, valid and binding obligations, enforceable in accordance with their terms.

                  (b)     The execution, delivery and performance by each Borrower of this Amendment,
         and the performance of the Credit Agreement as amended hereby, the Forbearance Agreement as
         amended hereby and the other Loan Documents to which such Borrower is a party, have been duly
         authorized by all necessary corporate or other action of such Borrower and do not and will not
         (i) require any authorization, consent or approval by any Governmental Authority, (ii) violate such
         Borrower’s Organizational Documents or any provision of any law, rule, regulation or order
         presently in effect having applicability to such Borrower, (iii) result in a breach of, or constitute a
         default under, any indenture or agreement to which such Borrower is a party or by which such
         Borrower or its properties may be bound or affected, or (iv) result in, or require, the creation or
         imposition of any Lien of any nature upon or with respect to any of the properties now owned or



                                                       4
US.123899187.04
                                                                                                      Exhibit 4
                        Case 19-62584-pcm11                Doc 16    Filed 08/22/19                      4 of 9
         hereafter acquired by any Borrower (other than as required under the Loan Documents or as
         otherwise permitted by the Loan Documents).

                  (c)     (i) The representations and warranties of each Borrower in the Credit Agreement,
         the Forbearance Agreement and the other Loan Documents which are not otherwise qualified by
         materiality shall be true, correct and complete in all material respects on and as of the date hereof
         as though made on and as of such date, except to the extent that such representations and warranties
         relate solely to an earlier date, in which case such representations and warranties shall be true,
         correct and complete in all material respects as of the applicable earlier date(s); and (ii) the
         representations and warranties of each Borrower in the Credit Agreement, the Forbearance
         Agreement and the other Loan Documents which are qualified by materiality shall be true, correct
         and complete in all respects on and as of the date hereof as though made on and as of such date,
         except to the extent that such representations and warranties relate solely to an earlier date, in which
         case such representations and warranties shall be true, correct and complete in all respects as of the
         applicable earlier date(s).

                 (d)      No event has occurred and is continuing, or would result from the execution and
         delivery of this Amendment, which constitutes a Default or an Event of Default (other than the
         Specified Defaults, as defined in the Forbearance Agreement).

         8.     Conditions to Effectiveness. Sections 3 and 4 of this Amendment shall be effective only
if the Administrative Agent has received, on or before the date of this Amendment (or such later date as the
Administrative Agent may agree in writing), each of the following, each in form and substance acceptable
to the Administrative Agent in its sole discretion:

                (a)       this Amendment, duly executed and delivered by each Borrower and the Required
         Lenders;

                  (b)      a certificate of the secretary or assistant secretary of each Borrower, certifying (i) a
         true, correct and complete copy of the resolutions of such Borrower authorizing the execution,
         delivery and performance of this Amendment, (ii) true, correct and complete copies of such
         Borrower’s Organizational Documents (or, if true, certifying that, except as attached to such
         certificate, there has been no change to the same since they were certified to the Administrative
         Agent in connection with the Credit Agreement) and (iii) certifying the officers of such Borrower
         that are presently authorized to execute and deliver this Amendment and the other Loan Documents,
         together with true signatures of each such officer (or, if true, certifying that, such officers certified
         to the Administrative Agent in connection with the First Amendment to Credit Agreement remain
         authorized to execute and deliver this Amendment and the other Loan Documents);

                  (c)    a true, correct and complete certification regarding beneficial ownership of legal
         entity customers;

                  (d)    payment of all other fees and expenses of the Administrative Agent (including the
         fees and expenses of the Administrative Agent and its counsel, advisors and consultants) to the
         extent invoiced prior to the date hereof; and

                (e)     such other assurances, certificates, documents, consents, reports or opinions as the
         Administrative Agent may require.

         9.       General Provisions.



                                                        5
US.123899187.04
                                                                                                        Exhibit 4
                         Case 19-62584-pcm11                Doc 16     Filed 08/22/19                      5 of 9
                 (a)      Release. Each Borrower hereby absolutely and unconditionally releases and
         forever discharges each of the Administrative Agent and Lenders, and any and all of their respective
         participants, parent corporations, subsidiary corporations, affiliated corporations, insurers,
         indemnitors, successors and assigns, together with all of the present and former Directors, officers
         and employees, agents, attorneys and consultants of any of the foregoing, from any and all claims,
         demands or causes of action of any kind, nature or description, whether arising in law or equity or
         upon contract or tort or under any state or federal law or otherwise, which such Borrower has had,
         now has or has made claim to have against any such Person for or by reason of any act, omission,
         matter, cause or thing whatsoever occurring or arising from the beginning of time to and including
         the date of this Amendment, whether such claims, demands and causes of action are matured or
         unmatured or known or unknown.

                  (b)     Costs and Expenses. Each Borrower hereby reaffirms its agreement under
         Section 11.3 of the Credit Agreement, among other things, to pay or reimburse the Administrative
         Agent on demand for all out-of-pocket expenses incurred by the Administrative Agent and its
         Affiliates (including the fees, charges and disbursements of counsel, collateral audits, financial
         advisors, appraisals, environmental assessments or other experts for the Administrative Agent), in
         connection with the preparation, negotiation, execution, delivery and administration of this
         Amendment and the other documents, agreements and certificates contemplated hereunder
         (whether or not the transactions contemplated hereby or thereby shall be consummated).

                  (c)     No Waiver. The execution of this Amendment or any documents, agreements and
         certificates contemplated hereunder shall not be deemed to be a waiver of any Default or Event of
         Default or any other breach, default or event of default under any Loan Document or other
         document held by the Administrative Agent or any Lender, whether or not known to the
         Administrative Agent or any Lender and whether or not existing on the date of this Amendment.

                 (d)     Loan Document. The parties hereto hereby acknowledge and agree that this
         Amendment shall constitute a Loan Document for all purposes of the Credit Agreement and the
         other Loan Documents. This Amendment, together with the Credit Agreement as amended hereby,
         the Forbearance Agreement as amended hereby and the other Loan Documents, comprise the final
         and complete integration of all prior expressions by the parties hereto with respect to the subject
         matter hereof and shall constitute the entire agreement among the parties hereto with respect to
         such subject matter, superseding all prior oral or written understandings.

                 (e)      Successors and Assigns. This Amendment shall be binding upon and inure to the
         benefit of each of the parties hereto, and their respective successors and assigns, except that none
         of the Borrowers may assign or transfer its respective rights or obligations hereunder.

                (f)      Severability. Should any provision of this Amendment be deemed unlawful or
         unenforceable, said provision shall be deemed several and apart from all other provisions of this
         Amendment, and all remaining provisions of this Amendment shall be fully enforceable.

              (g)   Governing Law. THIS AMENDMENT AND THE RIGHTS AND
         OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED
         BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
         COLORADO.

                 (h)    Headings. The captions or headings in this Amendment are for convenience only
         and in no way define, limit or describe the scope or intent of any provision of this Amendment.




                                                      6
US.123899187.04
                                                                                                   Exhibit 4
                        Case 19-62584-pcm11               Doc 16   Filed 08/22/19                     6 of 9
                 (i)       Counterparts. This Amendment may be executed in any number of counterparts,
         each of which when so executed and delivered shall be deemed to be an original and all of which
         counterparts of this Amendment, taken together, shall constitute but one and the same instrument.
         Delivery of an executed counterpart of a signature page to this Amendment by facsimile or by e-
         mail transmission of a PDF or similar copy shall be equally as effective as delivery of a manually
         executed counterpart of this Amendment. Any party delivering an executed counterpart signature
         page to this Amendment by facsimile or by e-mail transmission shall also deliver a manually
         executed counterpart of this Amendment but the failure to deliver a manually executed counterpart
         shall not affect the validity, enforceability or binding effect of this Amendment.

                                          Signature pages follow.




                                                     7
US.123899187.04
                                                                                                 Exhibit 4
                        Case 19-62584-pcm11              Doc 16     Filed 08/22/19                  7 of 9
                                                Exhibit 4
Case 19-62584-pcm11   Doc 16   Filed 08/22/19      8 of 9
                                                Exhibit 4
Case 19-62584-pcm11   Doc 16   Filed 08/22/19      9 of 9
